Exhibit 10.14

 

LOGO [g275632ex10_14pg001a.jpg]   

 

ARIZONA HEALTH CARE COST CONTAINMENT SYSTEM

DIVISION OF BUSINESS AND FINANCE

 

SECTION A: CONTRACT AMENDMENT

 

1.      AMENDMENT #      

  

2.      CONTRACT #:      

  

3.      EFFECTIVE DATE OF AMENDMENT:

  

4.      PROGRAM

14    YH14-0001-07    October 1, 2016    DHCM - ACUTE

 

5. CONTRACTOR NAME AND ADDRESS:

Health Choice Arizona

410 N. 44th Street, Suite 900

Phoenix, AZ 85008

 

5. PURPOSE: To extend the Contract for the period October 1, 2016 through
September 30, 2017 and to amend Section B, Capitation Rates and Contractor
Specific Requirements, Section C, Definitions, Section D, Acute Care Program
Requirements, Section E, Contract Terms and Conditions, and Section F,
Attachments.

 

6. THE ABOVE REFERENCED CONTRACT IS HEREBY AMENDED AS FOLLOWS:

 

  •   Section B, Capitation Rates and Contractor Specific Requirements

 

  •   Section C, Definitions

 

  •   Section D, Acute Care Program Requirements

 

  •   Section E, Contract Terms and Conditions

 

  •   Section F, Attachments

Therefore, this Contract is hereby REMOVED IN ITS ENTIRETY, including but not
limited to all terms, conditions, requirements, and pricing and is amended,
restated and REPLACED with the documents attached hereto as of the Effective
Date of this Amendment.

Refer to the individual Contract sections for specific changes.

 

7. EXCEPT AS PROVIDED FOR HEREIN, ALL TERMS AND CONDITIONS OF THE ORIGINAL
CONTRACT NOT HERETOFORE CHANGED AND/OR AMENDED REMAIN UNCHANGED AND IN FULL
EFFECT.

IN WITNESS WHEREOF THE PARTIES HERETO SIGN THEIR NAMES IN AGREEMENT

 

9.     SIGNATURE OF AUTHORIZED REPRESENTATIVE:   10. SIGNATURE OF AHCCCS
CONTRACTING OFFICER: LOGO [g275632ex1014pg001b.jpg]   LOGO
[g275632ex1014pg001c.jpg] TYPED NAME:  

 

MIKE UCHRIN

  TYPED NAME:  

 

MEGGAN HARLEY

TITLE:  

 

CHIEF EXECUTIVE OFFICER

  TITLE:  

 

ACTING CHIEF PROCUREMENT OFFICER

DATE:  

 

9/1/16

  DATE:  

 

8/8/2016



--------------------------------------------------------------------------------

   Contract No. YH14-0001

 

 

 

TABLE OF CONTENTS

 

SECTION A: CONTRACT AMENDMENT

     1   

SECTION B: CAPITATION RATES AND CONTRACTOR SPECIFIC REQUIREMENTS

     5   

SECTION C: DEFINITIONS

     6   

    PART 1. DEFINITIONS PERTAINING TO ALL AHCCCS CONTRACTS

     6   

    PART 2. DEFINITIONS PERTAINING TO ONE OR MORE AHCCCS CONTRACTS

     21   

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS

     29   

    1.

  PURPOSE, APPLICABILITY, AND INTRODUCTION      29   

    2.

  ELIGIBILITY CATEGORIES      30   

    3.

  ENROLLMENT AND DISENROLLMENT      31   

    4.

  ANNUAL AND OPEN ENROLLMENT CHOICE      34   

    5.

  RESERVED      34   

    6.

  AUTO-ASSIGNMENT ALGORITHM      34   

    7.

  AHCCCS MEMBER IDENTIFICATION CARDS      35   

    8.

  ACCOMODATING AHCCCS MEMBERS      35   

    9.

  TRANSITION ACTIVITIES      36   

    10.

  SCOPE OF SERVICES      38   

    11.

  SPECIAL HEALTH CARE NEEDS      49   

    12.

  BEHAVIORAL HEALTH SERVICES      50   

    13.

  AHCCCS GUIDELINES, POLICIES AND MANUALS      56   

    14.

  MEDICAID SCHOOL BASED CLAIMING      56   

    15.

  PEDIATRIC IMMUNIZATIONS AND THE VACCINES FOR CHILDREN PROGRAM      56   

    16.

  STAFF REQUIREMENTS AND SUPPORT SERVICES      57   

    17.

  WRITTEN POLICIES AND PROCEDURES      62   

    18.

  MEMBER INFORMATION      63   

    19.

  SURVEYS      65   

    20.

  CULTURAL COMPETENCY      65   

    21.

  MEDICAL RECORDS      65   

    22.

  ADVANCE DIRECTIVES      66   

    23.

  QUALITY MANAGEMENT AND PERFORMANCE IMPROVEMENT      67   

    24.

  MEDICAL MANAGEMENT      75   

    25.

  TELEPHONE PERFORMANCE STANDARDS      79   

    26.

  GRIEVANCE AND APPEAL SYSTEM      79   

    27.

  NETWORK DEVELOPMENT      80   

    28.

  PROVIDER AFFILIATION TRANSMISSION      82   

    29.

  NETWORK MANAGEMENT      82   

    30.

  PRIMARY CARE PROVIDER STANDARDS      83   

    31.

  MATERNITY CARE PROVIDER STANDARDS      84   

    32.

  REFERRAL MANAGEMENT PROCEDURES AND STANDARDS      85   

    33.

  APPOINTMENT STANDARDS      85   

    34.

  FEDERALLY QUALIFIED HEALTH CENTERS AND RURAL HEALTH CLINICS      87   

    35.

  PROVIDER MANUAL      88   

    36.

  PROVIDER REGISTRATION      88   

    37.

  SUBCONTRACTS      88   

    38.

  CLAIMS PAYMENT/HEALTH INFORMATION SYSTEM      90   

    39.

  SPECIALTY CONTRACTS      94   

    40.

  HOSPITAL SUBCONTRACTING AND REIMBURSEMENT      95   

    41.

  RESPONSIBILITY FOR NURSING FACILITY REIMBURSEMENT      95   

    42.

  INCENTIVES/PAY FOR PERFORMANCE      96   

    43.

  MANAGEMENT SERVICES AGREEMENT AND COST ALLOCATION PLAN      96   

 

  2   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

   Contract No. YH14-0001

 

 

 

    44.

  MATERIAL CHANGE TO BUSINESS OPERATIONS      97   

    45.

  MINIMUM CAPITALIZATION      97   

    46.

  PERFORMANCE BOND OR BOND SUBSTITUTE      97   

    47.

  AMOUNT OF PERFORMANCE BOND      98   

    48.

  ACCUMULATED FUND DEFICIT      98   

    49.

  ADVANCES, DISTRIBUTIONS, LOANS AND INVESTMENTS      98   

    50.

  FINANCIAL VIABILITY STANDARDS      98   

    51.

  SEPARATE INCORPORATION      100   

    52.

  MERGER, ACQUISITION, REORGANIZATION, JOINT VENTURE AND CHANGE IN OWNERSHIP   
  100   

    53.

  COMPENSATION      100   

    54.

  PAYMENTS TO CONTRACTORS      103   

    55.

  CAPITATION ADJUSTMENTS      104   

    56.

  MEMBER BILLING AND LIABILITY FOR PAYMENT      105   

    57.

  REINSURANCE      105   

    58.

  COORDINATION OF BENEFITS AND THIRD PARTY LIABILITY      109   

    59.

  COPAYMENTS      112   

    60.

  MEDICARE SERVICES AND COST SHARING      112   

    61.

  MARKETING      113   

    62.

  CORPORATE COMPLIANCE      113   

    63.

  RECORDS RETENTION      117   

    64.

  SYSTEMS AND DATA EXCHANGE REQUIREMENTS      118   

    65.

  ENCOUNTER DATA REPORTING      120   

    66.

  ENROLLMENT AND CAPITATION TRANSACTION UPDATES      122   

    67.

  PERIODIC REPORTING REQUIREMENTS      123   

    68.

  REQUESTS FOR INFORMATION      123   

    69.

  DISSEMINATION OF INFORMATION      123   

    70.

  OPERATIONAL AND FINANCIAL READINESS REVIEWS      124   

    71.

  MONITORING AND OPERATIONAL REVIEWS      124   

    72.

  SANCTIONS      125   

    73.

  BUSINESS CONTINUITY AND RECOVERY PLAN      126   

    74.

  MEDICARE REQUIREMENTS      127   

    75.

  PENDING ISSUES      128   

    76.

  VALUE-BASED PURCHASING      129   

SECTION E: CONTRACT TERMS AND CONDITIONS

     132   

    1.

  ADVERTISING AND PROMOTION OF CONTRACT      132   

    2.

  APPLICABLE LAW      132   

    3.

  ARBITRATION      132   

    4.

  ASSIGNMENT AND DELEGATION      132   

    5.

  ASSIGNMENT OF CONTRACT AND BANKRUPTCY      132   

    6.

  AUDITS AND INSPECTIONS      132   

    7.

  AUTHORITY      132   

    8.

  CHANGES      132   

    9.

  CHOICE OF FORUM      133   

    10.

  COMPLIANCE WITH APPLICABLE LAWS, RULES AND REGULATIONS      133   

    11.

  CONFIDENTIALITY AND DISCLOSURE OF CONFIDENTIAL INFORMATION      133   

    12.

  CONFLICT OF INTEREST      133   

    13.

  CONTINUATION OF PERFORMANCE THROUGH TERMINATION      134   

    14.

  CONTRACT      134   

    15.

  CONTRACT INTERPRETATION AND AMENDMENT      134   

    16.

  COOPERATION WITH OTHER CONTRACTORS      134   

    17.

  COVENANT AGAINST CONTINGENT FEES      134   

    18.

  DATA CERTIFICATION      134   

    19.

  DISPUTES      135   

    20.

  E-VERIFY REQUIREMENTS      135   

 

  3   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

   Contract No. YH14-0001

 

 

 

    21.

  EFFECTIVE DATE      135   

    22.

  EMPLOYEES OF THE CONTRACTOR      135   

    23.

  FEDERAL IMMIGRATION AND NATIONALITY ACT      135   

    24.

  GRATUITIES      135   

    25.

  INCORPORATION BY REFERENCE      135   

    26.

  INDEMNIFICATION      135   

    27.

  INDEMNIFICATION - PATENT AND COPYRIGHT      136   

    28.

  INSURANCE      136   

    ATTACHMENT E-1

     137   

    29.

  IRS W9 FORM      141   

    30.

  LIMITATIONS ON BILLING AND COLLECTION PRACTICES      141   

    31.

  LOBBYING      141   

    32.

  NO GUARANTEED QUANTITIES      141   

    33.

  NON-DISCRIMINATION      141   

    34.

  NON-EXCLUSIVE REMEDIES      141   

    35.

  OFF-SHORE PERFORMANCE OF WORK PROHIBITED      141   

    36.

  ORDER OF PRECEDENCE      141   

    37.

  OWNERSHIP OF INFORMATION AND DATA      142   

    38.

  RESERVED      142   

    39.

  RELATIONSHIP OF PARTIES      142   

    40.

  RIGHT OF OFFSET      142   

    41.

  RIGHT TO ASSURANCE      142   

    41.

  RESERVED      142   

    42.

  SEVERABILITY      143   

    43.

  SUSPENSION OR DEBARMENT      143   

    44.

  TEMPORARY MANAGEMENT/OPERATION OF A CONTRACTOR      143   

    45.

  TERM OF CONTRACT AND OPTION TO RENEW      144   

    46.

  TERMINATION      144   

    47.

  TERMINATION - AVAILABILITY OF FUNDS      145   

    48.

  TERMINATION FOR CONFLICT OF INTEREST      145   

    49.

  TERMINATION FOR CONVENIENCE      145   

    50.

  THIRD PARTY ANTITRUST VIOLATIONS      145   

    51.

  TYPE OF CONTRACT      145   

    52.

  WARRANTY OF SERVICES      145   

SECTION F: ATTACHMENTS

     147   

    ATTACHMENT F1. ENROLLEE GRIEVANCE AND APPEAL SYSTEM STANDARDS

     147   

    ATTACHMENT F2. PROVIDER CLAIM DISPUTE STANDARDS

     153   

    ATTACHMENT F3. CONTRACTOR CHART OF DELIVERABLES

     155   

SECTION G: RESERVED

     183   

SECTION H: RESERVED

     184   

SECTION I: RESERVED

     185   

ENDNOTES

     186   

 

  4   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION B:    CAPITATION RATES AND CONTRACTOR SPECIFIC REQS   
Contract No. YH14-0001

 

 

 

SECTION B: CAPITATION RATES AND CONTRACTOR SPECIFIC REQUIREMENTS

The Contractor shall provide services as described in this contract. In
consideration for these services, the Contractor will be paid
Contractor-specific rates per member per month for the period October 1, 2016
through September 30, 2017unless otherwise modified by contract amendment.

Capitation Rates:

ARIZONA HEALTH CARE COST CONTAINMENT SYSTEM

CAPITATION RATE SUMMARY - ACUTE RATES

Health Choice Arizona

10/01/16 - 12/31/16

 

Title XIX Rates:

  TANF
<1, M/F     TANF
1-13, M/F     TANF
14-44, F     TANF
14-44, M     TANF
45+, M/F     SSI
w/ Med     SSI
w/o Med     Delivery
Supplement     Adults <=
106% of FPL     Adults >
106% of FPL  

4      Apache/Coconino/Mohave/Navajo

  $ 416.65      $ 104.98      $ 253.76      $ 161.08      $ 392.31      $ 140.80
     $ 973.29      $ 5,770.44      $ 438.27      $ 402.37   

8      Gila/Pinal

  $ 459.60      $ 111.09      $ 249.76      $ 148.49      $ 428.90      $ 168.73
     $ 841.27      $ 5,364.20      $ 458.64      $ 396.27   

10    Pima

  $ 429.30      $ 102.93      $ 238.48      $ 138.88      $ 391.92      $ 125.86
     $ 807.37      $ 6,092.10      $ 401.10      $ 360.88   

12    Maricopa

  $ 458.55      $ 108.85      $ 241.38      $ 138.29      $ 423.81      $ 133.02
     $ 861.76      $ 6,334.59      $ 461.54      $ 400.73   

 

KidsCare Rates:

   KidsCare
<1 M/F      KidsCare
1-13, M/F      KidsCare
14-44, F      KidsCare
14-44, M  

4      Apache/Coconino/Mohave/Navajo

   $ 416.65       $ 104.98       $ 253.76       $ 161.08   

8      Gila/Pinal

   $ 459.60       $ 111.09       $ 249.76       $ 148.49   

10    Pima

   $ 429.30       $ 102.93       $ 238.48       $ 138.88   

12    Maricopa

   $ 458.55       $ 108.85       $ 241.38       $ 138.29   

 

PPC Rates:

   TANF
<1, M/F      TANF
1-13, M/F      TANF
14-44, F      TANF
14-44, M      TANF
45+, M/F      SSI
w/ Med      SSI
w/o Med      Adults <=
106% of FPL      Adults >
106% of FPL  

4      Apache/Coconino/Mohave/Navajo

   $ 975.23       $ 54.23       $ 222.61       $ 170.71       $ 407.67       $
61.07       $ 546.04       $ 830.06       $ 395.83   

8      Gila/Pinal

   $ 707.36       $ 55.61       $ 177.22       $ 131.67       $ 321.28       $
57.23       $ 480.54       $ 706.53       $ 331.89   

10    Pima

   $ 1,092.25       $ 43.74       $ 190.44       $ 126.66       $ 252.87       $
56.48       $ 480.12       $ 558.55       $ 281.33   

12    Maricopa

   $ 1,022.50       $ 55.11       $ 196.04       $ 145.84       $ 356.78       $
70.82       $ 616.35       $ 674.59       $ 341.73   

 

Other Rates:

   Option 1
Transplant      Option 2
Transplant  

4      Apache/Coconino/Mohave/Navajo

   $ 16.50       $ 16.50   

8      Gila/Pinal

   $ 16.50       $ 16.50   

10    Pima

   $ 16.50       $ 16.50   

12    Maricopa

   $ 16.50       $ 16.50   

ARIZONA HEALTH CARE COST CONTAINMENT SYSTEM

CAPITATION RATE SUMMARY - ACUTE RATES

Health Choice Arizona

01/01/17 - 09/30/17

 

Title XIX Rates:

  TANF
<1, M/F     TANF
1-13, M/F     TANF
14-44, F     TANF
14-44, M     TANF
45+, M/F     SSI
w/ Med     SSI
w/o Med     Delivery
Supplement     Adults <=
106% of FPL     Adults >
106% of FPL  

4      Apache/Coconino/Mohave/Navajo

  $ 421.58      $ 105.24      $ 254.29      $ 161.58      $ 392.31      $ 140.79
     $ 973.70      $ 5,770.44      $ 438.27      $ 402.37   

8      Gila/Pinal

  $ 464.84      $ 111.26      $ 249.88      $ 149.12      $ 428.90      $ 168.73
     $ 841.61      $ 5,364.20      $ 458.64      $ 396.27   

10    Pima

  $ 430.93      $ 103.21      $ 238.67      $ 139.21      $ 391.92      $ 125.89
     $ 808.21      $ 6,092.10      $ 401.09      $ 360.88   

12    Maricopa

  $ 462.17      $ 109.32      $ 241.54      $ 139.13      $ 423.82      $ 133.03
     $ 864.19      $ 6,334.59      $ 461.54      $ 400.73   

 

KidsCare Rates:

   KidsCare
<1 M/F      KidsCare
1-13, M/F      KidsCare
14-44, F      KidsCare
14-44, M  

4      Apache/Coconino/Mohave/Navajo

   $ 421.58       $ 105.24       $ 254.29       $ 161.58   

8      Gila/Pinal

   $ 464.84       $ 111.26       $ 249.88       $ 149.12   

10    Pima

   $ 430.93       $ 103.21       $ 238.67       $ 139.21   

12    Maricopa

   $ 462.17       $ 109.32       $ 241.54       $ 139.13   

 

PPC Rates:

   TANF
<1, M/F      TANF
1-13, M/F      TANF
14-44, F      TANF
14-44, M      TANF
45+, M/F      SSI
w/ Med      SSI
w/o Med      Adults <=
106% of FPL      Adults >
106% of FPL  

4      Apache/Coconino/Mohave/Navajo

   $ 975.23       $ 54.23       $ 222.61       $ 170.71       $ 407.67       $
61.07       $ 546.04       $ 830.06       $ 395.83   

8      Gila/Pinal

   $ 707.36       $ 55.61       $ 177.22       $ 131.67       $ 321.28       $
57.23       $ 480.54       $ 706.53       $ 331.89   

10    Pima

   $ 1,092.25       $ 43.74       $ 190.44       $ 126.66       $ 252.87       $
56.48       $ 480.12       $ 558.55       $ 281.33   

12    Maricopa

   $ 1,022.50       $ 55.11       $ 196.04       $ 145.84       $ 356.78       $
70.82       $ 616.35       $ 674.59       $ 341.73   

 

Other Rates:

   Option 1
Transplant      Option 2
Transplant  

4      Apache/Coconino/Mohave/Navajo

   $ 16.50       $ 16.50   

8      Gila/Pinal

   $ 16.50       $ 16.50   

10    Pima

   $ 16.50       $ 16.50   

12    Maricopa

   $ 16.50       $ 16.50   

Contractor Specific Requirements:

Geographic Service Areas: The Contractor serves eligible members in the
following Geographic Service Areas (GSAs) and counties:

 

GSA

  

County

04    Apache, Coconino, Mohave, Navajo 08    Gila, Pinal 10    Pima (Only) 12   
Maricopa

Zip Code Alignment: Zip codes 85542, 85192, and 85550 were moved from the GSA
which includes Gila County and assigned to the GSA which includes Graham County.
As part of the Greater AZ Integrated RBHA implementation effective October 1,
2015, this move occurred to align tribal members from a single tribe into a
single RBHA. This change was implemented for this contract as well in order to
keep zip code assignment consistent between AHCCCS lines of business.

High Need/High Cost Program: The Contractor shall collaborate with the Regional
Behavioral Health Authority (RBHA) to select members for the High Need/High Cost
Program and plan interventions for care coordination in order to promote
appropriate utilization of services and improve member outcomes. The Contractor
is required to include the number of members indicated below, by RBHA Geographic
Service Area, and as further outlined in Section D, Paragraph 24, Medical
Management of the contract:

 

RBHA Geographic Service Area

  

# of High Need/High Cost Members

Maricopa    30 *Northern    40 **Southern    30

 

* Northern region includes: Apache, Coconino, Mohave, Navajo, Gila (excluding
zip codes 85542, 85192, and 85550), and Yavapai

** Southern region includes: Yuma, La Paz, Santa Cruz, Pima, Cochise, Graham
(including zip codes 85542, 85192, 85550), Greenlee, and Pinal

 

  5   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION C: DEFINITIONS    Contract No. YH14-0001

 

 

 

SECTION C: DEFINITIONS

PART 1. DEFINITIONS PERTAINING TO ALL AHCCCS CONTRACTS

The definitions specified in Part 1 below refer to terms found in all AHCCCS
contracts. The definitions specified in Part 2 below refer to terms that exist
in one or more contracts but do not appear in all contracts.

 

638 TRIBAL FACILITY    A facility that is owned and/or operated by a Federally
recognized American Indian/Alaskan Native Tribe and that is authorized to
provide services pursuant to Public Law 93-638, as amended. Also referred to as:
tribally owned and/or operated 638 facility, tribally owned and/or operated
facility, 638 tribal facility, and tribally-operated 638 health program. ACUTE
CARE CONTRACTOR    A contracted managed care organization (also known as a
health plan) that provides acute care physical health services to AHCCCS members
in the acute care program who are Title XIX or Title XXI eligible. The Acute
Care Contractor is also responsible for providing behavioral health services for
its enrolled members who are treated by a Primary Care Provider (PCP) for
anxiety, depression, and Attention Deficit Hyperactivity Disorder (ADHD). Acute
Care Contractors are also responsible for providing behavioral health services
for dual eligible adult members with General Mental Health and/or Substance
Abuse (GMH/SA) needs. ACUTE CARE SERVICES    Medically necessary services that
are covered for AHCCCS members and which are provided through contractual
agreements with managed Care Contractors or on a Fee-For-Service (FFS) basis
through AHCCCS. ADJUDICATED CLAIM    A claim that has been received and
processed by the Contractor which resulted in a payment or denial of payment.
ADMINISTRATIVE SERVICES SUBCONTRACTS    An agreement that delegates any of the
requirements of the contract with AHCCCS, including, but not limited to the
following:    a.    Claims processing, including pharmacy claims,    b.   
Credentialing, including those for only primary source verification (i.e.
Credential Verification Organization),    c.    Management Service Agreements,
   d.    Service Level Agreements with any Division or Subsidiary of a corporate
parent owner,    e.    DDD acute care subcontractors.    Providers are not
Administrative Services Subcontractors. ADULT    A person 18 years of age or
older, unless the term is given a different definition by statute, rule, or
policies adopted by AHCCCS. AGENT    Any person who has been delegated the
authority to obligate or act on behalf of a provider [42 CFR 455.101].

 

  6   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION C: DEFINITIONS    Contract No. YH14-0001

 

 

 

AHCCCS CONTRACTOR OPERATIONS MANUAL (ACOM)    The ACOM provides information
related to AHCCCS Contractor operations and is available on the AHCCCS website
at www.azahcccs.gov. AHCCCS ELIGIBILITY DETERMINATION    The process of
determining, through an application and required verification, whether an
applicant meets the criteria for Title XIX/XXI funded services. AHCCCS MEDICAL
POLICY MANUAL (AMPM)    The AMPM provides information regarding covered health
care services and is available on the AHCCCS website at www.azahcccs.gov. AHCCCS
MEMBER    See “MEMBER.” AHCCCS RULES    See “ARIZONA ADMINISTRATIVE CODE.”
AMBULATORY CARE    Preventive, diagnostic and treatment services provided on an
outpatient basis by physicians, nurse practitioners, physician assistants and/or
other health care providers. AMERICAN INDIAN HEALTH PROGRAM (AIHP)    An acute
care Fee-For-Service program administered by AHCCCS for eligible American
Indians which reimburses for services provided by and through the Indian Health
Service (IHS), tribal health programs operated under 638 or any other AHCCCS
registered provider. AIHP was formerly known as AHCCCS IHS. AMERICANS with
DISABILITIES ACT (ADA)    The ADA prohibits discrimination on the basis of
disability and ensures equal opportunity for persons with disabilities in
employment, State and local government services, public accommodations,
commercial facilities transportation, and telecommunications. Refer to the
Americans with Disabilities Act of 1990, as amended, in 42 U.S.C. 126 and 47
U.S.C. 5. APPEAL RESOLUTION    The written determination by the Contractor
concerning an appeal. ARIZONA ADMINISTRATIVE CODE (A.A.C.)    State regulations
established pursuant to relevant statutes. Referred to in Contract as “Rules.”
AHCCCS Rules are State regulations which have been promulgated by the AHCCCS
Administration and published by the Arizona Secretary of State. ARIZONA
DEPARTMENT OF HEALTH SERVICES (ADHS)    The state agency that has the powers and
duties set forth in A.R.S. §36- 104 and A.R.S. Title 36, Chapters 5 and 34.
ARIZONA HEALTH CARE COST CONTAINMENT SYSTEM (AHCCCS)    Arizona’s Medicaid
Program, approved by the Centers for Medicare and Medicaid Services as a Section
1115 Waiver Demonstration Program and described in A.R.S. Title 36, Chapter 29.

 

  7   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION C: DEFINITIONS    Contract No. YH14-0001

 

 

 

ARIZONA LONG TERM CARE SYSTEM (ALTCS)    An AHCCCS program which delivers
long-term, acute, behavioral health and case management services as authorized
by A.R.S. §36-2931 et seq., to eligible members who are either elderly and/or
have physical disabilities, and to members with developmental disabilities,
through contractual agreements and other arrangements. ARIZONA REVISED STATUTES
(A.R.S.)    Laws of the State of Arizona. BALANCED BUDGET ACT (BBA)    See
“MEDICAID MANAGED CARE REGULATIONS.” BEHAVIORAL HEALTH (BH) BEHAVIORAL HEALTH
DISORDER    A mental health and substance use/abuse collectively. Any
behavioral, mental health, and/or substance use diagnoses found in the most
current version of the Diagnostic and Statistical Manual of International
Classification of Disorders (DSM) excluding those diagnoses such as mental
retardation, learning disorders and dementia, which are not typically responsive
to mental health or substance abuse treatment. BEHAVIORAL HEALTH PROFESSIONAL   
As specified in A.A.C. R9-10-101, an individual licensed under A.R.S. Title 32,
Chapter 33, whose scope of practice allows the individual to:    a.   
Independently engage in the practice of behavioral health as defined in A.R.S.
§32-3251; or    b.    Except for a licensed substance abuse technician, engage
in the practice of behavioral health as defined in A.R.S. §32-3251 under direct
supervision as defined in A.A.C. R4-6-101.;    c.    A psychiatrist as defined
in A.R.S. §36-501;    d.    A psychologist as defined in A.R.S. §32-2061;    e.
   A physician;    f.    A registered nurse practitioner licensed as an adult
psychiatric and mental health nurse; or    g.    A behavior analyst as defined
in A.R.S. §32-2091; or    h.    A registered nurse. BEHAVIORAL HEALTH SERVICES
   Physician or practitioner services, nursing services, health-related
services, or ancillary services provided to an individual to address the
individual’s behavioral health issue. See also “COVERED SERVICES.” BOARD
CERTIFIED    An individual who has successfully completed all prerequisites of
the respective specialty board and successfully passed the required examination
for certification and when applicable, requirements for maintenance of
certification. BORDER COMMUNITIES    Cities, towns or municipalities located in
Arizona and within a designated geographic service area whose residents
typically receive primary or emergency care in adjacent Geographic Service Areas
(GSA) or neighboring states, excluding neighboring countries, due to service
availability or distance.

 

  8   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION C: DEFINITIONS    Contract No. YH14-0001

 

 

 

CAPITATION    Payment to a Contractor by AHCCCS of a fixed monthly payment per
person in advance, for which the Contractor provides a full range of covered
services as authorized under A.R.S. §36-2904 and §36-2907. CENTERS FOR MEDICARE
AND MEDICAID SERVICES (CMS)    An organization within the United States
Department of Health and Human Services, which administers the Medicare and
Medicaid programs and the State Children’s Health Insurance Program. CHILD    A
person under the age of 18, unless the term is given a different definition by
statute, rule or policies adopted by AHCCCS. CHILD AND FAMILY TEAM (CFT)    A
defined group of individuals that includes, at a minimum, the child and his or
her family, a behavioral health representative, and any individuals important in
the child’s life that are identified and invited to participate by the child and
family. This may include teachers, extended family members, friends, family
support partners, healthcare providers, coaches and community resource
providers, representatives from churches, synagogues or mosques, agents from
other service systems like (DCS) Department of Child Safety or the Division of
Developmental Disabilities (DDD). The size, scope and intensity of involvement
of the team members are determined by the objectives established for the child,
the needs of the family in providing for the child, and by who is needed to
develop an effective service plan, and can therefore expand and contract as
necessary to be successful on behalf of the child. CHILDREN with SPECIAL HEALTH
CARE NEEDS (CSHCN)    Children under age 19 who are blind, children with
disabilities, and related populations (eligible for SSI under Title XVI).
Children eligible under section 1902(e)(3) of the Social Security Act (Katie
Beckett); in foster care or other out-of-home placement; receiving foster care
or adoption assistance; or receiving services through a family-centered,
community-based coordinated care system that receives grant funds under section
501(a)(1)(D) of Title V (CRS). CLAIM DISPUTE    A dispute, filed by a provider
or Contractor, whichever is applicable, involving a payment of a claim, denial
of a claim, imposition of a sanction or reinsurance. CLEAN CLAIM    A claim that
may be processed without obtaining additional information from the provider of
service or from a third party but does not include claims under investigation
for fraud or abuse or claims under review for medical necessity, as defined by
A.R.S. §36-2904. CLIENT INFORMATION SYSTEM (CIS)    The centralized processing
system for files from each TRBHA/RBHA to AHCCCS as well as an informational
repository for a variety of BH related reporting. The CIS system includes Member
Enrollment and Eligibility, Encounter processing data, Demographics and SMI
determination processes. CODE OF FEDERAL REGULATIONS (CFR)    The general and
permanent rules published in the Federal Register by the departments and
agencies of the Federal Government.

 

  9   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION C: DEFINITIONS    Contract No. YH14-0001

 

 

 

CONTRACT SERVICES    See “COVERED SERVICES.” CONTRACTOR    An organization or
entity that has a prepaid capitated contract with AHCCCS pursuant to A.R.S.
§36-2904, §36-2940, or §36-2944to provide goods and services to members either
directly or through subcontracts with providers, in conformance with contractual
requirements, AHCCCS Statute and Rules, and Federal law and regulations.
CONVICTED    A judgment of conviction has been entered by a Federal, State or
local court, regardless of whether an appeal from that judgment is pending.
COPAYMENT    A monetary amount that the member pays directly to a provider at
the time covered services are rendered, as defined in 9 A.A.C. 22, Article 7.
CORRECTIVE ACTION PLAN (CAP)    A written work plan that identifies the root
cause(s) of a deficiency, includes goals and objectives, actions/ tasks to be
taken to facilitate an expedient return to compliance, methodologies to be used
to accomplish CAP goals and objectives, and staff responsible to carry out the
CAP within established timelines. CAPs are generally used to improve performance
of the Contractor and/or its providers, to enhance Quality Management/Process
Improvement activities and the outcomes of the activities, or to resolve a
deficiency. COST AVOIDANCE    The process of identifying and utilizing all
confirmed sources of first or third-party benefits before payment is made by the
Contractor. COVERED SERVICES    The health and medical services to be delivered
by the Contractor as described in Section D, Program Requirements or the Scope
of Work Section. CREDENTIALING    The process of obtaining, verifying and
evaluating information regarding applicable licensure, accreditation,
certification, educational and practice requirements to determine whether a
provider has the required credentials to deliver specific covered services to
members. DAY    A day means a calendar day unless otherwise specified. DAY –
BUSINESS/WORKING    A business day means a Monday, Tuesday, Wednesday, Thursday,
or Friday unless a legal holiday falls on Monday, Tuesday, Wednesday, Thursday,
or Friday. DELEGATED AGREEMENT    A type of subcontract agreement with a
qualified organization or person to perform one or more functions required to be
performed by the Contractor pursuant to this contract. DIVISION OF BEHAVIORAL
HEALTH SERVICES (DBHS)    The state agency that formerly had the duties set
forth by the legislature to provide BH services within Arizona.

 

  10   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION C: DEFINITIONS    Contract No. YH14-0001

 

 

 

DEPARTMENT OF ECONOMIC SECURITY/DIVISION OF DEVELOPMENTAL DISABILITIES (DES/DDD)
   The Division of a State agency, as defined in A.R.S. Title 36, Chapter 5.1,
which is responsible for serving eligible Arizona residents with a
developmental/intellectual disability. AHCCCS contracts with DES/DDD to serve
Medicaid eligible individuals with a developmental/intellectual disability.
DISENROLLMENT    The discontinuance of a member’s eligibility to receive covered
services through a Contractor. DIVISION OF HEALTH CARE MANAGEMENT (DHCM)    The
division responsible for Contractor oversight regarding AHCCCS Contractor
operations, quality, maternal and child health, behavioral health, medical
management, case management, rate setting, encounters, and financial/operational
oversight. DUAL ELIGIBLE    A member who is eligible for both Medicare and
Medicaid. DURABLE MEDICAL EQUIPMENT (DME)    Equipment that provides therapeutic
benefits; is designed primarily for a medical purpose; is ordered by a
physician/provider; is able to withstand repeated use; and is appropriate for
use in the home. EARLY AND PERIODIC SCREENING, DIAGNOSTIC, AND TREATMENT (EPSDT)
   A comprehensive child health program of prevention, treatment, correction,
and improvement of physical and mental health problems for AHCCCS members under
the age of 21. The purpose of EPSDT is to ensure the availability and
accessibility of health care resources as well as to assist Medicaid recipients
in effectively utilizing these resources. EPSDT services provide comprehensive
health care through primary prevention, early intervention, diagnosis, medically
necessary treatment, and follow-up care of physical and behavioral health
problems for AHCCCS members less than 21 years of age. EPSDT services include
screening services, vision services, dental services, hearing services and all
other medically necessary mandatory and optional services listed in Federal Law
42 U.S.C. 1396d(a) to correct or ameliorate defects and physical and mental
illnesses and conditions identified in an EPSDT screening whether or not the
services are covered under the AHCCCS State Plan. Limitations and exclusions,
other than the requirement for medical necessity and cost effectiveness, do not
apply to EPSDT services. EMERGENCY MEDICAL CONDITION    A medical condition
manifesting itself by acute symptoms of sufficient severity (including severe
pain) such that a prudent layperson who possesses an average knowledge of health
and medicine could reasonably expect the absence of immediate medical attention
to result in: a) placing the patient’s health (or, with respect to a pregnant
woman, the health of the woman or her unborn child) in serious jeopardy,
b)serious impairment to bodily functions, or c) serious dysfunction of any
bodily organ or part [42 CFR 438.114(a)]. EMERGENCY MEDICAL SERVICE    Covered
inpatient and outpatient services provided after the sudden onset of an
emergency medical condition as defined above. These services must be furnished
by a qualified provider, and must be necessary to evaluate or stabilize the
emergency medical condition [42 CFR 438.114(a)].

 

  11   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION C: DEFINITIONS    Contract No. YH14-0001

 

 

 

ENCOUNTER    A record of a health care-related service rendered by a provider or
providers registered with AHCCCS to a member who is enrolled with a Contractor
on the date of service. ENROLLEE    A Medicaid recipient who is currently
enrolled with a Contractor [42 CFR 438.10(a)]. ENROLLMENT    The process by
which an eligible person becomes a member of a Contractor’s plan. EQUITY
PARTNERS    The sponsoring organizations or parent companies of the managed care
organization that share in the returns generated by the organization, both
profits and liabilities. EVIDENCE-BASED PRACTICE    An intervention that is
recognized as effective in treating a specific health-related condition based on
scientific research; the skill and judgment of care health professionals; and
the unique needs, concerns and preferences of the person receiving services.
EXHIBITS    All items attached as part of the solicitation. FEDERAL FINANCIAL
PARTICIPATION (FFP)    FFP refers to the contribution that the Federal
government makes to the Title XIX and Title XXI program portions of AHCCCS, as
defined in 42 CFR 400.203. FEE-FOR-SERVICE (FFS)    A method of payment to an
AHCCCS registered provider on an amount-per-service basis for services
reimbursed directly by AHCCCS for members not enrolled with a managed care
Contractor. FEE-FOR-SERVICE MEMBER    A Title XIX or Title XXI eligible
individual who is not enrolled with an AHCCCS Contractor. FRAUD    An
intentional deception or misrepresentation made by a person with the knowledge
that the deception could result in some unauthorized benefit to himself or some
other person. It includes any act that constitutes fraud under applicable State
or Federal law, as defined in 42 CFR 455.2. GENERAL MENTAL HEALTH/SUBSTANCE
ABUSE (GMH/SA)    A classification of adult persons age 18 and older who have
general behavioral health issues, have not been determined to have a serious
mental illness, but are eligible to receive covered behavioral health services.
GEOGRAPHIC SERVICE AREA (GSA)    An area designated by AHCCCS within which a
Contractor of record provides, directly or through subcontract, covered health
care service to a member enrolled with that Contractor of record, as defined in
9 A.A.C. 22, Article 1. GRIEVANCE AND APPEAL SYSTEM    A system that includes a
process for enrollee grievances, SMI grievances, enrollee appeals, provider
claim disputes, and access to the state fair hearing system.

 

  12   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION C: DEFINITIONS    Contract No. YH14-0001

 

 

 

HEALTH CARE PROFESSIONAL    A physician, podiatrist, optometrist, chiropractor,
psychologist, dentist, physician assistant, physical or occupational therapist,
therapist assistant, speech language pathologist, audiologist, registered or
practical nurse (including nurse practitioner, clinical nurse specialist,
certified registered nurse anesthetist and certified nurse midwife), licensed
social worker, registered respiratory therapist, licensed marriage and family
therapist and licensed professional counselor. HEALTH INSURANCE PORTABILITY AND
ACCOUNTABILITY ACT (HIPAA)    The Health Insurance Portability and
Accountability Act; also known as the Kennedy-Kassebaum Act, signed August 21,
1996 as amended and as reflected in the implementing regulations at 45 CFR Parts
160, 162, and 164. HEALTH PLAN    See “CONTRACTOR.” INCURRED BUT NOT REPORTED
LIABILITY (IBNR)    Incurred but not reported liability for services rendered
for which claims have not been received. INDIVIDUAL RECOVERY PLAN (FORMERLY
KNOWN AS THE INDIVIDUAL SERVICE PLAN)    See “SERVICE PLAN” INDIAN HEALTH
SERVICES (IHS)    The operating division within the U.S. Department of Health
and Human Services, responsible for providing medical and public health services
to members of federally recognized Tribes and Alaska Natives as outlined in 25
U.S.C. 1661. INFORMATION SYSTEMS    The component of the Offeror’s organization
which supports the Information Systems, whether the systems themselves are
internal to the organization (full spectrum of systems staffing), or externally
contracted (internal oversight and support). INTERGOVERNMENTAL AGREEMENT (IGA)
   When authorized by legislative or other governing bodies, two or more public
agencies or public procurement units by direct contract or agreement may
contract for services or jointly exercise any powers common to the contracting
parties and may enter into agreements with one another for joint or cooperative
action or may form a separate legal entity, including a nonprofit corporation to
contract for or perform some or all of the services specified in the contract or
agreement or exercise those powers jointly held by the contracting parties.
A.R.S. Title 11, Chapter 7, Article 3 (A.R.S. §11-952.A). LIABLE PARTY    An
individual, entity, or program that is or may be liable to pay all or part of
the medical cost of injury, disease or disability of an AHCCCS applicant or
member as defined in A.A.C. R9-22-1001.

 

  13   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION C: DEFINITIONS    Contract No. YH14-0001

 

 

 

LIEN    A legal claim, filed with the County Recorder’s office in which a member
resides and in the county an injury was sustained for the purpose of ensuring
that AHCCCS receives reimbursement for medical services paid. The lien is
attached to any settlement the member may receive as a result of an injury.
MAJOR UPGRADE    Any systems upgrade or changes that may result in a disruption
to the following: loading of contracts, providers or members, issuing prior
authorizations or the adjudication of claims. MANAGED CARE    Systems that
integrate the financing and delivery of health care services to covered
individuals by means of arrangements with selected providers to furnish
comprehensive services to members; establish explicit criteria for the selection
of health care providers; have financial incentives for members to use providers
and procedures associated with the plan; and have formal programs for quality,
medical management and the coordination of care. MANAGEMENT SERVICES AGREEMENT
   A type of subcontract with an entity in which the owner of the Contractor
delegates all or substantially all management and administrative services
necessary for the operation of the Contractor. MATERIAL CHANGE TO BUSINESS
OPERATIONS    Any change in overall operations that affects, or can reasonably
be foreseen to affect, the Contractor’s ability to meet the performance
standards as required in contract including, but not limited to, any change that
would impact or is likely to impact more than 5% of total membership and/or
provider network in a specific GSA. MANAGING EMPLOYEE    A general manager,
business manager, administrator, director, or other individual who exercises
operational or managerial control over or who directly or indirectly conducts
the day-to-day operation of an institution, organization or agency [42 CFR
455.101]. MATERIAL OMISSION    A fact, data or other information excluded from a
report, contract, etc., the absence of which could lead to erroneous conclusions
following reasonable review of such report, contract, etc. MEDICAID    A
Federal/State program authorized by Title XIX of the Social Security Act, as
amended. MEDICAID MANAGED CARE REGULATIONS    The Federal law mandating, in
part, that States ensure the accessibility and delivery of quality health care
by their managed care Contractors. These regulations were promulgated pursuant
to the Balanced Budget Act (BBA) of 1997. MEDICARE    A Federal program
authorized by Title XVIII of the Social Security Act, as amended. MEDICAL
MANAGEMENT (MM)    An integrated process or system that is designed to assure
appropriate utilization of health care resources, in the amount and duration
necessary to achieve desired health outcomes, across the continuum of care (from
prevention to end of life care).

 

  14   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION C: DEFINITIONS    Contract No. YH14-0001

 

 

 

MEDICAL RECORDS    A chronological written account of a patient’s examination
and treatment that includes the patient’s medical history and complaints, the
provider’s physical findings, behavioral health findings, the results of
diagnostic tests and procedures, medications and therapeutic procedures,
referrals and treatment plans. MEDICAL SERVICES    Medical care and treatment
provided by a Primary Care Provider (PCP), attending physician or dentist or by
a nurse or other health related professional and technical personnel at the
direction/order of a licensed physician or dentist. MEDICALLY NECESSARY    As
defined in 9 A.A.C. 22 Article 101. Medically necessary means a covered service
provided by a physician or other licensed practitioner of the health arts within
the scope of practice under State law to prevent disease, disability or other
adverse conditions or their progression, or prolong life. MEDICALLY NECESSARY
SERVICES    Those covered services provided by qualified service providers
within the scope of their practice to prevent disease, disability and other
adverse health conditions or their progression or to prolong life. MEMBER    An
eligible person who is enrolled in AHCCCS, as defined in A.R.S. §36-2931,
§36-2901, §36-2901.01 and A.R.S. §36-2981. MEMBER INFORMATION MATERIALS    Any
materials given to the Contractor’s membership. This includes, but is not
limited to: member handbooks, member newsletters, surveys, on hold messages and
health related brochures/reminders and videos, form letter templates, and
website content. It also includes the use of other mass communication technology
such as e-mail and voice recorded information messages delivered to a member’s
phone. NATIONAL PROVIDER IDENTIFIER (NPI)    A unique identification number for
covered health care providers, assigned by the CMS contracted national
enumerator. NON-CONTRACTING PROVIDER    A person or entity that provides
services as prescribed in A.R.S. §36- 2901 who does not have a subcontract with
an AHCCCS Contractor. OFFEROR    An organization or other entity that submits a
proposal to AHCCCS in response to a Request For Proposal as defined in 9 A.A.C.
22, Article 1. PARENT    A biological, adoptive, or custodial mother or father
of a child, or an individual who has been appointed as a legal guardian or
custodian of a child by a court of competent jurisdiction. PERFORMANCE
IMPROVEMENT PROJECT (PIP)    A planned process of data gathering, evaluation and
analysis to determine interventions or activities that are projected to have a
positive outcome. A PIP includes measuring the impact of the interventions or
activities toward improving the quality of care and service delivery. Formerly
referred to as Quality Improvement Projects (QIP).

 

  15   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION C: DEFINITIONS    Contract No. YH14-0001

 

 

 

PERFORMANCE STANDARDS    A set of standardized measures designed to assist
AHCCCS in evaluating, comparing and improving the performance of its
Contractors. POSTSTABILIZATION CARE SERVICES    Medically necessary services,
related to an emergency medical condition provided after the member’s condition
is sufficiently stabilized in order to maintain, improve or resolve the member’s
condition so that the member could alternatively be safely discharged or
transferred to another location [42 CFR 438.114(a)]. POTENTIAL ENROLLEE    A
Medicaid-eligible recipient who is not yet enrolled with a Contractor [42 CFR
438.10(a)]. PREPAID MEDICAL MANAGEMENT INFORMATION SYSTEM (PMMIS)    An
integrated information infrastructure that supports AHCCCS operations,
administrative activities and reporting requirements. PREMIUM TAX    The premium
tax is equal to the tax imposed pursuant to A.R.S. §36- 2905 and §36-2944.01 for
all payments made to Contractors for the contract year. PRIMARY CARE PROVIDER
(PCP)    An individual who meets the requirements of A.R.S. §36-2901, and who is
responsible for the management of the member’s health care. A PCP may be a
physician defined as a person licensed as an allopathic or osteopathic physician
according to A.R.S. Title 32, Chapter 13 or Chapter 17, or a practitioner
defined as a physician assistant licensed under A.R.S. Title 32, Chapter 25, or
a certified nurse practitioner licensed under A.R.S. Title 32, Chapter 15. The
PCP must be an individual, not a group or association of persons, such as a
clinic. PRIMARY PREVENTION    The focus on methods to reduce, control, eliminate
and prevent the incidence or onset of physical or mental health disease through
the application of interventions before there is any evidence of disease or
injury. PRIOR AUTHORIZATION    Prior authorization is a process used to
determine in advance of provision whether or not a prescribed procedure,
service, or medication will be covered. The process is intended to act as a
safety and cost savings measure. PRIOR PERIOD    See “PRIOR PERIOD COVERAGE.”

 

  16   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION C: DEFINITIONS    Contract No. YH14-0001

 

 

 

PRIOR PERIOD COVERAGE (PPC)    The period of time prior to the member’s
enrollment, during which a member is eligible for covered services. The
timeframe is from the effective date of eligibility (usually the first day of
the month of application) until the date the member is enrolled with the
Contractor. Refer to 9 A.A.C. 22 Article 1. If a member made eligible via the
Hospital Presumptive Eligibility (HPE) program is subsequently determined
eligible for AHCCCS via the full application process, prior period coverage for
the member will be covered by AHCCCS Fee-For- Service and the member will be
enrolled with the Contractor only on a prospective basis. PRIOR QUARTER COVERAGE
   The period of time prior to an individual’s month of application for AHCCCS
coverage, during which a member may be eligible for covered services. Prior
Quarter Coverage is limited to the three month time period prior to the month of
application. An applicant may be eligible during any of the three months prior
to application if the applicant:    1.    Received one or more covered services
described in 9 A.A.C. 22, Article 2 and Article 12, and 9 A.A.C. 28, Article 2
during the month; and    2.    Would have qualified for Medicaid at the time
services were received if the person had applied regardless of whether the
person is alive when the application is made. Refer to A.A.C. R9-22-303   
AHCCCS Contractors are not responsible for payment for covered services received
during the prior quarter. PROGRAM CONTRACTOR    See “CONTRACTOR” PROVIDER    Any
person or entity that contracts with AHCCCS or a Contractor for the provision of
covered services to members according to the provisions A.R.S. §36-2901 or any
subcontractor of a provider delivering services pursuant to A.R.S. §36-2901.
PROVIDER GROUP    Two or more health care professionals who practice their
profession at a common location (whether or not they share facilities,
supporting staff, or equipment). PRUDENT LAYPERSON (for purposes of determining
whether an emergency medical condition exists)    A person without medical
training who relies on the experience, knowledge and judgment of a reasonable
person to make a decision regarding whether or not the absence of immediate
medical attention will result in: 1) placing the health of the individual in
serious jeopardy, 2) serious impairment to bodily functions, or 3) serious
dysfunction of a bodily part or organ.

 

  17   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION C: DEFINITIONS    Contract No. YH14-0001

 

 

 

QUALIFIED MEDICARE BENEFICIARY DUAL ELIGIBLE (QMB DUAL)    A person determined
eligible under A.A.C. R9-29-101 et seq. for Qualified Medicare Beneficiary (QMB)
and eligible for acute care services provided for in A.A.C. R9-22-201 et seq. or
ALTCS services provided for in A.A.C. R9-28-201 et seq. A QMB dual person
receiving both Medicare and Medicaid services and cost sharing assistance.
REFERRAL    A verbal, written, telephonic, electronic or in-person request for
health services. REGIONAL BEHAVIORAL HEALTH AUTHORITY (RBHA)    A Managed Care
Organization that has a contract with the administration, the primary purpose of
which is to coordinate the delivery of comprehensive mental health services to
all eligible persons assigned by the administration to the managed care
organization. Additionally the Managed Care Organization shall coordinate the
delivery of comprehensive physical health services to all eligible persons with
a serious mental illness enrolled by the administration to the managed care
organization. REINSURANCE    A risk-sharing program provided by AHCCCS to
Contractors for the reimbursement of certain contract service costs incurred for
a member beyond a predetermined monetary threshold. RELATED PARTY    A party
that has, or may have, the ability to control or significantly influence a
Contractor, or a party that is, or may be, controlled or significantly
influenced by a Contractor. “Related parties” include, but are not limited to,
agents, managing employees, persons with an ownership or controlling interest in
the Offeror and their immediate families, subcontractors, wholly-owned
subsidiaries or suppliers, parent companies, sister companies, holding
companies, and other entities controlled or managed by any such entities or
persons. REQUEST FOR PROPOSAL (RFP)    A RFP includes all documents, whether
attached or incorporated by references that are used by the Administration for
soliciting a proposal under 9 A.A.C. 22 Article 6. ROOM AND BOARD (or ROOM)   
The amount paid for food and/or shelter. Medicaid funds can be expended for room
and board when a person lives in an institutional setting (e.g. NF, ICF).
Medicaid funds cannot be expended for room and board when a member resides in an
alternative residential setting (e.g. Assisted Living Home, Behavioral Health
Residential Facilities) or an apartment like setting that may provide meals.
SCOPE OF SERVICES    See “COVERED SERVICES.” SERVICE LEVEL AGREEMENT    A type
of subcontract with a corporate owner or any of its Divisions or Subsidiaries
that requires specific levels of service for administrative functions or
services for the Contractor specifically related to fulfilling the Contractor’s
obligations to AHCCCS under the terms of this contract.

 

  18   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION C: DEFINITIONS    Contract No. YH14-0001

 

 

 

SERVICE PLAN    A complete written description of all covered health services
and other informal supports which includes individualized goals, family support
services, care coordination activities and strategies to assist the member in
achieving an improved quality of life. SPECIAL HEALTH CARE NEEDS    Serious or
chronic physical, developmental and/or behavioral health conditions. Members
with special health care needs require medically necessary services of a type or
amount beyond that generally required by members. SPECIALTY PHYSICIAN    A
physician who is specially trained in a certain branch of medicine related to
specific services or procedures, certain age categories of patients, certain
body systems, or certain types of diseases. STATE    The State of Arizona.
STATEWIDE    Of sufficient scope and breadth to address the health care service
needs of members throughout the State of Arizona. STATE FISCAL YEAR    The
budget year-State fiscal year: July 1 through June 30. STATE PLAN    The written
agreements between the State and CMS, which describes how the AHCCCS program
meets CMS requirements for participation in the Medicaid program and the State
Children’s Health Insurance Program. SUBCONTRACT    An agreement entered into by
the Contractor with any of the following: a provider of health care services who
agrees to furnish covered services to member; or with any other organization or
person who agrees to perform any administrative function or service for the
Contractor specifically related to fulfilling the Contractor’s obligations to
AHCCCS under the terms of this contract, as defined in 9 A.A.C. 22 Article 1.
SUBCONTRACTOR    1.    A provider of health care who agrees to furnish covered
services to members.    2.    A person, agency or organization with which the
Contractor has contracted or delegated some of its management/administrative
functions or responsibilities.    3.    A person, agency or organization with
which a fiscal agent has entered into a contract, agreement, purchase order or
lease (or leases of real property) to obtain space, supplies equipment or
services provided under the AHCCCS agreement. SUBSIDIARY    An entity owned or
controlled by the Contractor. SUBSTANCE USE DISORDERS    A range of conditions
that vary in severity over time, from problematic, short-term use/abuse of
substances to severe and chronic disorders requiring long-term and sustained
treatment and recovery management.

 

  19   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION C: DEFINITIONS    Contract No. YH14-0001

 

 

 

SUPPLEMENTAL SECURITY INCOME (SSI) AND SSI RELATED GROUPS    Eligible
individuals receiving income through Federal cash assistance programs under
Title XVI of the Social Security Act who are aged, blind or have a disability
and have household income levels at or below 100% of the FPL. THIRD PARTY
LIABILITY (TPL)    See “LIABLE PARTY.” TITLE XIX    Known as Medicaid, Title XIX
of the Social Security Act provides for Federal grants to the states for medical
assistance programs. Title XIX enables states to furnish medical assistance to
those who have insufficient income and resources to meet the costs of necessary
medical services, rehabilitation and other services, to help those families and
individuals become or remain independent and able to care for themselves. Title
XIX members include but are not limited to those eligible under Section 1931 of
the Social Security Act, Supplemental Security Income (SSI), SSI-related groups,
Medicare cost sharing groups, Breast and Cervical Cancer Treatment Program and
Freedom to Work Program. Which include those populations 42 U.S.C.
1396a(a)(10)(A). TITLE XIX MEMBER    Title XIX members include those eligible
under 1931 provisions of the Social Security Act (previously AFDC), Sixth
Omnibus Budget Reconciliation Act (SOBRA), Supplemental Security Income (SSI) or
SSI-related groups, Medicare Cost Sharing groups, Adult Group at or below 106%
Federal Poverty Level (Adults </= 106%), Adult Group above 106% Federal Poverty
Level (Adults > 106%), Breast and Cervical Cancer Treatment program, Title IV-E
Foster Care and Adoption Subsidy, Young Adult Transitional Insurance, and
Freedom to Work. TREATMENT    A procedure or method to cure, improve, or
palliate an individual’s medical condition or behavioral health issue. Refer to
A.A.C. R9-10-101. TRIBAL REGIONAL BEHAVIORAL HEALTH AUTHORITY (TRBHA)    A
tribal entity that has an intergovernmental agreement with the administration,
the primary purpose of which is to coordinate the delivery of comprehensive
mental health services to all eligible persons assigned by the administration to
the tribal entity. Tribal governments, through an agreement with the State, may
operate a Tribal Regional Behavioral Health Authority for the provision of
behavioral health services to American Indian members. Refer to A.R.S. §36-3401,
§36-3407. YEAR    See “CONTRACT YEAR.” [END OF PART 1 DEFINITIONS]   

 

  20   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION C: DEFINITIONS    Contract No. YH14-0001

 

 

 

SECTION C: DEFINITIONS

PART 2. DEFINITIONS PERTAINING TO ONE OR MORE AHCCCS CONTRACTS

 

1931 (ALSO REFERRED TO AS TANF RELATED)    Eligible individuals and families
under Section 1931 of the Social Security Act, with household income levels at
or below 100% of the Federal Poverty Level (FPL). See also “TEMPORARY ASSISTANCE
TO NEEDY FAMILIES (TANF).” ABUSE (OF MEMBER)    Intentional infliction of
physical, emotional or mental harm, caused by negligent acts or omissions,
unreasonable confinement, sexual abuse or sexual assault as defined by A.R.S.
§46-451 and A.R.S. §13-3623. ABUSE (BY PROVIDER)    Provider practices that are
inconsistent with sound fiscal, business or medical practices, and result in an
unnecessary cost to the AHCCCS program, or in reimbursement for services that
are not medically necessary or that fail to meet professionally recognized
standards for health care. It also includes recipient practices that result in
unnecessary cost to the AHCCCS program as defined by 42 CFR 455.2. ACUTE CARE
ONLY (ACO)    ACO refers to the enrollment status of a member who is otherwise
financially and medically eligible for ALTCS but who either 1) refuses HCBS
offered by the case manager; 2) has made an uncompensated transfer that makes
him or her ineligible; 3) resides in a setting in which Long Term Care Services
cannot be provided; or 4) has equity value in a home that exceeds $552,000.
These ALTCS enrolled members are eligible to receive acute medical services but
not eligible to receive LTC institutional, alternative residential or HCBS.
ADMINISTRATIVE OFFICE OF THE COURTS (AOC)    The Arizona Constitution authorizes
an administrative director and staff to assist the Chief Justice with
administrative duties. Under the direction of the Chief Justice, the
administrative director and the staff of the Administrative Office of the Courts
(AOC) provide the necessary support for the supervision and administration of
all State courts. ADULT GROUP ABOVE 106% FEDERAL POVERTY LEVEL (ADULTS > 106%)
   Adults aged 19-64, without Medicare, with income above 106% through 133% of
the Federal Poverty Level (FPL). ADULT GROUP AT OR BELOW 106% FEDERAL POVERTY
LEVEL (ADULTS </= 106%)    Adults aged 19-64, without Medicare, with income at
or below 106% of the Federal Poverty Level (FPL). AGENT    Any person who has
been delegated the authority to obligate or act on behalf of another person or
entity.

 

  21   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION C: DEFINITIONS    Contract No. YH14-0001

 

 

 

AID FOR FAMILIES WITH DEPENDENT CHILDREN (AFDC)    See “TEMPORARY ASSISTANCE TO
NEEDY FAMILIES (TANF).” ANNIVERSARY DATE    The anniversary date is 12 months
from the date the member enrolled with the Contractor and annually thereafter.
In some cases, the anniversary date will change based on the last date the
member changed Contractors or the last date the member was given an opportunity
to change. ANNUAL ENROLLMENT CHOICE (AEC)    The opportunity for a person to
change Contractors every 12 months. ARIZONA DEPARTMENT OF CHILD SAFETY (DCS)   
The department established pursuant to A.R.S. §8-451 to protect children and to
perform the following:    1.    Investigate reports of abuse and neglect.    2.
   Assess, promote and support the safety of a child in a safe and stable family
or other appropriate placement in response to allegations of abuse or neglect.
   3.    Work cooperatively with law enforcement regarding reports that include
criminal conduct allegations.    4.    Without compromising child safety,
coordinate services to achieve and maintain permanency on behalf of the child,
strengthen the family and provide prevention, intervention and treatment
services pursuant to this chapter. ARIZONA DEPARTMENT OF JUVENILE CORRECTION
(ADJC)    The State agency responsible for all juveniles adjudicated as
delinquent and committed to its jurisdiction by the county juvenile courts. BED
HOLD    A 24 hour per day unit of service that is authorized by an ALTCS
member’s case manager or the behavioral health case manager or a subcontractor
for an acute care member, which may be billed despite the member’s absence from
the facility for the purposes of short term hospitalization leave and
therapeutic leave. Refer to the Arizona Medicaid State Plan, 42 C.F.R. §§447.40
and 483.12, and 9 A.A.C. 28 for more information on the bed hold service and
AMPM Chapter 100. BEHAVIORAL HEALTH PARAPROFESSIONAL    As specified in A.A.C.
R9-10-101, an individual who is not a behavioral health professional who
provides behavioral health services at or for a health care institution
according to the health care institution’s policies and procedures that:    a.
   If the behavioral health services were provided in a setting other than a
licensed health care institution, the individual would be required to be
licensed as a behavioral professional under A.R.S. Title 32, Chapter 33; and   
b.    Are provided under supervision by a behavioral health professional.

 

  22   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION C: DEFINITIONS    Contract No. YH14-0001

 

 

 

BEHAVIORAL HEALTH RESIDENTIAL FACILITY    A health care institution that
provides continuous treatment to an individual experiencing a behavioral health
issue that causes the individual to:    a.    Have a limited or reduced ability
to meet the individual’s basic physical needs;    b.    Suffer harm that
significantly impairs the individual’s judgment, reason, behavior, or capacity
to recognize reality;    c.    Be a danger to self;    d.    Be a danger to
others;    e.    Be persistently or acutely disabled as defined in A.R.S. §
36-501; or    f.    Be gravely disabled. BEHAVIORAL HEALTH TECHNICIAN    As
specified in A.A.C. R9-10-101, an individual who is not a behavioral health
professional who provides behavioral health services at or for a health care
institution according to the health care institution’s policies and procedures
that:    a.    If the behavioral health services were provided in a setting
other than a licensed health care institution, the individual would be required
to be licensed as a behavioral professional under A.R.S. Title 32, Chapter 33;
and    b.    Are provided with clinical oversight by a behavioral health
professional. BREAST AND CERVICAL CANCER TREATMENT PROGRAM (BCCTP)    Eligible
individuals under the Title XIX expansion program for women with income up to
250% of the FPL, who are diagnosed with and need treatment for breast and/or
cervical cancer or cervical lesions and are not eligible for other Title XIX
programs providing full Title XIX services. Qualifying individuals cannot have
other creditable health insurance coverage, including Medicare. CARE MANAGEMENT
PROGRAM (CMP)    Activities to identify the top tier of high need/high cost
Title XIX members receiving services within an AHCCCS contracted health plan;
including the design of clinical interventions or alternative treatments to
reduce risk, cost, and help members achieve better health care outcomes. Care
management is an administrative function performed by the health plan. Distinct
from case management, Care Managers should not perform the day-to-day duties of
service delivery. CARE MANAGEMENT    A group of activities performed by the
Contractor to identify and manage clinical interventions or alternative
treatments for identified members to reduce risk, cost, and help achieve better
health care outcomes. Distinct from case management, care management does not
include the day-to-day duties of service delivery. CASE MANAGEMENT    A
collaborative process which assess, plans, implements, coordinates, monitors,
and evaluates options and services to meet an individual’s health needs through
communication and available resources to promote quality, cost-effective
outcomes. CASH MANAGEMENT IMPROVEMENT ACT (CMIA)    Cash Management Improvement
Act of 1990 [31 CFR Part 205]. Provides guidelines for the drawdown and transfer
of Federal funds.

 

  23   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION C: DEFINITIONS    Contract No. YH14-0001

 

 

 

CHILDREN’S REHABILITATIVE SERVICES (CRS)   

A program that provides medical treatment, rehabilitation, and related support
services to Title XIX and Title XXI members who have completed the CRS
application and have met the eligibility criteria to receive CRS-related
services as specified in 9 A.A.C. 22.

CLIENT ASSESSMENT AND TRACKING SYSTEM (CATS)    A component of AHCCCS’ data
management information system that supports ALTCS and that is designed to
provide key information to, and receive key information from ALTCS Contractors.
COMPREHENSIVE MEDICAL AND DENTAL PROGRAM (CMDP)    A Contractor that is
responsible for the provision of covered, medically necessary AHCCCS services
for foster children in Arizona. Refer to A.R.S. §8-512. COMPETITIVE BID PROCESS
   A state procurement system used to select Contractors to provide covered
services on a geographic basis. COUNTY OF FISCAL RESPONSIBILITY    The county of
fiscal responsibility is the Arizona county that is responsible for paying the
state’s funding match for the member’s ALTCS Service Package. The county of
physical presence (the county in which the member physically resides) and the
county of fiscal responsibility may be the same county or different counties.
CRS-ELIGIBLE    An individual AHCCCS member who has completed the CRS
application process, as delineated in the CRS Policy and Procedure Manual, and
has met all applicable criteria to be eligible to receive CRS-related services
as specified in 9 A.A.C. 22. CRS RECIPIENT    An individual who has completed
the CRS application process, and has met all applicable criteria to be eligible
to receive CRS related covered Services. DEVELOPMENTAL DISABILITY (DD)    As
defined in A.R.S. §36-551, a strongly demonstrated potential that a child under
six years of age has a developmental disability or will become a child with a
developmental disability, as determined by a test performed pursuant to section
36-694 or by other appropriate tests, or a severe, chronic disability that:   
a.    Is attributable to cognitive disability, cerebral palsy, epilepsy or
autism.    b.    Is manifested before age eighteen.    c.    Is likely to
continue indefinitely.    d.    Results in substantial functional limitations in
three or more of the following areas of major life activity:       (i)
Self-care.       (ii) Receptive and expressive language.       (iii) Learning.
      (iv) Mobility.       (v) Self-direction.       (vi) Capacity for
independent living.       (vii) Economic self-sufficiency.    e.    Reflects the
need for a combination and sequence of individually planned or coordinated
special, interdisciplinary or generic care, treatment or other services that are
of lifelong or extended duration.

 

  24   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION C: DEFINITIONS    Contract No. YH14-0001

 

 

 

EPISODE OF CARE    The period between the beginning of treatment and the ending
of covered services for an individual. The beginning and end of an episode of
care is marked with a demographic file submission. Over time, an individual may
have multiple episodes of care. FAMILY-CENTERED    Care that recognizes and
respects the pivotal role of the family in the lives of members. It supports
families in their natural care-giving roles, promotes normal patterns of living,
and ensures family collaboration and choice in the provision of services to the
member. FAMILY OR FAMILY MEMBER    A biological, adoptive, or custodial mother
or father of a child, or an individual who has been appointed as a legal
guardian or custodian of a child by a court of competent jurisdiction, or other
member representative responsible for making health care decisions on behalf of
the member. Family members may also include siblings, grandparents, aunts and
uncles. FEDERAL EMERGENCY SERVICES (FES)    A program delineated in A.A.C.
R9-22-217, to treat an emergency condition for a member who is determined
eligible under A.R.S. §36- 2903.03(D). FEDERALLY QUALIFIED HEALTH CENTER (FQHC)
   A public or private non-profit health care organization that has been
identified by the HRSA and certified by CMS as meeting criteria under Sections
1861(aa)(4) and 1905(l)(2)(B) of the Social Security Act. FEDERALLY QUALIFIED
HEALTH CENTER LOOK-ALIKE    A public or private non-profit health care
organization that has been identified by the HRSA and certified by CMS as
meeting the definition of “health center” under Section 330 of the Public Health
Service Act, but does not receive grant funding under Section 330. FIELD CLINIC
   A “clinic” consisting of single specialty health care providers who travel to
health care delivery settings closer to members and their families than the
Multi-Specialty Interdisciplinary Clinics (MSICs) to provide a specific set of
services including evaluation, monitoring, and treatment for CRS-related
conditions on a periodic basis. FREEDOM OF CHOICE (FC)    The opportunity given
to each member who does not specify a Contractor preference at the time of
enrollment to choose between the Contractors available within the Geographic
Service Area (GSA) in which the member is enrolled. HOME    A residential
dwelling that is owned, rented, leased, or occupied at no cost to the member,
including a house, a mobile home, an apartment or other similar shelter. A home
is not a facility, a setting or an institution, or a portion and any of these,
licensed or certified by a regulatory agency of the state as a defined in A.A.C.
R9-28-101. HOME AND COMMUNITY BASED SERVICES (HCBS)    Home and community-based
services, as defined in A.R.S. §36-2931 and §36-2939.

 

  25   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION C: DEFINITIONS    Contract No. YH14-0001

 

 

 

INTEGRATED MEDICAL RECORD    A single document in which all of the medical
information listed in Chapter 900 of the AMPM is recorded to facilitate the
coordination and quality of care delivered by multiple providers serving a
single patient in multiple locations and at varying times. INTERDISCIPLINARY
CARE    A meeting of the interdisciplinary team members or coordination of care
among interdisciplinary treatment team members to address the totality of the
treatment and service plans for the member based on the most current information
available. INTERMEDIATE CARE FACILITY FOR PERSONS WITH INTELLECTUAL DISABILITIES
(ICF)    A placement setting for persons with intellectual disabilities.
JUVENILE PROBATION OFFICE (JPO)    An officer within the Arizona Department of
Juvenile Corrections assigned to a juvenile upon release from a secure facility.
Having close supervision and observation over juvenile’s who are ordered to
participate in the intensive probation program including visual contact at least
four times per week and weekly contact with the school, employer, community
restitution agency or treatment program. (A.R.S. §8-353) KIDSCARE    Federal and
State Children’s Health Insurance Program (Title XXI – CHIP) administered by
AHCCCS. The KidsCare program offers comprehensive medical, preventive, treatment
services, and behavioral health care services statewide to eligible children
under the age of 19, in households with income between 133% and 200% of the
Federal Poverty Level (FPL). MEDICAL PRACTITIONER    A physician, physician
assistant or registered nurse practitioner. MEDICARE MANAGED CARE PLAN    A
managed care entity that has a Medicare contract with CMS to provide services to
Medicare beneficiaries, including Medicare Advantage Plan (MAP), Medicare
Advantage Prescription Drug Plan (MAPDP), MAPDP Special Needs Plan, or Medicare
Prescription Drug Plan. MULTI-SPECIALTY INTERDISCIPLINARY CLINIC (MSIC)    An
established facility where specialists from multiple specialties meet with
members and their families for the purpose of providing interdisciplinary
services to treat members. PERSON WITH A DEVELOPMENTAL/ INTELLECTUAL DISABILITY
   An individual who meets the Arizona definition as outlined in A.R.S. §36- 551
and is determined eligible for services through the DES Division of
Developmental Disabilities (DDD). Services for AHCCCS-enrolled acute and long
term care members with developmental/intellectual disabilities are managed
through the DES Division of Developmental Disabilities. PRE-ADMISSION SCREENING
(PAS)    A process of determining an individual’s risk of institutionalization
at a NF or ICF level of care as specified in 9 A.A.C. 28 Article 1. RATE CODE   
Eligibility classification for capitation payment purposes. RISK GROUP   
Grouping of rate codes that are paid at the same capitation rate.

 

  26   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION C: DEFINITIONS    Contract No. YH14-0001

 

 

 

ROSTER BILLING    Any claim that does not meet the standardized claim
requirements of 9 A.A.C. 22, Article 7 is considered roster billing. RURAL
HEALTH CLINIC (RHC)    A clinic located in an area designated by the Bureau of
Census as rural, and by the Secretary of the DHHS as medically underserved or
having an insufficient number of physicians, which meets the requirements under
42 CFR 491. SERIOUS MENTAL ILLNESS (SMI)    A condition as defined in A.R.S.
§36-550 and determined in a person 18 years of age or older. SIXTH OMNIBUS
BUDGET AND RECONCILIATION ACT (SOBRA)    Eligible pregnant women under Section
9401 of the Sixth Omnibus Budget and Reconciliation Act of 1986, amended by the
Medicare Catastrophic Coverage Act of 1988, 42 U.S.C. 1396(a)(10)(A)(ii)(IX),
November 5, 1990, with individually budgeted incomes at or below 150% of the
FPL, and children in families with individually budgeted incomes ranging from
below 100% to 140% of the FPL, depending on the age of the child. SMI
ELIGIBILITY DETERMINATION    The process, after assessment and submission of
required documentation to determine, whether a member meets the criteria for
Serious Mental Illness. STATE CHILDREN’S HEALTH INSURANCE PROGRAM (SCHIP)   
State Children’s Health Insurance Program under Title XXI of the Social Security
Act (Also known as CHIP). The Arizona version of CHIP is referred to as
“KidsCare.” See also “KIDSCARE.” STATE ONLY TRANSPLANT MEMBERS    Individuals
who are eligible under one of the Title XIX eligibility categories and found
eligible for a transplant, but subsequently lose Title XIX eligibility due to
excess income become eligible for one of two extended eligibility options as
specified in A.R.S. §36-2907.10 and A.R.S. §36-2907.11. SUBSTANCE ABUSE    As
specified in A.A.C. R9-10-101, an individual’s misuse of alcohol or other drug
or chemical that:    a.    Alters the individual’s behavior or mental
functioning;    b.    Has the potential to cause the individual to be
psychologically or physiologically dependent on alcohol or other drug or
chemical; and    c.    Impairs, reduces, or destroys the individual’s social or
economic functioning. TELEMEDICINE    The practice of health care delivery,
diagnosis, consultation and treatment and the transfer of medical data through
interactive audio, video or data communications that occur in the physical
presence of the patient, including audio or video communications sent to a
health care provider for diagnostic or treatment consultation. Refer to A.R.S.
§36-3601. TEMPORARY ASSISTANCE TO NEEDY FAMILIES (TANF)    A Federal cash
assistance program under Title IV of the Social Security Act established by the
Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (P.L.
104-193). It replaced Aid To Families With Dependent Children (AFDC).

 

  27   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION C: DEFINITIONS    Contract No. YH14-0001

 

 

 

TITLE XXI    Title XXI of the Social Security Act provides funds to states to
enable them to initiate and expand the provision of child health assistance to
uninsured, low income children in an effective and efficient manner that is
coordinated with other sources of child health benefits coverage. TITLE XXI
MEMBER    Member eligible for acute care services under Title XXI of the Social
Security Act, referred to in Federal legislation as the “Children’s Health
Insurance Program” (CHIP ). The Arizona version of CHIP is referred to as
“KidsCare.” TREATMENT PLAN    A written plan of services and therapeutic
interventions based on a complete assessment of a member’s developmental and
health status, strengths and needs that are designed and periodically updated by
the multi-specialty, interdisciplinary team. VIRTUAL CLINICS    Integrated
services provided in community settings through the use of innovative strategies
for care coordination such as Telemedicine, integrated medical records and
virtual interdisciplinary treatment team meetings.

[END OF PART 2 DEFINITIONS]

[END OF SECTION C]

 

  28   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS

 

1. PURPOSE, APPLICABILITY, AND INTRODUCTION

PURPOSE AND APPLICABILITY

The purpose of the contract between AHCCCS and the Contractor is to implement
and operate the Arizona Acute Care Program pursuant to A.R.S. §36-2901 et seq.

In the event that a provision of Federal or State law, regulation, or policy is
repealed or modified during the term of this contract, effective on the date the
repeal or modification by its own terms takes effect:

 

1. The provisions of this contract shall be deemed to have been amended to
incorporate the repeal or modification; and

 

2. The Contractor shall comply with the requirements of the contract as amended,
unless AHCCCS and the Contractor otherwise stipulate in writing.

INTRODUCTION

AHCCCS Mission and Vision

AHCCCS’ mission and vision are to reach across Arizona to provide comprehensive
quality healthcare to those in need while shaping tomorrow’s managed health care
from today’s experience, quality and innovation. AHCCCS is dedicated to
continuously improving the efficiency and effectiveness of the Acute Care
Program while supporting member choice in the delivery of the highest quality
care to its customers.

AHCCCS expects the Contractor to implement program innovation and best practices
on an ongoing basis. Furthermore, it is important for the Contractor to
continuously develop mechanisms to reduce administrative cost and improve
program efficiency. Over the term of the contract, AHCCCS will work
collaboratively with the Contractor to evaluate ways to reduce program
complexity, improve care coordination and chronic disease management, reduce
administrative burdens, leverage joint purchasing power, and reduce unnecessary
administrative and medical costs.

AHCCCS has remained a leader in Medicaid Managed Care through the diligent
pursuit of excellence and cost effective managed care by its collaboration with
Contractors.

The Contractor must continue to add value to the program. A Contractor adds
value when it:

 

•   Recognizes that Medicaid members are entitled to care and assistance
navigating the service delivery system and demonstrates special effort
throughout its operations to assure members receive necessary services.

 

•   Recognizes that Medicaid members with special health care needs or chronic
health conditions require care coordination, and provides that coordination.

 

•   Recognizes that health care providers are an essential partner in the
delivery of health care services, and operates the Health Plan in a manner that
is efficient and effective for health care providers as well as the Contractor.

 

•   Recognizes that performance improvement is both clinical and operational in
nature and self-monitors and self-corrects as necessary to improve contract
compliance or operational excellence.

 

•   Recognizes that the program is publicly funded, is subject to public
scrutiny, and operates in a manner consistent with the public trust.

The Acute Care Program

In 1982 Arizona introduced its innovative Medicaid program by establishing the
Arizona Health Care Cost Containment System (AHCCCS), a demonstration program
based on principles of managed care. In doing so, AHCCCS became the first
statewide Medicaid managed care system in the nation. As of October 1, 2012,
AHCCCS, through its Managed Care Organizations (MCOs) serves 1,062,361 members
under the Acute Care Program.

 

  29   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

AHCCCS contracts for acute care services in seven geographic service areas that
include the 15 Arizona counties. Contractors are responsible for coordinating,
managing and providing acute care services to members and coordinating carved
out behavioral health services delivered by the Regional Behavioral Health
Authorities through the Arizona Department of Health Services.

Additional information may be obtained by visiting the AHCCCS website:
www.azahcccs.gov.

 

2. ELIGIBILITY CATEGORIES

AHCCCS is Arizona’s Title XIX Medicaid program operating under an 1115 Waiver
and Title XXI program operating under Title XXI State Plan authority. Arizona
has the authority to require mandatory enrollment in managed care. All Acute
Care Program members eligible for AHCCCS benefits, with exceptions as identified
below, are enrolled with Acute Care Contractors that are paid on a capitated
basis. AHCCCS pays for health care expenses on a Fee-For-Service (FFS) basis for
Title XIX- and Title XXI- eligible members who receive services through the
American Indian Health Program; for Title XIX eligible members who are entitled
to emergency services under the Federal Emergency Services (FES) program; and
for Medicare cost sharing beneficiaries under the QMB-Only program.

The Contractor is not responsible for determining eligibility.

The following describes the eligibility groups enrolled in the managed care
program and covered under this contract [42 CFR 434.6(a)(2)]:

Title XIX

1931 (Also referred to as TANF-related): Eligible individuals and families under
the 1931 provision of the Social Security Act, with income at or below 100% of
the FPL.

SSI Cash: Eligible individuals receiving Supplemental Security Income through
Federal cash assistance programs under Title XVI of the Social Security Act who
are aged, blind or who have a disability and have income at or below 100% of the
Federal Benefit Rate (FBR).

SSI Medical Assistance Only (SSI MAO) and Related Groups: Eligible individuals
who are aged, blind or who have a disability and have household income levels at
or below 100% of the FPL.

Freedom to Work (Ticket to Work): Eligible individuals under the Title XIX
program that extends eligibility to individuals 16 through 64 years old who meet
SSI disability criteria, and whose earned income after allowable deductions is
at or below 250% of the FPL, and who are not eligible for any other Medicaid
program. These members must pay a premium to AHCCCS, depending on income.

SOBRA: Under the Sixth Omnibus Budget Reconciliation Act of 1986, eligible
pregnant women, with income at or below 150% of the FPL, and children with
individually budgeted incomes ranging from below 100% to 140% of the FPL,
depending on the age of the child.

Breast and Cervical Cancer Treatment Program (BCCTP): Eligible individuals under
the Title XIX expansion program for women with incomes at or below 250% of the
FPL, who are diagnosed with and need treatment for breast and/or cervical cancer
or cervical lesions and are not eligible for other Title XIX programs. Eligible
members cannot have other creditable health insurance coverage, including
Medicare.

Title IV-E Foster Care and Adoption Subsidy: Children who are in State foster
care or are receiving Federally funded adoption subsidy payments.

 

  30   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

Young Adult Transitional Insurance (YATI): Transitional medical care for
individuals age 18 through age 25 who were enrolled in the foster care program
under jurisdiction of the Department of Child Safety in Arizona on their 18th
birthday.

Adult Group at or below 106% FPL: Adults aged 19-64, without Medicare, with
income at or below 106% of the Federal Poverty Level (Adults </= 106%).

Adult Group above 106% FPL: Adults aged 19-64, without Medicare, with income
above 106% through 133% of the Federal Poverty Level (Adults > 106%).

Title XXI

KidsCare: Federal and State Children’s Health Insurance Program (Title XXI –
CHIP) administered by AHCCCS. The KidsCare program offers comprehensive medical,
preventive, treatment services, and behavioral health care services statewide to
eligible children under the age of 19, in households with income between 133%
and 200% of the Federal Poverty Level (FPL).

State-Only

State-Only Transplants: Title XIX individuals, for whom medical necessity for a
transplant has been established and who subsequently lose Title XIX eligibility
may become eligible for and select one of two extended eligibility options as
specified in A.R.S. §36-2907.10 and A.R.S. §36-2907.11. The extended eligibility
is authorized only for those individuals who have met all of the following
conditions:

 

  1. The individual has been determined ineligible for Title XIX due to excess
income;

 

  2. The individual had been placed on a donor waiting list before eligibility
expired; and

 

  3. The individual has entered into a contractual arrangement with the
transplant facility to pay the amount of income which is in excess of the
eligibility income standards (referred to as transplant share of cost).

The following options for extended eligibility are available to these members:

Option 1: Extended eligibility is for one 12-month period immediately following
the loss of AHCCCS eligibility. The member is eligible for all AHCCCS covered
services as long as they continue to be medically eligible for a transplant. If
determined medically ineligible for a transplant at any time during the period,
eligibility will terminate at the end of the calendar month in which the
determination is made.

Option 2: The member loses AHCCCS eligibility but maintains transplant candidacy
status as long as medical eligibility for a transplant is maintained. At the
time that the transplant is scheduled to be performed the transplant candidate
will reapply and will be re-enrolled with his/her previous Contractor to receive
all covered transplant services. Option 2-eligible individuals are not eligible
for any non-transplant related health care services from AHCCCS.

 

3. ENROLLMENT AND DISENROLLMENT

AHCCCS Acute Care members are enrolled with the Contractor in accordance with
the rules set forth in 9 A.A.C. 22 Article 17, and 9 A.A.C. 31 Articles 3 and
17. AHCCCS has the exclusive authority to enroll and disenroll members. AHCCCS
does not use passive enrollment procedures [42 CFR 438.6(d)(2)]. AHCCCS operates
as a mandatory managed care program and choice of enrollment or auto-assignment
is used pursuant to the terms of the Arizona Medicaid Section 1115 Demonstration
Waiver Special Terms and Conditions.i The Contractor shall not disenroll any
member for any reason unless directed to do so by AHCCCS [42 CFR
438.56(d)(5)(iii)]. The Contractor may request AHCCCS to change the member’s
enrollment in accordance

 

  31   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

with ACOM Policy 401. The Contractor may not request disenrollment because of an
adverse change in the enrollee’s health status, nor because of the enrollee’s
utilization of medical services, diminished mental capacity, or uncooperative or
disruptive behavior resulting from his or her special needs. An AHCCCS member
may request disenrollment from the Contractor for cause at any time. Refer to
ACOM Policy 401.

AHCCCS will disenroll the member from the Contractor when:

 

  •   The member becomes ineligible for the AHCCCS program;

 

  •   In limited situations when the member moves out of the Contractor’s
service areas;

 

  •   The member changes Contractors during the member’s open enrollment and
annual enrollment choice period;

 

  •   The Contractor does not, because of moral or religious objections, cover
the service the member seeks unless the Contractor offered a solution that was
accepted by AHCCCS in accordance with the requirements in Section D, Paragraph
10, Scope of Services;

 

  •   The member is approved for a Contractor change through ACOM Policy 401 [42
CFR 438.56]; or

 

  •   The member is eligible to transition to another AHCCCS program.

Members may submit plan change requests to the Contractor or AHCCCS. A denial of
any plan change request must include the Contractor’s reason for not approving
the change and options for resolution. The notice must advise the member of the
AHCCCS and Contractors grievance policies. The notice must also advise the
member of his/her right to request a hearing, including how to request a hearing
and the timeframe for making the request.

Member Choice of Contractor: AHCCCS members eligible for services covered under
this contract have a choice of available Contractors, except those populations
described below.

 

a. Previously enrolled members who have been disenrolled for less than 90 days
will be automatically enrolled with the same Contractor, if still available.

 

b. Members residing in a Geographic Service Area where only one Contractor is
available will be automatically enrolled with that Contractor and will be given
a choice of PCPs.

AHCCCS members eligible under this contract who become eligible for another
AHCCCS program will be enrolled as follows:

 

a. Members eligible for Children’s Rehabilitative Services will be enrolled with
the CRS Contractor, unless they refuse to participate in the CRS application
process, refuse to receive CRS covered services through the CRS Program, or opt
out of CRS Program. This includes members who are eligible for CRS who are
determined to have a Serious Mental Illness (SMI).

 

b. Adult members determined to have a Serious Mental Illness will be enrolled in
a RBHA.

 

c. Children in State custody will be enrolled in CMDP.

Members who do not choose a Contractor prior to AHCCCS being notified of their
eligibility are automatically assigned to a Contractor based on re-enrollment
rules, family continuity, or the auto-assignment algorithm. If a member is
auto-assigned, AHCCCS sends a Choice Notice to the member and allows the member
30 days to choose a different Contractor. See Section D, Paragraph 6,
Auto-Assignment Algorithm, for further explanation.

The effective date of enrollment for a new Title XIX member with the Contractor
is the day AHCCCS takes the enrollment action. The Contractor is responsible for
payment of medically necessary covered services retroactive to the member’s
beginning date of eligibility, as reflected in PMMIS.

The effective date of enrollment for a Title XXI member will be the first day of
the month following notification to the Contractor. In the event that
eligibility is determined on or after the 25th day of the month, eligibility
will begin on the first day of the second month following the determination.

 

  32   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

Prior Quarter Coverage: Pursuant to Federal Regulation 42 CFR 435.915, AHCCCS is
required to implement Prior Quarter Coverage eligibility which expands the time
period during which AHCCCS pays for covered services for eligible individuals to
include services provided during any of the three months prior to the month the
individual applied for AHCCCS, if the individual met AHCCCS eligibility
requirements during that month. AHCCCS Contractors are not responsible for
payment for covered services received during the prior quarter. Upon
verification or notification of Prior Quarter Coverage eligibility, providers
will be required to bill AHCCCS for services provided during a prior quarter
eligibility period.

Prior Period Coverage: AHCCCS provides Prior Period Coverage for the period of
time prior to the Title XIX member’s enrollment during which the member is
eligible for covered services. Prior Period Coverage refers to the time frame
from the effective date of eligibility (usually the first day of the month of
application) until the date the member is enrolled with the Contractor. The
Contractor receives notification from AHCCCS of the member’s enrollment. The
Contractor is responsible for payment of all claims for medically necessary
covered services, excluding most behavioral health services, provided to members
during prior period coverage. This may include services provided prior to the
contract year and in a Geographic Service Area where the Contractor was not
contracted at the time of service delivery. AHCCCS Fee-For-Service will be
responsible for the payment of claims for prior period coverage for members who
are found eligible for AHCCCS initially through Hospital Presumptive Eligibility
and later are enrolled with the Contractor. Therefore, for those members, the
Contractor is not responsible for Prior Period Coverage.

Hospital Presumptive Eligibility: As required under the Affordable Care Act,
AHCCCS has established standards for the State’s Hospital Presumptive
Eligibility (HPE) program in accordance with federal requirements. Qualified
hospitals that elect to participate in the HPE Program will implement a process
consistent with AHCCCS standards which determines applicants presumptively
eligible for AHCCCS Medicaid covered services. Persons determined presumptively
eligible who have not submitted a full application to AHCCCS will qualify for
Medicaid services from the date the hospital determines the individual to be
presumptively eligible through the last day of the month following the month in
which the determination of presumptive eligibility was made by the qualified
hospital. For persons who apply for presumptive eligibility and who also submit
a full application to AHCCCS, coverage of Medicaid services will begin on the
date that the hospital determines the individual to be presumptively eligible
and will continue through the date that AHCCCS issues a determination on that
application. All persons determined presumptively eligible for AHCCCS will be
enrolled with AHCCCS Fee-For-Service for the duration of the HPE eligibility
period. If a member made eligible via HPE is subsequently determined eligible
for AHCCCS via the full application process, Prior Period Coverage for the
member will also be covered by AHCCCS Fee-For-Service, and the member will be
enrolled with the Contractor only on a prospective basis.

Newborns: Newborns born to AHCCCS eligible mothers enrolled at the time of the
child’s birth will be enrolled with the mother’s Contractor (except as noted in
the following paragraph), when newborn notification is received by AHCCCS. The
Contractor is responsible for notifying AHCCCS of a child’s birth to an enrolled
member. Capitation for the newborn will be retroactive to the date of birth if
notification is received no later than one day from the date of birth. In all
other circumstances, capitation for the newborn will begin on the date
notification is received by AHCCCS. The effective date of AHCCCS eligibility for
the newborn will be the newborn’s date of birth, and the Contractor is
responsible for all covered services to the newborn, whether or not AHCCCS has
received notification of the child’s birth. AHCCCS is available to receive
notification 24 hours a day, seven days a week via the AHCCCS website. Each
eligible mother of a newborn is sent a Choice notice advising her of her right
to choose a different Contractor for her child; the date of the change will be
the date of processing the request from the mother. If the mother does not
request a change within 30 days, the child will remain with the mother’s
Contractor.

Babies born to mothers enrolled in the Federal Emergency Services (FES) program,
a RBHA, CRS, or CMDP are auto-assigned to an Acute Care Contractor. Mothers of
these newborns are sent a Choice Notice advising them of their right to choose a
different Contractor for their child, which allows them 30 days to make a
choice. In the event the mother chooses a different Contractor, AHCCCS will
recoup all capitation paid to the

 

  33   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

originally assigned Contractor and the baby will be enrolled retroactive to the
date of birth with the second Contractor. The second Contractor will receive
prior period capitation from the date of birth to the day before assignment and
prospective capitation from the date of assignment forward. The second
Contractor will be responsible for all covered services to the newborn from date
of birth.

Enrollment Guarantees: Upon initial capitated enrollment as a Title XIX-eligible
member, the member is guaranteed a minimum of five full months of continuous
enrollment. Upon initial capitated enrollment as a Title XXI-eligible member,
the member is guaranteed a minimum of 12 full months of continuous enrollment.
The enrollment guarantee is a one-time benefit. If a member changes from one
Contractor to another within the enrollment guarantee period, the remainder of
the guarantee period applies to the new Contractor. AHCCCS rules at 9 A.A.C 22
Article 17, and 9 A.A.C. 31 Article 3, describe other reasons for which the
enrollment guarantee may not apply.

American Indians: If a choice is not made prior to AHCCCS being notified of
their eligibility, American Indian Title XIX members living on-reservation will
be assigned to the AHCCCS American Indian Health Program (AIHP) as FFS members.
American Indian Title XIX members living off-reservation who do not make a
Contractor choice will be assigned to an available Contractor using the AHCCCS
protocol for family continuity and the auto-assignment algorithm. The
designation of a zip code as a ‘reservation zip code’, not the physical location
of the residence, is the factor that determines whether a member is considered
on or off-reservation for these purposes. Further, if the member resides in a
zip code that contains land on both sides of a reservation boundary and the zip
code is assigned as off-reservation; the physical location of the residence does
not change the off-reservation designation for the member. American Indian
members can change enrollment between American Indian Health Program (AIHP) or a
Contractor at any time. However, a member can change from one Contractor to
another only once a year. American Indian members, title XIX and XXI, on- or
off-reservation, eligible to receive services, may choose to receive services at
any time from an American Indian Health Facility (I/T/U) - Indian Health Service
(IHS) Facility, a Tribally-Operated 638 Health Program, Urban Indian Health
Program) [ARRA Section 5006(d), and SMD letter 10-001].ii The Contractor shall
not impose enrollment fees, premiums, or similar charges on American Indians
served by an American Indian Health Facility (I/T/U) - Indian Health Service
(IHS) Facility, a Tribally-Operated 638 Health Program, Urban Indian Health
Program) (ARRA Section 5006(d), SMD letter 10-001).iii

 

4. ANNUAL AND OPEN ENROLLMENT CHOICE

AHCCCS conducts an Annual Enrollment Choice (AEC) for members in Geographic
Service Areas (GSAs) with multiple Contractors on their annual anniversary date
[42 CFR 438.56(c)(2)(ii)]. During AEC, members may change Contractors subject to
the availability of other Contractors within their GSA. AHCCCS provides
enrollment and other information required by Medicaid Managed Care Regulations
60 days prior to the member’s AEC date. The member may choose a new Contractor
by contacting AHCCCS to complete the enrollment process. If the member does not
participate in the AEC, no change of Contractor will be made (except for
approved changes under ACOM Policy 401) during the new anniversary year. This
holds true if a Contractor’s contract is renewed and the member continues to
live in a Contractor’s service area. The Contractor shall comply with ACOM
Policy 402, and the AMPM.

AHCCCS may hold an open enrollment in any GSA or combination of GSAs as deemed
necessary.

 

5. RESERVED

 

6. AUTO-ASSIGNMENT ALGORITHM

Members who do not exercise their right to choose and do not have family
continuity are assigned to a Contractor through an auto-assignment algorithm.
The algorithm is a mathematical formula used to distribute members to the
various Contractors in a manner that is predictable and consistent with AHCCCS
goals.

 

  34   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

Assignment by the algorithm applies to the following members who do not exercise
their right to choose a Contractor within the prescribed time limits:

 

1. New members and members re-enrolling outside the 90-day re-enrollment window.

 

2. Members enrolled with a Contractor that is not available after the member
moves to a new Geographic Service Area (GSA).

 

3. Infants born to a mother who is enrolled with the Maricopa County RBHA and
diagnosed as Seriously Mentally Ill (SMI) and who has no family continuity with
an AHCCCS Acute Care Contractor in Maricopa County.

 

4. Members who were enrolled with the Maricopa County RBHA and diagnosed as SMI
but who have been determined to no longer qualify as SMI and who do not have
family continuity with an AHCCCS Acute Care Contractor in Maricopa County.

 

5. Members who are disenrolled from the CRS Contractor and who do not have
family continuity with an AHCCCS Acute Care Contractor.

Once auto-assigned, AHCCCS sends a Choice notice to the member, allowing the
member 30 days to choose a different Contractor from the auto-assigned
Contractor.

AHCCCS may change the algorithm at any time during the term of the contract in
response to Contractor-specific issues (e.g. imposition of an enrollment cap) or
in the best interest of the AHCCCS Program and/or the State.

Maximum Enrollment: A Contractor in Maricopa or Pima County will no longer be
eligible for auto assignment of members once the Contractor’s membership reaches
45% of the County’s total enrollment. Member choices will not be impacted by the
auto assignment algorithm freeze.

For further details on the AHCCCS Auto-Assignment Algorithm, refer to ACOM
Policy 314.

 

7. AHCCCS MEMBER IDENTIFICATION CARDS

The Contractor is responsible for the production, distribution and costs of
AHCCCS member identification cards and the AHCCCS Notice of Privacy Practices in
accordance with ACOM Policy 433. See also Attachment F3, Contractor Chart of
Deliverables.

 

8. ACCOMODATING AHCCCS MEMBERS

The Contractor shall ensure that members are provided covered services without
regard to race, color, national origin, sex, sexual orientation, gender
identity, age or disability and will not use any policy or practice that has the
effect of discriminating on the basis of race, color, or national origin, sex,
sexual orientation, gender identity, age or disability [42 CFR 438.3(d)] [45 CFR
Part 92].

 

a. Examples of prohibited practices include, but are not limited to, the
following:Denying or not providing a member any covered service or access to an
available facility;

 

b. Providing to a member any medically necessary covered service which is
different, or is provided in a different manner or at a different time from that
provided to other members, other public or private patients or the public at
large, except where medically necessary;

 

c. Subjecting a member to segregation or separate treatment in any manner
related to the receipt of any covered service; restricting a member in any way
in his or her enjoyment of any advantage or privilege enjoyed by others
receiving any covered service; and

 

d. Assigning times or places for the provision of services on the basis of the
race, color, creed, religion, age, gender, national origin, ancestry, marital
status, sexual preference, income status, AHCCCS membership, or physical or
mental illnesses of the participants to be served.

The Contractor shall assure members the rights as delineated in 42 CFR 438.100.

 

  35   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

The Contractor must ensure members and individuals with disabilities are
accommodated to actively participate in the provision of services and have
physical access to facilities, procedures and exams. For example, the Contractor
must provide appropriate auxiliary aids and services to persons with impaired
sensory, manual, or speaking skills. The Contractor must provide accommodations
to members and individuals with disabilities at no cost to afford such persons
an equal opportunity to benefit from the covered services. [45 CFR 92.202 –
92.205]

If the Contractor knowingly executes a subcontract with a provider with the
intent of allowing or permitting the subcontractor to implement barriers to care
(i.e. the terms of the subcontract act to discourage the full utilization of
services by some members) the Contractor will be in default of its Contract.

If the Contractor identifies a problem involving discrimination or
accommodations for individuals with disabilities by one of its providers, it
shall promptly intervene and require a corrective action plan from the provider.
Failure to take prompt corrective measures may place the Contractor in default
of its Contract.

 

9. TRANSITION ACTIVITIES

Member Transition: The Contractor shall comply with the AMPM and the ACOM
standards for member transitions between Contractors or Geographical Service
Areas (GSAs), Children’s Rehabilitative Services (CRS), the Comprehensive
Medical and Dental Program (CMDP), or to the Arizona Long Term Care System
(ALTCS) Contractor, and upon termination or expiration of a contract. The
Contractor shall develop and implement policies and procedures which include but
are not limited to:

 

a. Members with significant medical conditions such as, a high-risk pregnancy or
pregnancy within the last trimester, the need for organ or tissue
transplantation, chronic illness resulting in hospitalization or nursing
facility placement, etc.;

 

b. Members who are receiving ongoing services such as dialysis, home health,
chemotherapy and/or radiation therapy, or who are hospitalized at the time of
transition;

 

c. Members who have conditions requiring ongoing monitoring or screening such as
elevated blood lead levels and members who were in the Neonatal Intensive Care
Unit (NICU) after birth;

 

d. Members who frequently contact AHCCCS, State and local officials, the
Governor’s Office and/or the media;

 

e. Members who have received prior authorization for services such as scheduled
surgeries, post-surgical follow-up visits, out-of-area specialty services, or
nursing home admission;

 

f. Continuing prescriptions, Durable Medical Equipment (DME) and medically
necessary transportation ordered for the transitioning member by the
relinquishing Contractor; and

 

g. Medical records of the transitioning member (the cost, if any, of reproducing
and forwarding medical records shall be the responsibility of the relinquishing
AHCCCS Contractor).

The Contractor shall designate a person with appropriate training and experience
to act as the Transition Coordinator. The individual appointed to this position
must be a health care professional or an individual who possesses the
appropriate education and experience and is supported by a health care
professional to effectively coordinate and oversee all transition issues,
responsibilities, and activities. This staff person shall interact closely with
the transition staff of the receiving Contractor to ensure a safe, timely, and
orderly transition. See ACOM Policy 402 for more information regarding the role
and responsibilities of the Transition Coordinator.

A new Contractor who receives members from another Contractor as a result of a
contract award shall ensure a smooth transition for members by continuing
previously approved prior authorizations for 30 days after the member transition
unless mutually agreed to by the member or member’s representative.

When relinquishing members, the Contractor is responsible for timely
notification to the receiving Contractor regarding pertinent information related
to any special needs of transitioning members. When receiving a transitioning
member with special needs, the Contractor is responsible for coordinating care
with the

 

  36   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

relinquishing Contractor in order that services are not interrupted, and for
providing the new member with Contractor and service information, emergency
numbers and instructions about how to obtain services. See ACOM Policy 402 and
AMPM Chapter 500.

For individuals determined to have a Serious Mental Illness (SMI) who are
transitioning from a health plan to a RBHA, there shall be a 14 day transition
period in order to ensure effective coordination of care. The Contractor shall
comply with the AMPM and the ACOM standards for member transitions between
Contractors as outlined above. The Contractor is responsible for the provision
of services outlined in this contract during the 14 day transition period.

Contract Termination: In the event that the contract or any portion thereof is
terminated for any reason, or expires, the Contractor shall assist AHCCCS in the
transition of its members to other Contractors. In addition, AHCCCS reserves the
right to extend the term of the contract on a month-to-month basis to assist in
any transition of members. AHCCCS may discontinue enrollment of new members with
the Contractor three months prior to the contract termination date. The
Contractor shall make provisions for continuing all management and
administrative services until the transition of all members is completed and all
other requirements of this contract are satisfied. The Contractor shall submit a
detailed plan to AHCCCS for approval regarding the transition of members in the
event of contract expiration or termination. The name and title of the
Contractor’s transition coordinator shall be included in the transition plan.
The Contractor shall be responsible for providing all reports set forth in this
contract and necessary for the transition process, and shall be responsible for
the following [42 CFR 438.610(c)(3); 42 CFR 434.6(a)(6)]:

 

a. Notifying subcontractors and members;

 

b. Paying all outstanding obligations for medical care rendered to members until
AHCCCS is satisfied that the Contractor has paid all such obligations. The
Contractor shall provide a monthly claims aging report including IBNR amounts
(due the 15th day of the month, for the prior month);

 

c. Providing Quarterly and Audited Financial Statements up to the date specified
by AHCCCS. The financial statement requirement will not be absolved without an
official release from AHCCCS;

 

d. Continuing encounter reporting until all services rendered prior to contract
termination have reached adjudicated status and data validation of the
information has been completed, as communicated by a letter of release from
AHCCCS;

 

e. Cooperating with reinsurance audit activities on prior contract years until
release has been granted by AHCCCS;

 

f. Cooperating with AHCCCS to complete and finalize any open reconciliations,
until release has been granted by AHCCCS. AHCCCS will work to complete any
pending reconciliations as timely as can be completed, allowing for appropriate
lag time for claims run-out and/or changes to be entered into the system;

 

g. Submitting quarterly Quality Management and Medical Management reports as
required by Section D, Paragraphs 23, Quality Management, and 24, Medical
Management, as appropriate to provide AHCCCS with information on services
rendered up to the date of contract termination. This will include Quality Of
Care (QOC) concern reporting based on the date of service;

 

h. Participating in and closing out Performance Measures and Performance
Improvement Projects as requested by AHCCCS;

 

i. Maintaining a Performance Bond in accordance with Section D, Paragraph 46,
Performance Bond or Bond Substitute. A formal request to release the performance
bond, as well as a balance sheet, must be submitted when appropriate;

 

j. Indemnifying AHCCCS for any claim by any third party against the State or
AHCCCS arising from the Contractor’s performance of this contract and for which
the Contractor would otherwise be liable under this contract;

 

k. Returning to AHCCCS, any funds advanced to the Contractor for coverage of
members for periods after the date of termination. Funds must be returned to
AHCCCS within 30 days of termination of the contract;

 

l. Providing a monthly accounting of Member Grievances and Claim Disputes and
their disposition; and

 

m. Preserving and making available records within the timeframes required by
state and federal law, including but not limited to, 45 CFR 164.530(j)(2) and 42
CFR 438.3(u)].

 

  37   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

The above list is not exhaustive and additional information may be requested to
ensure that all operational and reporting requirements have been met. Any
dispute by the Contractor, with respect to termination or suspension of this
contract by AHCCCS, shall be exclusively governed by the provisions of Section
E, Contract Terms and Conditions, Paragraph 19, Disputes.

ADULT DUAL MEMBERS RECEIVING GENERAL MENTAL HEALTH AND SUBSTANCE ABUSE SERVICES

For the October 1, 2015 integration of general mental health and substance abuse
services to an Acute Care Contractor for adult dual members, previously approved
prior authorizations shall be continued by the Acute Care Contractor for a
period of 90 days unless mutually agreed to by the member or member’s
representative.

 

10. SCOPE OF SERVICES

The Contractor shall provide covered services to AHCCCS members in accordance
with all applicable Federal and State laws, regulations and policies, including
those listed by reference in attachments and this contract. The services are
described in detail in AHCCCS rules A.A.C. R9-22 Article 2, the AHCCCS Medical
Policy Manual (AMPM) and the AHCCCS Contractor Operations Manual (ACOM), all of
which are incorporated herein by reference, and may be found on the AHCCCS
website [42 CFR 400(a)(1)]. To be covered, services must be medically necessary
and cost effective. The covered services are briefly described below. Except for
annual well woman exams, behavioral health and children’s dental services, and
consistent with the terms of the demonstration, covered services must be
provided by or coordinated with a primary care provider.

The Contractor must ensure the coordination of services it provides with
services the member receives from other entities, including behavioral health
services the member receives through an ADHS/RBHA provider. The Contractor shall
ensure that, in the process of coordinating care, each member’s privacy is
protected in accordance with the privacy requirements including, but not limited
to, 45 CFR Parts 160 and 164, Subparts A and E, and Arizona statute, to the
extent that they are applicable [42 CFR 438.208 (b)(2) and (b)(4) and 438.224].

The Contractor is prohibited from paying for an item or service (other than an
emergency item or service, not including items or services furnished in an
emergency room of a hospital) with respect to any amount expended for which
funds may not be used under the Assisted Suicide Funding Restriction Act of
1997. (1903(i) final sentence and 1903(i)(16) of the Social Security Act).iv

Services must be rendered by providers that are appropriately licensed or
certified, operating within their scope of practice, and registered as an AHCCCS
provider. The Contractor shall provide the same standard of care for all
members, regardless of the member’s eligibility category. The Contractor shall
ensure that the services are sufficient in amount, duration and scope to
reasonably be expected to achieve the purpose for which the services are
furnished [42 CFR 434.6(a)(4)]. The Contractor shall not arbitrarily deny or
reduce the amount, duration, or scope of a required service solely because of
diagnosis, type of illness, or condition of the member [42 CFR
438.210(a)(3)(ii)]. The Contractor may place appropriate limits on a service on
the basis of criteria such as medical necessity; or for utilization control,
provided the services furnished can reasonably be expected to achieve their
purpose [42 CFR 438.210(a)(3); 42 CFR 438.210(a)(4)].

Moral or Religious Objections

The Contractor must notify AHCCCS if, on the basis of moral or religious
grounds, it elects to not provide or reimburse for a covered service. The
Contractor may propose a solution to allow members’ access to the services.
AHCCCS does not intend to offer the services on a Fee-For-Service basis to the
Contractor’s enrollees. If AHCCCS does not approve the Contractor’s proposed
solution, AHCCCS will disenroll members who are seeking these services from the
Contractor and assign them to another Contractor [42 CFR 438.56]. That proposal
must:

 

•   Be submitted to AHCCCS in writing prior to entering into a contract with
AHCCCS or at least 60 days prior to the intended effective date of the change in
the scope of services based on moral or religious grounds;

 

  38   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

•   Place no financial or administrative burden on AHCCCS;

 

•   Place no significant burden on members’ access to the services;

 

•   Be accepted by AHCCCS in writing; and

 

•   Acknowledge an adjustment to capitation, depending on the nature of the
proposed solution.

If AHCCCS approves the Contractor’s proposed solution for its members to access
the services, the Contractor must notify members how to access these services
when directed by AHCCCS. The notification and policy must be consistent with the
provisions of 42 CFR 438.10, must be provided to newly assigned members within
12 days of enrollment, and must be provided to all current members at least 30
days prior to the effective date of the approved policy [42 CFR 438.102(a)(2)].

Authorization of Services

The Contractor shall have in place and follow written policies and procedures
for the processing of requests for initial and continuing authorizations of
services. The Contractor shall have mechanisms in place to ensure consistent
application of review criteria for authorization decisions. Any decision to deny
a service authorization request or to authorize a service in an amount, duration
or scope that is less than requested, shall be made by a health care
professional who has appropriate clinical expertise in treating the member’s
condition or disease [42 CFR 438.210(b)].

Notice of Action

The Contractor shall notify the requesting provider and give the member written
notice of any decision by the Contractor to deny, reduce, suspend or terminate a
service authorization request, or to authorize a service in an amount, duration,
or scope that is less than requested [42 CFR 438.400(b)]. The notice shall meet
the requirements of 42 CFR 438.404, AHCCCS rules and ACOM Policy 414. The notice
to the provider must also be in writing as specified in Attachment F1, Enrollee
Grievance and Appeal System Standards of this contract [42 CFR 438.210(c)]. The
Contractor must comply with all decision timelines outlined in ACOM Policy 414.

The Contractor shall ensure that its providers, acting within the lawful scope
of their practice are not prohibited or otherwise restricted from advising or
advocating, on behalf of a member who is his or her patient, for [42 CFR
438.102]:

 

a. The member’s health status, medical care or treatment options, including any
alternative treatment that may be self-administered [42 CFR 438.100(b)(2)];

 

b. Any information the member needs in order to decide among all relevant
treatment options;

 

c. The risks, benefits, and consequences of treatment or non-treatment; and,

 

d. The member’s right to participate in decisions regarding his or her
behavioral health care, including the right to refuse treatment, and to express
preferences about future treatment decisions [42 CFR 438.100(b)(2)(iv)].

Covered Services

Refer to the AHCCCS Medical Policy Manual (AMPM) for a comprehensive list of
Covered Services.

Ambulatory Surgery: The Contractor shall provide surgical services for either
emergency or scheduled surgeries when provided in an ambulatory or outpatient
setting, such as a freestanding surgical center or a hospital-based outpatient
surgical setting.

American Indian Health Program (AIHP): The AHCCCS, Division of Fee-For-Service
Management (DFSM) will reimburse claims for acute care services that are
medically necessary, and are provided to Title XIX members enrolled with the
Contractor by an IHS or 638 tribal facility, eligible for 100% Federal

 

  39   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

reimbursement, when the member is eligible to receive services through an IHS or
638 tribal facility. Encounters for Title XIX services billed by an IHS or
tribal facilities will not be accepted by AHCCCS or considered in capitation
rate development.

The Contractor is responsible for reimbursement to IHS or tribal facilities for
services provided to Title XXI American Indian members enrolled with the
Contractor. Payment rates must be at least equal to the AHCCCS Fee-For-Service
rates. The Contractor may choose to subcontract with an IHS or 638 tribal
facility as part of its provider network for the delivery of Title XXI covered
services. Expenses incurred by the Contractor for Title XXI services billed by
an IHS or 638 tribal facility shall be encountered and considered in capitation
rate development.

Anti-hemophilic Agents and Related Services: The Contractor shall provide
services for the treatment of hemophilia and von Willebrand’s disease. See
Section D, Paragraph 57, Reinsurance.

Audiology: The Contractor shall provide medically necessary audiology services
to evaluate hearing loss for all members, on both an inpatient and outpatient
basis. Hearing aids are covered only for members under the age of 21 receiving
EPSDT services.

Behavioral Health: The Contractor shall provide behavioral health services as
described in Section D, Paragraph 12, Behavioral Health Services.

Children’s Rehabilitative Services: The Children’s Rehabilitative Services (CRS)
program is administered by AHCCCS utilizing a CRS Contractor for children with
special health care needs who meet CRS eligibility criteria. The CRS Contractor
provides various combinations of acute, behavioral health and specialty CRS
services for these children. The Contractor shall refer children to AHCCCS
Division of Member Services (DMS) who are potentially eligible for services
related to CRS-covered conditions, as specified in A.A.C. R9-22 Article 13, and
A.R.S. Title 36. See ACOM Policy 426 for the processes used to accept and
process referrals to the CRS Program. In addition, the Contractor shall notify
the member when a referral to CRS has been made. The Contractor is responsible
for care of members until those members are determined eligible for CRS by
AHCCCS, Division of Member Services. In addition, the Contractor is responsible
for CRS covered services for CRS-eligible members unless and until the
Contractor has received confirmation from AHCCCS that the member has
transitioned to the CRS Contractor. For more detailed information regarding
eligibility criteria, referral practices, and Contractor-CRS coordination
issues, refer to the AHCCCS Medical Policy Manual (AMPM) and the AHCCCS
Contractor’s Operation Manual (ACOM) located on the AHCCCS website.

Chiropractic Services: The Contractor shall provide chiropractic services to
members under age 21 when prescribed by the member’s PCP and approved by the
Contractor in order to ameliorate the member’s medical condition. For Qualified
Medicare Beneficiaries, regardless of age, Medicare approved chiropractic
services shall be covered subject to limitations specified in 42 CFR 410.21.

Dialysis: The Contractor shall provide medically necessary dialysis, supplies,
diagnostic testing and medication for all members when provided by
Medicare-certified hospitals or Medicare-certified end stage renal disease
(ESRD) providers. Services may be provided on an outpatient basis or on an
inpatient basis if the hospital admission is not solely to provide chronic
dialysis services.

Early and Periodic Screening, Diagnostic and Treatment (EPSDT): The Contractor
shall provide comprehensive health care services through primary prevention,
early intervention, diagnosis and medically necessary treatment to correct or
ameliorate defects and physical or mental illnesses discovered by the screenings
for members under age 21. The Contractor shall ensure that these members receive
required health screenings, including developmental and behavioral health
screenings, in compliance with the AHCCCS EPSDT Periodicity Schedule, and the
AHCCCS Dental Periodicity Schedule (Exhibit 430-1 and 430-1A in the AMPM),
including appropriate oral health screening intended to identify oral pathology,
including tooth decay and/or oral lesions, and the application of fluoride
varnish conducted by a physician, physician’s assistant or nurse practitioner.

 

  40   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

The Contractor shall ensure the initiation and coordination of a referral as
indicated on the EPSDT forms received, to the T/RBHA system for members in need
of behavioral health services. The Contractor shall have processes in place to
follow up with the T/RBHA to monitor whether members have received these EPSDT
services. The Contractor will ensure the coordination of referrals and follow-up
collaboration, as necessary, for members identified by the T/RBHA as needing
acute care services.

Early Detection Health Risk Assessment, Screening, Treatment and Primary
Prevention: The Contractor shall provide health care services through screening,
diagnostic and medically necessary treatment for members 21 years of age and
older. These services include, but are not limited to, screening and treatment
for hypertension; elevated cholesterol; colon cancer; sexually transmitted
diseases; tuberculosis; HIV/AIDS; breast cancer, cervical cancer; and prostate
cancer. Nutritional assessment and treatment are covered when medically
necessary to meet the needs of members who may have a chronic debilitating
disease. Physical examinations, diagnostic work-ups and medically necessary
immunizations are also covered as specified in A.A.C. R9-22-205.

Emergency Services: The Contractor shall provide emergency services per the
following:

 

a. Emergency services facilities adequately staffed by qualified medical
professionals to provide pre-hospital, emergency care on a 24-hour-a-day,
seven-day-a-week basis, for an emergency medical condition as defined by A.A.C.
R9-22 Article 1. Emergency medical services are covered without prior
authorization. The Contractor is encouraged to contract with emergency service
facilities for the provision of emergency services. The Contractor shall be
responsible for educating members and providers regarding appropriate
utilization of emergency room services including behavioral health emergencies.
The Contractor shall monitor emergency service utilization (by both provider and
member) and shall have guidelines for implementing corrective action for
inappropriate utilization. For utilization review, the test for appropriateness
of the request for emergency services shall be whether a prudent layperson,
similarly situated, would have requested such services. For the purposes of this
contract, a prudent layperson is a person who possesses an average knowledge of
health and medicine.

 

b. All medical services necessary to rule out an emergency condition; and

 

c. Emergency transportation.

Per the Medicaid Managed Care regulations, 42 CFR 438.114, 422.113, 422.133 the
following conditions apply with respect to coverage and payment of emergency
services:

The Contractor must cover and pay for emergency services regardless of whether
the provider that furnishes the service has a contract with the Contractor.

The Contractor may not deny payment for treatment obtained under either of the
following circumstances:

 

a. A member had an emergency medical condition, including cases in which the
absence of medical attention would not have resulted in the outcomes identified
in the definition of emergency medical condition under 42 CFR 438.114.

 

b. A representative of the Contractor (an employee or subcontracting provider)
instructs the member to seek emergency medical services.

Additionally, the Contractor may not:

 

a. Limit what constitutes an emergency medical condition as defined in 42 CFR
438.114, on the basis of lists of diagnoses or symptoms.

 

  41   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

b. Refuse to cover emergency services based on the failure of the emergency room
provider, hospital, or fiscal agent to notify the Contractor of the member’s
screening and treatment within 10 calendar days of presentation for emergency
services. Claims submission by the hospital within 10 calendar days of the
member’s presentation for the emergency services constitutes notice to the
Contractor. This notification stipulation is only related to the provision of
emergency services.

 

c. Require notification of Emergency Department treat and release visits as a
condition of payment unless the plan has prior approval from AHCCCS.

A member who has an emergency medical condition may not be held liable for
payment of subsequent screening and treatment needed to diagnose the specific
condition or stabilize the patient.

The attending emergency physician, or the provider actually treating the member,
is responsible for determining when the member is sufficiently stabilized for
transfer or discharge, and such determination is binding on the Contractor
responsible for coverage and payment. The Contractor shall comply with Medicaid
Managed Care guidelines regarding the coordination of poststabilization care.

For additional information and requirements regarding emergency services, refer
to AHCCCS rules A.A.C. R9-22-201 et seq. and 42 CFR 438.114.

Family Planning: The Contractor shall provide family planning services in
accordance with the AMPM, and consistent with the terms of the demonstration,
for all members who choose to delay or prevent pregnancy. These include medical,
surgical, pharmacological and laboratory services, as well as contraceptive
devices. Information and counseling, which allow members to make informed
decisions regarding family planning methods, are also included. If the
Contractor does not provide family planning services due to moral and religious
objections, it must contract for these services through another health care
delivery system or have an approved alternative in place, or AHCCCS will
disenroll members who are seeking these services from the Contractor and assign
them to another Contractor.

Foot and Ankle Services:

Children: The Contractor shall provide foot and ankle services for members under
the age of 21 to include bunionectomies, casting for the purpose of constructing
or accommodating orthotics, medically necessary orthopedic shoes that are an
integral part of a brace, and medically necessary routine foot care for patients
with a severe systemic disease that prohibits care by a non-professional person.

Adults: The Contractor shall provide foot and ankle care services to include
wound care, treatment of pressure ulcers, fracture care, reconstructive
surgeries, and limited bunionectomy services. Medically necessary routine foot
care services are only available for members with a severe systemic disease that
prohibits care by a non-professional person as described in the AMPM.

Pursuant to A.R.S. §36-2907, podiatry services performed by a podiatrist
licensed pursuant to A.R.S. Title 32, Chapter 7 are covered for members when
ordered by a primary care physician or primary care practitioner.

Home and Community Based Services: Assisted living facility, alternative
residential setting, or Home and Community Based Services (HCBS) as defined in
A.A.C. R9-22 Article 2, and A.A.C. R9-28 Article 2 that meet the provider
standards described in A.A.C. R9-28 Article 5, and subject to the limitations
set forth in the AMPM. These services are covered in lieu of a nursing facility.

Home Health: This service shall be provided under the direction of a physician
to prevent hospitalization or institutionalization and may include nursing,
therapies, supplies and home health aide services. It shall be provided on a
part-time or intermittent basis.

 

  42   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

Hospice: These services are covered for members who are certified by a physician
as being terminally ill and having six months or less to live. See the AMPM for
details on covered hospice services.

Hospital: Inpatient services include semi-private accommodations for routine
care, intensive and coronary care, surgical care, obstetrics and newborn
nurseries, and behavioral health emergency/crisis services. If the member’s
medical condition requires isolation, private inpatient accommodations are
covered. Nursing services, dietary services and ancillary services such as
laboratory, radiology, pharmaceuticals, medical supplies, blood and blood
derivatives, etc. are also covered. Outpatient hospital services include any of
the above services which may be appropriately provided on an outpatient or
ambulatory basis (i.e., laboratory, radiology, therapies, ambulatory surgery,
etc.). Observation services may be provided on an outpatient basis, if
determined reasonable and necessary to decide whether the member should be
admitted for inpatient care. Observation services include the use of a bed and
periodic monitoring by hospital nursing staff and/or other staff to evaluate,
stabilize or treat medical conditions of a significant degree of instability
and/or disability. Refer to the AMPM for limitations on hospital stays.

Immunizations: The Contractor shall provide medically necessary immunizations
for adults 21 years of age and older. Refer to the AMPM for current immunization
requirements. The Contractor is required to meet specific immunization rates for
members under the age of 21, which are described in Section D, Paragraph 23,
Quality Management and Performance Improvement.

Incontinence Briefs: In general, incontinence briefs (diapers) are not covered
for members unless medically necessary to treat a medical condition. However,
for AHCCCS members over three years of age and under 21 years of age
incontinence briefs, including pull-ups and incontinence pads, are also covered
to prevent skin breakdown and to enable participation in social community,
therapeutic, and educational activities under limited circumstances. In
addition, effective December 15, 2014 for members in the ALTCS Program who are
21 years of age and older, incontinence briefs, including pull-ups and
incontinence pads are also covered in order to prevent skin breakdown as
outlined in AMPM Policy 310-P. See A.A.C. R9-22-212 and AMPM Chapters 300 and
400.

Laboratory: Laboratory services for diagnostic, screening and monitoring
purposes are covered when ordered by the member’s PCP, other attending physician
or dentist, and provided by a free-standing laboratory or hospital laboratory,
clinic, physician office or other health care facility laboratory with Clinical
Laboratory Improvement Act (CLIA) licensure or a Certificate of Waiver.

Upon written request, the Contractor may obtain laboratory test data on members
from a laboratory or hospital-based laboratory subject to the requirements
specified in A.R.S. §36-2903(Q) and (R). The data shall be used exclusively for
quality improvement activities and health care outcome studies required and/or
approved by AHCCCS.

Maternity: The Contractor shall provide pregnancy identification, prenatal care,
treatment of pregnancy related conditions, labor and delivery services, and
postpartum care for members. Services may be provided by physicians, physician
assistants, nurse practitioners, certified nurse midwives, or licensed midwives.
Members may select or be assigned to a PCP specializing in obstetrics while they
are pregnant. Members anticipated to have a low-risk delivery, may elect to
receive labor and delivery services in their home from their maternity provider,
if this setting is included in the allowable settings for the Contractor, and
the Contractor has providers in its network that offer home labor and delivery
services. Members anticipated to have a low-risk prenatal course and delivery
may elect to receive maternity services of prenatal care, labor and delivery and
postpartum care provided by certified nurse midwives or licensed midwives, if
they are in the Contractor’s provider network. Members receiving maternity
services from a certified nurse midwife or a licensed midwife must also be
assigned to a PCP for other health care and medical services. A certified nurse
midwife may provide those primary care services that they are willing to provide
and that the member elects to receive from the certified nurse midwife. Members
receiving care from a certified nurse midwife may also elect to receive some or
all her primary care from the assigned PCP. Licensed midwives may not provide
any

 

  43   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

additional medical services as primary care is not within their scope of
practice. Members who transition to a new Contractor or become enrolled during
their third trimester must be allowed to complete maternity care with their
current AHCCCS registered provider, regardless of contractual status, to ensure
continuity of care.

The Contractor shall allow women and their newborns to receive up to 48 hours of
inpatient hospital care after a routine vaginal delivery and up to 96 hours of
inpatient care after a cesarean delivery. The attending health care provider, in
consultation with the mother, may discharge the mother or newborn prior to the
minimum length of stay. A normal newborn may be granted an extended stay in the
hospital of birth when the mother’s continued stay in the hospital is beyond the
48 or 96 hour stay.

The Contractor shall inform all assigned AHCCCS pregnant women of voluntary
prenatal HIV/AIDS testing and the availability of medical counseling, if the
test is positive. The Contractor shall provide information in the Member
Handbook and annually in the member newsletter, to encourage pregnant women to
be tested and instructions about where to be tested. Semi-annually, the
Contractor shall report to AHCCCS, Division of Health Care Management (DHCM) the
number of pregnant women who have been identified as HIV/AIDS-positive for each
quarter during the contract year. This report is due as specified in Attachment
F3, Contractor Chart of Deliverables.

Medical Foods: Medical foods are covered within limitations defined in the AMPM
for members diagnosed with a metabolic condition included under the ADHS Newborn
Screening Program and as specified in the AMPM. The medical foods, including
metabolic formula and modified low protein foods, must be prescribed or ordered
under the supervision of a physician.

Medical Supplies, Durable Medical Equipment (DME), and Prosthetic Devices: These
services are covered when prescribed by the member’s PCP, attending physician or
practitioner, or by a dentist as described in the AMPM. Prosthetic devices must
be medically necessary and meet criteria as described in the AMPM. For persons
age 21 or older, AHCCCS will not pay for microprocessor controlled lower limbs
and microprocessor controlled joints for lower limbs. Medical equipment may be
rented or purchased only if other sources are not available which provide the
items at no cost. The total cost of the rental must not exceed the purchase
price of the item. Reasonable repairs or adjustments of purchased equipment are
covered to make the equipment serviceable and/or when the repair cost is less
than renting or purchasing another unit.

Nursing Facility: The Contractor shall provide services in nursing facilities,
including religious non-medical health care institutions, for members who
require short-term convalescent care not to exceed 90 days per contract year. In
lieu of a nursing facility, the member may be placed in an assisted living
facility, an alternative residential setting, or receive Home and Community
Based Services (HCBS) as defined in A.A.C. R9-22 Article 2 and A.A.C. R9-28
Article 2 that meet the provider standards described in A.A.C. R9-28 Article 5,
and subject to the limitations set forth in the AMPM.

Nursing facility services must be provided in a dually-certified
Medicare/Medicaid nursing facility, which includes in the per-diem rate: nursing
services; basic patient care equipment and sickroom supplies; dietary services;
administrative physician visits; non-customized DME; necessary maintenance and
rehabilitation therapies; over-the-counter medications; social, recreational and
spiritual activities; and administrative, operational medical direction
services. See Section D, Paragraph 41, Responsibility for Nursing Facility
Reimbursement, for further details.

The Contractor shall notify the Assistant Director of the Division of Member
Services, by Email, when a member has been residing in a nursing facility,
alternative residential facility or receiving home and community based services
for 45 days. This will allow AHCCCS time to follow-up on the status of the ALTCS
application and to consider potential Fee-For-Service coverage, if the stay goes
beyond the 90 day per contract year maximum. The notice should be sent via
e-mail to HealthPlan45DayNotice@azahcccs.gov.

 

  44   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

Notifications must include:

 

a. Member Name

 

b. AHCCCS ID

 

c. Date of Birth

 

d. Name of Facility

 

e. Admission Date to the Facility

 

f. Date the member will reach the 90 days

 

g. Name of Contractor of enrollment

Nutrition: Nutritional assessments are conducted as a part of the EPSDT
screenings for members under age 21, and to assist members 21 years of age and
older whose health status may improve with over- and under-nutritional
intervention. Assessment of nutritional status on a periodic basis may be
provided as determined necessary, and as a part of the health risk assessment
and screening services provided by the member’s PCP. Assessments may also be
provided by a registered dietitian when ordered by the member’s PCP. AHCCCS
covers nutritional therapy on an enteral, parenteral or oral basis, when
determined medically necessary, according to the criteria specified in the AMPM,
to provide either complete daily dietary requirements or to supplement a
member’s daily nutritional and caloric intake.

Oral Health: The Contractor shall provide all members under the age of 21 years
with all medically necessary dental services including emergency dental
services, dental screening, preventive services, therapeutic services and dental
appliances in accordance with the AHCCCS Dental Periodicity Schedule. The
Contractor shall monitor compliance with the AHCCCS Dental Periodicity Schedule
for dental screening services. The Contractor must develop processes to assign
members to a dental home by one year of age and communicate that assignment to
the member. The Contractor must regularly notify the oral health professional
which members have been assigned to the provider’s dental home for routine
preventative care as outlined in AMPM Chapter 400. The Contractor is required to
meet specific utilization rates for members as described in Section D, Paragraph
23, Quality Management and Performance Improvement. The Contractor shall ensure
that members are notified in writing when dental screenings are due, if the
member has not been scheduled for a visit. If a dental screening is not received
by the member, a second written notice must be sent. Members under the age of 21
may request dental services without referral and may choose a dental provider
from the Contractor’s provider network.

Pursuant to A.A.C. R9-22-207, for members who are 21 years of age and older, the
Contractor shall cover medical and surgical services furnished by a dentist only
to the extent such services may be performed under State law either by a
physician or by a dentist. These services would be considered physician services
if furnished by a physician. Limited dental services are covered for
pre-transplant candidates and for members with cancer of the jaw, neck or head.
See AMPM for specific details.

Orthotics: Orthotics are covered for AHCCCS members under the age of 21 as
outlined in AMPM Policy 430. Orthotics are covered for AHCCCS members 21 years
of age and older if all of the following apply:

 

1. The use of the orthotic is medically necessary as the preferred treatment
option and consistent with Medicare guidelines;

 

2. The orthotic is less expensive than all other treatment options or surgical
procedures to treat the same diagnosed condition; and

 

3. The orthotic is ordered by a physician or primary care practitioner.

Medical equipment may be rented or purchased only if other sources, which
provide the items at no cost, are not available. The total cost of the rental
must not exceed the purchase price of the item. Reasonable repairs or
adjustments of purchased equipment are covered for all members over and under
the age of 21 to make the equipment serviceable and/or when the repair cost is
less than renting or purchasing another unit. The component will be replaced if
at the time authorization is sought documentation is provided to establish that
the component is not operating effectively.

 

  45   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

Physician: The Contractor shall provide physician services to include medical
assessment, treatments and surgical services provided by licensed allopathic or
osteopathic physicians.

Poststabilization Care Services: Pursuant to A.A.C. R9-22-210 and 42 CFR
438.114, 422.113(c) and 422.133, the following conditions apply with respect to
coverage and payment of emergency and of poststabilization care services, except
where otherwise noted in the contract:

The Contractor must cover and pay for poststabilization care services without
authorization, regardless of whether the provider that furnishes the service has
a contract with the Contractor, for the following situations:

 

a. Poststabilization care services that were pre-approved by the Contractor;

 

b. Poststabilization care services were not pre-approved by the Contractor
because the Contractor did not respond to the treating provider’s request for
pre-approval within one hour after being requested to approve such care or could
not be contacted for pre-approval;

 

c. The Contractor representative and the treating physician cannot reach
agreement concerning the member’s care and a Contractor physician is not
available for consultation. In this situation, the Contractor must give the
treating physician the opportunity to consult with a Contractor physician and
the treating physician may continue with care of the patient until a Contractor
physician is reached or one of the criteria in 42 CFR 422.113(c)(3) is met.

Pursuant to 42 CFR 422.113(c)(3), the Contractor’s financial responsibility for
poststabilization care services that have not been pre-approved ends when:

 

a. A Contractor physician with privileges at the treating hospital assumes
responsibility for the member’s care;

 

b. A Contractor physician assumes responsibility for the member’s care through
transfer;

 

c. A Contractor representative and the treating physician reach an agreement
concerning the member’s care; or

 

d. The member is discharged.

Pregnancy Terminations: AHCCCS covers pregnancy termination if the pregnant
member suffers from a physical disorder, physical injury, or physical illness,
including a life endangering physical condition caused by or arising from the
pregnancy itself, that would, as certified by a physician, place the member in
danger of death unless the pregnancy is terminated, or the pregnancy is a result
of rape or incest.

The attending physician must acknowledge that a pregnancy termination has been
determined medically necessary by submitting the Certificate of Necessity for
Pregnancy Termination. This certificate must be submitted to the Contractor’s
Medical Director and meet the requirements specified in the AMPM. The
Certificate must certify that, in the physician’s professional judgment, the
criteria have been met.

Prescription Medications: Medications ordered by a PCP, attending physician,
dentist or other authorized prescriber and dispensed under the direction of a
licensed pharmacist are covered subject to limitations related to prescription
supply amounts, Contractor formularies and prior authorization requirements. An
appropriate over-the-counter medication may be prescribed as defined in the AMPM
when it is determined to be a lower-cost alternative to a prescription
medication. The Contractor shall comply with AMPM Policy 310-V.

Pharmaceutical Rebates: The Contractor, including the Contractor’s Pharmacy
Benefit Manager (PBM), is prohibited from negotiating any rebates with drug
manufacturers for preferred or other pharmaceutical products when AHCCCS has a
supplemental rebate contract for the product(s). A listing of products covered
under supplemental rebate agreements will be available on the AHCCCS website
under the Pharmacy Information section.

 

  46   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

If the Contractor or its PBM has an existing rebate agreement with a
manufacturer, all outpatient drug claims, including provider-administered drugs
for which AHCCCS is obtaining supplemental rebates, must be exempt from such
rebate agreements. For pharmacy related encounter data information Section D,
Paragraph 65, Encounter Data Reporting.

Medicare Part D: The Medicare Modernization Act of 2003 (MMA) created a
prescription drug benefit called Medicare Part D for individuals who are
eligible for Medicare Part A and/or enrolled in Medicare Part B. AHCCCS does not
cover prescription drugs that are covered under Part D for dual eligible
members. AHCCCS will not cover prescription drugs for this population whether or
not they are enrolled in Medicare Part D. AHCCCS covers federally reimbursable
drugs ordered by a PCP, attending physician, dentist or other authorized
prescriber and dispensed by or under the direction of a licensed pharmacist, in
accordance with Arizona State Board of Pharmacy Rules and Regulations, subject
to limitations related to prescription supply amounts, and the Contractor’s
prior authorization requirements if they are excluded from Medicare Part D
coverage. Medications that are covered by Part D, but are not on a specific Part
D Health Plan’s formulary are not considered excluded drugs and are not covered
by AHCCCS. This applies to members who are enrolled in Medicare Part D or are
eligible for Medicare Part D. See AMPM Chapter 300, Section 310-V.

340B Drug Pricing Program: All federally reimbursable drugs identified in the
340B Drug Pricing Program are required to be billed at the lesser of: 1) the
actual acquisition cost of the drug or 2) the 340B ceiling price. The Contractor
shall ensure that these drugs be reimbursed at the lesser of the two amounts
above plus a professional (dispensing) fee. See Laws 2016, Second Regular
Session, Chapter 122, A.R.S. §36-2930.03, and A.A.C. R9-22-710 (C) for further
details. The 340B drug pricing program includes:

 

Eligible Organizations and Covered Entities

  

Effective Date

Drugs dispensed by FQHC/RHC and FQHC Look-Alike 340B pharmacies    Already
implemented Drugs dispensed by other 340B covered entities    Effective the
later of January 1, 2017 or upon CMS approval Drugs administered by 340B entity
providers (including drugs administered by physicians)    To Be Determined
during CYE 17 Drugs dispensed by licensed hospitals and outpatient facilities
that are owned or operated by a licensed hospital    Excluded from 340B
reimbursement mandate at this time Drugs administered by providers in licensed
hospital and outpatient facilities that are owned or operated by a licensed
hospital.    Excluded from 340B reimbursement mandate at this time

The Contractor is required to comply with any changes to reimbursement
methodology for 340B entities.

Primary Care Provider: Primary Care Provider (PCP) services are covered when
provided by a physician, physician assistant or nurse practitioner selected by,
or assigned to, the member. The PCP provides primary health care and serves as a
coordinator in referring the member for specialty medical services [42 CFR
438.208(b)]. The PCP is responsible for maintaining the member’s primary medical
record, which contains documentation of all health risk assessments and health
care services of which they are aware whether or not they were provided by the
PCP.

 

  47   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

Radiology and Medical Imaging: These services are covered when ordered by the
member’s PCP, attending physician or dentist and are provided for diagnosis,
prevention, treatment or assessment of a medical condition.

Rehabilitation Therapy: The Contractor shall provide occupational, physical and
speech therapies. Therapies must be prescribed by the member’s PCP or attending
physician for an acute condition and the member must have the potential for
improvement due to the rehabilitation.

Occupational and Speech therapy is covered for all members receiving inpatient
hospital (or nursing facility services). Occupational Therapy and Speech therapy
services provided on an outpatient basis are only covered for members under the
age of 21. Physical Therapy is covered for all members in both inpatient and
outpatient settings. Outpatient physical therapy for members 21 years of age or
older are subject to visit limits per contract year as described in the AMPM.

Respiratory Therapy: Respiratory therapy is covered when prescribed by the
member’s PCP or attending physician, and is necessary to restore, maintain or
improve respiratory functioning.

Transplantation of Organs and Tissue, and Related Immunosuppressant Drugs: These
services are covered within limitations defined in the AMPM for members
diagnosed with specified medical conditions. Services include: pre-transplant
inpatient or outpatient evaluation; donor search; organ/tissue harvesting or
procurement; preparation and transplantation services; and convalescent care. In
addition, if a member receives a transplant covered by a source other than
AHCCCS, medically necessary non-experimental services are provided, within
limitations, after the discharge from the acute care hospitalization for the
transplantation. AHCCCS maintains specialty contracts with transplantation
facility providers for the Contractor’s use or the Contractor may select its own
transplantation provider. Refer to Section D, Paragraph 57, Reinsurance.

Transportation: These services include emergency and non-emergency medically
necessary transportation. Emergency transportation, including transportation
initiated by an emergency response system such as 911, may be provided by
ground, air or water ambulance to manage an AHCCCS member’s emergency medical
condition at an emergency scene and transport the member to the nearest
appropriate medical facility. Non-emergency transportation shall be provided for
members who are unable to provide or secure their own transportation for
medically necessary services using the appropriate mode based on the needs of
the member. The Contractor shall ensure that members have coordinated, reliable,
medically necessary transportation to ensure members arrive on-time for
regularly scheduled appointments and are picked up upon completion of the entire
scheduled treatment.

Treat and Refer: Interaction with an individual who has accessed 911 or a
similar public emergency dispatch number, but whose illness or injury does not
require ambulance transport to an emergency department based on the clinical
information available at that time. The interaction must include:
(1) documentation of an appropriate clinical and/or social evaluation, (2) a
treatment/referral plan for accessing social, behavioral, and/or healthcare
services that address the patient’s immediate needs, and (3) evidence of efforts
to follow-up with the patient to ascertain adherence with the treatment plan,
and (4) documentation of efforts to assess customer satisfaction with the treat
and refer visit. Treat and Refer standing orders shall be consistent with
medical necessity and consider patient preference when the clinical condition
allows.

Triage/Screening and Evaluation: These are covered services when provided by an
acute care hospital, an IHS or 638 tribal facility and after-hours settings to
determine whether or not an emergency exists, assess the severity of the
member’s medical condition and determine services necessary to alleviate or
stabilize the emergent condition. Triage/screening services must be reasonable,
cost effective and meet the criteria for severity of illness and intensity of
service.

Vision Services/Ophthalmology/Optometry: The Contractor shall provide all
medically necessary emergency eye care, vision examinations, prescriptive
lenses, frames, and treatments for conditions of the eye for all members under
the age of 21. For members who are 21 years of age and older, the Contractor
shall provide

 

  48   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

emergency care for eye conditions which meet the definition of an emergency
medical condition. Vision examinations and the provision of prescriptive lenses
are covered for adults when medically necessary following cataract removal.
Medically necessary vision examinations and prescriptive lenses and frames are
covered if required following cataract removal. Refer to AMPM Chapter 300.

Members shall have full freedom to choose, within the Contractor’s network, a
practitioner in the field of eye care, acting within the scope of their
practice, to provide the examination, care or treatment for which the member is
eligible. A “practitioner in the field of eye care” is defined to be either an
ophthalmologist or an optometrist.

Well Exams: Well visits, such as, but not limited to, well woman exams, breast
exams, and prostate exams are covered for members 21 years of age and older. For
members under 21 years of age, AHCCCS continues to cover medically necessary
services under the EPSDT Program.

ADULT DUAL MEMBERS RECEIVING GENERAL MENTAL HEALTH AND SUBSTANCE ABUSE SERVICES

Support Services (State Only): Support services including, but not limited to,
prevention education, ongoing support to maintain employment, and supported
housing, are provided by the Regional Behavioral Health Authorities (RBHAs) as
outlined in the AHCCCS Covered Behavioral Health Services Guide, to facilitate
the delivery of or enhance the benefit received from other behavioral health
services. The Contractor shall assist members with how to access support
services and shall coordinate care for the member as appropriate.

 

11. SPECIAL HEALTH CARE NEEDS

AHCCCS has specified in its Quality Assessment and Performance Improvement
Strategy certain populations with special health care needs as defined by the
State [42 CFR 438.208(c)(1)].v

Members with special health care needs are those members who have serious and
chronic physical, developmental, or behavioral conditions requiring medically
necessary health and related services of a type or amount beyond that required
by members generally. A member will be considered as having special health care
needs if the medical condition simultaneously meets the following criteria:vi

 

a. Lasts or is expected to last one year or longer, and

 

b. Requires ongoing care not generally provided by a primary care provider.

AHCCCS has determined that the following populations meet this definition:vii

 

a. Members who are recipients of services provided through the Children’s
Rehabilitative Services (CRS) program

 

b. Members who are recipients of services provided through the contracted
Regional Behavioral Health Authorities (RBHAs), and

 

c. Members diagnosed with HIV/AIDS

 

d. Arizona Long Term Care System:

 

  •   Members enrolled in the ALTCS program who are elderly and/or have a
physically disability, and

 

  •   Members enrolled in the ALTCS program who have a developmental disability.

AHCCCS monitors quality and appropriateness of care/services for routine and
special health care needs members through annual Operational and Financial
Reviews of Contractors and the review of required Contractor deliverables set
forth in contract, program specific performance measures, and performance
improvement projects.viii

 

  49   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

The Contractor shall have in place a mechanism to identify all members with
special health care needs [42 CFR 438.240(b)(4)]. The Contractor shall implement
mechanisms to assess each member identified as having special health care needs,
in order to identify any ongoing special conditions of the member which require
a course of treatment, regular care monitoring, or transition to another AHCCCS
program. The assessment mechanisms shall use appropriate health care
professionals [42 CFR 438.208(c)(2)]. The Contractor shall share with other
entities providing services to the member the results of its identification and
assessment of that member’s needs so that those activities need not be
duplicated [42 CFR 438.208(b)(3)].

For members with special health care needs determined to need a specialized
course of treatment or regular care monitoring, the Contractor must have
procedures in place to allow members to directly access a specialist (for
example through a standing referral or an approved number of visits) as
appropriate for the member’s condition and identified needs [42 CFR
438.208(c)(4)]. For members transitioning, see Section D, Paragraph 9,
Transition Activities.

The Contractor shall have a methodology to identify providers willing to provide
medical home services and make reasonable efforts to offer access to these
providers.

The American Academy of Pediatrics (AAP) describes care from a medical home as:

 

  •   Accessible

 

  •   Continuous

 

  •   Coordinated

 

  •   Family-centered

 

  •   Comprehensive

 

  •   Compassionate

 

  •   Culturally effective

The Contractor shall ensure that populations with ongoing medical needs,
including but not limited to dialysis, radiation and chemotherapy, have
coordinated, reliable, medically necessary transportation to ensure members
arrive on-time for regularly scheduled appointments and are picked up upon
completion of the entire scheduled treatment. See Section D, Paragraph 33,
Appointment Standards.

 

12. BEHAVIORAL HEALTH SERVICES

With the exception of adult dual members receiving general mental health and
substance abuse services as referenced below, AHCCCS members enrolled with an
Acute Care Contractor receive behavioral health services through a Regional
Behavioral Health Authority (RBHA) or for American Indians, through a
Tribal/Regional Behavioral Health Authority (T/RBHA) or IHS or 638 tribal
facility. Behavioral health services include but are not limited to screening,
treatment and assistance in coordinating care between the acute and behavioral
health providers.

For all enrolled members, the Contractor is responsible for the following:

SMI Eligibility: For TXIX eligible adults enrolled with the Contractor who are
later determined to have a Serious Mental Illness (SMI), the member shall be
transitioned to a RBHA as outlined in Paragraph 3, Enrollment and Disenrollment.
The RBHA will provide the full continuum of care including all physical and
behavioral health care as well as supportive services, such as peer and family
support, patient education, engagement and follow up.

Member Education: The Contractor shall be responsible for including information
in the Member Handbook and other materials to inform members how to access
covered behavioral health services. Materials shall include, but not be limited
to, information about behavioral health conditions that may be treated by a
Primary Care Provider (PCP) which includes anxiety, depression and ADHD. Refer
to the AMPM Chapter 300 for covered behavioral health services.

 

  50   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

Referrals: Members may self–refer to the T/RBHA system for screening, evaluation
or treatment or be referred by schools, State agencies, providers, or other
parties.

EPSDT: As specified in Section D, Paragraph 10, Scope of Services, EPSDT, the
Contractor must provide behavioral health screenings for members under 21 years
of age in compliance with the AHCCCS EPSDT Periodicity Schedule. The Contractor
shall ensure the initiation and coordination of behavioral health referrals when
determined necessary.

Emergency Services: When members present in an emergency room setting, the
Contractor is responsible for payment of all emergency room services and
transportation for all members regardless of the principal diagnosis on the
emergency room and/or transportation claim. In addition to those emergency
services listed above, the Contractor is responsible for payment of the
associated professional services when the principal diagnosis on the claim is
physical health, as delineated in ACOM Policy 432.

Coordination of Care: For members assigned to a T/RBHA, the Contractor shall
meet with the T/RBHAs to improve and address coordination of care issues. The
Contractor shall ensure that information and training is available to PCPs
regarding behavioral health coordination of care processes. The Contractor shall
establish policies and procedures for coordination of care and shall describe
them in its provider manual. Policies for referral must include, at a minimum,
criteria, processes, responsible parties and minimum requirements no less
stringent than those specified in this contract for the forwarding of member
medical information.

The Contractor shall ensure that its quality management program incorporates
monitoring of the PCP’s management of behavioral health disorders, coordination
of care with, and transfer of care to T/RBHA providers as required under this
contract.

Medical Records: The Contractor is responsible for ensuring that a medical
record is established by the PCP when behavioral health information is received
from the T/RBHA or the behavioral health provider about a member assigned to the
PCP even if the PCP has not yet seen the assigned member. In lieu of
establishing a medical record, the information may be kept in an appropriately
labeled file but must be associated with the member’s medical record as soon as
one is established.

Sharing of Data: On a recurring basis (no less than quarterly based on
adjudication date), AHCCCS shall provide the Contractor an electronic file of
claims and encounter data for members enrolled with the Contractor who have
received services, during the member’s enrollment period, from another
contractor or through AHCCCS FFS for purposes of member care coordination. Data
sharing will comply with Federal privacy regulations.

Sharing of Records: The Contractor shall, within 10 business days of receiving
the request, require the PCP to coordinate care and respond to T/RBHA and/or
behavioral health provider information requests pertaining to members receiving
services through the behavioral health system. The response should include, but
is not limited to, current diagnoses, medications, laboratory results, most
recent PCP visit, and information about recent hospital and emergency room
visits. The Contractor will ensure coordination of referrals and follow-up
collaboration, as necessary, for members identified by the behavioral health
provider as needing acute care services. For guidance in addressing the needs of
members with multi system involvement and complex behavioral health and
co-occurring conditions, refer to AMPM Policy 570, Community Collaborative Care
Teams.

Arizona State Hospital: For enrolled members who are inpatient at the Arizona
State Hospital (AzSH), the Contractor is required to follow ACOM Policy 432 and
AMPM Policy 1020 regarding medical care coordination for these members.

 

  51   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

Home Health Services: In the event that a member’s mental health status renders
them incapable or unwilling to manage their medical condition and the member has
a skilled medical need, the Contractor must arrange ongoing medically necessary
nursing services. The Contractor shall also have a mechanism in place for
tracking members for whom ongoing medically necessary services are required.
This service shall be provided under the direction of a physician to prevent
hospitalization or institutionalization and may include nursing, therapies,
supplies and home health aide services. It shall be provided on a part-time or
intermittent basis. The Contractor is prohibited from paying for an item or
service (other than an emergency item or service, not including items or
services furnished in an emergency room of a hospital) for home health care
services provided by an agency or organization, unless AHCCCS Provider
Registration verifies compliance with the surety bond requirements specified in
Sections 1861(o)(7) and 1903(i)(18) of the Social Security Act.ix

Medication Management Services: The Contractor shall allow PCPs to treat members
diagnosed with anxiety, depression and Attention Deficit Hyperactivity Disorder
(ADHD). For purposes of medication management, it is not required that the PCP
be the member’s assigned PCP. PCPs who treat members with these behavioral
health conditions may provide medication management services including
prescriptions, laboratory and other diagnostic tests necessary for diagnosis,
and treatment. The Contractor shall make available, on the Contractor’s
formulary, medications for the treatment of these disorders. The Contractor is
responsible for these services both in the prospective and prior period coverage
timeframes.

Tool Kits: Clinical tool kits for the treatment of anxiety, depression, and ADHD
are available in the AMPM. Refer to AMPM Appendix E, Childhood and Adolescent
Behavioral Health Tool Kits and Appendix F Behavioral Health Tool Kits. These
tool kits are a resource only and may not apply to all patients and all clinical
situations. The tool kits are not intended to replace clinical judgment. The
Contractor shall ensure that PCPs who have an interest or are actively treating
members with these disorders are aware of these resources and/or are utilizing
other recognized, clinical tools/evidence-based guidelines. The Contractor shall
develop a monitoring process to ensure that PCPs utilize evidence-based
guidelines/recognized clinical tools when prescribing medications to treat
depression, anxiety, and ADHD.

Step Therapy: The Contractor may implement step therapy for behavioral health
medications used for treating anxiety, depression and ADHD disorders. The
Contractor shall provide education and training for providers regarding the
concept of step therapy. If the T/RBHA/behavioral health provider provides
documentation to the Contractor that step therapy has already been completed for
the conditions of anxiety, depression or ADHD, or that step therapy is medically
contraindicated, the Contractor shall continue to provide the medication at the
dosage at which the member has been stabilized by the behavioral health
provider. In the event the PCP identifies a change in the member’s condition,
the PCP may utilize step therapy until the member is stabilized for the
condition of anxiety, depression or ADHD. The Contractor shall monitor PCPs to
ensure that they prescribe medication at the dosage at which the member has been
stabilized.

Access to Services: For member assigned to a T/RBHA, the Contractor is
responsible for providing transportation to a member’s first T/RBHA evaluation
appointment if the member is unable to provide their own transportation. The
Contractor shall be responsible for meeting the appointment standards found in
Section D, Paragraph 33, Appointment Standards.

Transfer of Care: When a PCP has initiated medication management services for a
member to treat a behavioral health disorder, and it is subsequently determined
by the PCP that the member should be transferred to a T/RBHA/ behavioral health
provider for evaluation and/or continued medication management services, the
Contractor shall require and ensure that the PCP coordinates the transfer of
care. All affected subcontracts shall include this provision.

For members assigned to a T/RBHA, the Contractor shall establish policies and
procedures for the transition of members to the T/RBHA for ongoing treatment.
The Contractor shall ensure that PCPs maintain continuity of care for these
members.

 

  52   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

The policies and procedures must address, at a minimum, the following:

 

1. Guidelines for when a transition of the member to the T/RBHA for ongoing
treatment is indicated;

 

2. Protocols for notifying the T/RBHA of the member’s transfer, including reason
for transfer, diagnostic information, and medication history;

 

3. Protocols and guidelines for the transfer or sharing of medical records
information and protocols for responding to T/RBHA requests for additional
medical record information;

 

4. Protocols for transition of prescription services, including but not limited
to notification to the T/RBHA of the member’s current medications and timeframes
for dispensing and refilling medications during the transition period. This
coordination must ensure at a minimum, that the member does not run out of
prescribed medications prior to the first appointment with a T/RBHA prescriber
and that all relevant member medical information including the reason for
transfer is forwarded to the receiving T/RBHA prescriber prior to the member’s
first scheduled appointment with the T/RBHA prescriber; and

 

5. Contractor monitoring activities to ensure that members are appropriately
transitioned to the T/RBHA for care.

Integrated Services: The Contractor is encouraged to develop specific strategies
to promote care integration activities. These strategies may include but are not
limited to contracting with T/RBHAs or behavioral health providers as well as
establishing integrated settings which serve members’ primary care and
behavioral health needs. The Contractor should consider the behavioral health
needs, in addition to the primary health care needs, of members during network
development to improve member access to care, care coordination and to reduce
duplication of services.

ADULT DUAL MEMBERS RECEIVING GENERAL MENTAL HEALTH AND SUBSTANCE ABUSE SERVICES

Effective, October 1, 2015, AHCCCS dual members 18 years of age and older who
are receiving general mental health and substance abuse services and who are
enrolled with the Contractor will receive behavioral health services through the
Contractor. Prior to October 1, 2015, these services were provided through a
T/RBHA. Choices for American Indian members are described in Section D,
Paragraph 3, Enrollment and Disenrollment.

Behavioral Health services are described in detail in the AHCCCS Covered
Behavioral Health Services Guide and the AMPM. Covered services include:

 

1. Behavior Management (personal care, family support/home care training, peer
support)

 

2. Behavioral Health Case Management Services (with limitations)

 

3. Behavioral Health Nursing Services

 

4. Emergency Behavioral Health Care

 

5. Emergency and Non-Emergency Transportation

 

6. Evaluation and Assessment

 

7. Individual, Group and Family Therapy and Counseling

 

8. Inpatient Hospital Services

 

9. Behavioral Health Inpatient Facilities

 

10. Laboratory and Radiology Services for Psychotropic Medication Regulation and
Diagnosis

 

11. Opioid Agonist Treatment

 

12. Partial Care (Supervised day program, therapeutic day program and medical
day program)

 

13. Psychosocial Rehabilitation (living skills training; health promotion;
supportive employment services)

 

14. Psychotropic Medication

 

15. Psychotropic Medication Adjustment and Monitoring

 

16. Respite Care (with limitations)



 

17. Substance Abuse Transitional Facility Services

 

18. Screening

 

19. Home Care Training to Home Care Client

 

  53   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

The Contractor shall ensure that all behavioral health services provided are
medically necessary as determined by a qualified behavioral health professional.
Psychiatrists, psychologists, physician assistants, certified psychiatric nurse
practitioners, licensed clinical social workers, licensed professional
counselors, licensed marriage and family therapists and licensed independent
substance abuse counselors may bill independently. Other behavioral health
professionals must be employed by or contracted with and bill through an AHCCCS
registered behavioral health provider.

The Contractor’s network shall include Master’s level and doctoral trained
clinicians in the fields of social work, counseling, and psychology that are
trained in implementation of best practices for medically and behaviorally
complex conditions such as intellectual/cognitive disabilities, trauma related
disorders, substance abuse, sexual disorders, and special age groups such as
transition age youth and members aged birth to five years old.

Behavioral health needs shall be assessed and services provided in collaboration
with the member, the member’s family and all others involved in the member’s
care, including other agencies or systems. Services shall be accessible and
provided by competent individuals who are adequately trained and supervised. The
strengths and needs of the member and their family shall determine the types and
intensity of services. Services should be provided in a manner that respects the
member and family’s cultural heritage and appropriately utilizes natural
supports in the member’s community.

Transition: Transition of members for behavioral health services provided
through the Contractor will occur under two circumstances:

 

1. Members who are dually eligible will be transitioned to the Contractor to
receive their behavioral health services when turning 18 years of age and have a
change in behavioral health category from ‘child’ to ‘general mental
health/substance abuse’.

 

2. Members who have a behavioral health category of ‘general mental
health/substance abuse’ will be transitioned to the Contractor to receive their
behavioral health services when they become dually eligible.

SMI Eligibility Evaluation and Determination: Payment for evaluations for adult
dual members who are receiving general mental health and substance abuse
services conducted for the purpose of an SMI determination is the responsibility
of the Contractor. The Contractor shall ensure evaluations are sent to the
Crisis Response Network (CRN) which conducts all SMI eligibility determinations
statewide.

Referrals: The Contractor shall develop, monitor and continually evaluate its
processes for timely referral, evaluation and treatment planning for behavioral
health services. Requests for behavioral health services made by the member,
family, guardian, or any health care professional shall be assessed by the
Contractor for appropriateness within three business days of the request. If it
is determined services are needed, a referral for evaluation shall be made
within one business day and the initial appointment shall be secured in
accordance with appointment standards. See Paragraph 33, Appointment Standards.

Emergency Services: When members present in an emergency room setting, the
Contractor is responsible for payment of all emergency room services and
transportation for all members regardless of the principal diagnosis on the
emergency room and/or transportation claim. In addition to those emergency
services listed above, the Contractor is responsible for payment of the
associated professional services regardless of the principal diagnosis on the
claim, as delineated in ACOM Policy 432.

Crisis Services: Crisis services shall be community based, recovery-oriented,
and member focused and shall work to stabilize individuals as quickly as
possible to assist them in returning to their baseline of functioning. The
Regional Behavioral Health Authorities (RBHAs) within the Contractor’s
geographic service area(s) are responsible for the delivery of timely crisis
services, including telephone, community-based mobile, and

 

  54   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

facility-based stabilization (including observation not to exceed 24 hours). See
Covered Behavioral Health Services Guide, Section II. E. The RBHAs are
responsible for notifying the Contractor within 24 hours of a member engaging in
crisis services so subsequent services can be initiated by the Contractor.

The Contractor is responsible for all other medically necessary services related
to a crisis episode. The Contractor shall develop policies and procedures to
ensure timely communication with RBHAs for members that have engaged crisis
services. The Contractor shall ensure timely follow up and care coordination for
members after receiving crisis services, whether the member received services
within, or outside the Contractor’s GSA at the time services were provided, to
ensure stabilization of the member and appropriate delivery of ongoing necessary
treatment and services.

The Contractor shall:

 

1. Assess the individual‘s needs, identify the supports and services that are
necessary to meet those needs, and connect the individual to appropriate
services;

 

2. Provide solution-focused and recovery-oriented interventions designed to
avoid unnecessary hospitalization, incarceration, or placement in a more
segregated setting; and

 

3. Utilize the engagement of peer and family support services in providing
crisis services.

Court Ordered Treatment: The Contractor shall develop a collaborative process
with the counties to ensure coordination of care and information sharing for
timely access to court ordered evaluation services and treatment. Reimbursement
for court ordered screening and evaluation services are the responsibility of
the County pursuant to A.R.S. §36-545. Refer to ACOM Policy 437 for
clarification regarding financial responsibility for the provision of medically
necessary behavioral health services rendered after the completion of a court
ordered evaluation, and ACOM Policy 423 for clarification regarding the
financial responsibility for the provision of specific mental health
treatment/care when such treatment is ordered as a result of a judicial ruling.
For additional information regarding behavioral health services refer to Title 9
Chapter 22 Articles 2 and 12.

The Contractor shall develop policies that outline its role and responsibility
related to the treatment of individuals who are unable or unwilling to consent
to treatment. The policy must be submitted for review as specified in Attachment
F3, Contractor Chart of Deliverables. The policy must address:

 

1. Involuntary evaluation/petitioning

 

2. Court ordered process, including tracking the status of court orders

 

3. Execution of court order, and

 

4. Judicial review

Community Service Agencies: The Contractor may contract with community service
agencies for the delivery of covered behavioral health services. Refer to the
AHCCCS Covered Behavioral Health Services Guide, available on the AHCCCS
website, for more information and limitations.

Monitoring, Training and Education: The Contractor is responsible for training
the Behavioral Health Coordinator/staff and providers, in sufficient detail and
frequency, to identify and screen for members’ behavioral health needs. At a
minimum, training shall include information regarding covered behavioral health
services and referrals, how to access services, including the petitioning
process, how to involve the member and their family in decision-making and
service planning. The Contractor shall establish policies and procedures for
referral and consultation and shall describe them in its provider manual.
Training for Behavioral Health Coordinator/staff and providers may be provided
through employee orientation, clinical in-services and/or information sharing
via newsletters, brochures, etc. The Contractor shall maintain documentation of
the behavioral health trainings in accordance with AMPM Policy 310.

 

  55   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

13. AHCCCS GUIDELINES, POLICIES AND MANUALS

All AHCCCS guidelines, policies and manuals, including but not limited to, ACOM,
AMPM, Reporting Guides, and Manuals are hereby incorporated by reference into
this contract. Guidelines, policies and manuals are available on the AHCCCS
website. The Contractor is responsible for ensuring that its subcontractors are
notified when modifications are made to the AHCCCS guidelines, policies, and
manuals. The Contractor is responsible for complying with all requirements set
forth in these sources as well as with any updates. In addition, linkages to
AHCCCS rules, statutes and other resources are available through the AHCCCS
website. Upon adoption by AHCCCS, updates will be available on the AHCCCS
website.

 

14. MEDICAID SCHOOL BASED CLAIMING

Pursuant to an Intergovernmental Agreement with the Department of Education, and
a contract with a Third Party Administrator, AHCCCS pays participating school
districts for specifically identified Medicaid services when provided to
Medicaid eligible children who are included under the Individuals with
Disabilities Education Act (IDEA). The Medicaid services must be identified in
the member’s Individual Education Plan (IEP) as medically necessary for the
child to obtain a public school education. See AMPM Chapter 700.

Medicaid School Based (MSB) services are provided in a school setting or other
approved setting specifically to allow children to receive a public school
education. They do not replace medically necessary services provided outside the
school setting or other MSB approved alternative setting. Currently, services
include audiology, therapies (OT, PT and speech/language); behavioral health
evaluation and counseling; nursing and attendant care (health aid services
provided in the classroom); and specialized transportation to and from school on
days when the child receives an AHCCCS-covered MSB service.

The Contractor’s evaluations and determinations of medical necessity shall be
made independent of the fact that the child is receiving MSB services. If a
request is made for services that also are covered under the MSB program for a
child enrolled with the Contractor, the request shall be evaluated on the same
basis as any request for a covered service.

The Contractor and its providers should coordinate with schools and school
districts that provide MSB services to the Contractor’s enrolled members.
Services should not be duplicative. Contractor case managers, working with
special needs children, should coordinate with the appropriate school staff
working with these members. Transfer of member medical information and progress
toward treatment goals between the Contractor and the member’s school or school
district is required as appropriate and should be used to enhance the services
provided to members.

 

15. PEDIATRIC IMMUNIZATIONS AND THE VACCINES FOR CHILDREN PROGRAM

Through the Vaccines for Children (VFC) program, the Federal and State
governments purchase, and make available to providers at no cost, vaccines for
AHCCCS children under age 19. The Contractor shall not utilize AHCCCS funding to
purchase vaccines for members under the age of 19. If vaccines are not available
through the VFC program, the Contractor shall contact the AHCCCS Division of
Health Care Management, Clinical Quality Management for guidance. Any provider
licensed by the State to administer immunizations, may register with Arizona
Department of Health Services (ADHS) as a VFC provider to receive these free
vaccines. The Contractor shall not reimburse providers for the administration of
the vaccines in excess of the maximum allowable as set by CMS. The Contractor
shall comply with all VFC requirements and monitor contracted providers to
ensure that physicians are registered as VFC providers when acting as Primary
Care Providers (PCP) for members under the age of 19 years.

Due to low numbers of children in their panels providers in certain Geographic
Service Areas (GSAs) may choose not to provide vaccinations. Whenever possible,
members should be assigned to VFC registered providers within the same or a
nearby community. When that is not possible, the Contractor must develop
processes to ensure vaccinations are available through a VFC enrolled provider
or through the appropriate County Health Department. In all instances, the
vaccines are to be provided through the VFC program. The Contractor must develop
processes to pay the administration fee to whoever administers the vaccine
regardless of their contract status with the Contractor.

 

  56   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

Arizona State law requires the reporting of all immunizations given to children
under the age of 19. Immunizations must be reported at least monthly to the ADHS
Immunization Registry. Reported immunizations are held in a central database
known as ASIIS (Arizona State Immunization Information System), which can be
accessed by providers to obtain complete, accurate immunization records.
Software is available from ADHS to assist providers in meeting this reporting
requirement. The Contractor must educate its provider network about these
reporting requirements and the use of this resource.

 

16. STAFF REQUIREMENTS AND SUPPORT SERVICES

The Contractor shall have in place the organizational, operational, managerial
and administrative systems capable of fulfilling all contract requirements. For
the purposes of this contract, the Contractor shall not employ or contract with
any individual who has been debarred, suspended or otherwise lawfully prohibited
from participating in any public procurement activity or from participating in
non-procurement activities under regulations issued under Executive Order
No. 12549 or under guidelines implementing Executive Order 12549 [42 CFR 438.610
(a) & (b), 42 CFR 1001.1901(b), 42 CFR 1003.102(a)(2)]. The Contractor is
obligated to screen employees and subcontractors to determine whether they have
been excluded from participation in Federal health care programs as outlined in
Section D, Paragraph 62, Corporate Compliance.

The Contractor must employ sufficient staff and utilize appropriate resources to
achieve contractual compliance. The Contractor’s resource allocation must be
adequate to achieve outcomes in all functional areas within the organization.
Adequacy will be evaluated based on outcomes and compliance with contractual and
AHCCCS policy requirements. If the Contractor does not achieve the desired
outcomes or maintain compliance with contractual obligations, additional
monitoring and regulatory action may be employed by AHCCCS. This action may
include, but is not limited to, requiring the Contractor to hire additional
staff and actions specified in Section D, Paragraph 72, Sanctions.

The Contractor shall have local staff available 24 hours per day, seven days per
week to work with AHCCCS and/or other State agencies, such as Arizona Department
of Health Services/Office of Licensure, on urgent issue resolutions. Urgent
issue resolutions include Immediate Jeopardies (IJ), fires, or other public
emergency situations. These staff shall have access to information necessary to
identify members who may be at risk and their current health/service status, the
ability to initiate new placements/services, and have the ability to perform
status checks at affected facilities and perform ongoing monitoring, if
necessary. The Contractor shall supply AHCCCS, Clinical Quality Management (CQM)
with the contact information for these staff, as specified in Attachment F3,
Contractor Chart of Deliverables. At a minimum the contact information shall
include a current 24/7 telephone number. CQM must be notified and provided back
up contact information when the primary contact person will be unavailable.

For functions not required to be in State, the Contractor must notify AHCCCS as
specified in Attachment F3, Contractor Chart of Deliverables, prior to moving
functions outside the State of Arizona. The notification must include an
implementation plan for the transition.

The Contractor shall be responsible for costs associated with on-site audits or
other oversight activities which result when functions are located outside of
the State of Arizona.

An individual staff member is limited to occupying a maximum of two of the Key
Staff positions listed below, unless prior approval is obtained by AHCCCS,
Division of Health Care Management (DHCM). When submitting its functional
organizational chart, as specified in Attachment F3, Contractor Chart of
Deliverables, the Contractor must document, for each Key Staff position, the
portion of time allocated to each Medicaid contract as well as all other lines
of business. The Contractor shall also inform AHCCCS DHCM in writing as
specified in Attachment F3, Contractor Chart of Deliverables, when an employee
leaves one of the Key Staff

 

  57   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

positions listed below. The name of the interim contact person should be
included with the notification. The name and resume of the permanent employee
should be submitted as soon as the new hire has taken place along with a revised
Organization Chart complete with Key Staff. If, at any point, the Contractor
fails to maintain compliance with contractual obligations, AHCCCS reserves the
right to evaluate staffing allocations and require staffing enhancements in
order to ensure adherence to established requirements.

At a minimum, the following staff is required:

Key Staff Positions

 

a. Administrator/CEO/COO who is located in Arizona, oversees the entire
operation of the Contractor, and have the authority to direct and prioritize
work, regardless of where performed.

 

b. Medical Director/CMO who is located in Arizona and who is an Arizona-licensed
physician in good standing. The Medical Director shall be actively involved in
all major clinical programs and Quality Management and Medical Management
components of the Contractor. The Medical Director shall ensure timely medical
decisions, including after-hours consultation as needed (see Section D,
Paragraph 27, Network Development).

 

c. Chief Financial Officer/CFO who is available to fulfill the responsibilities
of the position and to oversee the budget, accounting systems, and financial
reporting implemented by the Contractor.

 

d. Pharmacy Director/Coordinator who is an Arizona licensed pharmacist or
physician who oversees and administers the prescription drug and pharmacy
benefits. The Pharmacy Coordinator/Director may be an employee or Contractor of
the Plan.

 

e. Dental Director must be an Arizona licensed general or pediatric dentist in
good standing who is located in Arizona and is responsible for leading and
coordinating the dental activities of the Contractor including review and denial
of dental services, provider consultation, utilization review, and participation
in tracking and trending of quality of care issues as related to dental
services. The Dental Director must provide required communication between the
Contractor and AHCCCS. The Dental Director may be an employee or Contractor of
the plan but may not be from the Contractor’s delegated dental subcontractor.

 

f. Corporate Compliance Officer who is located in Arizona and who will implement
and oversee the Contractor’s compliance program. The Corporate Compliance
Officer shall be a management official, available to all employees, with
designated and recognized authority to access records and make independent
referrals to the AHCCCS Office of the Inspector General. See Section D,
Paragraph 62, Corporate Compliance.

 

g. Dispute and Appeal Manager who is responsible for managing and adjudicating
member grievances and appeals, and provider claim disputes, arising under the
Grievance and Appeal System and for forwarding all requests for hearing to
AHCCCS Office of Administrative Legal Services (OALS) with the requested
information. The Dispute and Appeal Manager and any staff under this position
who manage and adjudicate disputes and appeals must be located in Arizona. See
Section D, Paragraph 26, Grievance and Appeal System.

 

h. Business Continuity Planning Coordinator as noted in ACOM Policy 104.

 

i. Contract Compliance Officer who is located in Arizona and who will serve as
the primary point-of-contact for all Contractor operational issues. The primary
functions of the Contract Compliance Officer may include but are not limited to
coordinate the tracking and submission of all contract deliverables, fielding
and coordinating responses to AHCCCS inquiries, and coordinating the preparation
and execution of contract requirements such as Operational and Financial Reviews
(OFRs), random and periodic audits and ad hoc visits.

 

j. Quality Management Manager who is an Arizona-licensed registered nurse,
physician or physician’s assistant or a Certified Professional in Healthcare
Quality (CPHQ) by the National Association for Health Care Quality (NAHQ) and/or
Certified in Health Care Quality and Management (CHCQM) by the American Board of
Quality Assurance and Utilization Review Providers. The QM Manager must be
located in Arizona and have experience in quality management and quality
improvement. Sufficient local staffing to meet the AHCCCS quality management
contractual and policy requirements must also be in place. Staff must report
directly to the Quality Management Manager. The primary functions of the Quality
Management Manager position are:

 

  •   Ensure individual and systemic quality of care

 

  58   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

  •   Conduct comprehensive quality-of-care investigations

 

  •   Conduct onsite quality management visits/reviews

 

  •   Conduct Care Needed Today/Immediate Jeopardy investigations

 

  •   Integrate quality throughout the organization

 

  •   Implement process improvement

 

  •   Resolve, track and trend quality of care grievances

 

  •   Ensure a credentialed provider network

 

k. Performance/Quality Improvement Coordinator who is located in Arizona and who
has a minimum qualification as a CPHQ or CHCQM or comparable education and
experience in health plan data and outcomes measurement. Any staff under this
position must be sufficient to meet the AHCCCS quality improvement contractual
and policy requirements and must be located in Arizona. The primary functions of
the Performance/Quality Improvement Coordinator are:

 

  •   Focus organizational efforts on improving clinical quality performance
measures

 

  •   Develop and implement performance improvement projects

 

  •   Utilize data to develop intervention strategies to improve outcomes

 

  •   Report quality improvement/performance outcomes

 

l. Credentialing Coordinator who is located in Arizona and who has appropriate
education and/or experience to effectively complete all requirements of the
position. The primary functions of the Credentialing Coordinator are:

 

  •   Serve as the single point of contact to AHCCCS for credentialing-related
questions and concerns

 

  •   Responsible for timely and accurate completion of all
credentialing-related deliverables

 

  •   Ensure all credentialing requirements, including timeframes, are adhered
to by the Contractor

 

  •   Provide a detailed, transparent description of the credentialing process
to providers and serve as the single point of contact for the Contractor to
address provider questions about the credentialing process

 

m. Maternal Child Health/EPSDT Coordinator who is located in Arizona and who is
an Arizona licensed nurse, physician or physician’s assistant; or has a Master’s
degree in health services, public health, health care administration or other
related field, and/or a CPHQ or CHCQM certification. Any staff under this
position must be sufficient to meet the AHCCCS MCH/EPSDT contractual and policy
requirements and must be located in Arizona. Maternal Child Health (MCH)/EPSDT
staff must either report directly to the MCH/EPSDT Coordinator or the MCH/EPSDT
Coordinator must have sufficient ability to ensure that AHCCCS MCH/EPSDT
requirements are met. Sufficient local staffing under this position must be in
place to meet quality and performance measure goals. The primary functions of
the MCH/EPSDT Coordinator are:

 

  •   Ensure receipt of EPSDT services

 

  •   Ensure receipt of maternal and postpartum care

 

  •   Promote family planning services

 

  •   Promote preventive health strategies

 

  •   Identify and coordinate assistance for identified member needs

 

  •   Interface with community partners



 

n. Medical Management Manager who is an Arizona licensed registered nurse,
physician or physician’s assistant if required to make medical necessity
determinations; or have a Master’s degree in health services, health care
administration, or business administration if not required to make medical
necessity determinations. This position is located in Arizona and manages all
required medical management requirements under AHCCCS policies, rules, and
contract. Sufficient local staffing under this position must be in place to meet
medical management requirements. The primary functions of the Medical Management
Manager are:

 

  •   Ensure adoption and consistent application of appropriate inpatient and
outpatient medical necessity criteria

 

  •   Ensure appropriate concurrent review and discharge planning of inpatient
stays is conducted

 

  •   Develop, implement and monitor the provision of care coordination, disease
management and case management functions

 

  59   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

  •   Monitor, analyze and implement appropriate interventions based on
utilization data, including identifying and correcting over or under utilization
of services

 

  •   Monitor prior authorization functions and assure that decisions are made
in a consistent manner based on clinical criteria and meet timeliness standards

 

o. Behavioral Health Coordinator who is a behavioral health professional as
described in Health Services Rule A.A.C. R9-10-101, and is located in Arizona.
The Behavioral Health Coordinator shall ensure AHCCCS behavioral health
requirements are implemented. The primary functions of the Behavioral Health
Coordinator are:

 

  •   Coordinate members behavioral health care needs including active
involvement in all out of state placement decisions

 

  •   Develop processes to review and enhance network to reduce out of state
placements

 

  •   Develop processes to coordinate behavioral health care and physical health
care between all providers

 

  •   Participate in the identification of best practices for behavioral health
services

 

  •   Coordinate and liaise for American Indians who exercise choice options
regarding behavioral health

 

p. Member Services Manager who shall coordinate communications with members;
serve in the role of member advocate; coordinate issues with appropriate areas
within the organization; resolve member inquiries/problems and meet standards
for resolution, telephone abandonment rates and telephone hold times.

 

q. Provider Services Manager who coordinates communications between the
Contractor and its subcontractors and providers. This position is located in
Arizona and ensures that providers receive prompt resolution to their problems
or inquiries, appropriate education about participation in the AHCCCS program
and maintain a sufficient provider network. Sufficient local staffing under this
position must be in place to ensure appropriate provider responsiveness.

 

r. Claims Administrator who shall ensure prompt and accurate provider claims
processing. The primary functions of the Claims Administrator are:

 

  •   Develop and implement claims processing systems capable of paying claims
in accordance with State and Federal requirements

 

  •   Develop processes for cost avoidance

 

  •   Ensure minimization of claims recoupments

 

  •   Meet claims processing timelines

 

  •   Meet AHCCCS encounter reporting requirements

 

s. Provider Claims Educator who is located in Arizona and facilitates the
exchange of information between the grievance, claims processing, and provider
relations systems. The primary functions of the Provider Claims Educator are:

 

  •   Educate contracted and non-contracted providers (i.e., professional and
institutional) regarding appropriate claims submission requirements, coding
updates, electronic claims transactions and electronic fund transfer, and
available Contractor resources such as provider manuals, website, fee schedules,
etc.

 

  •   Interface with the Contractor’s call center to compile, analyze, and
disseminate information from provider calls

 

  •   Identify trends and guides the development and implementation of
strategies to improve provider satisfaction. Frequently communicate (i.e.:
telephonic and on-site) with providers to assure the effective exchange of
information and gain feedback regarding the extent to which providers are
informed about appropriate claims submission practices

 

t. Information Systems (IS) Administrator who is responsible for information
system management including coordination of the technical aspects of application
infrastructure, server and storage needs, reliability and survivability of all
data and data exchange elements.

 

u. MSA Administrator who is responsible for oversight of the Management Services
Agreement (MSA) subcontractor and is the Contractor’s Key Contact who is not
employed by the MSA for AHCCCS coordination. This position is only required when
the Contractor operates under a subcontract with a MSA.

 

  60   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

Additional Required Staff:

 

v. Prior Authorization staff to authorize health care services. This staff shall
include but is not limited to Arizona-licensed nurses, physicians and/or
physician’s assistants.

 

w. Concurrent Review staff who are located in Arizona and who conduct inpatient
concurrent review. This staff shall consist of Arizona-licensed nurses,
physicians, and/or physician’s assistants.

 

x. Member Services staff to enable members to receive prompt resolution of their
inquiries/problems.

 

y. Provider Services staff who are located in Arizona and who enable providers
to receive prompt responses and assistance. See Section D, Paragraph 29, Network
Management.

 

z. Claims Processing staff to ensure the timely and accurate processing of
original claims, resubmissions and overall adjudication of claims.

 

aa. Encounter Processing staff to ensure the timely and accurate processing and
submission to AHCCCS of encounter data and reports.

 

bb. Case Management staff who are located in Arizona and who provide care
coordination for members with special health care needs.

 

cc. IS Staff to ensure timely and accurate information system management to meet
system and data exchange requirements.

 

dd. Quality Management staff who are located in Arizona and who ensure timely,
comprehensive quality of care investigative processes including but not limited
to onsite quality investigations.

The Contractor must submit the following items as specified in Attachment F3,
Contractor Chart of Deliverables, and when there is a change in staffing or
organizational functions:

 

1. An organization chart complete with the Key Staff positions. The chart must
include the person’s name, title, location and portion of time allocated to each
Medicaid contract and other lines of business.

 

2. A functional organization chart of the key program areas, responsibilities
and reporting lines.

 

3. A listing of all Key Staff to include the following:

 

  a. Individual’s name,

 

  b. Individual’s title,

 

  c. Individual’s telephone number,

 

  d. Individual’s email address,

 

  e. Individual’s location(s),

 

  f. Documentation confirming applicable Key Staff functions are filled by
individuals who are in good standing (for example, a printout from the Arizona
Medical Board webpage showing the CMO’s active license), and

 

  g. A list of all Key Staff functions and their locations; and a list of any
functions that have moved outside of the State of Arizona in the past contract
year.

The Contractor is responsible for maintaining a significant local presence
within the State of Arizona. Positions performing functions related to this
contract must have a direct reporting relationship to the local
Administrator/Chief Executive Officer (CEO). The local CEO shall have the
authority to direct, implement and prioritize work to ensure compliance with
contract requirements. The local CEO shall have the authority and ability to
prioritize and direct work performed by Contractor staff and work performed
under this contract through a management service agreement or through a
delegated agreement. This significant presence includes staff listed below.

In State Positions:

 

  •   Administrator/CEO/COO

 

  •   Behavioral Health Coordinator

 

  •   Case Managers

 

  •   Concurrent Review staff

 

  •   Contract Compliance Officer

 

  •   Corporate Compliance Officer

 

  •   Credentialing Coordinator

 

  61   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

  •   Dental Director

 

  •   Dispute and Appeal Manager

 

  •   Maternal Child Health/EPSDT Coordinator

 

  •   Maternal Child Health/EPSDT staff

 

  •   Maternal Child Health/MCH staff

 

  •   Medical Director/CMO

 

  •   Medical Management Manager

 

  •   Performance/Quality Improvement Coordinator

 

  •   Performance/Quality Improvement staff

 

  •   Provider Claims Educator

 

  •   Provider Services Manager

 

  •   Provider Services staff

 

  •   Quality Management Manager

 

  •   Quality Management staff

Staff Training and Meeting Attendance: The Contractor shall ensure that all
staff members have appropriate training, education, experience and orientation
to fulfill the requirements of the position. AHCCCS may require additional
staffing for a Contractor that has substantially failed to maintain compliance
with any provision of this contract and/or AHCCCS policies.

The Contractor must provide initial and ongoing staff training that includes an
overview of AHCCCS; AHCCCS Policy and Procedure Manuals, and contract
requirements and State and Federal requirements specific to individual job
functions. The Contractor shall ensure that all staff members having contact
with members or providers receive initial and ongoing training with regard to
the appropriate identification and handling of quality of care/service concerns.

All transportation, prior authorization and member services representatives must
be trained in the geography of any/all GSA(s) in which the Contractor holds a
contract and have access to mapping search engines (e.g. MapQuest, Yahoo Maps,
Google Maps) for the purposes of authorizing services in, recommending providers
in, and transporting members to, the most geographically appropriate location.

The Contractor shall provide the appropriate staff representation for attendance
and participation in meetings and/or events scheduled by AHCCCS. AHCCCS may
require attendance by subcontracted entities, as defined in Section D, Paragraph
37, Subcontracts, when deemed necessary. All meetings shall be considered
mandatory unless otherwise indicated.

 

17. WRITTEN POLICIES AND PROCEDURES

The Contractor shall develop and maintain written policies and procedures for
each functional area consistent in format and style. The Contractor shall
maintain written guidelines for developing, reviewing and approving all policies
and procedures. All policies and procedures shall be reviewed at least annually
to ensure that the Contractor’s written policies reflect current practices.
Reviewed policies shall be dated and signed by the Contractor’s Director or
administrator. Minutes reflecting the review and approval of the policies by an
appropriate committee, chaired by the Contractor Chief Executive
Officer/Administrator, Chief Medical Officer or Chief Financial Officer are also
acceptable documentation. All medical and quality management policies must be
approved and signed by the Contractor’s Medical Director.

If AHCCCS deems a Contractor policy or process to be inefficient and/or place an
unnecessary burden on the members or providers, the Contractor must work with
AHCCCS to change the policy or procedure within a time period specified by
AHCCCS. In addition, if AHCCCS deems a Contractor lacks a policy or process
necessary to fulfill the terms of this contract, the Contractor must work with
AHCCCS to adopt a policy or procedure within a time period specified by AHCCCS.

 

  62   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

18. MEMBER INFORMATION

The Contractor shall be accessible by phone for general member information
during normal business hours. All enrolled members will have access to a toll
free phone number. All informational materials, prepared by the Contractor,
shall be approved by AHCCCS prior to distribution to members. The reading level
and name of the evaluation methodology used shall be included. The Contractor
should refer to ACOM Policy 404 for further information and requirements. See
also Attachment F3, Contractor Chart of Deliverables.

All materials shall be translated when the Contractor is aware that a language
is spoken by 3,000 or 10%, whichever is less, of the Contractor’s members, who
also have Limited English Proficiency (LEP).

All vital materials shall be translated when the Contractor is aware that a
language is spoken by 1,000 or 5%, whichever is less, of the Contractor’s
members, who also have LEP [42 CFR 438.10(c)(3). Vital materials must include,
at a minimum, but are not limited to the following:

 

  1. Member Handbooks

 

  2. Consent Forms

 

  3. Member notices

 

  4. Grievance, appeal, and request for State fair hearing information

 

  5. Written notices informing members of their right to interpretation and
translation services

In addition, the following Vital Materials must include a tagline in all
languages spoken by 1,000 or 5%, whichever is less, of the Contractor’s members,
who also have LEP. The Vital Materials must be made available in the LEP
language spoken by 1,000 or 5% of the population upon request by the member.

 

  1. Notices of Actions

 

  2. Notices of Appeal Resolution

 

  3. Communications requiring a response from the member

Oral interpretation services must be available and at no cost to all members and
potential members regardless of the prevalence of the language. The Contractor
must notify all members and potential members of their right to access oral
interpretation services and how to access them. Refer to ACOM Policy 404 [42 CFR
438.10(c)(4) and (5)].

The Contractor shall make every effort to ensure that all information prepared
for distribution to members is written using an easily understood language and
format and as further described in ACOM Policy 404 [42 CFR. 438.10(b)(1)].
Regardless of the format chosen by the Contractor, the member information must
be printed in a type, style and size, which can easily be read by members with
varying degrees of visual impairment. The Contractor must notify its members
that alternative formats are available and how to access them [42 CFR
438.10(d)]. The Contractor shall adhere to the requirements for Social
Networking Activities as described in ACOM Policy 425.

When there are program changes, notification shall be provided to members at
least 30 days before implementation.

Website Requirements

The Contractor shall develop and maintain a website that is focused,
informational, user-friendly, functional, and provides the information as
required in ACOM Policy 416 and ACOM Policy 404.

 

  63   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

Member Handbook and Provider Directory

The Contractor shall provide the following information to each
member/representative or household within 12 business days of receipt of
notification of the enrollment date [42 CFR 438.10(f)(3)]:

 

1. A Member Handbook which, at a minimum, shall include the items listed in ACOM
Policy 404.

The Contractor shall review and update the Member Handbook at least once a year.
The Handbook must be submitted to AHCCCS, Division of Health Care Management for
approval as specified in Attachment F3, Contractor Chart of Deliverables.

The Contractor has the option of providing the Member Handbook in hard copy
format with the new member packet, or providing the member written notification
of how the Member Handbook information is available to the member on the
Contractor’s website, via electronic mail or via postal mailing. Should the
Contractor elect not to provide the Member Handbook in hard copy format with the
member packet, the following provisions apply:

 

  1. The Contractor must submit a request for approval to forgo provision of the
hard copy as specified in the Contract, Attachment F3, Contractor Chart of
Deliverables.

 

  2. The member notification must be approved in accordance with ACOM Policy
404.

 

  3. The written notification must give the member the option to obtain a
printed version of the Member Handbook.

 

2. A Provider Directory, which at a minimum, includes those items listed in ACOM
Policy 404. The Contractor has the option of providing the Provider Directory in
hard copy format or providing written notification of how the Provider Directory
information is available on the Contractor’s website, via electronic mail, or
via postal mailing as described in ACOM Policy 404. The written notification
shall be sent to members within 12 business days of receipt of notification of
the enrollment date [42 CFR 438.10(f)(3)].

The Contractor must give written notice about termination of a contracted
provider, within 15 days after receipt or issuance of the termination notice, to
each member who received their primary care from, or is seen on a regular basis
by, the terminated provider [42 CFR 438.10(f)(5)]. The Contractor shall have
information available for potential enrollees as described in ACOM Policy 404
[42 CFR 438.10(f)(4)].

Member Newsletter

The Contractor must develop and distribute, at a minimum, two member newsletters
during the contract year.

The following types of information are to be contained in the newsletter:

 

1. Educational information on chronic illnesses and ways to self-manage care

 

2. Reminders of flu shots and other prevention measures at appropriate times

 

3. Medicare Part D issues

 

4. Cultural Competency, other than translation services

 

5. Contractor specific issues (in each newsletter)

 

6. Tobacco cessation information

 

7. HIV/AIDS testing for pregnant women

 

8. Other information as required by AHCCCS

Member Rights

The Contractor will, on an annual basis, inform all members of their right to
request the following information [42 CFR 438.10(f)(6) and 42 CFR 438.100(a)(1)
and (2)]. This information may be sent in a separate written communication or
included with other written information such as in a member newsletter:

 

1. An updated Member Handbook at no cost to the member

 

2. The Provider Directory as described in ACOM Policy 404

 

  64   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

The Contractor shall ensure compliance with any applicable Federal and State
laws that pertain to member rights and ensure that its staff and subcontractors
take those rights into account when furnishing services to members.

The Contractor shall ensure that each member is guaranteed the right to request
and receive one copy of the member’s medical record at no cost to the member and
to request that the record be amended or corrected, as specified in 45 CFR Part
164.

The Contractor shall ensure that each member is free to exercise their rights
and that the exercise of those rights does not adversely affect the way the
Contractor or its subcontractors treat the member [42 CFR 438.100(c)].

 

19. SURVEYS

The Contractor may be required to perform surveys at AHCCCS’ request. AHCCCS may
provide the survey tool or require the Contractor to develop the survey tool.
The final survey tool shall be approved in advance by AHCCCS as specified in
Attachment F3, Contractor Chart of Deliverables. The results and the analysis of
the results shall be submitted to the Division of Health Care Management as
specified in Attachment F3, Contractor Chart of Deliverables.

For non-AHCCCS required surveys, the Contractor shall provide notification as
specified in Attachment F3, Contractor Chart of Deliverables, prior to
conducting any Contractor initiated member or provider survey. The notification
must include a project scope statement, project timeline and a copy of the
survey. The results and analysis of the results of any Contractor initiated
surveys shall be submitted to the Division of Health Care Management as
specified in Attachment F3, Contractor Chart of Deliverables. Surveys performed
by the Contractor to evaluate plan satisfaction for previous members (exit
surveys), are subject to the above notification requirement for non-AHCCCS
required surveys and are not subject to Marketing Committee approval.

AHCCCS may conduct surveys of a representative sample of the Contractor’s
membership and providers. The results of AHCCCS conducted surveys will become
public information and available to all interested parties on the AHCCCS
website. The Contractor will be responsible for reimbursing AHCCCS for the cost
of such surveys based on its share of AHCCCS enrollment.

As specified in Attachment F3, Contractor Chart of Deliverables, the Contractor
is required to perform periodic surveys of its membership, as outlined in ACOM
Policy 424, in order to verify that members have received services that have
been paid for by the Contractor and to identify potential service/claim fraud
[42 CFR 455.20 and 433.116].

 

20. CULTURAL COMPETENCY

The Contractor shall ensure compliance with a Cultural Competency Plan which
meets the requirements of ACOM Policy 405. An annual assessment of the
effectiveness of the plan, along with any modifications to the plan, must be
submitted to the DHCM Operations Unit, as specified in Attachment F3, Contractor
Chart of Deliverables. This plan shall address cultural considerations and
limited English proficiency for all services and settings [42 CFR
438.206(c)(2)].

 

21. MEDICAL RECORDS

The member’s medical record is the property of the provider who generates the
record. Medical records include those maintained by PCPs or other providers as
well as but not limited to those kept in placement settings such as nursing
facilities, assisted living facilities and other home and community based
providers. Each member is entitled to one copy of his or her medical record at
no cost annually. The Contractor shall have written policies and procedures to
maintain the confidentiality of all medical records.

 

  65   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

The Contractor is responsible for ensuring that a medical record (hard copy or
electronic) is established when information is received about a member. If the
PCP has not yet seen the member such information may be kept temporarily in an
appropriately labeled file, in lieu of establishing a medical record, but must
be associated with the member’s medical record as soon as one is established.

The Contractor shall have written policies and procedures for the maintenance of
medical records to ensure those records are documented accurately and in a
timely manner, are readily accessible, and permit prompt and systematic
retrieval of information. Medical records shall be maintained in a detailed and
comprehensive manner, which conforms to professional standards, permits
effective medical review and audit processes, and which facilitates an adequate
system for follow-up treatment.

The Contractor shall have written standards for documentation on the medical
record for legibility, accuracy and plan of care, which comply with the AMPM.

When a member changes PCPs, his or her medical records or copies of medical
records must be forwarded to the new PCP within 10 business days from receipt of
the request for transfer of the medical records.

AHCCCS is not required to obtain written approval from a member before
requesting the member’s medical record from the PCP or any other organization or
agency. The Contractor may obtain a copy of a member’s medical records without
written approval of the member if the reason for such request is directly
related to the administration of the AHCCCS program. AHCCCS shall be afforded
access to all members’ medical records whether electronic or paper within 20
business days of receipt of request or more quickly if necessary.

Information related to fraud and abuse may be released, however, HIV-related
information shall not be disclosed except as provided in A.R.S. §36-664, and
substance abuse information shall only be disclosed consistent with Federal and
State law, including but not limited to 42 CFR 2.1 et seq.

 

22. ADVANCE DIRECTIVES

The Contractor shall maintain policies and procedures addressing advanced
directives for adult members as specified in 42 CFR 438.3(j) and 42 CFR 422.128,
and AMPM Policy 640 and AMPM Policy 930:

 

1. Each contract or agreement with a hospital, nursing facility, hospice, and
providers of home health care or personal care services,, must comply with
Federal and State law regarding advance directives for adult members [42 CFR
438.3(j)(1)]. Requirements include:

 

  a. Maintain written policies that address the rights of adult members to make
decisions about medical care, including the right to accept or refuse medical
care, and the right to execute an advance directive. If the agency/organization
has a conscientious objection to carrying out an advance directive, it must be
explained in policies. A health care provider is not prohibited from making such
objection when made pursuant to A.R.S. §36-3205.C.1,

 

  b. Provide written information to adult members regarding an individual’s
rights under State law to make decisions regarding medical care, and the health
care provider’s written policies concerning advance directives, including any
conscientious objections [42 CFR 438.3(j)(3)],

 

  c. Documenting in the member’s medical record whether or not the adult member
has been provided the information, and whether an advance directive has been
executed,

 

  d. Preventing discrimination against a member because of his or her decision
to execute or not execute an advance directive, and not place conditions on the
provision of care to the member, because of his/her decision to execute or not
execute an advance directive, and

 

  e. Providing education to staff on issues concerning advance directives
including notification of direct care providers of services, such as home health
care and personal care services, if any advanced directives are executed by
members to whom they are assigned to provide services.

 

  66   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

2. The Contractor shall require PCPs, which have agreements with the entities
described above, to comply with the requirements of subparagraphs 1 (a) through
(e) above.

 

3. The Contractor shall require health care providers specified in subparagraph
1 above to provide a copy of the member’s executed advanced directive, or
documentation of refusal, to the member’s PCP for inclusion in the member’s
medical record and, provide education to staff on issues concerning advance
directives.

 

4. The Contractor shall provide written information to adult members and when
the member is incapacitated or unable to receive information, the member’s
family or surrogate as defined in A.R.S. §36-3231, regarding the following [42
CFR 422.128]:

 

  a. A member’s rights regarding advance directives under Arizona State law,

 

  b. The organization’s policies respecting the implementation of those rights,
including a statement of any limitation regarding the implementation of advance
directives as a matter of conscience,

 

  c. A description of the applicable state law and information regarding the
implementation of these rights,

 

  d. The member’s right to file complaints directly with AHCCCS, and

 

  e. Written policies including a clear and precise statement of limitations if
the provider cannot implement an advance directive as a matter of conscience;
This statement, at a minimum must do the following:

 

  •   Clarify institution-wide conscientious objections and those of individual
physicians,

 

  •   Identify state legal authority permitting such objections, and

 

  •   Describe the range of medical conditions or procedures affected by the
conscience objection, and

 

  f. Changes to State law as soon as possible, but no later than 90 days after
the effective date of the change [42 CFR 438.6(i)(4)].

 

5. Written information regarding advance directives shall be provided to members
at the time of enrollment with the Member Handbook. Refer to ACOM Policy 404 for
member information and Member Handbook requirements.

 

6. The Contractor is not relieved of its obligation to provide the above
information to the individual once he or she is no longer incapacitated or
unable to receive such information. Follow-up procedures must be in place to
provide the information to the individual directly at the appropriate time.

 

23. QUALITY MANAGEMENT AND PERFORMANCE IMPROVEMENT

The Contractor shall provide quality medical care and services to members,
regardless of payer source or eligibility category. The Contractor shall promote
improvement in the quality of care provided to enrolled members through
established Quality Management and Performance Improvement (QM/PI) processes.
The Contractor shall execute processes to assess, plan, implement, and evaluate
QM/PI activities [42 CFR 438.240]. At a minimum, the Contractor’s QM/PI programs
shall comply with the requirements outlined in the AMPM Chapters 400 and 900.
See also Attachment F3, Contractor Chart of Deliverables.

The Contractor must ensure that the QM/PI Unit within the organizational
structure is separate and distinct from any other units or departments such as
Medical Management or Case Management. The Contractor is expected to integrate
quality management processes, such as tracking and trending of issues,
throughout all areas of the organization. Ultimate responsibility for QM/PI
activities resides within the QM/PI Unit.

 

  67   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

QM/PI positions performing work functions related to the contract must have a
direct reporting relationship to the local Chief Medical Officer (CMO) and the
local Chief Executive Officer (CEO). The local CMO and CEO shall have the
ability to direct, implement and prioritize interventions resulting from quality
management and quality improvement activities and investigations. Contractor
staff, including administrative services subcontractors’ staff, that performs
functions under this contract related to QM and QI shall have the work directed
and prioritized by the Contractor’s local CEO and CMO.

Federal regulation prohibits payment for Provider-Preventable Conditions that
meet the definition of a Health Care-Acquired Condition (HCAC) or an Other
Provider–Preventable Condition (OPPC) and that meet the following criteria:x

 

a. Is identified in the State plan

 

b. Has been found by the State, based upon a review of medical literature by
qualified professionals, to be reasonably preventable through the application of
procedures supported by evidence-based guidelines

 

c. Has a negative consequence for the beneficiary

 

d. Is auditable

 

e. Includes, at a minimum, wrong surgical or other invasive procedure performed
on a patient; surgical or other invasive procedure performed on the wrong body
part; surgical or other invasive procedure performed on the wrong patient [42
CFR 438.6(f)(2)(i), 42 CFR 434.6(a)(12)(i), 42 CFR 447.26(b))]

If an HCAC or OPPC is identified, the Contractor must report the occurrence to
AHCCCS and conduct a quality of care investigation as outlined in AMPM Chapter
900 and Attachment F3, Contractor Chart of Deliverables [42 CFR 438.6(f)(2)(ii)
and 42 CFR 434.6(a)(12)(ii)].xi

Quality Management Program

The Contractor shall have an ongoing quality management program for the services
it furnishes to members. The quality management program shall include but is not
limited to:

 

1. A written QM/PI plan and an evaluation of the previous year’s QM/PI program;

 

2. Quality management quarterly reports that address strategies for QM/PI
activities;

 

3. QM/PI program monitoring and evaluation activities which include Peer Review
and Quality Management Committees which are chaired by the Contractor’s local
Chief Medical Officer;

 

4. Protection of medical records and any other personal health and enrollment
information that identifies a particular member, or subset of members, in
accordance with Federal and State privacy requirements;

 

5. Member rights and responsibilities [42 CFR 238.100(b)(2)(iv)];

 

6. Uniform provisional credentialing, initial credentialing, re-credentialing
and organizational assessment verification [42 CFR 438.206(b)(6)]. The
Contractor shall demonstrate that its providers are credentialed and reviewed
through the Contractor’s Credentialing Committee that is chaired by the
Contractor’s local Medical Director [42 CFR 438.214]. The Contractor should
refer to the AMPM Chapter 900 and Attachment F3, Contractor Chart of
Deliverables for reporting requirements. The process:

 

  a. Shall follow a documented process for provisional credentialing, initial
credentialing, re-credentialing and organizational credentialing verification of
providers who have signed contracts or participation agreements with the
Contractor;

 

  b. Shall not discriminate against particular providers that serve high-risk
populations or specialize in conditions that require costly treatment; and

 

  c. Shall not employ or contract with providers excluded from participation in
Federal health care programs.

 

7. Tracking and trending of member and provider issues, which includes, but is
not limited to, investigation and analysis of quality of care issues, abuse,
neglect, exploitation and unexpected deaths. The resolution process must
include:

 

  a. Acknowledgement letter to the originator of the concern;

 

  b. Documentation of all steps utilized during the investigation and resolution
process;

 

  68   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

  c. Follow-up with the member to assist in ensuring immediate health care needs
are met;

 

  d. Closure/resolution letter that provides sufficient detail to ensure that
the member has an understanding of the resolution of their issue, any
responsibilities they have in ensuring all covered, medically necessary care
needs are met, and a Contractor contact name/telephone number to call for
assistance or to express any unresolved concerns;

 

  e. Documentation of implemented corrective action plan(s) or action(s) taken
to resolve the concern; and

 

  f. Analysis of the effectiveness of the interventions taken.

 

8. Mechanisms to assess the quality and appropriateness of care furnished to
members with special health care needs;

 

9. Participation in community initiatives including applicable activities of the
Medicare Quality Improvement Organization (QIO); and

 

10. Performance improvement programs including performance measures and
performance improvement projects.

Credential Verification Organization Contract: The Arizona Association of Health
Plans (AzAHP) has established a contract with a Credential Verification
Organization (CVO) that is responsible for receiving completed applications,
attestations and primary source verification documents. The CVO is also
responsible for conducting annual entity site visits to ensure compliance with
AHCCCS requirements. The AHCCCS Contractor must utilize the contracted CVO as
part of its credentialing and recredentialing process regardless of membership
in the AzAHP. This requirement eases the administrative burden for providers
that contract with AHCCCS Contractors which often results in duplicative
submission of information used for credentialing purposes. The Contractor shall
follow the AHCCCS recredentialing timelines for providers that submit their
credentialing data and forms to the AzAHP CVO. The Contractor is responsible for
completing the credentialing process. The Contractor shall continue to include
utilization, performance, complaint, and quality of care information, as
specified in the AMPM, to complete the credentialing or recredentialing files
that are brought to the Credentialing Committee for a decision. In addition, the
Contractor must also meet the AMPM requirements for provisional/temporary
credentialing.

Credentialing Timelines: The Contractor is required to process credentialing
applications in a timely manner. To assess the timeliness of provisional and
initial credentialing a Contractor shall calculate and report to AHCCCS as
outlined in AMPM Policy 950. The Contractor must report the credentialing
information with regard to all credentialing applications as specified in
Attachment F3, Contractor Chart of Deliverables.

Quality Improvement: The Contractor’s quality management program shall be
designed to achieve and sustain, through ongoing measurements and intervention,
significant improvement in the areas of clinical care and nonclinical care which
are expected to have a favorable effect on health outcomes and member
satisfaction. The Contractor must [42 CFR 438.240(b)(2) and (c)]:

 

1. Measure and report to the State its performance, using standard measures
required by the AHCCCS, or as required by CMS;

 

2. Submit specified data to the State that enables the State to measure the
Contractor’s performance; or

 

3. Perform a combination of the above activities.

The Contractor shall have an ongoing program of performance improvement projects
that focus on clinical and non-clinical areas, as specified in the AMPM, and
that involve the following [42 CFR 438.240(b)(1) and (d)(1)]:

 

1. Measurement of performance using objective quality indicators

 

2. Implementation of system interventions to achieve improvement in quality

 

3. Evaluation of the effectiveness of the interventions

 

4. Planning and initiation of activities for increasing or sustaining
improvement

 

  69   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

Performance Measures

The Contractor shall comply with AHCCCS quality management requirements to
improve performance for all AHCCCS performance measures. Descriptions of the
AHCCCS Clinical Quality Performance Measures and links to the CMS and the
measure host sites can be found on the AHCCCS website. The EPSDT Participation
performance measure description utilizes the methodology established in CMS
“Form 416” which can also be found on the AHCCCS website.

The Contractor must comply with Federal performance measures and levels that may
be identified and developed by CMS or those developed in consultation with
AHCCCS and/or other relevant stakeholders. CMS has been working in partnership
with states in developing core performance measures for Medicaid and CHIP
programs. As the Core Measure sets are implemented, performance measures
required by AHCCCS may be updated to include these measures.

AHCCCS may utilize a hybrid or other methodologies for collecting and reporting
performance measure rates, as allowed by the National Committee of Quality
Assurance NCQA, for selected Healthcare Effectiveness Data and Information Set
(HEDIS) measures or as allowed by other entities for nationally recognized
measure sets. The Contractor shall collect data from medical records, electronic
records or through approved processes such as those utilizing a health
information exchange and provide these data with supporting documentation, as
instructed by AHCCCS, for each hybrid measure. The number of records that each
Contractor collects will be based on HEDIS, External Quality Review Organization
(EQRO), or other sampling guidelines and may be affected by the Contractor’s
previous performance rate for the measure being collected.

The Contractor must have a process in place for monitoring performance measure
rates. The Contractor shall utilize a standard methodology established or
adopted by AHCCCS for measurement of each required performance measure. The
Contractor’s QM/PI Program will report its measured performance on an ongoing
basis to its Administration. The Contractor performance measure monitoring
results shall also be reported to AHCCCS in conjunction with its EPSDT
Improvement and Adult Quarterly Monitoring Report.

The Contractor must meet AHCCCS stated Minimum Performance Standards (MPS) for
each population/eligibility category for which AHCCCS reports results.
AHCCCS-reported rates are the official rates utilized for determination of
Contractor compliance with performance requirements. It is equally important
that, in addition to meeting the contractual MPS, the Contractor continually
improve performance measure outcomes from year to year. Contractor calculated
and/or reported rates will be used strictly for monitoring Contractor actions
and not be used for official reporting or for consideration in corrective action
purposes.

Minimum Performance Standard – MPS is the minimal expected level of performance
by the Contractor. If a Contractor does not achieve this standard, the
Contractor will be required to submit a corrective action plan and may be
subject to a sanction of up to $100,000 dollars for each deficient measure.

A Contractor must show demonstrable and sustained improvement toward meeting
AHCCCS Performance Standards. AHCCCS may impose sanctions on Contractors that do
not show statistically significant improvement in a measure rate as calculated
by AHCCCS. Sanctions may also be imposed for statistically significant declines
of rates even if they meet or exceed the MPS, for any rate that does not meet
the AHCCCS MPS, or a rate that has a significant impact to the aggregate rate
for the State. AHCCCS may require the Contractor to demonstrate that they are
allocating increased administrative resources to improving rates for a
particular measure or service area. AHCCCS also may require a corrective action
plan for measures that are below the MPS or that show a statistically
significant decrease in its rate even if it meets or exceeds the MPS.

An evidence-based corrective action plan that outlines the problem, planned
actions for improvement, responsible staff and associated timelines as well as a
place holder for evaluation of activities must be received by AHCCCS within 30
days of receipt of notification of the deficiency from AHCCCS. This plan must be
approved by AHCCCS prior to implementation. AHCCCS may conduct one or more
follow-up desktop or on-site reviews to verify compliance with a corrective
action plan.

 

  70   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

All Performance Measures apply to all member populations [42 CFR 438.240(a)(2),
(b)(2) and (c)]. AHCCCS may analyze and report results by line of business,
Geographical Service Area (GSA), or County, and/or other applicable demographic
factors.

AHCCCS has established standards for the measures listed below.

The following table identifies the MPS for each measure:

Acute Care Performance Measures

 

Measure

  

MPS

ADULT MEASURES

Inpatient Utilization

   33 Per 1000 Member Months

ED Utilization

   55Per 1000 Member Months

Hospital Readmissions

   11%

Breast Cancer Screening (BCS)

   50%

Cervical Cancer Screening (CCS)

   64%

Chlamydia Screening in Women (CHL)

   63%

Colorectal Screening

   65%

CDC - HbA1c Testing

   77%

CHC - HbA1c Poor Control (>9.0%)

   41%

CDC - Eye Exam

   49%

Timeliness of Prenatal Care: Prenatal Care Visit in the First Trimester or
Within 42 Days of Enrollment (PPC)

   80%

Timeliness of Prenatal Care: Postpartum Care Rate (PPC)

   64%

Mental Health Utilization

   Baseline Measurement Year

Use of Opioids From Multiple Providers at High dosage in Persons Without Cancer

   Baseline Measurement Year CHILDRENS MEASURES

Children’s Access to PCPs, by age: 12-24 mo.

   93%

Children’s Access to PCPs, by age: 25 mo.- 6 yrs.

   84%

Children’s Access to PCPs, by age: 7 - 11 yrs.

   83%

Children’s Access to PCPs, by age: 12 - 19 yrs.

   82%

Well-Child Visits: 15 mo.

   65%

Well-Child Visits: 3 - 6 yrs.

   66%

Adolescent Well-Child Visits: 12–21 yrs.

   41%

Children’s Dental Visits: (ages 2-21)

   60%

Percentage of Eligibles Who Received Preventive Dental Services (1)

   46%

SEAL: Dental Sealants for Children Ages 6-9 at Elevated Caries Risk

   Baseline Measurement Year; CMS will be establishing MPS

Human Papillomavirus Vaccine for Female Adolescents

   50%

 

  71   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

Childhood Immunization Status

DTaP

   85%

IPV (2)

   91%

MMR (2)

   91%

Hib (2)

   90%

HBV (2)

   90%

VZV (2)

   88%

PCV (2)

   82%

Hepatitis A (HAV)

   40%

Rotavirus

   60%

Influenza

   45%

Combination 3 (4:3:1:3:3:1:4)*

   68% Adolescent Immunizations

Adolescent Meningococcal

   75%

Adolescent Tdap/Td

   75%

Adolescent Combination 1

   75%

Notes:

 

(1)  EPSDT Dental Participation Standards (Preventive Dental) are based on the
CMS-established goal that States improve their rates of children ages one
through 20 enrolled in Medicaid and who received any preventive dental service
by 10 percentage points over a five-year period.

(2)  AHCCCS will continue to measure and report results of these individual
antigens; however, a Contractor may not be held accountable for specific
Performance Standards unless AHCCCS determines that completion of a specific
antigen or antigens is affecting overall completion of the childhood
immunization series and/or systemic rates for that antigen.

* All immunization combinations will be run and reported to CMS; however, AHCCCS
will only take regulatory action with the Contractors for Combination 3 (and/or
individual antigens as described

 

  72   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

Performance Measures with Reserve Status*

Acute Performance Measures

 

Measure

  

MPS

Adults’ Access to Preventive/ Ambulatory Health Services

   75%

Flu Shots for Adults, Ages 18 and Older (FVA)

   50%

Diabetes Admissions, Short-Term Complications (PQI-01)

   244 Per 100,000 Member Months

Chronic Obstructive Pulmonary Disease (COPD) or Asthma in Older Adults Admission
Rate (PQI-05)

   1152 Per 100,000 Member Months

Asthma in Younger Adults Admissions (PQI-15)

   119 Per 100,000 Member Months

Heart Failure Admission Rate (PQI-08)

   278 Per 100,000 Member Months

Weight Assessment and counseling - Body Mass Index (BMI) Assessment for
Children/Adolescents

   55%

EPSDT Participation (1)

   68%

Developmental Screening in the First Three Years of Life

   55%

 

* Performance measures remain important to AHCCCS and as such will continue to
be monitored by AHCCCS. Should Contractor performance results for Performance
Measures in Reserve Status decline, the Contractor may be subject to corrective
action. AHCCCS may require individual Contractors to implement improvement
actions for Performance Measures with Reserve Status in order to ensure quality
of care to AHCCCS members. Measures deemed in Reserve Status will be reported
out when appropriate.

(1)  The EPSDT Participation rate is the percent of all children and adolescents
younger than 21 years who were due for at least one EPSDT visit, depending on
their age and the state’s EPSDT Periodicity Schedule, and had an EPSDT visit
during the contract year.

Contractor Performance is evaluated annually using the AHCCCS-reported rate for
each measure. AHCCCS rates are considered the official measurement for each
Performance Measure. AHCCCS calculated rates by Contractor for each measure will
be compared with the MPS specified in the contract in effective during the
measurement period. For instance, Performance Standards in the Contract Year
Ending (CYE) 2015 contract apply to results calculated by AHCCCS for the CYE
2015 measurement period. AHCCCS will utilize methodologies that are reflective
of the requirements for the measurement period. For instance, CYE 2014
performance measure data will be based on the published 2014 CMS Core Sets and
2014 HEDIS technical specifications. Contractors are responsible for monitoring
and reporting to AHCCCS CQM the status of, and any discrepancies identified in
encounters received by AHCCCS including paid, denied and pended for purposes of
Performance Measure monitoring prior to the AHCCCS Performance Measure rate
calculations being conducted.

The Contractor shall participate in immunization audits, at intervals specified
by AHCCCS, based on random sampling to verify the immunization status of members
at 24 months of age and by 13 years of age. If records are missing for more than
five percent (5%) of the Contractor’s final sample, the Contractor is subject to
sanctions by AHCCCS. An External Quality Review Organization (EQRO) may conduct
a study to validate the Contractor’s reported rates.

 

  73   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

AHCCCS will measure and report the Contractor’s EPSDT Participation rate and
Dental Participation (Preventive Dental) rate, utilizing the CMS 416
methodology. The EPSDT participation rate is the number of children younger than
21 years that receive medical screens in compliance with the State’s Periodicity
Schedule, compared to the number of children expected to receive medical screens
per the State’s Periodicity Schedule. The Preventive Dental Participation rate
is the number of children aged one through 20 who have a preventive dental
visit, compared to the number of children who has at least 90-days continuous
enrollment during the Contract Year (measurement period).

The Contractor is responsible for applying the correct CMS-416 methodology as
developed and maintained by CMS for its internal monitoring of performance
measure results.

AHCCCS uses the national CMS 416 methodology to generate the EPSDT Participation
and Dental Participation rates through a CMS-validated process. The rates are
generated one time a year and reported to CMS within specified timeframes.
Aggregate rates as well as Contractor-specific rates are included in this
process.

The Contractor must participate in the delivery and/or results review of member
surveys as requested by AHCCCS. Surveys may include Home and Community Based
(HCBS) Member Experience surveys, HEDIS Experience of Care (Consumer Assessment
of Healthcare Providers and Systems – CAHPS) surveys, and/or any other tool that
AHCCCS determines will benefit quality improvement efforts. While not included
as an official performance measure, survey findings or performance rates for
survey questions may result in the Contractor being required to develop a
Corrective Action Plan (CAP) and/or participate in technical assistance or
AHCCCS-led workgroups to improve any areas of concern noted by AHCCCS. Failure
to effectively develop or implement AHCCCS-approved CAPs and drive improvement
may result in additional regulatory action.

The Contractor must monitor rates for postpartum visits and low/very low birth
weight deliveries and implement interventions as necessary to improve or sustain
these rates. The Contractor must implement processes to monitor and evaluate
cesarean section and elective inductions rates prior to 39 weeks gestation to
ensure medical necessity, and implement interventions to decrease the incidence
of occurrence.

Performance Improvement Projects (PIPs): The Contractor shall have an ongoing
program of performance improvement projects that focus on clinical and
non-clinical areas as specified in the AMPM, and that involve the following: [42
CFR 438.240(b)(1) and (d)(1)]

 

a. Measurement of performance using objective quality indicators;

 

b. Implementation of system interventions to achieve improvement in quality;

 

c. Evaluation of the effectiveness of the interventions;

 

d. Planning and initiation of activities for increasing or sustaining
improvement.

PIPs are mandated by AHCCCS, the Contractor should also self-select additional
projects based on opportunities for improvement identified by internal data and
information. The Contractor shall report the status and results of each project
to AHCCCS as requested using the AHCCCS PIP Reporting Template included in the
AMPM. Each PIP must be completed in a reasonable time period to allow
information on the success of PIPs in the aggregate to produce new information
on quality of care every year [42 CFR 438.240(d)(2)].

Data Collection Procedures: When requested by AHCCCS, the Contractor must submit
data for standardized Performance Measures and/or PIPs within specified
timelines and according to AHCCCS procedures for collecting and reporting the
data. The Contractor is responsible for collecting valid and reliable data and
using qualified staff and personnel to collect the data. The Contractor must
ensure that data collected by multiple

 

  74   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

parties/people for Performance Measures and/or PIP reporting is comparable and
that an inter-rater reliability process was used to ensure consistent data
collection. Data collected for Performance Measures and/or PIPs must be returned
by the Contractor in a format specified by AHCCCS, and by the due date
specified. Any extension for additional time to collect and report data must be
made in writing in advance of the initial due date and is subject to approval by
AHCCCS. Failure to follow the data collection and reporting instructions that
accompany the data request may result in sanctions imposed on the Contractor.

 

24. MEDICAL MANAGEMENT

The Contractor shall implement processes to assess, plan, implement, evaluate,
and as mandated, report Medical Management (MM) monitoring activities as
specified in the AMPM Chapter 1000. This shall include the Quarterly Inpatient
Hospital Showings report, HIV Specialty Provider List, Transplant Log and Prior
Authorization Requirements report as specified in the AMPM and Attachment F3,
Contractor Chart of Deliverables. The Contractor shall evaluate MM activities,
as specified in the AMPM Chapter 1000, including:

 

1. Pharmacy Management; including the evaluation, reporting, analysis and
interventions based on the data and reported through the MM Committee, which is
chaired by the Contractor’s Chief Medical Officer.

 

2. Prior authorization and Referral Management; for the processing of requests
for initial and continuing authorizations of services the Contractor shall:

 

  a. Have in effect mechanisms to ensure consistent application of review
criteria for authorization decisions;

 

  b. Consult with the requesting provider when appropriate [42 CFR
438.210(b)(2)];

 

  c. Monitor and ensure that all enrollees with special health care needs have
direct access to care;

 

  d. Review all prior authorization requirements for services, items or
medications annually. The review will be reported through the MM Committee and
will include the rationale for changes made to prior authorization requirements.
A summary of the prior authorization requirement changes and the rationale for
those changes must be included in the annual MM Evaluation submission; and

 

  e. Comply with all decision timelines as outlined in the ACOM and the AMPM.

 

3. Development and/or Adoption of Practice Guidelines [42 CFR 438.236(b)] that:

 

  a. Are based on valid and reliable clinical evidence or a consensus of
providers in the particular field;

 

  b. Consider the needs of the Contractor’s members;

 

  c. Are adopted in consultation with contracting health care professionals;

 

  d. Are reviewed and updated periodically as appropriate;

 

  e. Are disseminated by the Contractor to all affected providers and, upon
request, to enrollees and potential enrollees [42 CFR 438.236(c)]; and

 

  f. Provide a basis for consistent decisions for utilization management, member
education, coverage of services, and other areas to which the guidelines apply
[42 CFR 438.236(d)].

 

4. Concurrent review:

 

  a. Consistent application of review criteria; provide a basis for consistent
decisions for utilization management, coverage of services, and other areas to
which the guidelines apply;

 

  b. Contractors must have policies and procedures in place that govern the
process for proactive discharge planning when members have been admitted into
acute care facilities. The intent of the discharge planning policy and procedure
would be to increase the utilization management of inpatient admissions and
decrease readmissions within 30 days of discharge; and

 

  c. In addition, 42 CFR 447.26 prohibits payment for Provider-Preventable
Conditions that meet the definition of a Health Care-Acquired Condition (HCAC)
or an Other Provider–Preventable Condition (OPPC) (refer to AMPM Chapter 1000).
If an HCAC or OPPC is identified, the Contractor must report the occurrence to
AHCCCS and conduct a quality of care investigation.



 

5. Continuity and coordination of care:

 

  a. Establish a process to ensure coordination of member care needs across the
continuum based on early identification of health risk factors or special care
needs;

 

  75   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

  b. Establish a process for timely and confidential communication of clinical
information among providers;

 

  c. Must proactively provide care coordination for members who have multiple
complaints regarding services or the AHCCCS Program. This includes, but is not
limited to, members who do not meet the Contractor’s criteria for case
management;

 

  d. Must proactively provide care coordination for members who have both
behavioral health and physical health needs. The Contractor must meet regularly
with the Regional Behavioral Health Authorities to improve and address
coordination of care issues. Meetings shall occur at least every other month or
more frequently if needed to develop processes, implement interventions, and
discuss outcomes. Care coordination meetings and staffings shall occur at least
monthly or more often as necessary to affect change; and

 

  e. The Contractor must implement procedures to deliver primary care to and
coordinate health care service for members. These procedures must ensure that
each member has an ongoing source of primary care appropriate to his or her
needs and a person or entity formally designated as primarily responsible for
coordinating the health care services furnished to the enrollee. [42 CFR
438.208(b)(1)].

The Contractor shall implement and report the following:

 

  •   Identify High Need/High Cost members for each Regional Behavioral Health
Authority (RBHA) Geographic Service Area as specified in Section B, Capitation
Rates and Contractor Specific Requirements in accordance with the standardized
criteria developed by the AHCCCS/Contractor workgroup;

 

  •   Plan interventions for addressing appropriate and timely care for these
identified members; and

 

  •   Report outcome summaries to AHCCCS utilizing the standardized template
developed by the AHCCCS/Contractor workgroup as specified in Attachment F3,
Contractor Chart of Deliverables.

 

6. Monitor and evaluate over and/or underutilization of services [42 CFR
438-240(b)(3)];

 

7. Evaluate new medical technologies, and new uses of existing technologies; and

 

8. Disease Management or Chronic Care Program that reports results and provides
for analysis of the program through the MM Committee.

AHCCCS will provide a new Contractor (including an Incumbent Contractor new to a
GSA) with three years of historical Acute Care Program encounter data for
members enrolled with the Contractor as of December 1, 2013. Contractors should
use this data to assist with identifying members in need of medical management.

On a recurring basis (no less than quarterly based on adjudication date), AHCCCS
shall provide the Contractor an electronic file of claims and encounter data for
members enrolled with the Contractor who have received services, during the
member’s enrollment period, from another contractor or through AHCCCS FFS for
purposes of member care coordination.

The Contractor shall develop a plan outlining short- and long-term strategies
for improving care coordination using the physical and behavioral health care
data available for members with behavioral health needs. In addition, the
Contractor shall develop an outcome measurement plan to track the progress of
the strategies. The plan outlining the strategies for improving care
coordination and the outcome measurement must be reported in the annual MM Plan,
Evaluation and Work Plan submitted to AHCCCS as specified in Attachment F3,
Contractor Chart of Deliverables.

The Contractor shall have a process to report MM data and management activities
through a MM Committee. The Contractor’s MM Committee will analyze the data,
make recommendations for action, monitor the effectiveness of actions and report
these findings to the Committee. The Contractor shall have in effect mechanisms
to assess the quality and appropriateness of care furnished to members with
special health care needs [42 CFR 438.240(b)(4)].

 

  76   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

The Contractor will assess, monitor and report quarterly through the MM
Committee medical decisions to assure compliance with timeliness, language,
Notice of Action intent, and that the decisions comply with all Contractor
coverage criteria. This includes quarterly evaluation of all Notice of Action
decisions that are made by a subcontracted entity.

The Contractor shall maintain a written MM plan and Work Plan that addresses the
monitoring of MM activities (AMPM Chapter 1000). The Plan and Work Plan must be
submitted for review within timelines specified in Attachment F3, Contractor
Chart of Deliverables.

Criminal Justice System Reach-in Care Coordination: To facilitate the transition
of members transitioning out of jails and prisons into communities, AHCCCS is
engaged in a data exchange process that allows AHCCCS to suspend eligibility
upon incarceration, rather than terminate coverage. Upon the member’s release,
the member’s AHCCCS eligibility is un-suspended allowing for immediate care
coordination activities. To support this initiative the Contractor is required
to participate in criminal justice system “reach-in” care coordination efforts.

Effective October 1, 2016, the Contractor shall implement reach-in care
coordination for members who have been incarcerated in the adult correctional
system for 30 days or longer, and have an anticipated release date. Reach-in
care coordination activities shall begin upon knowledge of a member’s
anticipated release date. The Contractor shall collaborate with criminal justice
partners (e.g. Jails, Sherriff’s Office, Correctional Health Services, Arizona
Department of Corrections, including Community Supervision, Probation, Courts),
to identify justice-involved members in the adult criminal justice system with
physical and/or behavioral health chronic and/or complex care needs prior to
member’s release. When behavioral health needs are identified, the Contractor
shall also collaborate with the member’s behavioral health Contractor (if the
member’s care is not integrated).

For CYE17, the Contractor is required to submit a Reach-In Plan, due October 31,
2016. The Plan, at a minimum, must include the following:

Administrative Requirements:

 

  •   Designation of a Justice System Liaison who will be responsible for the
reach-in initiative and who:

 

  •   Resides in Arizona,

 

  •   Is the single point of contact to communicate with justice systems and the
RBHAs, if appropriate, and

 

  •   Is the interagency liaison with the Arizona Department of Corrections
(ADOC), County Jails, Sherriff’s Office, Correctional Health Services, Arizona
Office of the Courts (AOC) and Probation Departments

 

  •   Identification of the name(s) and contact information for all criminal
justice system partner(s)

 

  •   Identification of the name(s) and contact information for RBHA partner(s)
for purposes of coordinating care for both physical and behavioral health needs

 

  •   Description of the process for coordination with Maricopa County jail, if
appropriate, for identification of those members in probation status

 

  •   Designation of parameters for identification of members requiring reach-in
care coordination (e.g. definition of chronic and/or complex care needs) through
agreement with reach-in partners

 

  •   Description of the process and timeframes for communicating with reach-in
partners

 

  •   Description of the process and timeframes for initiating communication
with reach-in members

 

  •   Description of methodology for assessment of anticipated cost savings to
include analysis of medical expense for these identified members prior to
incarceration and subsequent to reach in activities and release.

Care Coordination Requirements:

 

  •   Develop process for identification of members meeting the established
parameters for reach-in care coordination (chronic and/or complex care needs).
The Contractor must utilize the 834 file data provided to the Contractor by
AHCCCS to assist with identification of members. The Contractor may also use
additional data if available for this purpose.

 

  77   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

  •   Strategies for providing member education regarding care, services,
resources, appointment information and health plan case management contact
information

 

  •   Requirements for scheduling of initial appointments with appropriate
provider(s) based on member needs; appointment to occur within 7 days of member
release

 

  •   Strategies regarding ongoing follow up with the member after release from
incarceration to assist with accessing and scheduling necessary services as
identified in the member’s care plan

 

  •   Should re-incarceration occur, strategies to reengage member and maintain
care coordination

 

  •   Strategies to improve appropriate utilization of services

 

  •   Strategies to reduce recidivism within the member population

 

  •   Strategies to address social determinants of health

Beginning CYE18, the Contractor shall report the Reach-In Plan to AHCCCS in the
annual Medical Management Plan and report outcome summaries in the Medical
Management Evaluation, as specified in Attachment F3, Contractor Chart of
Deliverables. In addition, AHCCCS may run performance metrics such as emergency
room utilization, inpatient utilization, reduction in recidivism and other
access to care measures for the population to monitor care coordination
activities and effectiveness.

The Contractor must notify AHCCCS upon becoming aware that a member may be an
inmate of a public institution when the member’s enrollment has not been
suspended, and will receive a file from AHCCCS as specified in Section D,
Paragraph 55, Capitation Adjustment.

Outreach to Service Members, Veterans and Families: The Contractor shall partner
with community organizations which provide care and support for service members,
veterans and families. Utilizing a collaborative approach, the Contractor shall
identify members who may benefit from outreach regarding available programs and
services and shall develop and implement outreach activities which inform
members and families of the benefits available and how to access those services.
The Contractor shall train staff on the available community resources and
appropriate actions to take to ensure members are afforded the ability to be
connected to these resources. The Contractor shall report its activities
regarding these services in the annual Medical Management Plan and Work Plan, as
specified in Attachment F3, Contractor Chart of Deliverables.

Engaging Members through Technology: The Contractor shall engage its membership
through web based applications. The Contractor shall identify populations who
can benefit from web based applications used to assist members with
self-management of health care needs such as, chronic conditions, pregnancy, or
other health related topics the Contractor considers to be most beneficial to
members. The Contractor shall submit an executive summary to AHCCCS, DHCM,
Medical Management Unit by December 1, 2016 to include at a minimum:

 

  a. Criteria for identifying at least 10% of the Contractor’s members who can
benefit from web based applications,

 

  b. Listing of identified population(s),

 

  c. Description of web applications in development or being utilized to engage
members,

 

  d. Strategies used to engage the identified members in the use of the web
applications, and

 

  e. Description of desired outcomes

Monitoring Controlled and Non-Controlled Medication Utilization: The Contractor
must engage in activities to monitor controlled and non-controlled medication
use as outlined in AMPM Policy 310-FF to ensure members receive clinically
appropriate prescriptions. The Contractor is required to report to AHCCCS, as
specified in Attachment F3, Contractor Chart of Deliverables, a Pharmacy and/or
Prescriber - Member Assignment report which includes the number of members which
on the date of the report are restricted to using a specific Pharmacy or
Prescriber/Providers due to excessive use of prescriptive medications (narcotics
and non-narcotics).

 

  78   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

Inappropriate Emergency Department Utilization: The Contractor must identify and
track members who utilize Emergency Department (ED) services inappropriately
four or more times within a six month period. Interventions must be implemented
to educate the member on the appropriate use of the ED and divert members to the
right care in the appropriate place of service. The Contractor shall submit a
semi-annual report as specified in AMPM Policy 1020 and Attachment F3,
Contractor Chart of Deliverables.

Transplant Services and Immunosuppressant Medications: AHCCCS covers medically
necessary transplantation services and related immunosuppressant medications in
accordance with Federal and State law and regulations. The Contractor shall not
make payments for organ transplants not provided for in the State Plan except as
otherwise required pursuant to 42 USC 1396 (d)(r)(5) for persons receiving
services under EPSDT. The Contractor must follow the written standards that
provide for similarly situated individuals to be treated alike and for any
restriction on facilities or practitioners to be consistent with the
accessibility of high quality care to enrollees per Sections (1903(i) and
1903(i)(1)) of the Social Security Act. Refer to the AMPM, Chapter 300, Exhibit
310-DD and the AHCCCS Reinsurance Policy Manual.xii

 

25. TELEPHONE PERFORMANCE STANDARDS

The Contractor must meet and maintain established telephone performance
standards to ensure member and provider satisfaction as specified in ACOM Policy
435. The Contractor shall report on compliance with these standards as specified
in Attachment F3, Contractor Chart of Deliverables and the policy identified
above. All reported data is subject to validation through periodic audits and/or
operational reviews.

 

26. GRIEVANCE AND APPEAL SYSTEM

The Contractor shall have in place a written Grievance and Appeal System process
for subcontractors, enrollees and non-contracted providers, which define their
rights regarding disputed matters with the Contractor. The Contractor’s
Grievance and Appeal System for enrollees includes a grievance process (the
procedures for addressing enrollee grievances), an appeals process and access to
the State’s fair hearing process as outlined in Attachment F1, Enrollee
Grievance and Appeal System Standards. The Contractor’s dispute process for
subcontractors and non-contracted providers includes a claim dispute process and
access to the State’s fair hearing process as outlined in Attachment F2,
Provider Claim Dispute Standards. The Contractor shall remain responsible for
compliance with all requirements set forth in Attachments F1, Enrollee Grievance
and Appeal System Standards, F2, Provider Claim Dispute Standards, and 42 CFR
Part 438 Subpart F.

Information to enrollees must meet cultural competency and limited English
proficiency requirements as specified in Section D, Paragraph 18, Member
Information and Paragraph 20, Cultural Competency.

The Contractor shall provide the appropriate professional, paraprofessional and
clerical personnel for the representation of the Contractor in all issues
relating to the Grievance and Appeal System and any other matters arising under
this contract which rise to the level of administrative hearing or a judicial
proceeding. Unless there is an agreement with the State in advance, the
Contractor shall be responsible for all attorney fees and costs awarded to the
claimant in a judicial proceeding.

The Contractor may delegate the Grievance and Appeal System process to
subcontractors, however, the Contractor must ensure that the delegated entity
complies with applicable Federal and State laws, regulations and policies,
including, but not limited to 42 CFR Part 438 Subpart F. The Contractor shall
remain responsible for compliance with all requirements. The Contractor shall
also ensure that it timely provides written information to both enrollees and
providers, which clearly explains the Grievance and Appeal System requirements.
This information must include a description of: the right to a State fair
hearing, the method for obtaining a State fair hearing, the rules that govern
representation at the hearing, the right to file grievances, appeals and claim
disputes, the requirements and timeframes for filing grievances, appeals and
claim disputes, the availability of assistance in the filing process, the
toll-free numbers that the enrollee can use to file a

 

  79   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

grievance or appeal by phone, that benefits will continue when requested by the
enrollee in an appeal or State fair hearing request concerning certain actions
which are timely filed, that the enrollee may be required to pay the cost of
services furnished during the appeal/hearing process if the final decision is
adverse to the enrollee, and that a provider may file an appeal on behalf of an
enrollee with the enrollee’s written consent.

The Contractor must provide reports on the Grievance and Appeal System as
required in the AHCCCS Grievance and Appeal System Reporting Guide available on
the AHCCCS website. See also Attachment F3, Contractor Chart of Deliverables.

 

27. NETWORK DEVELOPMENT

The Contractor shall develop and maintain a provider network that is supported
by written agreements which is sufficient to provide all covered services to
AHCCCS members, including covered behavioral health services for adult dual
members receiving general mental health and substance abuse services. The
Contractor shall ensure covered services are reasonably accessible in terms of
location and hours of operation. The Contractor must provide a comprehensive
provider network that ensures its membership has access at least equal to
community norms. Services shall be as accessible to AHCCCS members in terms of
timeliness, amount, duration and scope as those services are available to
non-AHCCCS persons within the same service area [42 CFR 438.210(a)(2)]. The
Contractor is encouraged to have available non-emergent after-hours physician or
primary care services within its network. If the Contractor’s network is unable
to provide medically necessary services required under contract, the Contractor
must adequately and timely cover these services through an out of network
provider until a network provider is contracted. The Contractor shall ensure
coordination with respect to authorization and payment issues in these
circumstances [42 CFR 438.206(b)(4) and (5)]. The Contractor is expected to
develop a provider network that supports the provision of covered behavioral
health services for adult dual members receiving general mental health and
substance abuse services. The Contractor may not subcontract for or delegate to
another entity for the delivery of behavioral health services.

The Contractor is expected to design a network that provides a geographically
convenient flow of patients among network providers to maximize member choice.
The provider network shall be designed to reflect the needs and service
requirements of AHCCCS’ culturally and linguistically diverse member population.
The Contractor shall design its provider networks to maximize the availability
of community based primary care and specialty care access and that reduces
utilization of emergency services, one day hospital admissions, hospital based
outpatient surgeries when lower cost surgery centers are available, and
hospitalization for preventable medical problems.

There shall be sufficient personnel for the provision of covered services,
including emergency medical care on a 24-hour-a-day, seven-days-a-week basis [42
CFR 438.206(c)(1)(iii)].

The Contractor shall develop and maintain a Provider Network Development and
Management Plan which ensures that the provision of covered services will occur
as stated above [42 CFR 438.207(b)]. The requirements for the Network
Development and Management Plan are found in ACOM Policy 415. The Network
Development and Management Plan shall be evaluated, updated annually and
submitted to AHCCCS as specified in Attachment F3, Contractor Chart of
Deliverables. The submission of the network management and development plan to
AHCCCS is an assurance of the adequacy and sufficiency of the Contractor’s
provider network. The Contractor shall also submit, as needed, an assurance when
there has been a significant change in operations that would affect adequate
capacity and services. These changes would include, but would not be limited to,
changes in services, covered benefits, geographic service areas, payments or
eligibility of a new population.

In accordance with the requirements specified in ACOM Policy 436 the network
shall be sufficient to provide covered services within designated time and
distance limits. This includes a network such that 90% of its members residing
within Pima and Maricopa counties do not have to travel more than 15 minutes or
10 miles to visit a PCP, dentist or pharmacy, unless accessing those services
through a Multi-Specialty Interdisciplinary Clinic (MSIC). The Contractor must
obtain hospital contracts as specified in ACOM Policy 436.

 

  80   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

AHCCCS may impose sanctions for material deficiencies in the Contractor’s
provider network.

The Contractor shall not discriminate with respect to participation in the
AHCCCS program, reimbursement or indemnification against any provider based
solely on the provider’s type of licensure or certification [42 CFR
438.12(a)(1)(2)]. In addition, the Contractor must not discriminate against
particular providers that service high-risk populations or specialize in
conditions that require costly treatment [42 CFR 438.214(c)]. This provision,
however, does not prohibit the Contractor from limiting provider participation
to the extent necessary to meet the needs of the Contractor’s members. This
provision also does not interfere with measures established by the Contractor to
control costs and quality consistent with its responsibilities under this
contract nor does it preclude the Contractor from using different reimbursement
amounts for different specialists or for different practitioners in the same
specialty [42 CFR 438.12(b)(1)]. If a Contractor declines to include individuals
or groups of providers in its network, it must give the affected providers
timely written notice of the reason for its decision [42 CFR 438.12(a)(1)]. The
Contractor may not include providers excluded from participation in Federal
health care programs, under either section 1128 or section 1128A of the Social
Security Act [42 CFR 438.214(d)].

MSICs are established facilities providing interdisciplinary services for
members with qualifying CRS conditions and are under contract with the CRS
Contractor. Contractors are encouraged to contract with MSICs for specialty
care. Pediatric specialists that work in the MSIC are in limited quantity in
Arizona. Contracting with the MSICs provides Contractors an opportunity to
increase access to these pediatric specialists.

The Contractor must pay all AHCCCS registered Arizona Early Intervention Program
(AzEIP) providers, regardless of their contract status with the Contractor, when
Individual Family Service Plans identify and meet the requirement for medically
necessary EPSDT covered services. Refer to AMPM Chapter 400, Exhibit 430-3.
AHCCCS has developed an AzEIP Speech Therapy Fee Schedule and rates
incorporating one procedure code, along with related modifiers, settings, and
group sizes. The Contractor shall utilize this methodology and these rates for
payment for the speech therapy procedure when provided to an AHCCCS member who
is a child identified in the AHCCCS system as an AzEIP recipient.

The Contractor is also encouraged to develop non-financial incentive programs to
increase participation in its provider network.

AHCCCS is committed to workforce development and support of the medical
residency and dental student training programs in the State of Arizona. AHCCCS
expects the Contractor to support these efforts. AHCCCS encourages plans to
contract with or otherwise support the many Graduate Medical Education (GME)
Residency Training Programs currently operating in the State and to investigate
opportunities for resident participation in Contractor medical management and
committee activities. In the event of a contract termination between the
Contractor and a GME Residency Training Program or training site, the Contractor
may not remove members from that program in such a manner so as to harm the
stability of the program. AHCCCS reserves the right to determine what
constitutes risk to the program. Further, the Contractor must attempt to
contract with graduating residents and providers that are opening new practices
in, or relocating to, Arizona, especially in rural or underserved areas.

Homeless Clinics: Contractors in Maricopa and Pima County must contract with
homeless clinics at the AHCCCS Fee-For-Service rate for Primary Care services.
Contracts must stipulate that:

 

1. Only those members who request a homeless clinic as a PCP may be assigned to
them; and

 

2. Members assigned to a homeless clinic may be referred out-of-network for
needed specialty services.

 

  81   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

The Contractor must make resources available to assist homeless clinics with
administrative issues such as obtaining prior authorization, and resolving
claims issues.

 

28. PROVIDER AFFILIATION TRANSMISSION

The Contractor must submit information quarterly regarding its provider network.
This information must be submitted in the format described in the Provider
Affiliation Transmission (PAT) User Manual which can be found on the AHCCCS
website. The Contractor shall also validate its compliance with minimum network
requirements against the network information provided in the PAT through the
submission of a completed Minimum Network Requirements Verification Template
(see ACOM Policy 436 for Template). The PAT and the Minimum Network Requirements
Verification Template must be submitted as specified in Attachment F3,
Contractor Chart of Deliverables.

 

29. NETWORK MANAGEMENT

The Contractor shall have policies on how the Contractor will [AMPM, 42 CFR
438.214(a)]:

 

a. Communicate with the network regarding contractual and/or program changes and
requirements;

 

b. Monitor network compliance with policies and rules of AHCCCS and the
Contractor, including compliance with all policies and procedures related to the
grievance/appeal processes and ensuring the member’s care is not compromised
during the grievance/appeal processes;

 

c. Evaluate the quality of services delivered by the network;

 

d. Provide or arrange for medically necessary covered services should the
network become temporarily insufficient within the contracted service area;

 

e. Monitor the adequacy, accessibility and availability of its provider network
to meet the needs of its members, including the provision of care to members
with limited proficiency in English;

 

f. Process provisional credentials;

 

g. Recruit, select, credential, re-credential and contract with providers in a
manner that incorporates quality management, utilization, office audits and
provider profiling;

 

h. Provide training for its providers and maintain records of such training;

 

i. Track and trend provider inquiries/complaints/requests for information and
take systemic action as necessary and appropriate; and

 

j. Ensure that provider calls are acknowledged within three business days of
receipt, resolved and/or state the result communicated to the provider within 30
business days of receipt (this includes referrals from AHCCCS).

Contractor policies shall be subject to approval by AHCCCS, Division of Health
Care Management, and shall be monitored through operational audits.

The Contractor shall hold a Provider Forum no less than semi-annually. The forum
must be chaired by the Contractor’s Administrator/CEO or designee. The purpose
of the forum is to improve communication between the Contractor and its
providers. The forum shall be open to all providers including dental providers.
The Provider Forum shall not be the only venue for the Contractor to communicate
and participate in the issues affecting the provider network. Provider Forum
meeting agendas and minutes must be made available to AHCCCS upon request. The
Contractor shall report information discussed during these Forums to Executive
Management within the organization.

Material Change to Provider Network: The Contractor is responsible for
evaluating all provider network changes, including unexpected or significant
changes, and determining whether those changes are material changes to the
Contractor’s provider network [42 CFR 438.207 (c)]. All material changes to the
provider network must be approved in advance by AHCCCS, Division of Health Care
Management. A material change to the provider network is defined as one that
affects, or can reasonably be foreseen to affect, the Contractor’s ability to
meet the performance and/or provider network standards as described in this
contract including, but not limited to, any change that would cause or is likely
to cause more than 5% of members in a GSA to change the location where services
are received or rendered.

 

  82   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

The Contractor must submit the request for approval of a material change to the
provider network with information including, but not limited to, how the change
will affect the delivery of covered services, the Contractor’s plans for
maintaining the quality of member care, and communications to providers and
members, as outlined in ACOM Policy 439 and as specified in Attachment F3,
Contractor Chart of Deliverables. AHCCCS will review and respond to the
Contractor within 30 days of the submission. A material change in the
Contractor’s provider network requires 30 days advance written notice from the
Contractor to members and providers. In the event unforeseen circumstances
prevent the Contractor from providing 30 days advance written notice to members
and providers, the Contractor shall notify AHCCCS within one business day of
identifying the material change to the provider network for AHCCCS determination
of notification requirements.

For emergency situations, AHCCCS will expedite the approval process.

The requirements regarding material changes to the provider network do not apply
to the contract negotiation process between the Contractor and a provider.

See Section D, Paragraph 44, regarding material changes by the Contractor that
may impact business operations. See Section D, Paragraph 55, Capitation
Adjustments regarding material changes by the Contractor that may impact
capitation rates.

The Contractor shall give hospitals and provider groups 90 days’ notice prior to
a contract termination without cause. Contracts between the Contractor and
single practitioners are exempt from this requirement.

Provider/Network Changes Report: The Contractor must submit a Quarterly
Provider/Network Changes Due to Rates Report as described in ACOM Policy 415 and
Attachment F3, Contractor Chart of Deliverables.

 

30. PRIMARY CARE PROVIDER STANDARDS

The Contractor shall include in its provider network a sufficient number of
Primary Care Providers (PCPs) to meet the requirements of this contract. Health
care providers designated by the Contractor as PCPs shall be licensed in Arizona
as allopathic or osteopathic physicians who generally specialize in family
practice, internal medicine, obstetrics, gynecology, or pediatrics; certified
nurse practitioners or certified nurse midwives; or physician’s assistants [42
CFR 438.206(b)(2)].

The Contractor shall assess the PCP’s ability to meet AHCCCS appointment
availability and other standards when determining the appropriate number of its
members to be assigned to a PCP. The Contractor shall adjust the size of a PCP’s
panel, as needed, for the PCP to meet AHCCCS appointment and clinical
performance standards. AHCCCS shall inform the Contractor when a PCP has a panel
of more than 1,800 AHCCCS members, to assist in the assessment of the size of
their panel. This information will be provided on a quarterly basis.

The Contractor shall have a system in place to monitor and ensure that each
member is assigned to an individual PCP and that the Contractor’s data regarding
PCP assignments is current. The Contractor is encouraged to assign members with
complex medical conditions, who are age 12 and younger, to board certified
pediatricians. PCPs with assigned members diagnosed with AIDS or as HIV
positive, shall meet criteria and standards set forth in the AMPM.

The Contractor shall ensure that providers serving EPSDT-aged members utilize
AHCCCS-approved EPSDT Tracking forms and standardized developmental screening
tools and are trained in the use of the tools.

 

  83   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

EPSDT-aged members shall be assigned to providers who are trained on and who use
AHCCCS approved developmental screening tools.

The Contractor shall offer members freedom of choice within its network in
selecting a PCP consistent with 42 CFR 438.6(m) and 438.52(d) and this contract.
Any American Indian who is enrolled with the Contractor and who is eligible to
receive services from a participating I/T/U provider may elect that I/T/U as his
or her primary care provider, if that I/T/U participates in the network as a
primary care provider and has capacity to provide the services per ARRA
Section 5006(d) and SMD letter 10-001).xiii The Contractor may restrict this
choice when a member has shown an inability to form a relationship with a PCP,
as evidenced by frequent changes, or when there is a medically necessary reason.
When a new member has been assigned to the Contractor, the Contractor shall
inform the member in writing of his enrollment and of his PCP assignment within
12 business days of the Contractor’s receipt of notification of assignment by
AHCCCS. See ACOM Policy 404 for member information requirements.

At a minimum, the Contractor shall hold the PCP responsible for the following
activities [42 CFR 438.208(b)(1)]:

 

a. Supervising, coordinating and providing care to each assigned member (except
for well woman exams and children’s dental services when provided without a PCP
referral);

 

b. Initiating referrals for medically necessary specialty care;

 

c. Maintaining continuity of care for each assigned member;

 

d. Maintaining the member’s medical record, including documentation of all
services provided to the member by the PCP, as well as any specialty or referral
services including behavioral health;

 

e. Utilizing the AHCCCS approved EPSDT Tracking form;

 

f. Providing clinical information regarding member’s health and medications to
the treating provider (including behavioral health providers) within 10 business
days of a request from the provider; and

 

g. If serving children, for enrolling as a Vaccines for Children (VFC) provider.

The Contractor shall establish and implement policies and procedures to monitor
PCP activities and to ensure that PCPs are adequately notified of, and receive
documentation regarding, specialty and referral services provided to assigned
members by specialty physicians, and other health care professionals.

 

31. MATERNITY CARE PROVIDER STANDARDS

The Contractor shall ensure that a maternity care provider is designated for
each pregnant member for the duration of her pregnancy and postpartum care and
that those maternity services are provided in accordance with the AMPM. The
Contractor may include in its provider network the following maternity care
providers:

 

a. Arizona licensed allopathic and/or osteopathic physicians who are
obstetricians or general practice/family practice providers who provide
maternity care services

 

b. Physician Assistants

 

c. Nurse Practitioners

 

d. Certified Nurse Midwives

 

e. Licensed Midwives

Pregnant members may choose, or be assigned, a PCP who provides obstetrical
care. Such assignment shall be consistent with the freedom of choice
requirements for selecting health care professionals while ensuring that the
continuity of care is not compromised. Members receiving maternity services from
a certified nurse midwife or a licensed midwife must also be assigned to a PCP
for other health care and medical services. A certified nurse midwife may
provide primary care services that he or she is willing to provide and that the
member elects to receive from the certified nurse midwife. Members receiving
care from a certified nurse midwife may elect to receive some or all of her
primary care from the assigned PCP. Licensed midwives may not provide any
additional medical services as primary care is not within their scope of
practice.

 

  84   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

All physicians and certified nurse midwives who perform deliveries shall have
hospital privileges for obstetrical services. Practitioners performing
deliveries in alternate settings shall have a documented hospital coverage
agreement. Licensed midwives perform deliveries only in the member’s home. Labor
and delivery services may be provided in the member’s home by physicians, nurse
practitioners, and certified nurse midwives who include such services within
their practice.

 

32. REFERRAL MANAGEMENT PROCEDURES AND STANDARDS

The Contractor shall have adequate written procedures regarding referrals to
specialists, to include, at a minimum, the following:

Use of referral forms clearly identifying the Contractor;

 

a. A process in place that ensures the member’s PCP receives all specialist and
consulting reports and a process to ensure PCP follow-up of all referrals
including EPSDT referrals for behavioral health services;

 

b. A referral plan for any member who is about to lose eligibility and who
requests information on low-cost or no-cost health care services;

 

c. Referral to Medicare;

 

d. Women shall have direct access to in-network gynecological providers,
including physicians, physician assistants and nurse practitioners within the
scope of their practice [42 CFR 438.206(b)(2)];

 

e. For members with special health care needs determined to need a specialized
course of treatment or regular care monitoring, the Contractor must have a
mechanism in place to allow such members to directly access a specialist (for
example through a standing referral or an approved number of visits) as
appropriate for the member’s condition and identified needs; and

 

f. Allow for a second opinion from a qualified health care professional within
the network, or if one is not available in network, arrange for the member to
obtain one outside the network, at no cost to the member [42 CFR 438.206(b)(3)].

The Contractor shall comply with all applicable physician referral requirements
and conditions defined in Sections 1903(s) and 1877 of the Social Security Act
and their implementing regulations which include, but are not limited to, 42 CFR
Part 411, Part 424, Part 435 and Part 455. Sections 1903(s) and 1877 of the Act
prohibits physicians from making referrals for designated health services to
health care entities with which the physician or a member of the physician’s
family has a financial relationship. Designated health services include:

 

a. Clinical laboratory services

 

b. Physical therapy services

 

c. Occupational therapy services

 

d. Radiology services

 

e. Radiation therapy services and supplies

 

f. Durable medical equipment and supplies

 

g. Parenteral and enteral nutrients, equipment and supplies

 

h. Prosthetics, orthotics and prosthetic devices and supplies

 

i. Home health services

 

j. Outpatient prescription drugs

 

k. Inpatient and outpatient hospital services



 

33. APPOINTMENT STANDARDS

The Contractor shall actively monitor and track provider compliance with
appointment availability standards as required in ACOM Policy 417 [42 CFR
438.206]. The Contractor shall ensure that providers offer a range of
appointment availability, per appointment timeliness standards, for intakes and
ongoing services based upon the clinical need of the member. The exclusive use
of same-day only appointment scheduling and/or open access is prohibited within
the contractor’s network. The Contractor is required on a quarterly basis to
conduct review of the availability of the below listed providers in sufficient
quantity to ensure results are meaningful and representative of the Contractor’s
network as specified in Attachment F3, Contractor Chart of Deliverables.

 

  85   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

For purposes of this section, “urgent” is defined as an acute, but not
necessarily life-threatening disorder, which, if not attended to, could endanger
the patient’s health. The Contractor shall have procedures in place that ensure
the following standards are met.

For Primary Care Provider Appointments, the Contractor shall be able to provide:

 

a. Immediate Need appointments the same day or within 24 hours of the member’s
phone call or other notification

 

b. Urgent care appointments within 2 days of request

 

c. Routine care appointments within 21 days of request

For Specialty Provider Referrals, the Contractor shall be able to provide:

 

a. Immediate Need appointments within 24 hours of referral

 

b. Urgent care appointments within 3 days of referral

 

c. Routine care appointments within 45 days of referral

For Dental Provider Appointments, the Contractor shall be able to provide:

 

a. Immediate Need appointments within 24 hours of request

 

b. Urgent care appointments within 3 days of request

 

c. Routine care appointments within 45 days of request

For Maternity Care Provider Appointments, the Contractor shall be able to
provide initial prenatal care appointments for enrolled pregnant members as
follows:

 

a. First trimester - within 14 days of request

 

b. Second trimester - within 7 days of request

 

c. Third trimester - within 3 days of request

 

d. High risk pregnancies - within 3 days of identification of high risk by the
Contractor or maternity care provider, or immediately if an emergency exists

ADULT DUAL MEMBERS RECEIVING GENERAL MENTAL HEALTH AND SUBSTANCE ABUSE SERVICES

For Behavioral Health Provider Appointments, the Contractor shall be able to
provide:

 

a. Immediate Need appointments within 24 hours of the referral or request

 

b. Routine Care Appointments:

 

  •   Initial assessment within 7 days of referral

 

  •   The first behavioral health service following the initial assessment
within the timeframe indicated by the behavioral health condition, but no later
than 23 days after the initial assessment

 

  •   All subsequent behavioral health services within the timeframe indicated
by the behavioral health condition, but no later than 45 days from
identification of need

For Referrals for Psychotropic Medications:

 

a. Assess the urgency of the need immediately

 

b. For Psychotropic Medications the Contractor shall provide:

 

  •   An appointment, if clinically indicated, with a Behavioral Health Medical
Professional within a timeframe that ensures the member a) does not run out of
needed medications; or b) does not decline in his/her behavioral health
condition prior to starting medication, but no later than 30 days from the
identification of need.

 

  86   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

For wait time in the office, the Contractor shall actively monitor and ensure
that a member’s waiting time for a scheduled appointment at the PCP’s or
specialist’s office is no more than 45 minutes, except when the provider is
unavailable due to an emergency.

For medically necessary non-emergent transportation, the Contractor shall
schedule transportation so that the member arrives on time for the appointment,
but no sooner than one hour before the appointment; nor have to wait more than
one hour after the conclusion of the treatment for transportation home; nor be
picked up prior to the completion of treatment. Also see Section D, Paragraph
11, Special Health Care Needs. The Contractor must develop and implement a
quarterly performance auditing protocol to evaluate compliance with the
standards above for all subcontracted transportation vendors/brokers and require
corrective action if standards are not met.

The Contractor must use the results of appointment standards monitoring to
assure adequate appointment availability in order to reduce unnecessary
emergency department utilization. The Contractor is also encouraged to contract
with or employ the services of non-emergency facilities to address member
non-emergency care issues occurring after regular office hours or on weekends.

The Contractor shall establish processes to monitor and reduce the appointment
“no-show” rate by provider and service type. As best practices are identified,
AHCCCS may require implementation by the Contractor.

The Contractor shall have written policies and procedures about educating its
provider network regarding appointment time requirements. The Contractor must
develop a corrective action plan when appointment standards are not met. In
addition, the Contractor must develop a corrective action plan in conjunction
with the provider when appropriate [42 CFR 438.206(c)(1)(iv), (v) and (vi)].
Appointment standards shall be included in the Provider Manual. The Contractor
is encouraged to include the standards in the provider subcontracts.

 

34. FEDERALLY QUALIFIED HEALTH CENTERS AND RURAL HEALTH CLINICS

The Contractor is encouraged to use Federally Qualified Health Centers and Rural
Health Clinics (FQHCs/RHCs) and FQHC Look-Alikes in Arizona to provide covered
services. FQHCs/RHCs and FQHC Look-Alikes are paid unique, cost-based
Prospective Payment System (PPS) rates for non-pharmacy ambulatory
Medicaid-covered services. The PPS rate is an all-inclusive per visit rate.xiv

To ensure compliance with the requirement of 42 USC 1396b(m)(2)(A)(ix) that the
Contractor’s payments, in aggregate, will not be less than the level and amount
of payment which the Contractor would make for the services if the services were
furnished by a provider which is not a FQHC or RHC:xv

 

1. For dates of service from October 1, 2014 through March 31, 2015, the
Contractor shall negotiate rates of payment with FQHCs/RHCs and FQHC Look-Alikes
for non-pharmacy ambulatory services that are comparable to the rates paid to
providers that provide similar services.

 

2. For dates of service on and after April 1, 2015, the Contractor shall pay the
unique PPS rates, or negotiate sub-capitated agreements comparable to the unique
PPS rates, to FQHCs/RHCs and FQHC Look-Alikes for PPS-eligible visits.

AHCCCS reserves the right to review a Contractor’s rates with an FQHC/RHC and
FQHC Look-Alikes for reasonableness and to require adjustments when rates are
found to be substantially less than those being paid to other, non-FQHC/RHC/FQHC
Look-Alikes providers for comparable services, or not equal to or substantially
less than the PPS rates.

 

  87   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

The Contractor may be required to submit member information for Title XIX and
Title XXI members for each FQHC/RHC/FQHC Look-Alikes as specified in Attachment
F3, Contractor Chart of Deliverables. AHCCCS will perform periodic audits of the
member information submitted. The Contractor should refer to the AHCCCS
Financial Reporting Guide for Acute Care Contractors with the Arizona Health
Care Cost Containment System for further guidance. The FQHCs/RHCs/FQHC
Look-Alikes registered with AHCCCS are listed on the AHCCCS website.

See Section D, Scope of Services Paragraph 10, Prescription Medications for more
information related to 340B Drug Pricing.

 

35. PROVIDER MANUAL

The Contractor shall develop, distribute and maintain a provider manual as
described in ACOM Policy 416.

 

36. PROVIDER REGISTRATION

The Contractor shall ensure that all of its subcontractors register with AHCCCS
as an approved service provider. For specific requirements on Provider
Registration refer to the AHCCCS website.

The National Provider Identifier (NPI) is required on all claim submissions and
subsequent encounters from providers who are eligible for an NPI. The Contractor
shall work with providers to obtain their NPI.

Except as otherwise required by law or as otherwise specified in a contract
between a Contractor and a provider, the AHCCCS Fee-For-Service provisions
referenced in the AHCCCS Provider Participation Agreement located on the AHCCCS
website (e.g. billing requirements, coding standards, payment rates) are in
force between the provider and Contractor.

 

37. SUBCONTRACTS

The Contractor shall be legally responsible for contract performance whether or
not subcontracts are used [42 CFR 438.230(a) and 434.6(c)]. No subcontract shall
operate to terminate the legal responsibility of the Contractor to assure that
all activities carried out by the subcontractor conform to the provisions of
this contract. The Contractor shall be held fully liable for the performance of
all contract requirements and shall develop and maintain a system for regular
and periodic assessment of all subcontractors’ compliance with its terms.
Subject to such conditions, any function required to be provided by the
Contractor pursuant to this contract may be subcontracted to a qualified person
or organization [42 CFR 438.6]. All such subcontracts must be in writing [42 CFR
438.6(l)]. All subcontracts entered into by the Contractor are subject to prior
review and written approval by AHCCCS, Division of Health Care Management, and
shall incorporate by reference the applicable terms and conditions of this
contract.

Before entering into a subcontract which delegates duties or responsibilities to
a subcontractor the Contractor must evaluate the prospective subcontractor’s
ability to perform the activities to be delegated. If the Contractor delegates
duties or responsibilities then the Contractor shall establish a written
agreement that specifies the activities and reporting responsibilities delegated
to the subcontractor. The written agreement shall also provide for revoking
delegation or imposing other sanctions if the subcontractor’s performance is
inadequate. The Contractor’s local CEO must retain the authority to direct and
prioritize any delegated contract requirements. In order to determine adequate
performance, the Contractor shall monitor the subcontractor’s performance on an
ongoing basis and subject it to formal review at least annually or more
frequently if requested by AHCCCS. As a result of the performance review, any
deficiencies must be communicated to the subcontractor in order to establish a
corrective action plan [42 CFR 438.230(b)]. The results of the performance
review and the correction plan shall be communicated to AHCCCS upon completion.

 

  88   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

The Contractor shall maintain a fully executed original or electronic copy of
all subcontracts, which shall be accessible to AHCCCS within five business days
of the request by AHCCCS. All requested subcontracts must have full disclosure
of all terms and conditions and must fully disclose all financial or other
requested information. Information may be designated as confidential but may not
be withheld from AHCCCS as proprietary. Information designated as confidential
may not be disclosed by AHCCCS without the prior written consent of the
Contractor except as required by law. All subcontracts shall comply with the
applicable provisions of Federal and State laws, regulations and policies.

AHCCCS may, at its discretion, communicate directly with the governing body or
Parent Corporation of the Contractor regarding the performance of a
subcontractor or Contractor respectively.

Minimum Subcontract Provisions: All subcontracts must reference and require
compliance with the Minimum Subcontract Provisions. See Minimum Subcontract
Provisions on the AHCCCS Website.

In addition, each subcontract must contain the following:

 

1. Full disclosure of the method and amount of compensation or other
consideration to be received by the subcontractor;

 

2. Identification of the name and address of the subcontractor;

 

3. Identification of the population, to include patient capacity, to be covered
by the subcontractor;

 

4. The amount, duration and scope of medical services to be provided, and for
which compensation will be paid;

 

5. The term of the subcontract including beginning and ending dates, methods of
extension, termination and re-negotiation;

 

6. The specific duties of the subcontractor relating to coordination of benefits
and determination of third-party liability;

 

7. A provision that the subcontractor agrees to identify Medicare and other
third-party liability coverage and to seek such Medicare or third party
liability payment before submitting claims to the Contractor;

 

8. A description of the subcontractor’s patient, medical, dental and cost record
keeping system;

 

9. Specification that the subcontractor shall cooperate with quality management
programs, and comply with the utilization control and review procedures
specified in 42 CFR Part 456, as specified in the AMPM;

 

10. A provision stating that a merger, reorganization or change in ownership of
an Administrative Services subcontractor of the Contractor shall require a
contract amendment and prior approval of AHCCCS;

 

11. A provision that indicates that AHCCCS is responsible for enrollment,
re-enrollment and disenrollment of the covered population;

 

12. A provision that the subcontractor shall be fully responsible for all tax
obligations, Worker’s Compensation Insurance, and all other applicable insurance
coverage obligations which arise under this subcontract, for itself and its
employees, and that AHCCCS shall have no responsibility or liability for any
such taxes or insurance coverage;

 

13. A provision that the subcontractor must obtain any necessary authorization
from the Contractor or AHCCCS for services provided to eligible and/or enrolled
members;

 

14. A provision that the subcontractor must comply with encounter reporting and
claims submission requirements as described in the subcontract;

 

15. Provision(s) that allow the Contractor to suspend, deny, refuse to renew or
terminate any subcontractor in accordance with the terms of this contract and
applicable law and regulation;

 

16. A provision that the subcontractor may provide the member with factual
information, but is prohibited from recommending or steering a member in the
member’s selection of a Contractor; and

 

17. A provision that compensation to individuals or entities that conduct
utilization management and concurrent review activities is not structured so as
to provide incentives for the individual or entity to deny, limit or discontinue
medically necessary services to any enrollee [42 CFR 438.210(e)].

 

  89   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

In the event of a modification to the AHCCCS Minimum Subcontract Provisions the
Contractor shall issue a notification of the change to its subcontractors within
30 days of the published change and ensure amendment of affected subcontracts.
Affected subcontracts shall be amended on their regular renewal schedule or
within six calendar months of the update, whichever comes first. See also ACOM
Policy 416.

Administrative Services Subcontracts: Administrative Services subcontracts shall
be submitted to AHCCCS, Division of Health Care Management for prior approval as
specified in ACOM Policy 438 and Attachment F3, Contractor Chart of
Deliverables. If at any time during the period of the subcontract, the
subcontractor is found to be in non-compliance, the Contractor shall notify
AHCCCS as specified in ACOM Policy 438 and Attachment F3, Contractor Chart of
Deliverables. The Contractor will submit this in writing and provide the
corrective action plan and any measures taken by the Contractor to bring the
subcontractor into compliance.

The Contractor must submit an annual Administrative Services Subcontractor
Evaluation Report as specified in ACOM Policy 438 and Attachment F3, Contractor
Chart of Deliverables. The report shall include any findings of subcontract
non-compliance and any corrective action plans and/or measures taken by the
Contractor to bring the subcontractor into compliance.

The Contractor shall require Administrative Services Subcontractors to adhere to
screening and disclosure requirements as described in Paragraph 62, Corporate
Compliance.

A merger, acquisition, reorganization or change in ownership of an
Administrative Services subcontractor of the Contractor requires prior approval
of AHCCCS, as outlined in ACOM Policy 438.

AHCCCS will not permit one organization to own or manage more than one contract
within the same program in the same GSA.

Provider Agreements: The Contractor shall not include covenant-not-to-compete
requirements in its provider agreements. Specifically, the Contractor shall not
contract with a provider and require that the provider not provide services for
any other AHCCCS Contractor. In addition, the Contractor shall not enter into
subcontracts that contain compensation terms that discourage providers from
serving any specific eligibility category.

The Contractor must make reasonable efforts to enter into a written agreement
with any provider providing services at the request of the Contractor more than
25 times during the previous contract year and/or are anticipated to continue
providing services for the Contractor. The Contractor must follow ACOM Policy
415 and consider the repeated use of providers operating without a written
agreement when assessing the adequacy of its network.

For all subcontracts in which the Contractor and subcontractor have a capitated
arrangement/risk sharing arrangement, the following provision must be included
verbatim in every contract:

If <the Subcontractor> does not bill <the Contractor>, < the subcontractor’s>
encounter data that is required to be submitted to <the Contractor> pursuant to
contract is defined for these purposes as a “claim for payment”. <The
Subcontractor’s> provision of any service results in a “claim for payment”
regardless of whether there is any intention of payment. All said claims shall
be subject to review under any and all fraud and abuse statutes, rules and
regulations, including but not limited to Arizona Revised Statute (A.R.S.)
§36-2918, §36-2932, and §36-2957.

 

38. CLAIMS PAYMENT/HEALTH INFORMATION SYSTEM

The Contractor shall develop and maintain claims processes and systems that
ensure the accurate collection and processing of claims, analysis, integration,
and reporting of data. These processes and systems shall result in information
on areas including, but not limited to, service utilization, claim disputes and
appeals [42 CFR 438.242(a)].

 

  90   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

General Claims Processing Requirements

The Contractor must include nationally recognized methodologies to correctly pay
claims including but not limited to:

 

a. Medicaid National Correct Coding Initiative (NCCI) for Professional, ASC and
Outpatient services

 

b. Multiple Procedure/Surgical Reductions

 

c. Global Day E & M Bundling standards

The Contractor’s claims payment system must be able to assess and/or apply data
related edits including but not limited to:

 

a. Benefit Package Variations

 

b. Timeliness Standards

 

c. Data Accuracy

 

d. Adherence to AHCCCS Policy

 

e. Provider Qualifications

 

f. Member Eligibility and Enrollment

 

g. Over-Utilization Standards

The Contractor must produce a remittance advice related to the Contractor’s
payments and/or denials to providers and each must include at a minimum:

 

a. The reason(s) for denials and adjustments

 

b. A detailed explanation/description of all denials, payments and adjustments

 

c. The amount billed

 

d. The amount paid

 

e. Application of COB and copays

 

f. Provider rights for claim disputes

Additionally, the Contractor must include information in its remittance advice
which informs providers of instructions and timeframes for the submission of
claim disputes and corrected claims. All paper remittance advices must describe
this information in detail. Electronic remittance advices must either direct
providers to the link where this information is explained or include a
supplemental file where this information is explained.

The related remittance advice must be sent with the payment, unless the payment
is made by electronic funds transfer (EFT). Any remittance advice related to an
EFT must be sent to the provider, no later than the date of the EFT. See Section
D, Paragraph 64, Systems and Data Exchange Requirements, for specific standards
related to remittance advice and EFT payment.

AHCCCS requires the Contractor to attend and participate in AHCCCS workgroups
including Technical Consortium meetings to review upcoming initiatives and other
technical issues.

Per A.R.S. §36-2904, unless a shorter time period is specified in contract, the
Contractor shall not pay a claim initially submitted more than six months after
the date of service or date of eligibility posting whichever is later, or pay a
clean claim submitted more than 12 months after date of service or date of
eligibility posting, whichever is later; except as directed by AHCCCS or
otherwise noted in this contract. Regardless of any subcontract with an AHCCCS
Contractor, when one AHCCCS Contractor recoups a claim because the claim is the
payment responsibility of another AHCCCS Contractor (responsible Contractor),
the provider may file a claim for payment with the responsible Contractor. The
responsible Contractor shall not deny a claim on the basis of lack of timely
filing if the provider submits a clean claim to the responsible Contractor no
later than 60 days from the date of the recoupment, 12 months from the date of
service, or 12 months from date that eligibility is posted, whichever date is
later.

Claim payment requirements pertain to both contracted and non-contracted
providers. The receipt date of the claim is the date stamp on the claim or the
date electronically received. The receipt date is the day the claim is

 

  91   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

received at the Contractor’s specified claim mailing address, received through
direct electronic submission to the Contractor, or received by the Contractor’s
designated Clearinghouse. The paid date of the claim is the date on the check or
other form of payment [42 CFR 447.45(d)]. Claims submission deadlines shall be
calculated from the claim end date of service, inpatient claim date of discharge
or the effective date of eligibility posting, whichever is later as stated in
A.R.S. §36-2904. Additionally, unless a subcontract specifies otherwise, the
Contractor shall ensure that for each form type
(Dental/Professional/Institutional), 95% of all clean claims are adjudicated
within 30 days of receipt of the clean claim and 99% are adjudicated within 60
days of receipt of the clean claim.

In accordance with the Deficit Reduction Act of 2005, Section 6085, SMD letter
06-010, and Section 1932 (b)(2)(D) of the Social Security Act, the Contractor is
required to reimburse non-contracted emergency services providers at the AHCCCS
Fee-For-Service rate. This applies to in State as well as out of State
providers.xvi

In accordance with A.R.S. §36-2904 the Contractor is required to reimburse
providers of hospital and non hospital services at the AHCCCS fee schedule in
the absence of a contract or negotiated rate. This requirement applies to
services which are directed out of network by the Contractor or to emergency
services. For inpatient stays at urban hospitals pursuant to A.R.S. §36-2905.01
for non-emergency services, the Contractor is required to reimburse
non-contracted providers at 95% of the AHCCCS fee schedule specified in A.R.S.
§36-2903.01. All payments are subject to other limitations that apply, such as
provider registration, prior authorization, medical necessity, and covered
service.

The Contractor is required to reimburse providers for previously denied or
recouped claims if the provider was subsequently denied payment by the primary
insurer based on timely filing limits or lack of prior authorization and the
member failed to initially disclose additional insurance coverage other than
AHCCCS.

The provider shall have 90 days from the date they become aware that payment
will not be made to submit a new claim to the Contractor which includes the
documentation from the primary insurer that payment will not be made.
Documentation includes but is not limited to any of the following items
establishing that the primary insurer has or would deny payment based on timely
filing limits or lack of prior authorization; an EOB, policy or procedure,
Provider Manual excerpt, etc.

For hospital clean claims, in the absence of a contract specifying otherwise, a
Contractor shall apply a quick pay discount of 1% on claims paid within 30 days
of receipt of the clean claim. For hospital clean claims, in the absence of a
contract specifying other late payment terms, a Contractor is required to pay
slow payment penalties (interest) on payments made after 60 day of receipt of
the clean claim. Interest shall be paid at the rate of 1% per month for each
month or portion of a month from the 61st day until the date of payment (A.R.S.
§36-2903.01).

For all non-hospital clean claims, in the absence of a contract specifying other
late payment terms, a Contractor is required to pay interest on payments made
after 45 days of receipt of the clean claim (as defined in this contract).
Interest shall be at the rate of 10% per annum (prorated daily) from the 46th
day until the date of payment.

In the absence of a contract specifying other late payment terms, a claim for an
authorized service submitted by a licensed skilled nursing facility, assisted
living ALTCS provider or a home and community based ALTCS provider shall be
adjudicated within 30 calendar days after receipt by the Contractor. A
Contractor is required to pay interest on payments made after 30 days of receipt
of the clean claim. Interest shall be paid at the rate of 1% per month (prorated
on a daily basis) from the date the clean claim is received until the date of
payment (A.R.S. §36- 2943.D).

The Contractor shall pay interest on all claim disputes as appropriate based on
the date of the receipt of the original clean claim submission (not the claim
dispute).

 

  92   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

When interest is paid, the Contractor must report the interest as directed in
the AHCCCS Encounter Manual and the AHCCCS Claims Dashboard Reporting Guide.

See ACOM Policy 203 for additional information regarding requirements for the
adjudication and payment of claims.

Recoupments: The Contractor’s claims processes, as well as its prior
authorization and concurrent review process, must minimize the likelihood of
having to recoup already-paid claims.

Any individual recoupment in excess of $50,000 per provider, or Tax
Identification Number within a contract year or greater than 12 months after the
date of the original payment must be approved as specified in Attachment F3,
Contractor Chart of Deliverables and as further described in ACOM Policy 412.

When recoupment amounts for a Provider TIN cumulatively exceed $50,000 during a
contract year (based on recoupment date), the Contractor must report the
cumulative recoupment monthly to the designated AHCCCS Operations and Compliance
Officer as outlined in the AHCCCS Claims Dashboard Reporting Guide and
Attachment F3, Contractor Chart of Deliverables.

The Contractor must void encounters for claims that are recouped in full. For
recoupments that result in a reduced claim value or adjustments that result in
an increased claim value, replacement encounters must be submitted. AHCCCS may
validate the submission of applicable voids and replacement encounters upon
completion of any approved recoupment that meets the qualifications of this
section. All replaced or voided encounters must reach adjudicated status within
120 days of the approval of the recoupment. The Contractor should refer to ACOM
Policy 412 and AHCCCS Encounter Manual for further guidance.

Appeals: If the Contractor or a Director’s Decision reverses a decision to deny,
limit, or delay authorization of services, and the member received the disputed
services while an appeal was pending, the Contractor shall process a claim for
payment from the provider in a manner consistent with the Contractor’s or
Director’s Decision and applicable statutes, rules, policies, and contract
terms. The provider shall have 90 days from the date of the reversed decision to
submit a clean claim to the Contractor for payment. For all claims submitted as
a result of a reversed decision, the Contractor is prohibited from denying
claims for untimeliness if they are submitted within the 90 day timeframe. The
Contractor is also prohibited from denying claims submitted as a result of a
reversed decision because the member failed to request continuation of services
during the appeals/hearing process: a member’s failure to request continuation
of services during the appeals/hearing process is not a valid basis to deny the
claim.

ICD-10 Readiness: In 2009 the Federal government published the final regulation
that adopted the ICD-10 code sets as HIPAA standards (45 CFR 162.1002). As HIPAA
covered entities, State Medicaid programs must comply with use of the ICD-10
code sets by the deadline established by CMS. The compliance date published in
the final rule is October 1, 2013. However, in 2014 the compliance effective
date was further delayed to October 1, 2015, though AHCCCS did not amend its
requirement that the Contractor be ready to implement ICD-10 effective
October 1, 2014.

Claims Processing Related Reporting: The Contractor shall submit a monthly
Claims Dashboard as specified in the AHCCCS Claims Dashboard Reporting Guide and
Attachment F3, Contractor Chart of Deliverables.

AHCCCS may require the Contractor to review claim requirements, including
billing rules and documentation requirements, and submit a report to AHCCCS that
will include the rationale for specified requirements. AHCCCS shall determine
and provide a format for the reporting of this data at the time of the request.

 

  93   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

Claims System Audits: The Contractor shall develop and implement an internal
ongoing claims audit function that will include, at a minimum, the following:

 

a. Verification that provider contracts are loaded correctly

 

b. Accuracy of payments against provider contract terms

Audits of provider contract terms must be performed on a regular and periodic
basis and consist of a random, statistically significant sampling of all
contracts in effect at the time of the audit. The audit sampling methodology
must be documented in policy and the Contractor should review the contract
loading of both large groups and individual practitioners at least once every
five year period in addition to any time a contract change is initiated during
that timeframe. The findings of the audits described above must be documented
and any deficiencies noted in the resulting reports must be met with corrective
action.

In addition, in the event of a system change or upgrade, as specified in
Attachment F3, Contractor Chart of Deliverables, the Contractor may also be
required to initiate an independent audit of the Claim Payment/Health
Information System. The Division of Health Care Management will approve the
scope of this audit, and may include areas such as a verification of eligibility
and enrollment information loading, contract information management (contract
loading and auditing), claims processing and encounter submission processes, and
will require a copy of the final audit findings.

Recovery Audit Contractor Audits: A Recovery Audit Contractor (RAC) is a private
entity that is contracted to identify underpayments and overpayments, and to
recoup overpayments made to providers. The Affordable Care Act of 2010 required
States to establish Medicaid RAC programs. CMS promulgated rules regarding the
implementation of the Medicaid RAC requirements (42 CFR 455.500 et seq.),
including the provision that Medicaid RACs are only required to review
Fee-For-Service claims until a permanent Medicare managed care RAC program is
fully operational or a viable State managed care model is identified and CMS
undertakes rules regarding managed care RAC efforts.

AHCCCS is exploring what opportunities may exist in the marketplace regarding a
methodology for conducting a recovery audit of its services delivered through
its managed care contracts (excluding reinsurance). The Contractor shall
participate in any RAC activities mandated by AHCCCS, via contract amendment or
policy, upon determination of the method of approach.

 

39. SPECIALTY CONTRACTS

AHCCCS may at any time negotiate or contract on behalf of the Contractor and
AHCCCS for specialized hospital and medical services. AHCCCS will consider
existing Contractor resources in the development and execution of specialty
contracts. AHCCCS may require the Contractor to modify its delivery network to
accommodate the provisions of specialty contracts. AHCCCS may consider waiving
this requirement in particular situations if such action is determined to be in
the best interest of the State; however, in no case shall reimbursement
exceeding that payable under the relevant AHCCCS specialty contract be
considered in capitation rate development or risk sharing arrangements,
including reinsurance.

During the term of specialty contracts, AHCCCS may act as an intermediary
between the Contractor and specialty Contractors to enhance the cost
effectiveness of service delivery, medical management, and adjudication of
claims related to payments provided under specialty contracts shall remain the
responsibility of the Contractor. AHCCCS may provide technical assistance prior
to the implementation of any specialty contracts.

AHCCCS has specialty contracts, including but not limited to, transplant
services, anti-hemophilic agents and pharmaceutical related services. AHCCCS
shall provide at least 60 days advance written notice to the Contractor prior to
the implementation of any specialty contract.

 

  94   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

40. HOSPITAL SUBCONTRACTING AND REIMBURSEMENT

In the absence of a contract between the Contractor and a hospital providing
otherwise, the Contractor shall reimburse hospitals for inpatient and outpatient
hospital services as required by A.R.S. §§36-2904 and 2905.01, and 9 A.A.C. 22,
Article 7, which includes without limitation: reimbursement of the majority of
inpatient hospital services with discharge dates on and after October 1, 2014,
using the APR-DRG payment methodology in A.A.C. R9-22-712.60 through A.A.C.
R9-22-712.81; reimbursement of limited inpatient hospital services with
discharge dates on and after October 1, 2014, using per diem rates described in
A.A.C. R9-22-712.61; and, in Pima and Maricopa Counties, payment to
non-contracted hospitals at 95% of the amounts otherwise payable for inpatient
services.

The Contractor is encouraged to obtain subcontracts with hospitals in all GSAs.
A Contractor serving out-of-state border communities (excluding Mexico) is
strongly encouraged to establish contractual agreements with those out-of-state
hospitals in counties that are identified by GSA in ACOM Policy 436. The
Contractor, upon request, shall make available to AHCCCS, all hospital
subcontracts and amendments.

The Contractor may conduct prepayment, concurrent and post-payment medical
reviews of all hospital claims including outlier claims. Erroneously paid claims
may be subject to recoupment. If the Contractor fails to identify lack of
medical necessity through prepayment and/or concurrent medical review, lack of
medical necessity shall not constitute a basis for recoupment of paid hospital
claims, including outlier claims, unless the Contractor identifies the lack of
medical necessity through a post-payment medical review of information that the
Contractor could not have discovered during a prepayment and/or concurrent
medical review through the exercise of due diligence. The Contractor shall
comply with Section D, Paragraph 38, Claims Payment/Health Information System.

For information on Value Based Purchasing Differential Adjusted Payments see
Paragraph 76, Value-Based Purchasing.

 

41. RESPONSIBILITY FOR NURSING FACILITY REIMBURSEMENT

The Contractor shall provide medically necessary nursing facility services as
outlined in Section D, Paragraph 10, Scope of Services. The Contractor shall
also provide medically necessary nursing facility services for any enrolled
member who has a pending ALTCS application who is currently residing in a
nursing facility and is eligible for services provided under this contract. If
the member becomes ALTCS eligible and is enrolled with an ALTCS Contractor
before the end of the maximum 90 days per contract year of nursing facility
coverage, the Contractor is only responsible for nursing facility reimbursement
during the time the member is enrolled with the Contractor as shown in the
PMMIS. Nursing facility services covered by another liable party (including
Medicare) while the member is enrolled with the Contractor, shall be applied to
the 90 day per contract year limitation.

The Contractor shall not deny nursing facility services when the member’s
eligibility, including prior period coverage, had not been posted at the time of
admission. In such situations the Contractor shall impose reasonable
authorization requirements. There is no ALTCS enrollment, including prior period
coverage that occurs concurrently with AHCCCS acute enrollment.

The Contractor shall notify the Assistant Director of the Division of Member
Services when a member has been residing in a nursing facility, alternative
residential facility or receiving home and community based services for 45 days
as specified in Section D, Paragraph 10, Scope of Services, under the heading
Nursing Facility. This will allow AHCCCS time to follow-up on the status of the
ALTCS application and to consider potential Fee-For-Service coverage if the stay
goes beyond the 90 day per contract year maximum.

For information on Value Based Purchasing Differential Adjusted Payments see
Paragraph 87, Value-Based Purchasing.

 

  95   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

42. INCENTIVES/PAY FOR PERFORMANCE

Physician Incentives

The Contractor must comply with all applicable physician incentive requirements
and conditions defined in 42 CFR 417.479. These regulations prohibit physician
incentive plans that directly or indirectly make payments to a doctor or a group
as an inducement to limit or refuse medically necessary services to a member.
The reporting requirements under 42 CFR 417.479 have been suspended. No
reporting to CMS is required until the suspension is lifted.

The Contractor shall disclose to AHCCCS the information on physician incentive
plans listed in 42 CFR 417.479(h)(1) through 417.479(i) upon request from AHCCCS
or CMS and to AHCCCS members who request them. AHCCCS shall also review the
Value-Based Purchasing (VBP) deliverables required under Section D, Paragraph
76, and may request supplemental information from the Contractor in fulfillment
of the requirements in 42 CFR 417.479(h)(1) through 417.479(i).

The Contractor shall not enter into contractual arrangements that place
providers at substantial financial risk as defined in 42 CFR 417.479 unless
specifically approved in advance by the AHCCCS, Division of Health Care
Management. In order to obtain approval when the contractual arrangements meet
the definition of substantial financial risk, the following must be submitted to
the AHCCCS, Division of Health Care Management 45 days prior to the
implementation of the contract as specified in Attachment F3, Contractor Chart
of Deliverables, [42 CFR 438.6(g)]:

 

1. The type of incentive arrangement

 

2. A plan for the member satisfaction survey;

 

3. Details of the stop-loss protection provided;

 

4. A summary of the compensation arrangement that meets the substantial
financial risk definition; and

 

5. Any other items as requested by AHCCCS

Any Contractor-selected and/or developed pay for performance initiative that
meets the requirements of 42 CFR 417.479 must be approved by AHCCCS, Division of
Health Care Management prior to implementation as specified in Attachment F3,
Contractor Chart of Deliverables.

The Contractor shall also comply with all physician incentive plan requirements
as set forth in 42 CFR 422.208, 422.210 and 438.6(h). These regulations apply to
contract arrangements with subcontracted entities that provide utilization
management services.

 

43. MANAGEMENT SERVICES AGREEMENT AND COST ALLOCATION PLAN

If a Contractor has subcontracted for management services, the management
service agreement must be approved in advance by AHCCCS, Division of Health Care
Management. If there is a cost allocation plan as part of the management
services agreement, it is subject to review by AHCCCS as specified in Attachment
F3, Contractor Chart of Deliverables. AHCCCS reserves the right to perform a
thorough review of actual management fees charged and/or corporate allocations
made.

If there is a change in ownership of the entity with which the Contractor has
contracted for management services, AHCCCS must review and provide prior
approval of the assignment of the subcontract to the new owner. AHCCCS may offer
open enrollment to the members assigned to the Contractor should a change in
ownership occur. AHCCCS will not permit two Acute Care Contractors to utilize
the same management service company in the same GSA.

The performance of management service subcontractors must be evaluated and
included in the Annual Subcontractor Assignment and Evaluation Report required
by Section D, Paragraph 37, Subcontracts and as specified in Attachment F3,
Contractor Chart of Deliverables.

 

  96   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

44. MATERIAL CHANGE TO BUSINESS OPERATIONS

The Contractor is responsible for evaluating all operational changes, including
unexpected or significant changes, and determining whether those changes are
material changes to the Contractor’s business operations [42 CFR 438.207 (c)].
All material changes to the business operations must be approved in advance by
AHCCCS, Division of Health Care Management. A material change to business
operations is defined as any change in overall business operations (e.g.,
policy, process, protocol, such as prior authorization or retrospective review)
that affects, or can reasonably be foreseen to affect, the Contractor’s ability
to meet the performance standards as described in this contract including, but
not limited to, any changes that would impact or is likely to impact more than
5% of total membership and/or provider network in a specific GSA.

The Contractor must submit the request for approval of a material change to
business operations with information including, but not limited to, how the
change will affect the delivery of covered services, the Contractor’s plans for
maintaining the quality of member care, and communications to providers and
members, as outlined in ACOM Policy 439 and as specified in Attachment F3,
Contractor Chart of Deliverables. AHCCCS will respond to the Contractor within
30 days of the submission. A material change in the Contractor’s business
operations requires 30 days advance written notice to providers and members. For
emergency situations, AHCCCS will expedite the approval process.

The Contractor may be required to conduct meetings with providers to address
issues (or to provide general information, technical assistance, etc.) related
to Federal and State requirements, changes in policy, reimbursement matters,
prior authorization and other matters as identified or requested by the AHCCCS.

See Section D, Paragraph 29, regarding material changes by the Contractor that
may impact the provider network.

See Section D, Paragraph 64, for additional submission requirements regarding
system changes and upgrades.

 

45. MINIMUM CAPITALIZATION

The Contractor is required to meet a minimum capitalization requirement within
30 days after contract award. Details regarding this requirement are included in
AHCCCS’ solicitation, released prior to the expiration of the current contract
period. Once the new contract period commences, the minimum capitalization may
be applied to the Contractor’s equity per member standard, which continues
throughout the contract period. See Section D, Paragraph 50, Financial Viability
Standards.

 

46. PERFORMANCE BOND OR BOND SUBSTITUTE

In addition to the minimum capitalization requirements, the Contractor shall be
required to establish and maintain a performance bond for as long as the
Contractor has liabilities of $50,000 or more outstanding, or 15 months
following the termination date of this contract, whichever is later, to
guarantee: 1) payment of the Contractor’s obligations to providers, and 2)
performance by the Contractor of its obligations under this contract [42 CFR
438.116]. The Performance Bond shall be in a form acceptable to AHCCCS. See ACOM
Policy 305.

In the event of a default by the Contractor, AHCCCS shall, in addition to any
other remedies it may have under this contract, obtain payment under the
Performance Bond or substitute security for the purposes of the following:

 

a. Paying any damages sustained by providers, non-contracting providers and
non-providers by reason of a breach of the Contractor’s obligations under this
contract;

 

b. Reimbursing AHCCCS for any payments made by AHCCCS on behalf of the
Contractor; and

 

c. Reimbursing AHCCCS for any extraordinary administrative expenses incurred by
reason of a breach of the Contractor’s obligations under this contract,
including, but not limited to, expenses incurred after termination of this
contract for reasons other than the convenience of the State by AHCCCS.

 

  97   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

In the event AHCCCS agrees to accept substitute security in lieu of the security
types outlined in ACOM Policy 305, the Contractor agrees to execute any and all
documents and perform any and all acts necessary to secure and enforce AHCCCS’
security interest in such substitute security including, but not limited to,
security agreements and necessary UCC filings pursuant to the Arizona Uniform
Commercial Code. The Contractor must request approval from AHCCCS before a
substitute security in lieu of the security types outlined in ACOM Policy 305 is
established. In the event such substitute security is agreed to and accepted by
AHCCCS, the Contractor acknowledges that it has granted AHCCCS a security
interest in such substitute security to secure performance of its obligations
under this contract. The Contractor is solely responsible for establishing the
credit-worthiness of all forms of substitute security. AHCCCS may, after written
notice to the Contractor, withdraw its permission for substitute security, in
which case the Contractor shall provide AHCCCS with a form of security described
in ACOM Policy 305.

The Contractor may not change the amount, duration or scope of the performance
bond without prior written approval from AHCCCS, Division of Health Care
Management. The Contractor shall not leverage the bond for another loan or
create other creditors using the bond as security.

 

47. AMOUNT OF PERFORMANCE BOND

The initial amount of the Performance Bond shall be equal to 100% of the total
capitation payment expected to be paid to the Contractor in the first month of
the contract year, or as determined by AHCCCS. The total capitation amount
(including delivery supplement) excludes premium tax. This requirement must be
satisfied by the Contractor no later than 30 days after notification by AHCCCS
of the amount required. Thereafter, AHCCCS shall review the capitation amounts
of the Contractor on a monthly basis to determine if the Performance Bond must
be increased. The Contractor shall have 30 days following notification by AHCCCS
to increase the amount of the Performance Bond. The Performance Bond amount that
must be maintained after the contract term shall be sufficient to cover all
outstanding liabilities and will be determined by AHCCCS. The Contractor may not
change the amount of the performance bond without prior written approval from
AHCCCS, Division of Health Care Management. Refer to ACOM Policy 305 for more
details.

 

48. ACCUMULATED FUND DEFICIT

The Contractor and its owners must review for accumulated fund deficits on a
quarterly and annual basis. In the event the Contractor has a fund deficit, the
Contractor and its owners shall fund the deficit through capital contributions
in a form acceptable to AHCCCS. The capital contributions must be for the period
in which the deficit is reported and shall occur within 30 days of the financial
statement due to AHCCCS. AHCCCS at its sole discretion may impose a different
timeframe other than the 30 days required in this paragraph. AHCCCS may, at its
option, impose enrollment caps in any or all GSA’s as a result of an accumulated
deficit, even if unaudited.

 

49. ADVANCES, DISTRIBUTIONS, LOANS AND INVESTMENTS

The Contractor shall not, without the prior approval of AHCCCS, make any
advances, distributions, loans, loan guarantees, or investments, including, but
not limited to those to related parties or affiliates including another fund or
line of business within its organization. The Contractor shall not, without
prior approval of AHCCCS, make loans or advances to providers in excess of
$50,000. All requests for prior approval are to be submitted to the AHCCCS,
Division of Health Care Management, as specified in Attachment F3, Contractor
Chart of Deliverables. Refer to ACOM Policy 418 for further information.

 

50. FINANCIAL VIABILITY STANDARDS

The Contractor must comply with the AHCCCS-established financial viability
standards. On a quarterly basis, AHCCCS will review the following ratios with
the purpose of monitoring the financial health of the Contractor: current ratio;
equity per member; medical expense ratio; and the administrative cost
percentage. These same standards will be reviewed for the financial statements
applicable to the Contractor’s Medicare line of business if the Contractor is
certified by AHCCCS.

 

  98   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

Sanctions may be imposed if the Contractor does not meet these financial
viability standards. AHCCCS will take into account the Contractor’s unique
programs for managing care and improving the health status of members when
analyzing medical expense and administrative ratio results. However, if a
critical combination of the financial viability standards is not met, or if the
Contractor’s experience differs significantly from other Contractors, additional
monitoring, such as monthly reporting, may be required.

FINANCIAL VIABILITY STANDARDS – Acute Care

 

Current Ratio    Current assets divided by current liabilities. “Current assets”
includes any long-term investments that can be converted to cash within 24 hours
without significant penalty (i.e., greater than 20%).    Standard: At least 1.00
   If current assets include a receivable from a parent company, the parent
company must have liquid assets that support the amount of the inter-company
loan. Equity per Member    Unrestricted equity, less on-balance sheet
performance bond, divided by the number of members enrolled at the end of the
period.    Standard: At least     $170 for Contractors with enrollment < 100,000
                                     $115 for Contractors with enrollment of
100,000+    Additional information regarding the Equity per Member requirement
may be found in ACOM Policy 305. Medical Expense Ratio    Total medical expenses
less TPL divided by the sum of total PPC and prospective capitation + Delivery
Supplement + All Reconciliation Settlements + Reinsurance less premium tax   
Standard: At least 85% Administrative Cost Percentage    Total administrative
expenses divided by the sum of total PPC and prospective capitation + Delivery
Supplement + All Reconciliation Settlements + Reinsurance less premium tax   
Standard: No greater than 10% FINANCIAL VIABILITY STANDARD – Medicare Advantage
Plan Certified by AHCCCS Equity per Member    Unrestricted equity, less
on-balance sheet performance bond, divided by the number of Medicare Advantage
Plan dual eligible members enrolled at the end of the period.    Standard: At
least $350

Additional information regarding the Equity per Member requirement may be found
in ACOM Policy 313.

 

  99   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

The Contractor shall comply with all financial reporting requirements contained
in Attachment F3, Contractor Chart of Deliverables and the AHCCCS Financial
Reporting Guide for Acute Care Contractors, a copy of which may be found on the
AHCCCS website. This reporting is required for both the Acute Care and Medicare
lines of business, regardless of the licensing or certifying entity for the
Medicare Advantage Plan. If the Contractor is a Medicare Advantage Plan licensed
through the Department of Insurance, quarterly reporting to AHCCCS is required
for informational purposes only. The required reports are subject to change
during the contract term and are summarized in Attachment F3, Contractor Chart
of Deliverables. See ACOM Policy 305 for more detail.

 

51. SEPARATE INCORPORATION

Within 120 days of contract award, a non-governmental Contractor shall have
established a separate corporation for the purposes of this contract, whose sole
activity is the performance of the requirements of this contract or other
contracts with AHCCCS.

 

52. MERGER, ACQUISITION, REORGANIZATION, JOINT VENTURE AND CHANGE IN OWNERSHIP

A merger, acquisition, reorganization, joint venture, and change in ownership of
the Contractor shall require prior approval of AHCCCS, as specified in ACOM
Policy 317 and Attachment F3, Contractor Chart of Deliverables. The Contractor
must submit notification and a detailed transition plan to AHCCCS 180 days prior
to the effective date as outlined in ACOM Policy 317. The purpose of the plan
review is to ensure uninterrupted services to members, evaluate the new entity’s
ability to maintain and support the contract requirements, and to ensure that
services to members are not diminished and that major components of the
organization and AHCCCS programs are not adversely affected by such merger,
reorganization, joint venture or change in ownership.

A merger, acquisition, reorganization, joint venture, and change in ownership of
the Contractor may require a contract amendment. If the Contractor does not
obtain prior approval, or AHCCCS determines that a merger, acquisition,
reorganization, joint venture or change in ownership is not in the best interest
of the State, AHCCCS may terminate this contract pursuant to Section E, Contract
Terms and Conditions, Paragraph 44, Temporary Management/Operation of a
Contractor and Termination. AHCCCS may offer open enrollment to the members
assigned to the Contractor should a merger, acquisition, reorganization, joint
venture, or change in ownership occur. AHCCCS will not permit one organization
to own or manage more than one contract within the same program in the same GSA.

 

53. COMPENSATION

The method of compensation under this contract will be Prior Period Coverage
(PPC) capitation, prospective capitation, delivery supplement, and reinsurance,
as described and defined within this contract and appropriate laws, regulations
or policies.

Actuaries establish the capitation rates using practices established by the
Actuarial Standards Board. AHCCCS provides the following data to its actuaries
for the purposes of rebasing and/or updating the capitation rates:

 

a. Utilization and unit cost data derived from adjudicated encounters

 

b. Both audited and unaudited financial statements reported by the Contractor

 

c. Market basket inflation trends

 

d. AHCCCS Fee-For-Service schedule pricing adjustments

 

e. Programmatic or Medicaid covered service changes that affect reimbursement

 

f. Other changes to medical practices or administrative requirements that affect
reimbursement

AHCCCS adjusts its rates to best match payment to risk. This further ensures the
actuarial basis for the capitation rates. AHCCCS utilizes a national
episodic/diagnostic risk adjustment model that will be applied to all
prospective capitation rates for all risk groups (excluding supplemental
payments). AHCCCS’ actuaries shall determine if Adults > 106% FPL will or will
not be included in risk adjustment. Additional risk factors that may be
considered in capitation rate development include:

 

a. Reinsurance (as described in Section D, Paragraph 57, Reinsurance)

 

  100   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

b. Age/Gender

 

c. Medicare enrollment

 

d. Delivery supplemental payment

 

e. Geographic Service Area adjustments

 

f. Risk sharing arrangements for specific populations

 

g. Member specific statistics, e.g. member acuity, member choice, member
diagnosis, etc.

The above information is reviewed by AHCCCS’ actuaries in renewal years to
determine if adjustments are necessary. A Contractor may cover services that are
not covered under the State Plan or the Arizona Medicaid Section 1115
Demonstration Waiver Special Terms and Conditions approved by CMS; however those
services are not included in the data provided to actuaries for setting
capitation rates [42 CFR 438.6(e)] (Section 1903(i) and 1903(i)(17) of the
Social Security Act).xvii Graduate Medical Education payments (GME) are not
included in the capitation rates but paid out separately consistent with the
terms of Arizona’s State Plan.xviii Likewise, because AHCCCS does not delegate
any of its responsibilities for administering Electronic Health Record (EHR)
incentive payments to the Contractor, EHR payments are also excluded from the
capitation rates and are paid out separately by AHCCCS pursuant to Section 4201
of the HITECH Act , 42 USC 1396b(t), and 42 CFR 495.300 et seq.xix

In instances in which AHCCCS has specialty contracts or legislation/policy
limits the allowable reimbursement for certain services or pharmaceuticals, the
amount to be used in the capitation rate setting process and reconciliations
will be the lesser of the contracted/mandated amount or the Contractor paid
amount.

Prospective Capitation: The Contractor will be paid capitation for all
prospective member months, including partial member months. This capitation
includes the cost of providing medically necessary covered services to members
during the prospective period coverage.

Prior Period Coverage (PPC) Capitation: Except for SOBRA Family Planning
services, and KidsCare, the Contractor will be paid capitation for all PPC
member months, including partial member months. This capitation includes the
cost of providing medically necessary covered services to members during prior
period coverage. The PPC capitation rates will be set by AHCCCS and will be paid
to the Contractor along with the prospective capitation described above. The
Contractor will not receive PPC capitation for newborns of members who are
enrolled at the time of delivery. There is no PPC capitation for members
enrolled with the Contractor who are initially found eligible for AHCCCS through
Hospital Presumptive Eligibility. These members will receive coverage of
services during the PPC period through AHCCCS Fee-For-Service.

Reconciliation of Prospective Costs to Reimbursement: AHCCCS will reconcile the
Contractor’s prospective medical cost expenses to prospective net capitation
paid to the Contractor. Refer to ACOM Policy 311 CYE 14 AND FORWARD for further
details. This reconciliation will limit the Contractor’s profits and losses as
follows:

 

Profit

   MCO Share     State Share     Max MCO
Profit     Cumulative
MCO Profit  

<= 3%

     100 %      0 %      3 %      3 % 

> 3% and <= 6 %

     50 %      50 %      1.5 %      4.5 % 

> 6%

     0 %      100 %      0 %      4.5 % 

 

  101   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

Loss

   MCO Share     State Share     Max MCO
Loss     Cumulative
MCO Loss  

<= 3%

     100 %      0 %      3 %      3 % 

> 3%

     0 %      100 %      0 %      3 % 

Reconciliation of PPC Costs to Reimbursement: AHCCCS will reconcile the
Contractor’s PPC medical cost expenses to PPC capitation paid to the Contractor
during the year. This reconciliation will limit the Contractor’s profits and
losses to 2%. Any losses in excess of 2% will be reimbursed to the Contractor,
and likewise, profits in excess of 2% will be recouped. Refer to ACOM Policy 302
CYE 14 AND FORWARD for further details.

Reconciliation of Adult Group above 106% Federal Poverty Level Costs to
Reimbursement (Adults > 106%): AHCCCS will reconcile the Contractor’s
Prospective and PPC medical cost expenses to Prospective and PPC capitation paid
to the Contractor during the contract year for the Adults > 106%. This
reconciliation will limit the Contractor’s profits and losses to 1%. Any losses
in excess of 1% will be reimbursed to the Contractor, and likewise, profits in
excess of 1% will be recouped. Refer to ACOM Policy 316 CYE14 AND FORWARD for
further details.

Reconciliation of Value-Based Purchasing Initiative: AHCCCS will settle the
Contractor’s quality contributions and quality distributions through a
reconciliation. Quality distributions in excess of quality contributions will be
paid to the Contractor. Quality contributions in excess of quality distributions
will be recouped from the Contractor. Value-Based Purchasing (VBP) payments made
by the Contractor to providers will be incorporated in the reconciliation. Refer
to ACOM Policy 315 CYE16 for further details.

Cost Settlement for Primary Care Payment Parity: The Patient Protection and
Affordable Care Act (ACA) requires that the Contractor make enhanced payments
for primary care services delivered by, or under the supervision of, a physician
with a specialty designation of family medicine, general internal medicine, or
pediatric medicine. [11/06/2012 final rule, 42 CFR 438.6(c)(5)(vi), 42 CFR
447.400(a)] The Contractor shall base enhanced primary care payments on the
Medicare Part B fee schedule rate or, if greater, the payment rate that would be
applicable in 2013 and 2014 using the CY 2009 Medicare physician fee schedule
conversion factor. If no applicable rate is established by Medicare, the
Contractor shall use the rate specified in a fee schedule established by CMS.
[11/06/2012 final rule, 42 CFR 438.6(c)(5)(vi), 42 CFR 447.405] The Contractor
shall make enhanced primary care payments for all Medicaid-covered Evaluation
and Management (E&M) billing codes 99201 through 99499 and Current Procedural
Terminology (CPT) vaccine administration codes 90460, 90461, 90471, 90472,
90473, and 90474, or their successor codes. [11/06/2012 final rule, 42 CFR
438.6(c)(5)(vi), 42 CFR 447.405(c)]xx AHCCCS has developed an enhanced fee
schedule containing the qualifying codes using the 2009 Medicare conversion
factor in compliance with the greater-of requirement. The enhanced payments
apply only to services provided on and after January 1, 2013 by qualified
providers, who self-attest to AHCCCS as defined in the federal regulations.
These reimbursement requirements for the enhanced payments apply to payments
made for dates of service January 1, 2013 through December 31, 2014. The
Contractor shall reprocess all qualifying claims for qualifying providers back
to January 1, 2013 dates of service with no requirements that providers
re-submit claims or initiate any action. The Contractor shall not apply any
discounts to the enhanced rates.

In the event that a provider retroactively loses his/her qualification for
enhanced payments, the Contractor shall identify impacted claims and
automatically reprocess for the recoupment of enhanced payments. It is expected
that this reprocessing will be conducted by the Contractor without requirement
of further action by the provider.

AHCCCS will make quarterly cost-settlement payments to the Contractor. The
cost-settlement payment is a separate payment arrangement from the capitation
payment. (CMS Medicaid Managed Care Payment for PCP Services in 2013 and 2014:
Technical Guide and Rate Setting Practices) Cost Settlement payments will be
based upon adjudicated/approved encounter data.xxi This data will provide the
necessary documentation to AHCCCS, sufficient to enable AHCCCS and CMS to ensure
that primary care enhanced payments were made

 

  102   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

to network providers. [11/06/2012 final rule, 42 CFR 438.6(c)(5)(vi)(B)] xxii
The Contractor will be required to refund payments to AHCCCS for any reduced
claim payments in the event that a provider is subsequently “decertified” for
enhanced payments due to audit or other reasons.

Refer to ACOM Policy 207 for further details.

Delivery Supplement: When the Contractor has an enrolled woman who delivers
during a prospective enrollment period, the Contractor will be entitled to a
supplemental payment. Supplemental payments will not apply to women who deliver
in a prior period coverage time period, or State Only Transplant members. AHCCCS
reserves the right at any time during the term of this contract to adjust the
amount of this payment for women who deliver at home. See ACOM Policy 310.

Health Insurer Fee: Section 9010 of the Patient Protection and Affordable Care
Act (ACA) requires that the Contractor, if applicable, pay a Health Insurer
Assessment Fee (HIF) annually beginning in 2014 based on its respective market
share of premium revenues from the preceding year. Subject to the receipt of
documentation from the Contractor regarding the amount of the Contractor’s
liability for the HIF, AHCCCS shall make a capitation rate adjustment consistent
with a methodology approved by CMS to approximate the cost associated with the
HIF. The cost of the Assessment Fee will include both the Assessment Fee itself
and the corporate income tax liability the Contractor incurs related to the
Assessment Fee. The Contractor must submit the items specified in Attachment F3,
Contractor Chart of Deliverables to the DHCM Finance Manager. See ACOM Policy
320 with further details.

For Fee Year 2017, the Federal Government has placed a suspension for HIF taxes
that would be paid in 2017 based on revenue received in 2016. Therefore, AHCCCS
will suspend Contractor submission of the Form 8963, Report of Health Insurance
Provider Information, and ACOM Policy 320, Attachment B, Health Insurer Fee
Liability Reporting Template, related to Fee Year 2017 due September 30, 2017.
AHCCCS will not make HIF payments to the Contractor for fee year 2017.
Additionally, AHCCCS will suspend Contractor submission of the copies of its
federal and state filings for fee year 2017 due April 30, 2018.

State Only Transplants Option 1 and Option 2: The Contractor will only be paid
capitation for an administrative component for those member months the member is
enrolled with the Contractor. For Option 1 members the Contractor will be paid
the administrative component up to a 12-month continuous period of extended
eligibility. For Option 2 members the administrative component will be paid for
the period of time the transplant is scheduled or performed. All medically
necessary covered services will be reimbursed 100% with no deductible through
Reinsurance payments based on adjudicated encounters. Delivery supplemental
payments will not apply to women who deliver during the 12 month continuous
period of extended eligibility specified as Option 1.

 

54. PAYMENTS TO CONTRACTORS

Subject to the availability of funds, AHCCCS shall make payments to the
Contractor in accordance with the terms of this contract provided that the
Contractor’s performance is in compliance with the terms and conditions of this
contract. Payment must comply with requirements of A.R.S. Title 36. AHCCCS
reserves the option to make payments to the Contractor by wire or National
Automated Clearing House Association (NACHA) transfer and will provide the
Contractor at least 30 days’ notice prior to the effective date of any such
change.

Where payments are made by electronic funds transfer, AHCCCS shall not be liable
for any error or delay in transfer or indirect or consequential damages arising
from the use of the electronic funds transfer process. Any charges or expenses
imposed by the bank for transfers or related actions shall be borne by the
Contractor. Except for adjustments made to correct errors in payment, and as
otherwise specified in this contract, any savings remaining to the Contractor as
a result of favorable claims experience and efficiencies in service delivery at
the end of the contract term may be kept by the Contractor.

 

  103   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

All funds received by the Contractor pursuant to this contract shall be
separately accounted for in accordance with generally accepted accounting
principles.

Except for monies received from the collection of third-party liabilities, the
only source of payment to the Contractor for the services provided hereunder is
from funds under the control of the AHCCCS. An error discovered by the State, in
the amount of fees paid to the Contractor, with or without an audit, will be
subject to adjustment or repayment by AHCCCS via a recoupment from future
payment(s) to the Contractor, or by making an additional payment to the
Contractor. When the Contractor identifies an overpayment, AHCCCS must be
notified and reimbursed within 30 days of identification.

No payment due the Contractor by AHCCCS may be assigned or pledged by the
Contractor. This section shall not prohibit AHCCCS at its sole option from
making payment to a fiscal agent hired by the Contractor.

 

55. CAPITATION ADJUSTMENTS

Except for changes made specifically in accordance with this contract, the rates
set forth in Section B shall not be subject to re-negotiation during the
contract period. AHCCCS may, at its option, review capitation rates to determine
if a capitation adjustment is needed for reasons including, but not limited to,
the following:

 

  •   Program changes

 

  •   Legislative requirements

 

  •   Changes in trend assumptions

 

  •   Updated encounter experience

 

  •   Actuarial assumptions

If a capitation rate adjustment is determined necessary, the adjustment and
assumptions may be discussed with the Contractor prior to modifying capitation
rates. The Contractor may request a review of a program change if it believes
the program change was not equitable; AHCCCS will not unreasonably withhold such
a review.

The Contractor is responsible for notifying AHCCCS of program and/or expenditure
changes initiated by the Contractor during the contract period that may result
in material changes to the current or future capitation rates.

Contractor Default: If the Contractor is in any manner in default in the
performance of any obligation under this contract, AHCCCS may, at its option and
in addition to other available remedies, adjust the amount of payment until
there is satisfactory resolution of the default.

Change in Member Status: The Contractor shall reimburse AHCCCS and/or AHCCCS may
deduct from future monthly capitation for any portion of a month during which
the Contractor was not at risk due to, for example:

 

a. Death of a member

 

b. Inmate of a public institution

 

c. Duplicate capitation to the same Contractor

 

d. Adjustment based on change in member’s contract type

 

e. Voluntary withdrawal

AHCCCS reserves the right to modify its policy on capitation recoupments at any
time during the term of this Contract.

Inmate of a Public Institution Reporting: Several counties are submitting daily
files of all inmates entering their jail and all inmates released. AHCCCS will
match these files against the database of active AHCCCS members. AHCCCS members
who become incarcerated will be disenrolled from their Contractor and placed in
a “no-pay” status for the duration of their incarceration or their eligibility
period if shorter. AHCCCS will provide the Contractor with incarceration
information for the member on the Contractor’s 834 file. The file will indicate
an “IE” code for ineligible associated with the disenrollment. The file will
also include a data element indicating

 

  104   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

the County of jurisdiction and “CTYPRI” as the new health plan of enrollment due
to incarceration. Upon release from jail, the member will be enrolled using the
current enrollment rules and hierarchy as follows: SMI designation, Native
American on reservation, re-enroll with their previous Contractor if less than
90 days from disenrollment, or enrollment choice or auto-assign if more than 90
days from disenrollment. A member is eligible for covered services until the
effective date of the member’s “no-pay” status.

If the Contractor becomes aware of a member who becomes an inmate of a public
institution and who is not identified in the AHCCCS reporting above, the
Contractor must notify AHCCCS for an eligibility determination. Notifications
must be sent via email to the following email address: MCDUJustice@azahcccs.gov

Notifications must include:

 

a. AHCCCS ID

 

b. Name

 

c. Date of Birth (DOB)

 

d. When incarcerated

 

e. Where incarcerated

The Contractor does not need to report members incarcerated with the Arizona
Department of Corrections.

 

56. MEMBER BILLING AND LIABILITY FOR PAYMENT

AHCCCS registered providers may charge AHCCCS members for services which are
excluded from AHCCCS coverage or which are provided in excess of AHCCCS limits
according to the guidelines set forth in A.A.C. R9-22-702.

The Contractor must ensure that members are not held liable for:

 

a. The Contractor’s or any subcontractor’s debts in the event of Contractor’s or
the subcontractor’s insolvency [42 CFR 438.106(a)];

 

b. Covered services provided to the member except as permitted under A.A.C.
R9-22-702, [42 CFR 438.106(b)(1)]; or,

 

c. Payments to the Contractor or any subcontractors for covered services
furnished under a contract, referral or other arrangement, to the extent that
those payments are in excess of the amount the member would owe if the
Contractor or any subcontractor provided the services directly [42 CFR
438.106(b)(2); 42 CFR 438.106(c); 42 CFR 438.6(l); 42 CFR 438.230].

 

57. REINSURANCE

Reinsurance is a stop-loss program provided by AHCCCS to the Contractor for the
partial reimbursement of covered medical services incurred for a member beyond
an annual deductible level. AHCCCS is self-insured for the reinsurance program
which is characterized by an initial deductible level and a subsequent
coinsurance percentage. The coinsurance percentage is the rate at which AHCCCS
will reimburse the Contractor for covered services incurred above the
deductible. The deductible is the responsibility of the Contractor. Deductible
levels are subject to change by AHCCCS during the term of this contract. Any
change would have a corresponding impact on capitation rates. The reinsurance
contract year is the year beginning on October 1 and ending on September 30.
Refer to the AHCCCS Reinsurance Policy Manual for further details on the
Reinsurance Program.

 

  105   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

The table below represents deductible and coinsurance levels. See specific case
types below for coverage details.

 

Reinsurance Case Type

   Deductible      Coinsurance  

Regular Reinsurance including reinsurance for dual eligible members with GMH/SA
needs (See specific details below)

   $ 25,000         75 % 

Catastrophic Reinsurance

     NA         85 % 

Transplant and Other Case Types

    
  See specific
paragraphs below   
       
  See specific
paragraphs below   
  

Annual deductible levels apply to all members except for State Only Transplant.
These deductible levels are subject to change by AHCCCS during the term of this
contract. Any change in deductible levels will have a corresponding impact on
capitation rates.

PPC expenses are not covered for any members under the reinsurance program
unless they qualify under transplant reinsurance.

Reinsurance Case Types

For all reinsurance case types, in the instances in which AHCCCS has specialty
contracts or legislation/policy limits the allowable reimbursement for certain
services or pharmaceuticals the amount to be used in the computation of
reinsurance will be the lesser of the contracted/mandated amount or the
Contractor paid amount.

Regular Reinsurance: Regular reinsurance covers partial reimbursement of covered
inpatient facility medical services. This coverage applies to prospective
enrollment periods. In certain situations as outlined in the AHCCCS Reinsurance
Policy Manual, per diem rates paid for nursing facility services provided within
30 days of an acute hospital stay, including room and board, provided in lieu of
hospitalization for up to 90 days in any contract year shall be eligible for
reinsurance coverage. Same-day admit-and-discharge services do not qualify for
reinsurance. Regular reinsurance coverage for dual eligible members with GMH/SA
needs covers behavioral health services provided at inpatient acute facilities
only; services provided by any other inpatient provider type, including but not
limited to residential treatment centers and subacute facilities, are not
eligible for reinsurance reimbursement. See the Reinsurance Policy Manual for
additional details.

Catastrophic Reinsurance: The Catastrophic Reinsurance program encompasses
members receiving certain biotech drugs and those members diagnosed with
hemophilia, von Willebrand’s Disease or Gaucher’s Disease, as follows:

Biotech Drugs: Catastrophic reinsurance is available to cover the cost of
certain biotech drugs when medically necessary. The biotech drugs covered under
reinsurance may be reviewed by AHCCCS at the start of each contract year. Refer
to the AHCCCS Reinsurance Policy Manual for a complete list of the approved
biotech drugs. When a generic equivalent of a biotech drug is available, AHCCCS
will reimburse at the lesser of the biotech drug or its generic equivalent for
reinsurance purposes, unless the generic equivalent is contra-indicated for a
specific member.

Hemophilia: Catastrophic reinsurance coverage is available for all members
diagnosed with Hemophilia.

Von Willebrand’s Disease: Catastrophic reinsurance coverage is available for all
members diagnosed with von Willebrand’s Disease who are non-DDAVP responders and
dependent on Plasma Factor VIII.

 

  106   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

Gaucher’s Disease: Catastrophic reinsurance is available for members diagnosed
with Gaucher’s Disease classified as Type I and are dependent on enzyme
replacement therapy.

For additional detail and restrictions refer to the AHCCCS Reinsurance Policy
Manual and the AMPM. There are no deductibles for catastrophic reinsurance
cases. For member’s receiving biotech drugs, AHCCCS will reimburse at 85% of the
cost of the drug only. For those members diagnosed with hemophilia, von
Willebrand’s Disease and Gaucher’s Disease, all medically necessary covered
services provided during the contract year shall be eligible for reimbursement
at 85% of the AHCCCS allowed amount or the Contractor’s paid amount, whichever
is lower, depending on the subcap/CN1 code indicated on the encounter.

AHCCCS holds a specialty contract for anti-hemophilic agents and related
services for hemophilia. The Contractor may access anti-hemophilic agents and
related pharmaceutical services for hemophilia or von Willebrand’s under the
terms and conditions of the specialty contract for members enrolled in their
plans. In that instance, the Contractor is the authorizing payor. As such, the
Contractor will provide prior authorization, care coordination, and
reimbursement for all components covered under the contract for their members. A
Contractor utilizing the contract will comply with the terms and conditions of
the contract. A Contractor may use the AHCCCS contract or contract with a
provider of their choice. Reinsurance coverage for anti-hemophilic blood factors
will be limited to 85% of the AHCCCS contracted amount or the Contractor’s paid
amount, whichever is lower.

The Contractor must notify AHCCCS, DHCM Medical Management, of cases identified
for catastrophic reinsurance coverage, as specified in Attachment F3, Contractor
Chart of Deliverables. Catastrophic reinsurance will be paid for a maximum
30-day retroactive period from the date of notification to AHCCCS.

All catastrophic claims are subject to medical review by AHCCCS.

Transplant Reinsurance: This program covers members who are eligible to receive
covered major organ and tissue transplantation. Refer to the AMPM and the AHCCCS
Reinsurance Policy Manual for covered services for organ and tissue transplants.
Reinsurance coverage for transplants received at an AHCCCS contracted facility
is paid at the lesser of 85% of the AHCCCS contract amount for the
transplantation services rendered or 85% of the Contractor’s paid amount. A new
component for follow-up care post-transplant has been added to the transplant
contracts. Reinsurance for these components will follow the regular reinsurance
reimbursement, including a deductible requirement. Reinsurance coverage for
transplants received at a non-AHCCCS contracted facility is paid the lesser of
85% of the lowest AHCCCS contracted rate, for the same organ or tissue, or the
Contractor paid amount. The new follow-up care component will receive
reinsurance coverage in accordance with regular reinsurance reimbursement,
including a deductible requirement. The AHCCCS contracted transplantation rates
may be found on the AHCCCS website. The Contractor must notify AHCCCS, DHCM
Medical Management when a member is referred to a transplant facility for
evaluation for an AHCCCS-covered organ transplant. In order to qualify for
reinsurance benefits, the notification must be received by AHCCCS Medical
Management within 30 days of referral to the transplant facility for evaluation.

If a Contractor intends to use an out of State transplant facility for a covered
transplant and AHCCCS already holds an in State contract for that transplant
type, the Contractor must obtain prior approval from the AHCCCS Medical
Director. If no prior approval is obtained, and the Contractor incurs costs at
the out of State facility, those costs will not be eligible for either
transplant or regular reinsurance.

Option 1 and Option 2 Transplant Services: Reinsurance coverage for State Only
Option 1 and Option 2 members (as described in Section D, Paragraph 2,
Eligibility Categories) for transplants received at an AHCCCS contracted
facility is paid at the lesser of 100% of the AHCCCS contract amount for the
transplantation services rendered, or the Contractor paid amount, less the
transplant share of cost. For transplants received at a facility not contracted
with AHCCCS, payment is made at the lesser of 100% of the lowest AHCCCS
contracted amount for the transplantation services rendered, or the Contractor
paid amount, less the transplant share of cost. All Option 1 and Option 2
transplants are subject to the terms regarding out of

 

  107   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

State transplants set forth above and in the AHCCCS Reinsurance Policy Manual.
The AHCCCS contracted transplantation rates may be found on the AHCCCS website.
When a member is referred to a transplant facility for evaluation for an
AHCCCS-covered organ transplant, the Contractor shall notify AHCCCS, DHCM
Medical Management as specified in the AMPM Chapter 300.

Option 1 Non-transplant Reinsurance: All medically necessary covered services
provided to Option 1 members, unrelated to the transplant, shall be eligible for
reimbursement, with no deductible, at 100% of the Contractor’s paid amount based
on adjudicated encounters.

Other Reinsurance: For all reinsurance case types other than transplants, the
Contractor will be reimbursed 100% for all medically necessary covered expenses
provided in a contract year, after the Contractor paid amount in the reinsurance
case reaches $650,000. It is the responsibility of the Contractor to notify
AHCCCS, DHCM, Reinsurance Supervisor, once a reinsurance case reaches $650,000.
Failure to notify AHCCCS or failure to adjudicate encounters appropriately
within 15 months from the end date or service will disqualify the related
encounters for 100% reimbursement consideration.

Encounter Submission and Payments for Reinsurance

Encounter Submission: All reinsurance associated encounters, except as provided
below for “Disputed Matters,” must reach a clean claim status within 15 months
from the end date of service, or date of eligibility posting, whichever is
later.

Encounters for claims which cross over contract years will not be eligible for
reinsurance.

AHCCCS will not pay reinsurance on encounters for interim claims. The final
claim submitted by a hospital associated with the full length of the patient
stay will be eligible for reinsurance consideration as long as the days of the
hospital stay do not cross contract years.

AHCCCS will not pay reinsurance on encounters containing any PPC for regular,
catastrophic and other reinsurance case types. Splitting claims for the purpose
of separating PPC from prospective enrollment is not permitted.

Disputed Matters: For encounters which are the subject of a member appeal,
provider claim dispute, or other legal action, including an informal resolution
originating from a request for a formal claim dispute or member appeal, the
Contractor has the greater of: 1) 90 days from the date of the final decision in
that proceeding/action or 2) 15 months from the end date of service/date of
eligibility posting to file the reinsurance claim AND for the reinsurance claim
to reach clean claim status. Therefore, reinsurance claims for disputed matters
will be considered timely if the Contractor files such claims in clean claim
status no later than 90 days from the date of the final decision in that
proceeding/action even though the 15 month deadline has expired.

Failure to submit encounters in clean claim status within the applicable
timeframes specified above will result in the denial of reinsurance. The
association of an encounter to a reinsurance case does not automatically qualify
the encounter for reinsurance reimbursement.

The Contractor must void encounters for any claims that are recouped in full.
For recoupments that result in a reduced claim value or any adjustments that
result in an increased claim value, replacement encounters must be submitted.
See the AHCCCS Reinsurance Policy Manual for further details. The Contractor
should refer to Section D, Paragraph 65, Encounter Data Reporting, for
additional encounter reporting requirements.

Payment of Regular and Catastrophic Reinsurance Cases: AHCCCS will reimburse a
Contractor for costs incurred in excess of the applicable deductible level,
subject to coinsurance percentages and Medicare/TPL payment, less any applicable
quick pay discounts, slow payment penalties and interest. Amounts in excess of
the deductible level shall be paid based upon costs paid by the Contractor,
minus the coinsurance and Medicare/TPL payment, unless the costs are paid under
a subcapitated arrangement. In subcapitated

 

  108   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

arrangements, AHCCCS shall base reimbursement of reinsurance encounters on the
lower of the AHCCCS allowed amount or the reported health plan paid amount,
minus the coinsurance and Medicare/TPL payment and applicable quick pay
discounts, slow payment penalties and interest.

When a member with an annual enrollment choice changes Contractors within a
contract year, for reinsurance purposes, costs incurred for that member do not
follow the member to the receiving Contractor. Encounters from the Contractor
the member is leaving (for dates of service within the current contract year)
will not be applied toward the receiving Contractor’s deductible level. For
further details regarding this policy and other reinsurance policies refer to
the AHCCCS Reinsurance Policy Manual.

Payment of Transplant Reinsurance Cases: Reinsurance benefits are based upon the
lower of the AHCCCS contract amount or the Contractor’s paid amount, subject to
coinsurance percentages. The Contractor is required to submit all supporting
encounters for transplant services. Reinsurance payments are linked to
transplant encounter submissions. In order to receive reinsurance payment for
transplant stages, billed amounts and health plan paid amounts for adjudicated
encounters must agree with related claims and/or invoices. Timeliness for each
stage payment will be calculated based on the latest adjudication date for the
complete set of encounters related to the stage. Refer to the AHCCCS Reinsurance
Policy Manual for the appropriate billing of transplant services.

Reinsurance Audits

AHCCCS may, at a later date, perform medical audits on reinsurance cases. Terms
of the audit process will be disclosed prior to implementation of the audits
providing the Contractor with appropriate advance notice.

 

58. COORDINATION OF BENEFITS AND THIRD PARTY LIABILITY

AHCCCS is the payor of last resort unless specifically prohibited by applicable
State or Federal law. This means AHCCCS shall be used as a source of payment for
covered services only after all other sources of payment have been exhausted.
The Contractor shall take reasonable measures to identify potentially legally
liable third party sources.

If the Contractor discovers the probable existence of a liable third party that
is not known to AHCCCS, or identifies any change in coverage, the Contractor
must report the information within 10 days of discovery, as specified in
Attachment F3, Contractor Chart of Deliverables. Failure to report these cases
may result in one of the remedies specified in Section D, Paragraph 72,
Sanctions. AHCCCS will provide the Contractor with a file of all other coverage
information, for the purpose of updating the Contractor’s files, as described in
the AHCCCS Technical Interface Guidelines.

The Contractor shall coordinate benefits in accordance with 42 CFR 433.135 et
seq., A.R.S. §36-2903, and A.A.C. R9-22-1001 et seq., so that costs for services
otherwise payable by the Contractor are cost avoided or recovered from a liable
third party [42 CFR 434.6(a)(9)]. The term “State” shall be interpreted to mean
“Contractor” for purposes of complying with the Federal regulations referenced
above. The Contractor may require subcontractors to be responsible for
coordination of benefits for services provided pursuant to this contract. The
two methods used for coordination of benefits are cost avoidance and
post-payment recovery. The Contractor shall use these methods as described in
A.A.C. R9-22-1001 et seq., Federal and State law, and AHCCCS Policy.

Cost Avoidance

The Contractor shall take reasonable measures to determine all legally liable
parties. This refers to any individual, entity or program that is or may be
liable to pay all or part of the expenditures for covered services. The
Contractor shall cost avoid a claim if it has established the probable existence
of a liable party at the time the claim is filed. For purposes of cost
avoidance, establishing liability takes place when the Contractor receives
confirmation that another party is, by statute, contract, or agreement, legally
responsible for the payment of a claim for a healthcare item or service
delivered to a member. If the probable existence of a

 

  109   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

party’s liability cannot be established, the Contractor must adjudicate the
claim. The Contractor must then utilize post-payment recovery which is described
in further detail below. If AHCCCS determines that the Contractor is not
actively engaged in cost avoidance activities, the Contractor shall be subject
to sanctions.

If a third party insurer other than Medicare requires the member to pay any
copayment, coinsurance or deductible, the Contractor is responsible for making
these payments in accordance with ACOM Policy 434.

Claims for inpatient stay for labor, delivery and postpartum care, including
professional fees when there is no global OB package, must be cost avoided. [42
CFR 433.139]

Timely Filing: The Contractor shall not deny a claim for timeliness if the
untimely claim submission results from a provider’s efforts to determine the
extent of liability.

Members Covered by both Medicare and Medicaid (Duals): See Section D, Paragraph
60, Medicare Services and Cost Sharing.

Members with a CRS Condition: Members under 21 years of age who are determined
to have a qualifying CRS condition will be enrolled with the CRS Contractor.
Members with private insurance or Medicare may use their private insurance or
Medicare provider networks to obtain services including those for the CRS
condition. The CRS Contractor is responsible for payment for services provided
to its enrolled members according to CRS coverage type. See ACOM Policy 426 for
CRS Contractor coverage responsibilities and coordination of benefits. If the
member has Medicare coverage, ACOM Policy 201 shall apply.

Post-Payment Recoveries

Post-payment recovery is necessary in cases where the Contractor has not
established the probable existence of a liable third party at the time services
were rendered or paid for, was unable to cost-avoid, or post-payment recovery is
required. In these instances, the Contractor must adjudicate the claim and then
utilize post-payment recovery processes which include: Pay and Chase,
Retroactive Recoveries Involving Commercial Insurance Payor Sources, and other
third party liability recoveries. Refer to ACOM Policy 434 for further guidance.

Pay and Chase: The Contractor shall pay the full amount of the claim according
to the AHCCCS Capped-Fee-For-Service Schedule or the contracted rate and then
seek reimbursement from any third party if the claim is for the following:

 

a. Prenatal care for pregnant women, including services which are part of a
global OB Package;

 

b. Preventive pediatric services, including Early and Periodic Screening
Diagnosis and Treatment (EPSDT) and administration of vaccines to children under
the Vaccines for Children (VFC) program;

 

c. Services covered by third party liability that are derived from an absent
parent whose obligation to pay support is being enforced by the Division of
Child Support Enforcement; or

 

d. Services for which the Contractor fails to establish the existence of a
liable third party at the time the claim is filed.

Retroactive Recoveries Involving Commercial Insurance Payor Sources: For a
period of two years from the date of service, the Contractor shall engage in
retroactive third party recovery efforts for claims paid to determine if there
are commercial insurance payor sources that were not known at the time of
payment. In the event a commercial insurance payor source is identified, the
Contractor must seek recovery from the commercial insurance. The Contractor is
prohibited from recouping related payments from providers, requiring providers
to take action, or requiring the involvement of providers in any way.

The Contractor has two years from the date of service to recover payments for a
particular claim, or to identify claims having a reasonable expectation of
recovery. A reasonable expectation of recovery is established when the
Contractor has affirmatively identified a commercial insurance payor source and
has begun the process of recovering payment. If AHCCCS determines that a
Contractor is tagging claims that do not meet these requirements, AHCCCS may
impose sanctions. After two years from the date of service, AHCCCS will direct
recovery efforts for any claims not tagged by the Contractor.

 

  110   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

AHCCCS will direct recovery efforts for retroactive recovery of claims not
previously identified by the Contractor as having a reasonable expectation of
recovery. Any recoveries obtained by AHCCCS through its recovery efforts will be
retained exclusively by AHCCCS and will not be shared with the Contractor.

The timeframe for submission of claims for recovery is limited to three years
from the date of service consistent with A.R.S. §36-2923 and the Deficit
Reduction Act of 2005 (Public Law 109-171).

See ACOM Policy 434 for details regarding encounter adjustments as a result of
retroactive recoveries and the processes for identifying claims that have a
reasonable expectation of recovery.

Other Third Party Liability Recoveries: The Contractor shall identify the
existence of potentially liable parties using a variety of methods, including
referrals, and data mining through the use of trauma code edits, utilizing the
codes provided by AHCCCS. The Contractor shall not pursue recovery in the
following circumstances, unless the case has been referred to the Contractor by
AHCCCS or AHCCCS’ authorized representative:

 

  •   Motor Vehicle Cases

 

  •   Other Casualty Cases

 

  •   Tort feasors

 

  •   Restitution Recoveries

 

  •   Worker’s Compensation Cases

Upon identification of a potentially liable third party for any of the above
situations, the Contractor shall, within 10 business days, report the
potentially liable third party to AHCCCS’ TPL Contractor for determination of a
mass tort, total plan case, or joint case, as specified in Attachment F3,
Contractor Chart of Deliverables. Failure to report these cases may result in
one of the remedies specified in Section D, Paragraph 72, Sanctions. A mass tort
case is a case where multiple plaintiffs or a class of plaintiffs have filed a
lawsuit against the same tort feasor(s) to recover damages arising from the same
or similar set of circumstances (e.g. class action lawsuits) regardless of
whether any reinsurance or Fee-For-Service payments are involved. A total plan
case is a case where payments for services rendered to the member are
exclusively the responsibility of the Contractor; no reinsurance or
Fee-For-Service payments are involved. By contrast, a “joint” case is one where
Fee-For-Service payments and/or reinsurance payments are involved. The
Contractor shall cooperate with AHCCCS’ authorized representative in all
collection efforts.

Total Plan Cases: In “total plan” cases, the Contractor is responsible for
performing all research, investigation, the mandatory filing of initial liens on
cases that exceed $250, lien amendments, lien releases, and payment of other
related costs in accordance with A.R.S. §36-2915 and A.R.S. §36-2916. The
Contractor shall use the AHCCCS-approved casualty recovery correspondence when
filing liens and when corresponding to others in regard to casualty recovery.
The Contractor may retain up to 100% of its recovery collections if all of the
following conditions exist:

 

a. Total collections received do not exceed the total amount of the Contractor’s
financial liability for the member;

 

b. There are no payments made by AHCCCS related to Fee-For-Service, reinsurance
or administrative costs (i.e., lien filing , etc.); and,

 

c. Such recovery is not prohibited by State or Federal law.

Prior to negotiating a settlement on a total plan case, the Contractor shall
notify AHCCCS or AHCCCS’ authorized TPL Contractor to ensure that there is no
reinsurance or Fee-For-Service payment that has been made by AHCCCS. Failure to
report these cases prior to negotiating a settlement amount may result in one of
the remedies specified in Section D, Paragraph 72, Sanctions.

 

  111   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

The Contractor shall report settlement information to AHCCCS, utilizing the
AHCCCS-approved casualty recovery Settlement Notification Form, within 10
business days from the settlement date or in an AHCCCS-approved monthly file, as
specified in Attachment F3, Contractor Chart of Deliverables. Failure to report
these cases may result in one of the remedies specified in Section D, Paragraph
72, Sanctions.

Joint and Mass Tort Cases: AHCCCS’ authorized representative is responsible for
performing all research, investigation and payment of lien-related costs,
subsequent to the referral of any and all relevant case information to AHCCCS’
authorized representative by the Contractor. In joint and mass tort cases,
AHCCCS’ authorized representative is also responsible for negotiating and acting
in the best interest of all parties to obtain a reasonable settlement and may
compromise a settlement in order to maximize overall reimbursement, net of legal
and other costs. The Contractor is responsible for responding to requests from
AHCCCS or AHCCCS’ TPL contractor to provide a list of claims related to the
joint or mass tort case within 10 business days of the request. The Contractor
will be responsible for their prorated share of the contingency fee. The
Contractor’s share of the contingency fee will be deducted from the settlement
proceeds prior to AHCCCS remitting the settlement to the Contractor.

Other Reporting Requirements

All TPL reporting requirements are subject to validation through periodic audits
and/or operational reviews which may include Contractor submission of an
electronic extract of the casualty cases, including open and closed cases. Data
elements may include, but are not limited to: the member’s first and last name;
AHCCCS ID; date of incident; claimed amount; paid/recovered amount; and case
status. The AHCCCS TPL Section shall provide the format and reporting schedule
for this information to the Contractor.

Title XXI (KidsCare) and BCCTP: Eligibility for KidsCare and BCCTP benefits
require that the applicant/member not be enrolled with any other creditable
health insurance plan. If the Contractor becomes aware of any such coverage, the
Contractor shall notify AHCCCS immediately. AHCCCS will determine if the other
insurance meets the creditable coverage definition in A.R.S. §36-2982(G).

Cost Avoidance/Recovery Report: The Contractor shall submit quarterly reports
regarding cost avoidance/recovery activities, as specified in Attachment F3,
Contractor Chart of Deliverables. The report shall be submitted in a format as
specified in the AHCCCS Program Integrity Reporting Guide.

Contract Termination: Upon termination of this contract, the Contractor will
complete the existing third party liability cases or make any necessary
arrangements to transfer the cases to AHCCCS’ authorized TPL representative.

 

59. COPAYMENTS

The Contractor is required to comply with A.A.C. R9-22-711, ACOM Policy 431 and
other directives by AHCCCS. Those populations exempt from copayments or subject
to non-mandatory (also known as nominal or optional) copayments may not be
denied services due to the inability to pay the copayment [42 CFR 438.108].
However, for those populations subject to mandatory copayments services may be
denied for the inability to pay the copayment.

 

60. MEDICARE SERVICES AND COST SHARING

The Contractor must pay most Medicare coinsurance and/or deductibles for covered
services provided to dual eligible members. However, there are different
cost-sharing responsibilities that apply to dual members based on a variety of
factors. The Contractor must limit their cost sharing responsibility according
to A.A.C. R9-29-301 and A.A.C. R9-29-302 and as further outlined in ACOM Policy
201. Refer to Section D, Paragraph 10, Scope of Services, for information
regarding prescription medication for Medicare Part D.

 

  112   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

Dual members shall have choice of all providers in the network and shall not be
restricted to those that accept Medicare.

When a dual member is in a medical institution and that stay is funded by
Medicaid for a full calendar month, the dual member is not required to pay
copayments for their Medicare covered prescription medications for the remainder
of the calendar year. To ensure appropriate information is communicated for
these members to CMS, the Contractor must notify AHCCCS pursuant to ACOM Policy
201 and as specified in Attachment F3, Contractor Chart of Deliverables.

 

61. MARKETING

The Contractor shall comply with all Federal and State provisions regarding
marketing including ACOM Policy 101 [42 CFR 438.104]. The Contractor shall
submit all proposed marketing materials, activities, and participation in events
that will involve the general public to the AHCCCS Marketing Committee as
specified in Attachment F3, Contractor Chart of Deliverables and as outlined in
ACOM Policy 101. All marketing materials that have been approved by the
Marketing Committee must be resubmitted every two years for re-approval.

 

62. CORPORATE COMPLIANCE

Corporate Compliance Program

The Contractor shall be in compliance with 42 CFR 438.608. The Contractor must
have a mandatory Corporate Compliance Program, supported by other administrative
procedures including a Corporate Compliance Plan that is designed to guard
against fraud, waste, and abuse. The Contractor shall have written criteria for
selecting a Compliance Officer and the job description clearly outlining the
responsibilities and authority of the position. The Contractor’s written
Corporate Compliance Plan must adhere to Contract and ACOM Policy 103 and must
be submitted annually to AHCCCS-OIG as specified in Attachment F3, Contractor
Chart of Deliverables.

The compliance program shall be designed to both prevent and detect fraud,
waste, and abuse. The compliance program must include:

 

1. Written policies, procedures, and standards of conduct that articulates the
organization’s commitment to and processes for complying with all applicable
Federal and State rules, regulations, guidelines, and standards.

 

2. The Compliance Officer must be an onsite management official who reports
directly to the Contractor’s top management. Any exceptions must be approved by
AHCCCS.

 

3. Effective lines of communication between the compliance officer and the
Contractor’s employees.

 

4. Enforcement of standards through well-publicized disciplinary guidelines.

 

5. Provision for internal monitoring and auditing, as well as provisions for
external monitoring and auditing of subcontractors. The Contractor shall provide
the external auditing schedule and executive summary of all audits to AHCCCS-OIG
as specified in Attachment F3, Contractor Chart of Deliverables.

 

6. Provision for prompt response to problems detected.

 

7. The written designation of a Compliance Committee who is accountable to the
Contractor’s top management. The Compliance Committee which shall be made up of,
at a minimum, the Compliance Officer, a budgetary official and other executive
officials with the authority to commit resources. The Compliance Committee will
assist the Compliance Officer in monitoring, reviewing and assessing the
effectiveness of the compliance program and timeliness of reporting.

 

8. Pursuant to the Deficit Reduction Act of 2005 (DRA), Contractors, as a
condition for receiving payments shall establish written policies for employees
detailing:

 

  a. The Federal False Claims Act provisions;

 

  b. The administrative remedies for false claims and statements;

 

  c. Any State laws relating to civil or criminal penalties for false claims and
statements; and

 

  d. The whistleblower protections under such laws.

 

  113   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

9. The Contractor must require, through documented policies and subsequent
contract amendments, that subcontractors and providers train their staff on the
following aspects of the Federal False Claims Act provisions:

 

  a. The administrative remedies for false claims and statements;

 

  b. Any State laws relating to civil or criminal penalties for false claims and
statements; and

 

  c. The whistleblower protections under such laws.

 

10. The Contractor must establish a process for training existing staff and new
hires on the compliance program and on the items in number 9 above. All training
must be conducted in such a manner that can be verified by AHCCCS.

 

11. The Contractor must notify AHCCCS, DHCM Data Analysis and Research, as
specified in Attachment F3, Contractor Chart of Deliverables of any CMS
compliance issues related to HIPAA transaction and code set complaints or
sanctions.

Fraud Waste, and Abuse: In accordance with A.R.S. §36-2918.01, §36-2932,
§36-2905.04 and ACOM Policy 103, the Contractor, its subcontractors and
providers are required to immediately notify the AHCCCS Office of Inspector
General (AHCCCS-OIG) regarding all allegations of fraud, waste or abuse
involving the AHCCCS Program. The Contractor shall not conduct any investigation
or review of the allegations of fraud, waste, or abuse involving the AHCCCS
Program. Notification to AHCCCS-OIG shall be in accordance with ACOM Policy 103
and as specified in Attachment F3, Contractor Chart of Deliverables. The
Contractor must also report to AHCCCS, as specified in Attachment F3, Contractor
Chart of Deliverables, any credentialing denials including, but not limited to
those which are the result of licensure issues, quality of care concerns,
excluded providers, and which are due to alleged fraud, waste or abuse. In
accordance with 42 CFR 455.14, AHCCCS-OIG will then conduct a preliminary
investigation to determine if there is sufficient basis to warrant a full
investigation. [42 CFR 455.17][42 CFR 455.1(a)(1)]. As stated in A.R.S.
§13-2310, incorporated herein by reference, any person who knowingly obtains any
benefit by means of false or fraudulent pretenses, representations, promises, or
material omissions is guilty of a Class 2 felony.

The Contractor agrees to permit and cooperate with any onsite review. A review
by the AHCCCS-OIG may be conducted without notice and for the purpose of
ensuring program compliance. The Contractor also agrees to respond to
electronic, telephonic or written requests for information within the timeframe
specified by AHCCCS. The Contractor agrees to provide documents, including
original documents, to representatives of the AHCCCS-OIG upon request and at no
cost. The AHCCCS-OIG shall allow a reasonable time for the Contractor to copy
the requested documents, not to exceed 20 business days from the date of the
AHCCCS-OIG request.

Once the Contractor has referred a case of alleged fraud, waste, or abuse to
AHCCCS, the Contractor shall take no action to recoup or otherwise offset any
suspected overpayments. AHCCCS-OIG will notify the Contractor when the
investigation concludes. If it is determined by AHCCCS-OIG to not be a fraud,
waste, or abuse case, the Contractor shall adhere to the applicable AHCCCS
policy manuals for disposition.

In addition, the Contractor must furnish to AHCCCS or CMS within 35 days of
receiving a request, full and complete information, pertaining to business
transactions [42 CFR 455.105]:

 

  •   The ownership of any subcontractor with whom the Contractor has had
business transactions totaling more than $25,000 during the 12-month period
ending on the date of request; and

 

  •   Any significant business transactions between the Contractor, any
subcontractor, and wholly owned supplier, or between the Contractor and any
subcontractor during the five year period ending on the date of the request.

 

  114   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

Disclosure of Ownership and Control [42 CFR 455.100 through
106](SMDL09-001)(Sections 1124(a)(2)(A) and 1903(m)(2)(A)(viii) of the Social
Security Act):xxiii

The Contractor must obtain the following information regarding ownership and
control [42 CFR 455.104]:xxiv

 

1. The Name, Address, Date of Birth and Social Security Numbers of any
individual with an ownership or control interest in the Contractor, including
those individuals who have direct, indirect, or combined direct/indirect
ownership interest of 5% or more of the Contractor’s equity, owns 5% or more of
any mortgage, deed of trust, note, or other obligation secured by the Contractor
if that interest equals at least 5% of the value of the Contractor’s assets, is
an officer or director of a Contractor organized as a corporation, or is a
partner in a Contractor organized as a partnership (Sections 1124(a)(2)(A) and
1903(m)(2)(A)(viii) of the Social Security Act and 42 CFR 455.100-104)

 

2. The Name, Address, and Tax Identification Number of any corporation with an
ownership or control interest in the Contractor, including those individuals who
have direct, indirect, or combined direct/indirect ownership interest of 5% or
more of the Contractor’s equity, owns 5% or more of any mortgage, deed of trust,
note, or other obligation secured by the Contractor if that interest equals at
least 5% of the value of the Contractor’s assets, is an officer or director of a
Contractor organized as a corporation, or is a partner in a Contractor organized
as a partnership (Sections 1124(a)(2)(A) and 1903(m)(2)(A)(viii) of the Social
Security Act and 42 CFR 455.100-104). The address for corporate entities must
include as applicable primary business address, every business location, and
P.O. Box address.

 

3. Whether the person (individual or corporation) with an ownership or control
interest in the Contractor is related to another person with ownership or
control interest in the Contractor as a spouse, parent, child, or sibling; or
whether the person (individual or corporation) with an ownership or control
interest in any subcontractor of the Contractor has a 5% or more interest is
related to another person with ownership or control interest in the Contractor
as a spouse, parent, child, or sibling

 

4. The name of any disclosing entity, other disclosing entity, fiscal agent or
managed care entity, as defined in 42 CFR 455.101 in which an owner of the
Contractor has an ownership or control interest

 

5. The Name, Address, Date of Birth and Social Security Number of any agent or
managing employee (including Key Staff personnel as noted in Section D,
paragraph 16) of the Contractor as defined in 42 CFR 455.101

Disclosure of Information on Persons Convicted of Crimes [42 CFR 455.101 through
106; 455.436][SMDL09-001]:

The Contractor must do the following:

 

1. Confirm the identity and determine the exclusion status of any person with an
ownership or control interest in the Contractor, and any person who is an agent
or managing employee of the Contractor (including Key Staff personnel as noted
in Section D, Paragraph 16), through routine checks of Federal databases; and

 

2. Disclose the identity of any of these excluded persons, including those who
have ever been convicted of a criminal offense related to that person’s
involvement in any program under Medicare, Medicaid, or the Title XX services
program since the inception of those programs.

The Contractor shall, on a monthly basis, confirm the identity and determine the
exclusion status through routine checks of:

 

a. The List of Excluded Individuals (LEIE)

 

b. The System of Award Management (SAM) formerly known as the Excluded Parties
List (EPLS)

 

c. Any other databases directed by AHCCCS or CMS

The Contractor shall provide the above-listed disclosure information to AHCCCS
at any of the following times (Sections 1124(a)(2)(A) and 1903(m)(2)(A)(viii) of
the Social Security Act, and 42 CFR 455.104(c)(3)):xxv

 

1. Upon the Contractor submitting the proposal in accordance with the State’s
procurement process;

 

  115   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

2. Upon the Contractor executing the contract with the State;

 

3. Within 35 days after any change in ownership of the Contractor; and

 

4. Upon request by AHCCCS.

The results of the Disclosure of Ownership and Control and the Disclosure of
Information on Persons Convicted of Crimes shall be held by the Contractor. Upon
renewal or extension of the contract, the Contractor shall submit an annual
attestation as specified in Attachment F3, Contractor Chart of Deliverables,
that the information has been obtained and verified by the Contractor, or upon
request, provide this information to AHCCCS. Refer to ACOM Policy 103 for
further information.xxvi

The Contractor must immediately notify AHCCCS-OIG of any person who has been
excluded through these checks as specified in Attachment F3, Contractor Chart of
Deliverables.

Federal Financial Participation (FFP) is not available for any amounts paid to a
Contractor that could be excluded from participation in Medicare or Medicaid for
any of the following reasons:xxvii

 

1. The Contractor is controlled by a sanctioned individual

 

2. The Contractor has a contractual relationship that provides for the
administration, management or provision of medical services, or the
establishment of policies, or the provision of operational support for the
administration, management or provision of medical services, either directly or
indirectly, with an individual convicted of certain crimes as described in
Section 1128(b)(8)(B) of the Social Security Act.

 

3. The Contractor employs or contracts, directly or indirectly, for the
furnishing of health care, utilization review, medical social work, or
administrative services, with one of the following:

 

  a. Any individual or entity excluded from participation in Federal health care
programs

 

  b. Any entity that would provide those services through an excluded individual
or entity (Section 1903(i)(2) of the Social Security Act, 42 CFR 431.55(h), 42
CFR 438.808, 42 CFR 1002.3(b)(3), SMD letter 6/12/08, and SMD letter 1/16/09).

The Contractor shall require Administrative Services Subcontractors adhere to
the requirements outlined above regarding Disclosure of Ownership and Control
and Disclosure of Information on Persons Convicted of Crimes as outlined in 42
CFR 455.101 through 106, 42 CFR 455.436 and SMDL09-001. Administrative Services
Subcontractors shall disclose to AHCCCS-OIG the identity of any excluded person.

In the event that AHCCCS-OIG, either through a civil monetary penalty or
assessment, a global civil settlement or judgment, or any other form of civil
action, including recovery of an overpayment, receives a monetary recovery from
an entity, the entirety of such monetary recovery belongs exclusively to AHCCCS
and the Contractor has no claim to any portion of this recovery.

In accordance with Section 1128A(a)(6) of the Act; and 42 CFR section
1003.102(a)(2)(3) civil monetary penalties may be imposed against the
Contractor, its subcontractors or providers who employ or enter into contracts
with excluded individuals or entities to provide items or services to Medicaid
recipients.

The Contractor is prohibited from paying for an item or service (other than an
emergency item or service, not including items or services furnished in an
emergency room of a hospital) furnished under the plan by any individual or
entity during any period when the individual or entity is excluded from
participation under title V, XVIII, XIX, XX, or XXI pursuant to Sections 1128,
1128A, 1156, or 1842(j)(2) and (1903(i) and 1903(i)(2)(A)) of the Social
Security Act.xxviii

The Contractor is prohibited from paying for an item or service (other than an
emergency item or service, not including items or services furnished in an
emergency room of a hospital) furnished at the medical direction or on the
prescription of a physician, during the period when such physician is excluded
from participation under title V, XVIII, XIX, XX, or XXI pursuant to section
1128, 1128A, 1156, or 1842(j)(2) of the Social Security Act and when the person
furnishing such item or service knew, or had reason to know, of the exclusion
(after a reasonable time period after reasonable notice has been furnished to
the person) (Sections 1903(i) and 1903(i)(2)(B)) of the Social Security
Act).xxix

 

  116   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

The Contractor is prohibited from paying for an item or service (other than an
emergency item or service, not including items or services furnished in an
emergency room of a hospital) furnished by an individual or entity to whom the
state has failed to suspend payments during any period in which the state has
notified the Contractor of a pending investigation of a credible allegation of
fraud against the individual or entity, unless the state determines there is
good cause not to suspend such payments. (Section 1903(i) and 1903(i)(2)(C)) of
the Social Security Act)xxx

 

63. RECORDS RETENTION

The Contractor shall maintain records relating to covered services and
expenditures including reports to AHCCCS and documentation used in the
preparation of reports to AHCCCS. The Contractor shall comply with all
specifications for record keeping established by AHCCCS. All records shall be
maintained to the extent and in such detail as required by AHCCCS rules and
policies. Records shall include but not be limited to financial statements,
records relating to the quality of care, medical records, prescription files and
other records specified by AHCCCS.

The Contractor agrees to make available, at all reasonable times during the term
of this contract, any of its records for inspection, audit or reproduction by
any authorized representative of AHCCCS, State or Federal government. The
Contractor shall be responsible for any costs associated with the reproduction
of requested information.

The Contractor shall preserve and make available all records for a period of
five years from the date of final payment under this contract unless a longer
period of time is required by law.

The Contractor shall comply with the record retention periods specified in HIPAA
laws and regulations, including, but not limited to, 45 CFR 164.530(j)(2).

The Contractor shall comply with the record keeping requirements delineated in
42 CFR 438.3(u) and retain such records for a period of no less than 10 years.

For retention of patient medical records, the Contractor shall ensure compliance
with A.R.S. §12-2297 which provides, in part, that a health care provider shall
retain patient medical records according to the following:

 

1. If the patient is an adult, the provider shall retain the patient medical
records for at least six years after the last date the adult patient received
medical or health care services from that provider.

 

2. If the patient is under 18 years of age, the provider shall retain the
patient medical records either for at least three years after the child’s
eighteenth birthday or for at least six years after the last date the child
received medical or health care services from that provider, whichever date
occurs later.

In addition, the Contractor shall comply with the record retention periods
specified in HIPAA laws and regulations, including, but not limited to, 45 CFR
164.530(j)(2).

If this Contract is completely or partially terminated, the records relating to
the work terminated shall be preserved and made available for a period of five
years from the date of any such termination. Records which relate to grievances,
disputes, litigation or the settlement of claims arising out of the performance
of this Contract, or costs and expenses of this contract to which exception has
been taken by AHCCCS, shall be retained by the Contractor for a period of five
years after the date of final disposition or resolution thereof.

 

  117   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

64. SYSTEMS AND DATA EXCHANGE REQUIREMENTS

The Contractor is required to exchange data with AHCCCS relating to the
information requirements of this contract and as required to support the data
elements to be provided to AHCCCS. All data exchanged must be in the formats
prescribed by AHCCCS, which include those required/covered by the Health
Insurance Portability and Accountability Act (HIPAA). Details for the formats
may be found in the HIPAA Transaction Companion Guides, Trading Partner
Agreements, AHCCCS Encounter Manual, and in the AHCCCS Technical Interface
Guidelines, available on the AHCCCS website.

The information exchanged with AHCCCS shall be in accordance with all
procedures, policies, rules, or statutes in effect during the term of this
contract. If any of these procedures, policies, rules, regulations or statutes
are hereinafter changed, both parties agree to conform to these changes
following notification by AHCCCS.

Electronic Transactions: The Contractor is required to accept and generate all
required HIPAA compliant electronic transactions from or to any provider or
their assigned representative interested in and capable of electronic submission
of eligibility verifications, claims, claims status verifications or prior
authorization requests; or the receipt of electronic remittance. The Contractor
must be able to make claims payments via electronic funds transfer and have the
capability to accept electronic claims attachments.

Contractor Data Exchange: Before a Contractor may exchange data with AHCCCS,
certain agreements, authorizations and control documents are required. The
Contractor must have completed and submitted the EDI Trading Partner Agreement
in order to exchange data with AHCCCS.

Each Contractor is assigned a Transmission Submitter Number (TSN) for encounter
submissions. The Contractor may elect to obtain additional TSNs based upon
processing or tracking needs.

Contractor Responsibilities: The Contractor is responsible for any incorrect
data, delayed submission or payment (to the Contractor or its subcontractors),
and/or penalty applied due to any error, omission, deletion, or incorrect data
submitted by the Contractor. Any data that does not meet the standards required
by AHCCCS shall not be accepted by AHCCCS.

The Contractor is required to provide an attestation that any data transmitted
is accurate and truthful, to the best of the Contractor’s Chief Executive
Officer, Chief Financial Officer or designee’s knowledge [42 CFR 438.606] as
outlined by AHCCCS.

The Contractor further agrees to indemnify and hold harmless the State of
Arizona and AHCCCS from any and all claims or liabilities, including but not
limited to consequential damages, reimbursements or erroneous billings and
reimbursements of attorney fees incurred as a consequence of any error,
omission, deletion or erroneous insert caused by the Contractor in the submitted
input data. Neither the State of Arizona nor AHCCCS shall be responsible for any
incorrect or delayed payment to the Contractor’s providers (subcontractors)
resulting from such error, omission, deletion, or erroneous input data caused by
the Contractor in the submission of AHCCCS claims.

The Contractor is also responsible for identifying any inconsistencies
immediately upon receipt of data from AHCCCS. If any unreported inconsistencies
are subsequently discovered, the Contractor shall be responsible for the
necessary adjustments to correct its records at its own expense.

Member Data: The Contractor shall accept from AHCCCS original evidence of
eligibility and enrollment in the AHCCCS prescribed electronic data exchange
formats. Upon request, the Contractor shall provide to AHCCCS PCP assignments in
an AHCCCS prescribed electronic data exchange format.

Claims Data: This system must be capable of collecting, storing and producing
information for the purposes of financial, medical and operational management.

 

  118   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

The Contractor shall develop and maintain a HIPAA compliant claims processing
and payment system capable of processing, cost avoiding and paying claims in
accordance with A.R.S. §36-2903 and 2904 and AHCCCS rules A.A.C. R9-22 Article
7. The system must be adaptable to updates in order to support future AHCCCS
claims related policy requirements on a timely basis as needed.

On a recurring basis (no less than quarterly based on adjudication date), AHCCCS
shall provide the Contractor an electronic file of claims and encounter data for
members enrolled with the Contractor who have received services, during the
member’s enrollment period, from another contractor or through AHCCCS FFS for
purposes of member care coordination. Data sharing will comply with Federal
privacy regulations.

In addition, the Contractor shall implement and meet the following milestones in
order to make claims processing and payment more efficient and timely:

 

1. Receive 60% of each claim type (professional, institutional and dental) based
on volume of actual claims excluding claims processed by Pharmacy Benefit
Managers (PBMs) electronically.

 

2. Produce and distribute 60% of remittances electronically.

 

3. Provide 60% of claims payments via EFT.

System Changes and Upgrades: The costs of software changes are included in
administrative costs paid to the Contractor. There is no separate payment for
software changes. A PMMIS systems contact will be assigned after contract award.
AHCCCS will work with the Contractor as they evaluate Electronic Data
Interchange options.

The Contractor will ensure that changing or making major upgrades to the
information systems affecting claims processing, payment or any other major
business component, will be accompanied by a plan which includes a timeline,
milestones, and outlines adequate testing to be completed before implementation.
The Contractor shall notify and provide the system change plan to AHCCCS for
review and comment as specified in Attachment F3, Contractor Chart of
Deliverables.

Health Insurance Portability and Accountability Act (HIPAA): The Contractor
shall comply with the Administrative Simplification requirements of 45 CFR Parts
160 and 162 that are applicable to the operations of the Contractor by the dates
required by the implementing Federal regulations as well as all subsequent
requirements and regulations as published.

Data Security: The Contractor is required to have a security audit performed by
an independent third party on an annual basis. The annual audit report must be
submitted to AHCCCS as specified in Attachment F3, Contractor Chart of
Deliverables.

The audit must include, at a minimum, a review of Contractor compliance with all
security requirements as outlined in the AHCCCS Security Rule Compliance Summary
Checklist, as specified in ACOM Policy 108. In addition, the audit must include
a review of Contractor policies and procedures to verify that appropriate
security requirements have been adequately incorporated into the Contractor’s
business practices, and the production processing systems.

The audit must result in a findings report and as necessary a corrective action
plan, detailing all issues and discrepancies between the security requirements
and the Contractor’s policies, practices and systems. The corrective action plan
must also include timelines for corrective actions related to all issues or
discrepancies identified. The annual report must include the findings and
corrective action plan and must be submitted to AHCCCS for review and approval.
AHCCCS will verify that the required audit has been completed and the approved
remediation plans are in place and being followed.

Health Information Exchange: The Contractor is required to contract with Health
Information Network of Arizona (HINAz) as a data user.

 

  119   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

To further the integration of technology based solutions and the meaningful use
of electronic health records within the system of care, AHCCCS will increase
opportunities for providers and Contractors to utilize technological functions
for processes that are necessary to meet Medicaid requirements. Expanding the
adoption may reduce total spending on health care by diminishing the number of
inappropriate tests and procedures, reducing paperwork and administrative
overhead, and decreasing the number of adverse events resulting from medical
errors. The Contractor will actively participate in offering information and
providing provider support and education to further expand provider adoption and
use of health information technology. It is AHCCCS’ expectation that the
Contractor review operational processes to reduce provider hassle factors by
implementing technological solutions for those providers utilizing electronic
health records and to incentivize providers to implement and meaningfully use
health information technology as a standard of doing business with the AHCCCS
program. AHCCCS also anticipates establishing minimum standards, goals and
requirements related to operational areas where improved efficiencies or
effectiveness could be achieved. AHCCCS anticipates accelerating statewide
Health Information Exchange (HIE) participation for all Medicaid providers and
Contractors by:

 

  •   Supporting care coordination between physical and behavioral health
providers

 

  •   Launching an HIE onboarding program for high volume Medicaid hospitals,
Federally Qualified Health Centers, Rural Health Clinics and Look-a-Likes

 

  •   Supporting the acceleration of electronic prescribing by Arizona Medicaid
providers

 

  •   Joining the State level HIE for governance, policy making, and information
technology service offerings

 

  •   Supporting increased Contractor use of the Network (State HIE) to improve
health outcomes

 

  •   Identifying value-based purchasing opportunities that link with a
providers adoption and use of Health IT

The Contractor is expected to encourage that eligible hospitals and eligible
professionals continue to move through the Meaningful Use continuum, accelerate
provider statewide HIE participation, and increase use and support of the
HIT/HIE. The Contractor is expected to collaborate with AHCCCS and Arizona
Health-e Connection and The Network to target efforts to specific areas where
HIT and HIE can bring significant change and progress including efforts focused
on:

 

  •   Behavioral health

 

  •   Partnerships for integrated care

 

  •   High need/high cost members

 

  •   Coordination with the American Indian Health Program

 

  •   Coordination with the Qualified Health Plans

 

  •   Justice system transitions

 

  •   Care coordination

 

  •   Pharmacy management

 

  •   Quality improvement

 

65. ENCOUNTER DATA REPORTING

Complete, accurate and timely reporting of encounter data is crucial to the
success of the AHCCCS program. AHCCCS uses encounter data to pay reinsurance
benefits, set Fee-For-Service and capitation rates, determine reconciliation
amounts, determine disproportionate share payments to hospitals, and to
determine compliance with performance standards. The Contractor shall submit
encounter data to AHCCCS for all services for which the Contractor incurred a
financial liability and claims for services eligible for processing by the
Contractor where no financial liability was incurred including services provided
during prior period coverage. This requirement is a condition of the CMS grant
award [42 CFR 438.242(b)(1)][42 CFR 455.1 (a)(2)].

 

  120   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

New Contractors must successfully exchange encounter data for all applicable
form types with AHCCCS no later than 120 days after the start of the contract or
be subject to possible corrective actions up to and including sanctions and
enrollment caps.

Encounter Submissions: Encounters must be submitted in the format prescribed by
AHCCCS. Encounter data must be provided to AHCCCS as outlined in the HIPAA
Transaction Companion Guides, Trading Partner Agreements and the AHCCCS
Encounter Manual, including, but not limited to, inclusion of data to identify
the physician who delivers services to patients per Section 1903(m)(2)(A)(xi))
of the Social Security Act.xxxi

Professional, Institutional and Dental Encounters not involving services
eligible for Federal Drug Rebate processing should be received by AHCCCS no
later than 240 days after the end of the month in which the service was
rendered, or the effective date of the enrollment with the Contractor, whichever
date is later.

Covered outpatient drugs dispensed to individuals eligible for medical
assistance who are enrolled with the Contractor shall be subject to the same
rebate requirements as the State is subject under Section 1927 of the Social
Security Act; the State shall collect such rebates from manufacturers (Section
1903(m)(2)(A)(xiii) of the Social Security Act and SMD letter 10-006).xxxii To
ensure AHCCCS compliance with this requirement, pharmacy related encounter data
and other encounters involving services eligible for Federal Drug Rebate
processing must be provided to AHCCCS no later than 30 days after the end of the
quarter in which the pharmaceutical item was dispensed. The Contractor must
report information on the total number of units of each dosage form and strength
and package size by National Drug Code of each covered outpatient drug dispensed
(other than covered outpatient drugs that under subsection (j)(1) of
Section 1927 of the Social Security Act [42 USCS § 1396r-8] are not subject to
the requirements of that section) and such other data as required by AHCCCS
(Section1903(m)(2)(A)(xiii) of the Social Security Act and SMD letter
10-006).xxxiii

A Contractor shall prepare, review, verify, certify, and submit, encounters for
consideration to AHCCCS. Upon submission, the Contractor must provide
attestation that the services listed were actually rendered.

The Contractor may be assessed sanctions for noncompliance with encounter
submission completeness, accuracy and timeliness requirements.

Encounter Reporting: The Contractor must produce reports for the purposes of
tracking, trending, reporting process improvement and monitoring submissions and
revisions of encounters. The Contractor will submit these reports to AHCCCS as
required per the AHCCCS Encounter Manual or as directed by AHCCCS and as further
specified in Attachment F3, Contractor Chart of Deliverables.

On a monthly basis AHCCCS will produce encounter reconciliation files containing
the prior 18 months of approved, voided, plan-denied, pended and AHCCCS-denied
encounters received and processed by AHCCCS. These files must be utilized to
compare the encounter financial data reported with plan claims data, and to
compare submitted encounters to processed claims to validate completeness of
encounter submissions.

Encounter Supporting Data Files: AHCCCS provides the Contractor with periodic
(no less than twice monthly) full replacement files containing provider and
medical coding information as stored in PMMIS. These files should be used by the
Contractor to ensure accurate Encounter Reporting. Refer to the AHCCCS Encounter
Manual for further information regarding the content and layouts of these files.

Encounter Corrections: The Contractor is required to monitor and resolve pended
encounters and encounters denied by AHCCCS.

The Contractor is further required to submit replacement or voided encounters in
the event that claims are subsequently corrected following the initial encounter
submission. This includes corrections as a result of inaccuracies identified by
fraud and abuse audits or investigations conducted by AHCCCS or the Contractor.
The Contractor must void encounters for claims that are recouped in full. For
recoupments that result in a

 

  121   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

reduced claim value or adjustments that result in an increased claim value,
replacement encounters must be submitted. Refer to the AHCCCS Encounter Manual
for instructions regarding the submission of corrected, replaced or voided
encounters.

Encounter Performance Standards: AHCCCS has established encounter performance
standards as detailed in the AHCCCS Encounter Manual. All encounters including
approved, pended, denied and voided encounters, impact completeness, accuracy,
and timeliness rates. Rates below the established standards (pended encounters
that have pended for more than 120 days for example), or poor encounter
performance overall, may result in Corrective Action Plans and/or sanctions.

Encounter Validation Studies: Per CMS requirements, AHCCCS will conduct
encounter validation studies of the Contractor’s encounter submissions. These
studies may result in sanctions of the Contractor and/or require a corrective
action plan for noncompliance with related encounter submission requirements.

The purpose of encounter validation studies is to compare recorded utilization
information from a medical record or other source with the Contractor’s
submitted encounter data. Any and all covered services may be validated as part
of these studies. The criteria used in encounter validation studies may include
timeliness, correctness and omission of encounters. Refer to the AHCCCS Data
Validation Technical Document for further information.

AHCCCS may revise study methodology, timelines and sanction amounts based on
agency review or as a result of consultations with CMS. The Contractor will be
notified in writing of any significant change in study methodology.

 

66. ENROLLMENT AND CAPITATION TRANSACTION UPDATES

AHCCCS produces daily enrollment transaction updates identifying new members and
changes to existing members’ demographic, eligibility and enrollment data as
outlined in the HIPAA Transaction Companion Guides, Trading Partner Agreements,
and the AHCCCS Technical Interface Guidelines available on the AHCCCS website.
These files shall be utilized by the Contractor to update its member records on
a timely and consistent basis. The daily enrollment transaction update, that is
run immediately prior to the monthly enrollment and capitation transaction, is
referred to as the “last daily” and will contain all rate code changes made for
the prospective month, as well as any new enrollments and disenrollments as of
the first of the prospective month.

AHCCCS also produces a daily Manual Payment Transaction as outlined in the
AHCCCS Technical Interface Guidelines, available on the AHCCCS website, which
identifies enrollment or disenrollment activity that was not included on the
daily enrollment transaction update due to internal edits. The Contractor shall
use the Manual Payment Transaction in addition to the daily enrollment
transaction update to update its member records.

A weekly capitation transaction as outlined in the HIPAA Transaction Companion
Guides, and Trading Partner Agreements, will be produced to provide the
Contractor with member-level capitation payment information. This file will show
changes to the prospective capitation payments, as sent in the monthly file,
resulting from enrollment changes that occur after the monthly file is produced.
This file will also identify mass adjustments to and/or manual capitation
payments that occurred at AHCCCS after the monthly file is produced.

On a daily and monthly basis AHCCCS provides the Contractor with the Rate Code
Summary electronic file as outlined in the AHCCCS Technical Interface
Guidelines, available on the AHCCCS website, which summarizes the capitation
activity for the processing cycle.

The enrollment and capitation transaction updates distributed monthly are
generally produced two days before the end of every month. The update will
identify the total active population for the Contractor as of the first day of
the next month. These updates contain the information used by AHCCCS to produce
the monthly capitation payment for the next month. The Contractor must reconcile
the member files (including the

 

  122   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

member’s Medicare status, TPL information, etc.) with the AHCCCS monthly update.
After reconciling the monthly update information, the Contractor will work to
resolve any discrepancies and record the results of the reconciliation. Results
of the reconciliation will be made available to AHCCCS upon request. After
completion of the reconciliation the Contractor will resume posting daily
updates beginning with the last two days of the month. The last two daily
updates are different from the regular daily updates in that they pay and/or
recoup capitation for the next month. If the Contractor detects an error through
the monthly update process, the Contractor shall notify AHCCCS, Information
Services Division.

 

67. PERIODIC REPORTING REQUIREMENTS

Under the terms and conditions of its CMS grant award, AHCCCS requires periodic
reports, encounter data and other information from the Contractor. The
submission of late, inaccurate, or otherwise incomplete reports shall constitute
failure to report subject to the penalty provisions described in Section D,
Paragraph 72, Sanctions.

Standards applied for determining adequacy of required reports are as follows
[42 CFR 438.242(b)(2)]:

 

a. Timeliness: Reports or other required data shall be received on or before
scheduled due dates.

 

b. Accuracy: Reports or other required data shall be prepared in strict
conformity with appropriate authoritative sources and/or AHCCCS defined
standards.

 

c. Completeness: All required information shall be fully disclosed in a manner
that is both responsive and pertinent to report intent with no material
omissions.

The Contractor shall comply with all reporting requirements contained in this
contract. AHCCCS requirements regarding reports, including but not limited to,
report content, report frequency, and report submission, are subject to change
at any time during the term of the contract. The Contractor shall comply with
all changes specified by AHCCCS, including those pertaining to subcontractor and
provider reporting requirements. The Contractor shall be responsible for
continued reporting beyond the term of the contract.

 

68. REQUESTS FOR INFORMATION

AHCCCS may, at any time during the term of this contract, request financial or
other information from the Contractor. Responses shall fully disclose all
financial or other information requested. Information may be designated as
confidential but may not be withheld from AHCCCS as proprietary. Information
designated as confidential may not be disclosed by AHCCCS without the prior
written consent of the Contractor except as required by law. Upon receipt of
such requests for information from AHCCCS, the Contractor shall provide complete
information to AHCCCS as requested no later than 20 days after the receipt of
the request unless otherwise specified in the request itself.

If the Contractor believes the requested information is confidential and may not
be disclosed to third parties, the Contractor shall provide a detailed legal
analysis to AHCCCS, within the timeframe designated by AHCCCS, setting forth the
specific reasons why the information is confidential and describing the specific
harm or injury that would result from disclosure. In the event that AHCCCS
withholds information from a third party as a result of the Contractor’s
statement, the Contractor shall be responsible for all costs associated with the
nondisclosure, including but not limited to legal fees and costs.

 

69. DISSEMINATION OF INFORMATION

Upon request, the Contractor shall disseminate information prepared by AHCCCS or
the Federal government to its members and all costs shall be the responsibility
of the Contractor. All advertisements, publications and printed materials that
are produced by the Contractor and refer to covered services shall state that
such services are funded under contract with AHCCCS.

 

  123   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

70. OPERATIONAL AND FINANCIAL READINESS REVIEWS

AHCCCS will conduct an Operational and Financial Readiness Review of the
Contractor and will, subject to the availability of resources, provide technical
assistance as appropriate. The Readiness Review will be conducted prior to the
start of business. The purpose of a Readiness Review is to assess the
Contractor’s operational readiness and its ability to provide covered services
to members at the start of the contract year. The Contractor will be permitted
to commence operations only if the Readiness Review factors are met to AHCCCS’
satisfaction.

 

71. MONITORING AND OPERATIONAL REVIEWS

The Contractor shall comply with all reporting requirements contained in this
Contract and AHCCCS policy. In accordance with CMS requirements, AHCCCS has in
effect procedures for monitoring the Contractors’ operations to ensure program
compliance and identify best practices, including, but not limited to,
evaluation of submitted deliverables, ad hoc reporting, and periodic focused and
operational reviews.xxxiv

These monitoring procedures will include, but are not limited to, operations
related to the following:xxxv

 

a. Member enrollment and disenrollment;

 

b. Processing grievances and appeals;

 

c. Violations subject to intermediate sanctions, as set forth in Subpart I of 42
CFR 438;

 

d. Violations of the conditions for receiving federal financial participation,
as set forth in Subpart J of 42 CFR 438; and

 

e. All other provisions of the contract, as appropriate. [42 CFR 438.66(a)]

Operational Reviews: In accordance with CMS requirements [42 CFR 434.6(a)(5)]
and Arizona Administrative Code [Title 9, A.A.C. Chapter 22 Article 5], AHCCCS,
or an independent agent, will conduct periodic Operational Reviews to ensure
program compliance and identify best practices [42 CFR 438.204].

The reviews will identify and make recommendations for areas of improvement,
monitor the Contractor’s progress towards implementing mandated programs or
operational enhancements, and provide the Contractor with technical assistance
when necessary. The type and duration of the review will be solely at the
discretion of AHCCCS.

Except in cases where advance notice is not possible or advance notice may
render the review less useful, AHCCCS will give the Contractor at least three
weeks advance notice of the date of the scheduled Operational Review. AHCCCS
reserves the right to conduct reviews without notice to monitor contractual
requirements and performance as needed.

AHCCCS may request, at the expense of the Contractor, to conduct on-site reviews
of functions performed at out of State locations and will coordinate travel
arrangements and accommodations with the Contractor.

In preparation for the reviews, the Contractor shall cooperate with AHCCCS by
forwarding in advance policies, procedures, job descriptions, contracts,
records, logs and other material upon request. Documents not requested in
advance shall be made available during the course of the review. Contractor
personnel shall be available at all times during review activities. The
Contractor shall provide an appropriate private workspace and internet access.

The Contractor will be furnished a copy of the draft Operational Review report
and given an opportunity to comment on any review findings prior to AHCCCS
issuing the final report. The Contractor must develop corrective action plans
based on these recommendations. The corrective action plans and modifications to
the corrective action plans must be approved by AHCCCS. Unannounced follow-up
reviews may be conducted at any time after the initial Operational Review to
determine the Contractor’s progress in implementing recommendations and
achieving compliance.

 

  124   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

The Contractor shall not distribute or otherwise make available the Operational
Review Tool, draft Operational Review Report or final report to other
Contractors.

 

72. SANCTIONS

In accordance with applicable Federal and State regulations, A.A.C. R9-22-606,
ACOM Policy 408 and the terms of this contract, AHCCCS may impose sanctions for
failure to comply with any provision of this contract. Written notice will be
provided to the Contractor specifying the sanction to be imposed, the grounds
for such sanction and either the length of suspension or the amount of
capitation to be withheld. The Contractor may dispute the decision to impose a
sanction in accordance with the process outlined in A.A.C. R9-34-401 et seq.

Cure Notice Process: AHCCCS may provide a written cure notice to the Contractor
regarding the details of the non-compliance. If a notice to cure is provided to
the Contractor, the cure notice will specify the period of time during which the
Contractor must bring its performance back into compliance with contract
requirements. If, at the end of the specified time period, the Contractor has
complied with the cure notice requirements, AHCCCS will not impose a sanction.

 

  125   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

AHCCCS may impose sanctions including but not limited to:

 

1. Civil monetary penalties.

 

2. Appointment of temporary management for a Contractor as provided in 42 CFR
438.706 and A.R.S. §36- 2903 (M).

 

3. Granting members the right to terminate enrollment without cause and
notifying the affected members of their right to disenroll [42 CFR
438.702(a)(3); 42 CFR 438.722].

 

4. Suspension of all new enrollments, including auto assignments after the
effective date of the sanction.

 

5. Suspension of payment for recipients enrolled after the effective date of the
sanction until CMS or AHCCCS is satisfied that the reason for imposition of the
sanction no longer exists and is not likely to recur.

 

6. Additional sanctions allowed under statute or regulation that address areas
of noncompliance.

Refer to ACOM Policy 408 for details.

For Technical Assistance the Contractor shall note the following Technical
Assistance Provisions:

 

1. Recognize AHCCCS’ technical assistance to help the Contractor achieve
compliance with any relevant contract terms or contract subject matter issues
does not relieve the Contractor of its obligation to fully comply with contract
requirements or any and all other terms in this Contract.

 

2. Recognize that the Contractor’s acceptance of AHCCCS’ offer or provision of
technical assistance shall not be utilized as a defense or a mitigating factor
in a contract enforcement action in which compliance with contract requirements
or any and all other terms is at issue.

 

3. Recognize that AHCCCS not providing technical assistance to the Contractor as
it relates to compliance with a contract requirement or any and all other terms,
shall not be utilized as a defense or a mitigating factor in a contract
enforcement action in which compliance with contract requirements or any and all
other terms is at issue.

 

4. Should a subcontractor to the Contractor participate in the technical
assistance matter, in full or in part, the subcontractor participation does not
relieve the Contractor of its contractual duties nor modify the Contractor
contractual obligations.

 

73. BUSINESS CONTINUITY AND RECOVERY PLAN

The Contractor shall develop a Business Continuity and Recovery Plan as detailed
in ACOM Policy 104, to deal with unexpected events that may affect its ability
to adequately serve members. All staff shall be trained on, and familiar with,
the Plan. This Plan shall, at a minimum, include planning and training for:

 

  •   Electronic/telephonic failure at the Contractor’s main place of business

 

  •   Complete loss of use of the main site and satellite offices out of State

 

  •   Loss of primary computer system/records

 

  •   Communication between the Contractor and AHCCCS in the event of a business
disruption

 

  •   Periodic Testing (at least annually)

The Business Continuity and Recovery Plan shall be updated annually. The
Contractor shall submit a summary of the Plan to AHCCCS as specified in
Attachment F3, Contractor Chart of Deliverables.

 

  126   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

74. MEDICARE REQUIREMENTS

Medicare Coordination for Dual Eligible Members

Background Information: In an effort to improve care coordination for AHCCCS
dual eligible members, AHCCCS requires the Contractor, or its corporate
affiliate, to be a Medicare Advantage Dual Eligible Special Needs Plan (D-SNP)
in all GSAs in which they hold a contract. To match the population served, the
D-SNP Type must be a dual eligbile subset non-zero cost share that matches this
contract.

Medicare Structure: As required by A.R.S. §36-2906.01, the awarded Contractor
must establish a separate corporation whose only authorized business is to
provide services under this contract or other contracts with AHCCCS and the
Medicare product to the extent necessary to ensure integration of AHCCCS and
Medicare services for persons enrolled with the Contractor for both programs.
The Contractor must have, and assure AHCCCS it has, the legal and actual
authority to direct, manage, and control the operations of both the corporation
established under this contract and the Medicare product to the extent necessary
to ensure integration of AHCCCS and Medicare services for persons enrolled with
the Contractor for both programs. The Contractor must ensure the integration of
Medicare and Medicaid services within the following key functional areas of the
organization or when utilizing administrative services subcontracts:

 

  •   Network Management/Provider Relations;

 

  •   Member Services;

 

  •   Quality Management;

 

  •   Medical Management;

 

  •   Corporate Compliance; and

 

  •   Grievance and Appeal System.

Medicare Branding: The Contractor must establish branding for the Medicare
product that ensures it is easily identifiable to members and providers as an
integrated plan for both Medicare and Medicaid.

Medicare State Certification: Medicare Advantage plans are required to be
licensed under State law. As outlined in A.R.S §36-2903(B)(2) AHCCCS has the
authority to certify its Contractors for Medicare purposes. Contractors are able
to apply for certification through AHCCCS or apply and receive licensure through
the Arizona Department of Insurance. The AHCCCS certification process is
detailed in ACOM 313.

State Contracting with D-SNPs: Per ACOM Policy 107, AHCCCS will not contract
with any D-SNP to serve the Acute Care Medicaid population outside of awarded
Acute Care contracts. Detailed D-SNP responsibilities are outlined in Medicare
Advantage D SNP Health Plan Agreement.

Alignment Efforts: Dual eligible members may be assigned to a Medicaid plan
based on their Medicare D-SNP enrollment. Aligning Medicare and Medicaid plans
ensures a more coordinated process for members and providers. AHCCCS will
continue to pursue policies and practices which improve the system for dual
eligible members including, but not limited to:

 

  •   On an ongoing basis, aligning Medicaid enrollment with Medicare;

 

  •   Working with community stakeholders for outreach and education;

 

  •   Conducting state sponsored outreach and education;

 

  •   Requiring plan outreach and education.

Effective October 1, 2015, Acute Care Contractors are responsible for the
provision and coordination of general mental health and substance abuse
behavioral health services for adult members in any Medicare arrangement who are
age 18 and older.

The Contractor shall provide seamless conversion enrollment of newly Medicare
eligible individuals who are currently enrolled with the Contractor for Medicaid
only, into the Contractor’s companion D-SNP, subject to CMS approval. This
directive is based on CMS guidance provided in the Medicare Managed Care Manual,
Chapter 2, Section 40.1.4 and will include individuals who have aged-in to
Medicare as well as those qualified for Medicare upon the completion of the 24
month waiting period due to a disability.

 

  127   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

75. PENDING ISSUES

The following constitute pending items that may be resolved after the issuance
of this Contract or any Contract amendment. Any program changes due to the
resolution of the issues will be reflected in future amendments to the Contract.
Capitation rates may also be adjusted to reflect the financial impact of program
changes. The items in this paragraph are subject to change and should not be
considered all-inclusive.

AHCCCS and its Contractors are subject to legislative mandates, directives,
regulatory changes, executive and court orders related to any term in this
Contract that may result in changes to the program. AHCCCS will either amend the
contract or incorporate changes in policies incorporated in the contract by
reference.

Managed Care Regulations: On May 6, 2016 the Centers for Medicare & Medicaid
Services (CMS) published final rules focused on advancing delivery system
reform, strengthening quality and consumer protections, promoting
accountability, and aligning Medicaid managed care rules with other health
insurance coverage programs. The provisions of the rule will be implemented in
phases throughout years 2016, 2017, and 2018.

The final rule provisions include significant operational changes to numerous
areas of the Medicaid Program, including but not limited to the following:

 

1. Requirements for Long Term Services and Supports

 

2. Network development standards

 

3. Grievance and appeal systems

 

4. Enrollee rights

 

5. Member information

 

6. Quality improvement

 

7. Capitation rate development

 

8. Limitations on capitation payments for services provided to persons age 21-64
receiving services in an Institution for Mental Disease (IMD)

Mental Health Parity and Addiction Equity Act: On March 30, 2016 final rules
were published providing that financial and treatment limitations on mental
health and substance use disorder benefits may be no more restrictive and
applied no more stringently than to medical/surgical benefits. On or before
October 1, 2017, the Contractor shall demonstrate that services are delivered in
compliance with mental health parity consistent with 42 CFR 438.900 et seq.
Future information will be provided regarding deliverables and timelines to
ensure compliance.

Section 1115 Waiver Demonstration: As of the writing of this Contract, the
Section 1115 Waiver Demonstration for the period October 1, 2016 through
September 30, 2021, is not yet approved by CMS. Therefore the Waiver approval
may necessitate changes to the terms of this Contract which will be executed
through a Contract amendment.

Section 1557 of the Affordable Care Act: Pursuant to 45 CFR Part 92, the
Contractor is prohibited from discrimination on the basis of race, color,
national origin, sex, age, or disability in health programs and activities, any
part of which receives federal funding. Under the proposed rule, sex
discrimination includes, but is not limited to, discrimination on the basis of
pregnancy, sex stereotyping, and gender identity. AHCCCS is reviewing existing
policies and system edits to implement necessary changes to conform to the law.
The Contractor shall be required to adopt any such changes.

Administrative Simplification: Arizona Laws 2015, Chapter 19, Section 9 (SB
1480) enacts that from and after June 30, 2016, the provision of behavioral
health services under the Division of Behavioral Health Services (DBHS) in the
Department of Health Services is transferred to and shall be administered by the
Arizona Health Care Cost Containment System (AHCCCS). From and after June 30,
2016, the AHCCCS administration succeeds to the authority, powers, duties and
responsibilities of DBHS with the exception of the Arizona State Hospital. This
act does not alter the effect of any actions or impair the valid obligations of

 

  128   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

DBHS taken before July 1, 2016. Administrative rules and orders that were
adopted by DBHS continue in effect until superseded by administrative action by
AHCCCS. Until administrative action is taken by AHCCCS, any reference to DBHS in
rules and orders is considered to refer to AHCCCS. All administrative matters,
contracts and judicial and quasi-judicial actions, whether completed, pending or
in process, of DBHS on July 1, 2016 are transferred to and retain the same
status with AHCCCS. AHCCCS and DBHS will work to administratively streamline
contractual oversight and monitoring of the Tribal and Regional Behavioral
Health Authorities (T/RBHAs) throughout Arizona, pursue continuous quality
improvement, and reduce fragmentation in healthcare delivery to develop an
integrated system of healthcare. This merger will not impact what services are
offered to members or how services are delivered.

 

76. VALUE-BASED PURCHASING

Value-Based Purchasing (VBP) is a cornerstone of AHCCCS’ strategy to bend the
upward trajectory of health care costs. AHCCCS is implementing initiatives to
leverage the managed care model toward value based health care systems where
members’ experience and population health are improved, per-capita health care
cost is limited to the rate of general inflation through aligned incentives with
managed care organization and provider partners, and there is a commitment to
continuous quality improvement and learning. The Contractor shall participate in
payment VBP efforts.

Value-Based Purchasing Initiative: The purpose of the VBP initiative is to
encourage Contractor activity in the area of quality improvement by aligning the
incentives of the Contractor and provider through VBP strategies, as delineated
by ACOM Policy 315 CYE 16 and as specified in Attachment F3, Contractor Chart of
Deliverables. Quality distributions to Contractors will be funded by assessing 1
percent from Prospective Gross Capitation (Quality Contribution) exclusive of
Delivery Supplemental, KidsCare and State Only Transplant payments. One hundred
percent (100%) of the Quality Contributions will be distributed to one or more
Contractors according to the Contractors’ performance on selected Quality
Management Performance Measures relative to minimum performance standards
established by CQM and the Contractors’ ranking on QMPMs. Quality contributions
and quality distributions will be settled through a reconciliation performed
annually on a contract year basis.

Value-Based Providers: The Contractor shall develop strategies that ensure that
members are directed to providers who participate in VBP initiatives and who
offer value as determined by measureable outcomes. The Contractor shall submit
annually to AHCCCS, DHCM a Value Based Providers/Centers of Excellence Report as
specified in Attachment F3, Contractor Chart of Deliverables, describing its
strategies to direct members to valued providers. See below for report details.

Centers of Excellence: Centers of Excellence are facilities that are recognized
as providing the highest levels of leadership, quality, and service. Centers of
Excellence align physicians and other providers to achieve higher value through
greater focus on appropriateness of care, clinical excellence, and patient
satisfaction. Identification of a Center of Excellence should be based on
criteria such as procedure volumes, clinical outcomes, and treatment planning
and coordination. Identification of appropriate conditions and/or procedures
most suitable to a relationship with a Center of Excellence should be based on
analysis of the Contactor’s data which demonstrates a high degree of variance in
cost and/or outcomes. To encourage Contractor activity which incentivizes
utilization of the best value providers for select, evidenced based, high volume
procedures or conditions, the Contractor shall submit a Value Based
Providers/Centers of Excellence Report annually to AHCCCS, DHCM, as specified in
Attachment F3, Contractor Chart of Deliverables. The report shall incorporate
the CYE 17 implementation of one to two contracts with either the Centers of
Excellence identified in the CYE 16 Executive Summary and/or other existing
Centers of Excellence based on the criteria above. The Contractor shall identify
the Centers of Excellence under contract in CYE 17 and, if different from those
identified in the CYE 16 Executive Summary, shall include a description as to
how these Centers were selected.

 

  129   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

Value Based Providers/Centers of Excellence Report

The Value Based Providers/Centers of Excellence Report shall outline the
Contractor’s process to develop, maintain and monitor activities for both high
value providers and Centers of Excellence and include at a minimum:

 

  •   Thorough description of the Contractor’s initiatives to encourage member
utilization

 

  •   Goals and outcome measures for the contract year

 

  •   Description of monitoring activities to occur throughout the year

 

  •   Evaluation of the effectiveness of the previous year’s initiatives

 

  •   Summary of lessons learned and any implemented changes

 

  •   Description of the most significant barriers

 

  •   Plans to encourage providers determined to offer high value but not
participating in VBP arrangements, if any, to participate in VBP contracts

 

  •   Plan for next contract year

E-Prescribing: E-Prescribing is an effective tool to improve members’ health
outcomes and reduce costs as delineated in ACOM Policy 321. Benefits afforded by
the electronic transmission of prescription-related information include, but are
not limited to: reduced medication errors, reductions of drug and allergy
interactions and therapeutic duplication, and increased prescription accuracy.
The Contractor shall increase its E-Prescribing rate of original prescriptions
in accordance with ACOM Policy 321.

The NCPDP Prescription Origin Code and Fill Number (Original or Refill
Dispensing) must be submitted on all pharmacy encounter records, as outlined in
the AHCCCS NCPDP Post Adjudicated History Transaction Companion Guide, in order
for AHCCCS to measure the Contractor’s success.

VBP Differential Adjusted Payments: AHCCCS has introduced multiple VBP
Differential Adjusted Fee Schedules to distinguish providers who have committed
to supporting designated actions that improve patients’ care experience, improve
members’ health, and reduce cost of care growth. The Contractor shall adjust
payments for specific providers and provider types as described below:

Nursing Facility: For CYE17, for qualified AHCCCS-registered Arizona Nursing
Facility providers meeting criteria as set forth below, the Contractor is
required to pass through an additional 1.0% increase in payments above the rates
that the Contractor would otherwise pay, inclusive of any AHCCCS fee for service
rate changes adopted by the Contractor, to the qualified provider.

Criteria: Nursing Facilities that meet or exceed the Medicare Nursing Home
Compare Arizona Average for the pneumococcal vaccine measure qualify for the VBP
Differential Adjusted Payment increase.

 

  •   The pneumococcal vaccine measure is the percent of long-stay residents
assessed and appropriately given the vaccine

 

  •   The facility’s results on Medicare Nursing Home Compare for this quality
measure will be compared to the accompanying Arizona Average results for the
measure, for the most recently published rate as of June 1, 2016

Hospital: For CYE17, for both inpatient and outpatient services for qualified
AHCCCS-registered Arizona Hospital providers (provider type 02) meeting criteria
as set forth below, the Contractor is required to pass through an additional
0.5% increase in payments above the rates that the Contractor would otherwise
pay, inclusive of any AHCCCS fee for service rate changes adopted by the
Contractor, to the qualified provider.

Criteria:

 

  •   The hospital must participate in the Network, the state’s health
information exchange, by June 1, 2016 as described in A.A.C. R9-22-712.71, and

 

  •   The hospital must have achieved Meaningful Use Stage 2 for Program Year
2015 as described in A.A.C. R9-22-712.71

 

  130   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION D: ACUTE CARE PROGRAM REQUIREMENTS    Contract No. YH14-0001

 

 

 

Integrated Clinic: For CYE17, for qualified AHCCCS-registered Integrated Clinics
(ICs) meeting criteria as set forth below, the Contractor is required to pass
through an additional 10% increase in payments above the rates that the
Contractor would otherwise pay for select physical health services, inclusive of
any AHCCCS fee for service rate changes adopted by the Contractor, to the
qualified provider.

Criteria:

 

  •   Providers registered with AHCCCS as Integrated Clinics and licensed by the
Arizona Department of Health Services as Outpatient Treatment Center which
provide both behavioral health services and physical health services

 

  •   The provider qualifies at any time during CYE17 for those dates of service
in CYE17 that coincide with the provider’s registration as an IC

 

  •   Physical health services which qualify for the increase include Evaluation
and Management (E&M) codes, vaccine administration codes, and a global obstetric
code

[END OF SECTION D]

 

  131   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION E: CONTRACT TERMS AND CONDITIONS    Contract No. YH14-0001

 

 

SECTION E: CONTRACT TERMS AND CONDITIONS

 

1. ADVERTISING AND PROMOTION OF CONTRACT

The Contractor shall not advertise or publish information for commercial benefit
concerning this contract without the prior written approval of the Contracting
Officer.

 

2. APPLICABLE LAW

Arizona Law - The law of Arizona applies to this contract including, where
applicable, the Uniform Commercial Code, as adopted in the State of Arizona.

Implied Contract Terms - Each provision of law and any terms required by law to
be in this contract are a part of this contract as if fully stated in it.

 

3. ARBITRATION

The parties to this contract agree to resolve all disputes arising out of or
relating to this contract through arbitration, after exhausting applicable
administrative review, to the extent required by A.R.S. §12-1518 except as may
be required by other applicable statutes.

 

4. ASSIGNMENT AND DELEGATION

The Contractor shall not assign any rights nor delegate all of the duties under
this contract. Delegation of less than all of the duties of this contract must
conform to the requirements of Section D, Subcontracts.

 

5. ASSIGNMENT OF CONTRACT AND BANKRUPTCY

This contract is voidable and subject to immediate cancellation by AHCCCS upon
the Contractor becoming insolvent or filing proceedings in bankruptcy or
reorganization under the United States Code, or assigning rights or obligations
under this contract without the prior written consent of AHCCCS.

 

6. AUDITS AND INSPECTIONS

The Contractor shall comply with all provisions specified in applicable A.R.S.
§35-214 and §35-215 and AHCCCS rules and policies and procedures relating to the
audit of the Contractor’s records and the inspection of the Contractor’s
facilities. The Contractor shall fully cooperate with AHCCCS staff and allow
them reasonable access to the Contractor’s staff, subcontractors, members, and
records [42 CFR 438.6(g)].

At any time during the term of this contract, and five (5) years thereafter
unless a longer time is otherwise required by law, the Contractor’s or any
subcontractor’s books and records shall be subject to audit by AHCCCS and, where
applicable, the Federal government, to the extent that the books and records
relate to the performance of the contract or subcontracts [42 CFR
438.242(b)(3)].

AHCCCS, or its duly authorized agents, and the Federal government may evaluate
through on-site inspection or other means, the quality, appropriateness and
timeliness of services performed under this contract.

 

7. AUTHORITY

This contract is issued under the authority of the Contracting Officer who
signed this contract. Changes to the contract, including the addition of work or
materials, the revision of payment terms, or the substitution of work or
materials, directed by an unauthorized state employee or made unilaterally by
the Contractor are violations of the contract and of applicable law. Such
changes, including unauthorized written contract amendments, shall be void and
without effect, and the Contractor shall not be entitled to any claim under this
contract based on those changes.



 

8. CHANGES

AHCCCS may at any time, by written notice to the Contractor, make changes within
the general scope of this contract. If any such change causes an increase or
decrease in the cost of, or the time required for, performance of any part of
the work under this contract, the Contractor may assert its right to an
adjustment in

 

  132   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION E: CONTRACT TERMS AND CONDITIONS    Contract No. YH14-0001

 

 

 

compensation paid under this contract. The Contractor must assert its right to
such adjustment within 30 days from the date of receipt of the change notice.
Any dispute or disagreement caused by such notice shall constitute a dispute
within the meaning of Section E, Disputes, and be administered accordingly.

Contract amendments are subject to approval by the Centers for Medicare and
Medicaid Services (CMS), and approval is withheld until all amendments are
signed by the Contractor. When AHCCCS issues an amendment to modify the
contract, the Contractor shall ensure contract amendments are signed and
submitted to AHCCCS by the date specified by AHCCCS. The provisions of such
amendment will be deemed to have been accepted on the day following the date
AHCCCS requires an executed amendment, even if the amendment has not been signed
by the Contractor, unless within that time the Contractor notifies AHCCCS in
writing that it refuses to sign the amendment. If the Contractor provides such
notification, AHCCCS will initiate termination proceedings.

 

9. CHOICE OF FORUM

The parties agree that jurisdiction over any action arising out of or relating
to this contract shall be brought or filed in a court of competent jurisdiction
located in the State of Arizona.

 

10. COMPLIANCE WITH APPLICABLE LAWS, RULES AND REGULATIONS

The Contractor shall comply with all applicable Federal and State laws and
regulations including Title VI of the Civil Rights Act of 1964; Title IX of the
Education Amendments of 1972 (regarding education programs and activities); the
Age Discrimination Act of 1975; the Rehabilitation Act of 1973 (regarding
education programs and activities), and the Americans with Disabilities Act; EEO
provisions; Copeland Anti-Kickback Act; Davis-Bacon Act; Contract Work Hours and
Safety Standards; Rights to Inventions Made Under a Contract or Agreement; Clean
Air Act and Federal Water Pollution Control Act; Byrd Anti-Lobbying Amendment.
The Contractor shall maintain all applicable licenses and permits.

 

11. CONFIDENTIALITY AND DISCLOSURE OF CONFIDENTIAL INFORMATION

The Contractor shall safeguard confidential information in accordance with
Federal and State laws and regulations, including but not limited to, 42 CFR
431, Subpart F, A.R.S. §36-107, §36-2903 (for Acute), §36-2932 (for ALTCS),
§41-1959 and §46-135, the Health Insurance Portability and Accountability Act
(Public Law 107-191 Statutes 1936), 45 CFR parts 160 and 164, and AHCCCS Rules.

The Contractor shall establish and maintain procedures and controls that are
acceptable to AHCCCS for the purpose of assuring that no information contained
in its records or obtained from AHCCCS or others carrying out its functions
under the contract shall be used or disclosed by its agents, officers or
employees, except as required to efficiently perform duties under the contract.
Except as required or permitted by law, the Contractor also agrees that any
information pertaining to individual persons shall not be divulged other than to
employees or officers of the Contractor as needed for the performance of duties
under the contract, unless otherwise agreed to, in writing, by AHCCCS.

The Contractor shall not, without prior written approval from AHCCCS, either
during or after the performance of the services required by this contract, use,
other than for such performance, or disclose to any person other than AHCCCS
personnel with a need to know, any information, data, material, or exhibits
created, developed, produced, or otherwise obtained during the course of the
work required by this contract. This nondisclosure requirement shall also
pertain to any information contained in reports, documents, or other records
furnished to the Contractor by AHCCCS.

 

12. CONFLICT OF INTEREST

The Contractor shall not undertake any work that represents a potential conflict
of interest, or which is not in the best interest of AHCCCS or the State without
prior written approval by AHCCCS. The Contractor shall fully and completely
disclose any situation that may present a conflict of interest. If the
Contractor is now performing or elects to perform during the term of this
contract any services for any AHCCCS health plan, provider or Contractor or an
entity owning or controlling same, the Contractor shall disclose this
relationship prior to accepting any assignment involving such party.

 

  133   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION E: CONTRACT TERMS AND CONDITIONS    Contract No. YH14-0001

 

 

 

13. CONTINUATION OF PERFORMANCE THROUGH TERMINATION

The Contractor shall continue to perform, in accordance with the requirements of
the contract, up to the date of termination and as directed in the termination
notice.

 

14. CONTRACT

The Contract between AHCCCS and the Contractor shall include: 1) the Request for
Proposal (RFP) including AHCCCS policies and procedures incorporated by
reference as part of the RFP, 2) the proposal submitted by the Contractor in
response to the RFP including any Best and Final Offers, and 3) any Contract
amendments. In the event of a conflict in language between the proposal
(including any Best and Final Offers) and the RFP (including AHCCCS policies and
procedures incorporated by reference), the provisions and requirements set forth
and/or referenced in the RFP (including AHCCCS policies and procedures
incorporated by reference) shall govern.

The Contract shall be construed according to the laws of the State of Arizona.
The State of Arizona is not obligated for the expenditures under the contract
until funds have been encumbered.

 

15. CONTRACT INTERPRETATION AND AMENDMENT

No Parol Evidence - This contract is intended by the parties as a final and
complete expression of their agreement. No course of prior dealings between the
parties and no usage of the trade shall supplement or explain any term used in
this contract.

No Waiver - Either party’s failure to insist on strict performance of any term
or condition of the contract shall not be deemed a waiver of that term or
condition even if the party accepting or acquiescing in the nonconforming
performance knows of the nature of the performance and fails to object to it.

Written Contract Amendments - The contract shall be modified only through a
written contract amendment within the scope of the contract signed by the
procurement officer on behalf of the State and signed by a duly authorized
representative of the Contractor.

 

16. COOPERATION WITH OTHER CONTRACTORS

AHCCCS may award other contracts for additional work related to this contract
and Contractor shall fully cooperate with such other contractors and AHCCCS
employees or designated agents. The Contractor shall not commit or permit any
act which will interfere with the performance of work by any other Contractor or
by AHCCCS employees.

 

17. COVENANT AGAINST CONTINGENT FEES

The Contractor warrants that no person or agency has been employed or retained
to solicit or secure this contract upon an agreement or understanding for a
commission, percentage, brokerage or contingent fee. For violation of this
warranty, AHCCCS shall have the right to annul this contract without liability.

 

18. DATA CERTIFICATION

The Contractor shall certify that financial and encounter data submitted to
AHCCCS is complete, accurate and truthful. Certification of financial and
encounter data must be submitted concurrently with the data. Certification may
be provided by the Contractor CEO, CFO or an individual who is delegated
authority to sign for, and who reports directly to the CEO or CFO [42 CFR
438.604 et seq.].

 

  134   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION E: CONTRACT TERMS AND CONDITIONS    Contract No. YH14-0001

 

 

 

19. DISPUTES

Contract claims and disputes shall be adjudicated in accordance with State Law,
AHCCCS Rules and this contract.

Except as provided by 9 A.A.C. Chapter 22, Article 6, the exclusive manner for
the Contractor to assert any dispute against AHCCCS shall be in accordance with
the process outlined in 9 A.A.C. Chapter 34 and A.R.S. §36-2932. All disputes
except as provided under 9 A.A.C. Chapter 22, Article 6 shall be filed in
writing and be received by AHCCCS no later than 60 days from the date of the
disputed notice. All disputes shall state the factual and legal basis for the
dispute. Pending the final resolution of any disputes involving this contract,
the Contractor shall proceed with performance of this contract in accordance
with AHCCCS’ instructions, unless AHCCCS specifically, in writing, requests
termination or a temporary suspension of performance.

 

20. E-VERIFY REQUIREMENTS

In accordance with A.R.S §41-4401, the Contractor warrants compliance with all
Federal immigration laws and regulations relating to employees and warrants its
compliance with Section A.R.S. §23-214, Subsection A.

 

21. EFFECTIVE DATE

The effective date of this contract shall be the Offer and Acceptance date
referenced on page 1 of this contract.

 

22. EMPLOYEES OF THE CONTRACTOR

All employees of the Contractor employed in the performance of work under the
Contract shall be considered employees of the Contractor at all times, and not
employees of AHCCCS or the State. The Contractor shall comply with the Social
Security Act, Workman’s Compensation laws and Unemployment laws of the State of
Arizona and all State, local and Federal legislation relevant to the
Contractor’s business.

 

23. FEDERAL IMMIGRATION AND NATIONALITY ACT

The Contractor shall comply with all Federal, State and local immigration laws
and regulations relating to the immigration status of their employees during the
term of the contract. Further, the Contractor shall flow down this requirement
to all subcontractors utilized during the term of the contract. The State shall
retain the right to perform random audits of Contractor and subcontractor
records or to inspect papers of any employee thereof to ensure compliance.
Should the State determine that the Contractor and/or any subcontractors be
found noncompliant, the State may pursue all remedies allowed by law, including,
but not limited to; suspension of work, termination of the contract for default
and suspension and/or debarment of the Contractor.

 

24. GRATUITIES

AHCCCS may, by written notice to the Contractor, immediately terminate this
contract if it determines that employment or a gratuity was offered or made by
the Contractor or a representative of the Contractor to any officer or employee
of the State for the purpose of influencing the outcome of the procurement or
securing the contract, an amendment to the contract, or favorable treatment
concerning the contract, including the making of any determination or decision
about contract performance. AHCCCS, in addition to any other rights or remedies,
shall be entitled to recover exemplary damages in the amount of three times the
value of the gratuity offered by the Contractor.

 

25. INCORPORATION BY REFERENCE

This solicitation and all attachments and amendments, the Contractor’s proposal,
best and final offer accepted by AHCCCS, and any approved subcontracts are
hereby incorporated by reference into the contract.



 

26. INDEMNIFICATION

Contractor/Vendor Indemnification (Not Public Agency):

The parties to this contract agree that the State of Arizona, its departments,
agencies, boards and commissions shall be indemnified and held harmless by the
Contractor for the vicarious liability of the State as a result of entering into
this contract. The Contractor agrees to indemnify, defend, and hold harmless the
State from and against any and all claims, losses, liability, costs, and
expenses, including attorney’s fees and costs, arising out

 

  135   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION E: CONTRACT TERMS AND CONDITIONS    Contract No. YH14-0001

 

 

 

of litigation against AHCCCS including, but not limited to, class action
lawsuits challenging actions by the Contractor. The requirement for
indemnification applies irrespective of whether or not the Contractor is a party
to the lawsuit. Each Contractor shall indemnify the State, on a pro rata basis
based on population, attorney’s fees and costs awarded against the State as well
as the attorney’s fees and costs incurred by the State in defending the lawsuit.
The Contractor shall also indemnify AHCCCS, on a pro rata basis based on
population, the administrative expenses incurred by AHCCCS to address Contractor
deficiencies arising out of the litigation. The parties further agree that the
State of Arizona, its departments, agencies, boards and commissions shall be
responsible for its own negligence and/or willful misconduct. Each party to this
contract is responsible for its own negligence and/or willful misconduct.

Contractor/Vendor Indemnification (Public Agency):

Each party (“as indemnitor”) agrees to indemnify, defend, and hold harmless the
other party (“as indemnitee”) from and against any and all claims, losses,
liability, costs, or expenses (including reasonable attorney’s fees)
(hereinafter collectively referred to as ‘claims’) arising out of bodily injury
of any person (including death) or property damage but only to the extent that
such claims which result in vicarious/derivative liability to the indemnitee,
are caused by the act, omission, negligence, misconduct, or other fault of the
indemnitor, its officers, officials, agents, employees, or volunteers.

 

27. INDEMNIFICATION - PATENT AND COPYRIGHT

To the extent permitted by applicable law the Contractor shall defend, indemnify
and hold harmless the State against any liability including costs and expenses
for infringement of any patent, trademark or copyright arising out of contract
performance or use by the State of materials furnished or work performed under
this contract. The State shall reasonably notify the Contractor of any claim for
which it may be liable under this paragraph.

 

28. INSURANCE

The Contractor is required to maintain insurance, at a minimum, as specified in
Attachment E-1 Standard Professional Service Contracts. For policies for
insurance for professional service contracts working with children or vulnerable
adults, the policy may be endorsed to include coverage for sexual abuse and
molestation.

 

  136   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION E: CONTRACT TERMS AND CONDITIONS    Contract No. YH14-0001

 

 

 

ATTACHMENT E-1

STANDARD PROFESSIONAL SERVICE CONTRACT

INDEMNIFICATION CLAUSE:

To the fullest extent permitted by law, Contractor shall defend, indemnify, save
and hold harmless the State of Arizona, and its departments, agencies, boards,
commissions, universities, officers, officials, agents, and employees
(hereinafter referred to as “Indemnitee”) from and against any and all claims,
actions, liabilities, damages, losses, or expenses (including court costs,
attorneys’ fees, and costs of claim processing, investigation and litigation)
(hereinafter referred to as “Claims”) for bodily injury or personal injury
(including death), or loss or damage to tangible or intangible property caused,
or alleged to be caused, in whole or in part, by the negligent or willful acts
or omissions of Contractor or any of its owners, officers, directors, agents,
employees or subcontractors. This indemnity includes any claim or amount arising
out of or recovered under the Workers’ Compensation Law or arising out of the
failure of such Contractor to conform to any Federal, State or local law,
statute, ordinance, rule, regulation or court decree. It is the specific
intention of the parties that the Indemnitee shall, in all instances, except for
Claims arising solely from the negligent or willful acts or omissions of the
Indemnitee, be indemnified by Contractor from and against any and all claims. It
is agreed that Contractor will be responsible for primary loss investigation,
defense and judgment costs where this indemnification is applicable. In
consideration of the award of this contract, the Contractor agrees to waive all
rights of subrogation against the State of Arizona, its officers, officials,
agents and employees for losses arising from the work performed by the
Contractor for the State of Arizona.

This indemnity shall not apply if the Contractor or subcontractor(s) is/are an
agency, board, commission or university of the State of Arizona.

INSURANCE REQUIREMENTS:

Contractors shall procure and maintain until all of their obligations have been
discharged, including any warranty periods under this Contract, insurance
against claims for injury to persons or damage to property arising from or in
connection with the performance of the work hereunder by the Contractor, its
agents, representatives, employees or subcontractors.

The insurance requirements herein are minimum requirements for this Contract and
in no way limit the indemnity covenants contained in this Contract. The State of
Arizona in no way warrants that the minimum limits contained herein are
sufficient to protect the Contractor from liabilities that arise out of the
performance of the work under this contract by the Contractor, its agents,
representatives, employees or subcontractors, and the Contractor is free to
purchase additional insurance.

 

A. MINIMUM SCOPE AND LIMITS OF INSURANCE: Contractor shall provide coverage with
limits of liability not less than those stated below.

 

  1. Commercial General Liability (CGL) – Occurrence Form

Policy shall include bodily injury, property damage, and broad form contractual
liability coverage.

 

•       General Aggregate

   $ 2,000,000   

•       Products – Completed Operations Aggregate

   $ 1,000,000   

•       Personal and Advertising Injury

   $ 1,000,000   

•       Damage to Rented Premises

   $ 50,000   

•       Each Occurrence

   $ 1,000,000   

 

  a. The policy shall be endorsed, as required by this written agreement, to
include the State of Arizona, and its departments, agencies, boards,
commissions, universities, officers, officials, agents, and employees as
additional insureds with respect to liability arising out of the activities
performed by or on behalf of the Contractor.

 

  b. Policy shall contain a waiver of subrogation endorsement, as required by
this written agreement, in favor of the State of Arizona, and its departments,
agencies, boards, commissions, universities, officers, officials, agents, and
employees for losses arising from work performed by or on behalf of the
Contractor.

 

  137   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION E: CONTRACT TERMS AND CONDITIONS    Contract No. YH14-0001

 

 

 

  2. Business Automobile Liability

Bodily Injury and Property Damage for any owned, hired, and/or non-owned
vehicles used in the performance of this Contract.

 

•       Combined Single Limit (CSL)

   $ 1,000,000   

 

  a. Policy shall be endorsed, as required by this written agreement, to include
the State of Arizona, and its departments, agencies, boards, commissions,
universities, officers, officials, agents, and employees as additional insureds
with respect to liability arising out of the activities performed by or on
behalf of the Contractor, involving automobiles owned, leased, hired, and/or
non-owned by the Contractor.

 

  b. Policy shall contain a waiver of subrogation endorsement, as required by
this written agreement, in favor of the State of Arizona, and its departments,
agencies, boards, commissions, universities, officers, officials, agents, and
employees for losses arising from work performed by or on behalf of the
Contractor.

 

  c. Policy shall contain a severability of interest provision.

 

  3. Worker’s Compensation and Employers’ Liability

 

  •   Workers’ Compensation Statutory

 

  •   Employers’ Liability

 

Each Accident

   $ 500,000   

Disease – Each Employee

   $ 500,000   

Disease – Policy Limit

   $ 1,000,000   

 

  a. Policy shall contain a waiver of subrogation endorsement, as required by
this written agreement, in favor of the State of Arizona, and its departments,
agencies, boards, commissions, universities, officers, officials, agents, and
employees for losses arising from work performed by or on behalf of the
Contractor.

 

  b. This requirement shall not apply to each Contractor or subcontractor that
is exempt under A.R.S. §23-901, and when such Contractor or subcontractor
executes the appropriate waiver form (Sole Proprietor or Independent
Contractor).

 

  4. Professional Liability (Errors and Omissions Liability)

 

Each Claim

   $ 1,000,000   

Annual Aggregate

   $ 2,000,000   

 

  a. In the event that the Professional Liability insurance required by this
Contract is written on a claims-made basis, Contractor warrants that any
retroactive date under the policy shall precede the effective date of this
Contract; and either continuous coverage will be maintained or an extended
discovery period will be exercised for a period of two (2) years beginning at
the time work under this Contract is completed.

 

  b. The policy shall cover professional misconduct or negligent acts for those
positions defined in the Scope of Work of this Contract.

 

  138   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION E: CONTRACT TERMS AND CONDITIONS    Contract No. YH14-0001

 

 

 

B. ADDITIONAL INSURANCE REQUIREMENTS: The policies shall include, or be endorsed
to include, as required by this written agreement, the following provisions:

 

  1. The Contractor’s policies shall stipulate that the insurance afforded the
Contractor shall be primary and that any insurance carried by AHCCCS, its
agents, officials, employees or the State of Arizona shall be excess and not
contributory insurance, as provided by A.R.S. §41-621 (E).

 

  2. Insurance provided by the Contractor shall not limit the Contractor’s
liability assumed under the indemnification provisions of this Contract.

 

C. NOTICE OF CANCELLATION: For each insurance policy required by the insurance
provisions of this Contract, the Contractor must provide to the State of
Arizona, within two (2) business days of receipt, a notice if a policy is
suspended, voided, or cancelled for any reason. Such notice shall be sent to
AHCCCS Contracts Unit, Mail Drop 5700, Division of Business and Finance, 701 E.
Jefferson St., Phoenix, AZ 85034.

 

D. ACCEPTABILITY OF INSURERS: Contractor’s insurance shall be placed with
companies licensed in the State of Arizona or hold approved non-admitted status
on the Arizona Department of Insurance List of Qualified Unauthorized Insurers.
Insurers shall have an “A.M. Best” rating of not less than A- VII. The State of
Arizona in no way warrants that the above-required minimum insurer rating is
sufficient to protect the Contractor from potential insurer insolvency.

 

E. VERIFICATION OF COVERAGE: Contractor shall furnish the State of Arizona with
certificates of insurance (valid ACORD form or equivalent approved by the State
of Arizona) as required by this Contract and as specified in Attachment F3,
Contractor Chart of Deliverables. An authorized representative of the insurer
shall sign the certificates.

All certificates and endorsements, as required by this written agreement, are to
be received and approved by the State of Arizona before work commences. Each
insurance policy required by this Contract must be in effect at or prior to
commencement of work under this Contract. Failure to maintain the insurance
policies as required by this Contract, or to provide evidence of renewal, is a
material breach of Contract.

All certificates required by this Contract shall be sent directly to AHCCCS
Contracts Unit, Mail Drop 5700, Division of Business and Finance, 701 E.
Jefferson St., Phoenix, AZ 85034. All subcontractors are required to maintain
insurance and to provide verification upon request. The AHCCCS project/contract
number and project description shall be noted on the certificate of insurance.
The State of Arizona and AHCCCS reserves the right to require complete,
certified copies of all insurance policies required by this Contract at any
time.

 

F. SUBCONTRACTORS: Contractors’ certificate(s) shall include all subcontractors
as insureds under its policies or Contractor shall be responsible for ensuring
and/or verifying that all subcontractors have valid and collectable insurance as
evidenced by the certificates of insurance and endorsements for each
subcontractor. All coverages for subcontractors shall be subject to the AHCCCS
Minimum Subcontract Provisions located on the AHCCCS website. AHCCCS reserves
the right to require, at any time throughout the life of this contract, proof
from the Contractor that its subcontractors have the required coverage.

 

G. APPROVAL AND MODIFICATIONS: AHCCCS, in consultation with State Risk, reserves
the right to review or make modifications to the insurance limits, required
coverages, or endorsements throughout the life of this contract, as deemed
necessary. Such action will not require a formal contract amendment but may be
made by administrative action.

 

H. EXCEPTIONS: In the event the Contractor or subcontractor(s) is/are a public
entity, then the Insurance Requirements shall not apply. Such public entity
shall provide a certificate of self-insurance. If the Contractor or
subcontractor(s) is/are a State of Arizona agency, board, commission, or
university, none of the above shall apply.

 

  139   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION E: CONTRACT TERMS AND CONDITIONS    Contract No. YH14-0001

 

 

 

[END OF ATTACHMENT E-1]

 

  140   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION E: CONTRACT TERMS AND CONDITIONS    Contract No. YH14-0001

 

 

 

29. IRS W9 FORM

In order to receive payment under any resulting contract, the Contractor shall
have a current IRS W9 Form on file with the State of Arizona.

 

30. LIMITATIONS ON BILLING AND COLLECTION PRACTICES

Except as provided in Federal and State Law and regulations, the Contractor
shall not bill, nor attempt to collect payment directly or through a collection
agency from a person who was AHCCCS eligible at the time the covered service(s)
were rendered, or from the financially responsible relative or representative
for covered services that were paid or could have been paid by the system.

 

31. LOBBYING

No funds paid to the Contractor by AHCCCS, or interest earned thereon, shall be
used for the purpose of influencing or attempting to influence an officer or
employee of any Federal or State agency, a member of the United States Congress
or State Legislature, an officer or employee of a member of the United States
Congress or State Legislature in connection with awarding of any Federal or
State contract, the making of any Federal or State grant, the making of any
Federal or State loan, the entering into of any cooperative agreement, and the
extension, continuation, renewal, amendment or modification of any Federal or
State contract, grant, loan, or cooperative agreement. The Contractor shall
disclose if any funds paid to the Contractor by AHCCCS have been used or will be
used to influence the persons and entities indicated above and will assist
AHCCCS in making such disclosures to CMS.

 

32. NO GUARANTEED QUANTITIES

AHCCCS does not guarantee the Contractor any minimum or maximum quantity of
services or goods to be provided under this contract.

 

33. NON-DISCRIMINATION

In accordance with A.R.S. §41-1461 et seq. and Executive Order 2009-09, the
Contractor shall provide equal employment opportunities for all persons,
regardless of race, color, religion, creed, sex, age, national origin,
disability or political affiliation. The Contractor shall comply with the
Americans with Disabilities Act.

 

34. NON-EXCLUSIVE REMEDIES

The rights and the remedies of AHCCCS under this contract are not exclusive.

 

35. OFF-SHORE PERFORMANCE OF WORK PROHIBITED

Any services that are described in the specifications or scope of work that
directly serve the State of Arizona or its clients and involve access to secure
or sensitive data or personal client data shall be performed within the defined
territories of the United States. Unless specifically stated otherwise in the
specifications, this paragraph does not apply to indirect or “overhead”
services, redundant back-up services or services that are incidental to the
performance of the contract. This provision applies to work performed by
subcontractors at all tiers.

 

36. ORDER OF PRECEDENCE

The parties to this contract shall be bound by all terms and conditions
contained herein. For interpreting such terms and conditions the following
sources shall have precedence in descending order: The Constitution and laws of
the United States and applicable Federal regulations; the terms of the CMS 1115
waiver for the State of Arizona; the Constitution and laws of Arizona, and
applicable State Rules; the terms of this contract which consists of the RFP,
the proposal of the successful Offeror, and any Best and Final Offer including
any attachments, executed amendments and modifications; and AHCCCS policies and
procedures.

 

  141   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION E: CONTRACT TERMS AND CONDITIONS    Contract No. YH14-0001

 

 

 

37. OWNERSHIP OF INFORMATION AND DATA

Materials, reports and other deliverables created under this contract are the
sole property of AHCCCS. The Contractor is not entitled to any rights to those
materials and may not transfer any rights to anyone else. Except as necessary to
carry out the requirements of this contract, as otherwise allowed under this
contract, or as required by law, the Contractor shall not use or release data,
information or materials, reports, or deliverables derived from that data or
information without the prior written consent of AHCCCS. Data, information and
reports collected or prepared by the Contractor in the course of performing its
duties and obligations under this contract shall not be used by the Contractor
for any independent project of the Contractor or publicized by the Contractor
without the prior written permission of AHCCCS. Subject to applicable state and
Federal laws and regulations, AHCCCS shall have full and complete rights to
reproduce, duplicate, disclose and otherwise use all such information.

At the termination of the contract, the Contractor shall make available all such
data to AHCCCS within 30 days following termination of the contract or such
longer period as approved by AHCCCS, Office of the Director. For purposes of
this subsection, the term “data” shall not include member medical records.

Except as otherwise provided in this section, if any copyrightable or patentable
material is developed by the Contractor in the course of performance of this
contract, the Federal government, AHCCCS and the State of Arizona shall have a
royalty-free, nonexclusive, and irrevocable right to reproduce, publish, or
otherwise use, and to authorize others to use, the work for state or Federal
government purposes. The Contractor shall additionally be subject to the
applicable provisions of 45 CFR Part 74.

 

38. RESERVED

 

39. RELATIONSHIP OF PARTIES

The Contractor under this contract is an independent Contractor. Neither party
to this contract shall be deemed to be the employee or agent of the other party
to the contract.

 

40. RIGHT OF OFFSET

AHCCCS shall be entitled to offset against any sums due the Contractor any
expenses or costs incurred by AHCCCS or damages assessed by AHCCCS concerning
the Contractor’s non-conforming performance or failure to perform the contract,
including but not limited to expenses, costs and damages.

 

41. RIGHT TO ASSURANCE

If AHCCCS, in good faith, has reason to believe that the Contractor does not
intend to perform or is unable to continue to perform this contract, the
procurement officer may demand in writing that the Contractor give a written
assurance of intent to perform. The demand shall be sent to the Contractor by
certified mail, return receipt required. Failure by the Contractor to provide
written assurance within the number of days specified in the demand may, at the
State’s option, be the basis for terminating the contract.

 

40. RIGHT TO INSPECT PLANT OR PLACE OF BUSINESS

AHCCCS may, at reasonable times, inspect the part of the plant or place of
business of the Contractor or subcontractor that is related to the performance
of this contract, in accordance with A.R.S. §41-2547.

 

41. RESERVED

 

  142   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION E: CONTRACT TERMS AND CONDITIONS    Contract No. YH14-0001

 

 

 

42. SEVERABILITY

The provisions of this contract are severable. Any term or condition deemed
illegal or invalid shall not affect any other term or condition of the contract.

 

43. SUSPENSION OR DEBARMENT

The Contractor shall not employ, consult, subcontract or enter into any
agreement for Title XIX services with any person or entity who is debarred,
suspended or otherwise excluded from Federal procurement activity or from
participating in non-procurement activities under regulations issued under
Executive Order 12549 [42 CFR 438.610(a)(b)] or under guidelines implementing
Executive Order 12549. This prohibition extends to any entity which employs,
consults, subcontracts with or otherwise reimburses for services any person
substantially involved in the management of another entity which is debarred,
suspended or otherwise excluded from Federal procurement activity. The
Contractor is obligated to screen all employees and contractors to determine
whether any of them have been excluded from participation in Federal health care
programs. The Contractor can search the HHS-OIG website by the names of any
individuals. The database can be accessed at
http://www.oig.hhs.gov/fraud/exclusions.asp.

The Contractor shall not retain as a director, officer, partner or owner of 5%
or more of the Contractor entity, any person, or affiliate of such a person, who
is debarred, suspended or otherwise excluded from Federal procurement activity.

AHCCCS may, by written notice to the Contractor, immediately terminate this
contract if it determines that the Contractor has been debarred, suspended or
otherwise lawfully prohibited from participating in any public procurement
activity.

 

44. TEMPORARY MANAGEMENT/OPERATION OF A CONTRACTOR

Temporary Management/Operation by AHCCCS: Pursuant to the Medicaid Managed Care
Regulations, 42 CFR 438.700 et seq. and State Law A.R.S. §36-2903, AHCCCS is
authorized to impose temporary management for a Contractor under certain
conditions. Under Federal law, temporary management may be imposed if AHCCCS
determines that there is continued egregious behavior by the Contractor,
including but not limited to the following: substantial failure to provide
medically necessary services the Contractor is required to provide; imposition
on enrollees premiums or charges that exceed those permitted by AHCCCS,
discrimination among enrollees on the basis of health status or need for health
care services; misrepresentation or falsification of information to AHCCCS or
CMS; misrepresentation or falsification of information furnished to an enrollee
or provider; distribution of marketing materials that have not been approved by
AHCCCS or that are false or misleading; or behavior contrary to any requirements
of Sections 1903(m) or 1932 of the Social Security Act. Temporary management may
also be imposed if AHCCCS determines that there is substantial risk to
enrollees’ health or that temporary management is necessary to ensure the health
of enrollees while the Contractor is correcting the deficiencies noted above or
until there is an orderly transition or reorganization of the Contractor. Under
Federal law, temporary management is mandatory if AHCCCS determines that the
Contractor has repeatedly failed to meet substantive requirements in Sections
1903(m) or 1932 of the Social Security Act. Pursuant to 42 CFR 438.706, AHCCCS
shall not delay imposition of temporary management to provide a hearing before
imposing this sanction.

If AHCCCS undertakes direct operation of the Contractor, AHCCCS, through
designees appointed by the Director, shall be vested with full and exclusive
power of management and control of the Contractor as necessary to ensure the
uninterrupted care to persons and accomplish the orderly transition of persons
to a new or existing Contractor, or until the Contractor corrects the contract
performance failure to the satisfaction of AHCCCS. AHCCCS shall have the power
to employ any necessary assistants, to execute any instrument in the name of the
Contractor, to commence, defend and conduct in its name any action or proceeding
in which the Contractor may be a party; such powers shall only apply with
respect to activities occurring after AHCCCS undertakes direct operation of the
Contractor in connection with this Section.

 

  143   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION E: CONTRACT TERMS AND CONDITIONS    Contract No. YH14-0001

 

 

 

All reasonable expenses of AHCCCS related to the direct operation of the
Contractor, including attorney fees, cost of preliminary or other audits of the
Contractor and expenses related to the management of any office or other assets
of the Contractor, shall be paid by the Contractor or withheld from payment due
from AHCCCS to the Contractor.

 

45. TERM OF CONTRACT AND OPTION TO RENEW

The initial term of this contract shall be for three (3) initial years, with two
(2) one-year options to extend, not to exceed a total contracting period of five
(5) years. The contract cycle is October 1 through September 30 with an annual
October 1 renewal. The terms and conditions of any such contract extension shall
remain the same as the original contract, as amended. Any contract extension
shall be through contract amendment, and shall be at the sole option of AHCCCS.

If the Contractor has been awarded a contract in more than one GSA, each such
contract will be considered separately renewable. AHCCCS may renew the
Contractor’s contract in one GSA, but not in another. In the event AHCCCS
determines there are issues of noncompliance by the Contractor in one GSA,
AHCCCS may request an enrollment cap for the Contractor’s contracts in all other
GSAs. Further, AHCCCS may require the Contractor to renew all currently awarded
GSAs, or may terminate the contract if the Contractor does not agree to renew
all currently awarded GSAs.

When the Contracting Officer issues an amendment to extend the contract, the
provisions of such extension will be deemed to have been accepted 30 days after
the date of mailing by the Contracting Officer, unless a different time period
is specified by AHCCCS, even if the extension amendment has not been signed by
the Contractor, unless within that time the Contractor notifies the Contracting
Officer in writing that it refuses to sign the extension amendment. Failure of
an existing Contractor to accept an amendment (or renew) may result in immediate
suspension/termination of member assignment. If the Contractor provides such
notification, the Contracting Officer will initiate contract termination
proceedings.

If the Contractor chooses not to renew this contract, the Contractor may be
liable for certain costs associated with the transition of its members to a
different Contractor. The Contractor is required to provide 180 days advance
written notice to the Contracts and Purchasing Administrator of its intent not
to renew the contract. If the Contractor provides the Contracts and Purchasing
Administrator written notice of its intent not to renew this contract at least
180 days before its expiration, this liability for transition costs may be
waived by the Contracting Officer.

 

46. TERMINATION

AHCCCS reserves the right to terminate this contract in whole or in part by
reason of force majeure, due to the failure of the Contractor to comply with any
term or condition of the contract, including, but not limited to, circumstances
which present risk to member health or safety, and as authorized by the Balanced
Budget Act of 1997 and 42 CFR 438.708. The term force majeure means an
occurrence that is beyond the control of AHCCCS and occurs without its fault or
negligence. Force majeure includes acts of God and other similar occurrences
beyond the control of AHCCCS which it is unable to prevent by exercising
reasonable diligence.

If the Contractor is providing services under more than one contract with
AHCCCS, AHCCCS may deem unsatisfactory performance under one contract to be
cause to require the Contractor to provide assurance of performance under any
and all other contracts. In such situations, AHCCCS reserves the right to seek
remedies under both actual and anticipatory breaches of contract if adequate
assurance of performance is not received. The Contracting Officer shall mail
written notice of the termination and the reason(s) for it to the Contractor by
certified mail, return receipt requested. Pursuant to the Balanced Budget Act of
1997 and 42 CFR 438.708, AHCCCS shall provide the Contractor with a
pre-termination hearing before termination of the contract.

Upon termination, all documents, data, and reports prepared by the Contractor
under the contract shall become the property of and be delivered to AHCCCS
immediately on demand.

 

  144   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION E: CONTRACT TERMS AND CONDITIONS    Contract No. YH14-0001

 

 

 

AHCCCS may, upon termination of this contract, procure on terms and in the
manner that it deems appropriate, materials or services to replace those under
this contract. The Contractor shall be liable for any excess costs incurred by
AHCCCS in re-procuring the materials or services.

 

47. TERMINATION - AVAILABILITY OF FUNDS

Funds are not presently available for performance under this contract beyond the
current fiscal year. No legal liability on the part of AHCCCS for any payment
may arise under this contract until funds are made available for performance of
this contract.

Notwithstanding any other provision in the Agreement, this Agreement may be
terminated by Contractor, if, for any reason, there are not sufficient
appropriated and available monies for the purpose of maintaining this Agreement.
In the event of such termination, the Contractor shall have no further
obligation to AHCCCS.

 

48. TERMINATION FOR CONFLICT OF INTEREST

AHCCCS may cancel this contract without penalty or further obligation if any
person significantly involved in initiating, negotiating, securing, drafting or
creating the contract on behalf of AHCCCS is, or becomes at any time while the
contract or any extension of the contract is in effect, an employee of, or a
consultant to, any other party to this contract with respect to the subject
matter of the contract. The cancellation shall be effective when the Contractor
receives written notice of the cancellation unless the notice specifies a later
time.

If the Contractor is a political subdivision of the State, it may also cancel
this contract as provided by A.R.S. §38-511.

 

49. TERMINATION FOR CONVENIENCE

AHCCCS reserves the right to terminate the contract in whole or in part at any
time for the convenience of the State without penalty or recourse. The
Contracting Officer shall give written notice by certified mail, of the
termination at least 90 days before the effective date of the termination. Upon
receipt of written notice, the Contractor shall stop all work, as directed in
the notice, notify all subcontractors of the effective date of the termination
and minimize all further costs to the State. In the event of termination under
this paragraph, all documents, data and reports prepared by the Contractor under
the contract shall become the property of and be delivered to AHCCCS immediately
upon demand. The Contractor shall be entitled to receive just and equitable
compensation for work in progress, work completed and materials accepted before
the effective date of the termination.

 

50. THIRD PARTY ANTITRUST VIOLATIONS

The Contractor assigns to the State any claim for overcharges resulting from
antitrust violations to the extent that those violations concern materials or
services supplied by third parties to the Contractor toward fulfillment of this
contract.

 

51. TYPE OF CONTRACT

Fixed-Price, stated as capitated per member per month, except as otherwise
provided.

 

52. WARRANTY OF SERVICES

The Contractor warrants that all services provided under this contract will
conform to the requirements stated herein. AHCCCS’ acceptance of services
provided by the Contractor shall not relieve the Contractor from its obligations
under this warranty. In addition to its other remedies, AHCCCS may, at the
Contractor’s expense, require prompt correction of any services failing to meet
the Contractor’s warranty herein. Services corrected by the Contractor shall be
subject to all of the provisions of this contract in the manner and to the same
extent as the services originally furnished.

 

  145   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION E: CONTRACT TERMS AND CONDITIONS    Contract No. YH14-0001

 

 

 

[END OF SECTION E]

 

  146   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS

ATTACHMENT F1:

ENROLLEE GRIEVANCE AND APPEAL SYSTEM STANDARDS

   Contract No. YH14-0001

 

 

 

SECTION F: ATTACHMENTS

ATTACHMENT F1. ENROLLEE GRIEVANCE AND APPEAL SYSTEM STANDARDS

The Contractor shall have a written policy delineating its Grievance and Appeal
System which shall be in accordance with applicable Federal and State laws,
regulations and policies, including, but not limited to 42 CFR Part 438 Subpart
F. The Contractor shall furnish Grievance and Appeal System information to
enrollees no later than 12 days after the Contractor receives notice of the
enrollment and annually thereafter. The Contractor shall also provide this
information to all providers and subcontractors at the time of contract.
Additionally, the Contractor shall provide written notification of any
significant change in this policy at least 30 days before the intended effective
date of the change.

The written information provided to enrollees describing the Grievance and
Appeal System including the grievance process, the appeals process, enrollee
rights, the Grievance and Appeal System requirements and timeframes, shall be in
each prevalent non-English language occurring within the Contractor’s service
area and in an easily understood language and format.

Written documents, including but not limited to, the Notice of Action, the
Notice of Extension of Notice of Action, the Notice of Appeal Resolution and
Notice of Extension for Resolution, shall contain information in the prevalent
non-English language(s), prominently displayed in large bold print on the first
page of the document The information shall advise the enrollee that the written
document is available in the prevalent non-English language(s) and in
alternative formats along with an explanation of how enrollees may obtain this
written information in the prevalent non-English language(s) and alternative
formats. However, if prior to issuing a document in English, the Contractor
receives information orally or in writing that the enrollee has a limited
English proficiency in a prevalent non-English language, the Contractor shall
translate the document in the applicable prevalent non-English language before
providing it to the enrollee.

The Contractor shall also inform enrollees that oral interpretation services are
available in any language, and alternative communication formats are available
for enrollees who have hearing or vision impairment.

For additional information regarding the enrollee Notice of Action process, the
Contractor should refer to ACOM Policy 414 and 42 CFR Part 438. Failure to
comply with any of these provisions may result in an imposition of sanctions.

At a minimum, the Contractor’s Grievance and Appeal System Standards and Policy
shall specify:

 

1. That the Contractor shall maintain records of all grievances, appeals and
requests for hearing.

 

2. That the Contractor has a mechanism for tracking receipt, acknowledgement,
investigation and resolution of grievances, appeals and requests for hearing
within the required timeframes.

 

3. Information explaining the grievance, appeal, and fair hearing procedures and
timeframes. This information shall include a description of the circumstances
when there is a right to a hearing, the method for obtaining a hearing, the
requirements which govern representation at the hearing, the right to file
grievance and appeals and the requirements and timeframes for filing a
grievance, appeal, or request for hearing.

 

4. The availability of assistance in the filing process and the Contractor’s
toll-free numbers that an enrollee can use to file a grievance or appeal by
phone.

 

  147   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS

ATTACHMENT F1:

ENROLLEE GRIEVANCE AND APPEAL SYSTEM STANDARDS

   Contract No. YH14-0001

 

 

 

5. That the Contractor shall acknowledge receipt of each grievance and appeal.
For grievances, the Contractor is not required to acknowledge receipt of the
Grievance in writing, however, if the enrollee requests written acknowledgement,
the acknowledgement must be made within five business days of receipt of the
request. For Appeals, the Contractor shall acknowledge receipt of standard
appeals in writing within five business days of receipt and within one business
day of receipt of expedited appeals.

 

6. That the Contractor shall permit both oral and written appeals and grievances
and that oral inquiries appealing an action are treated as appeals.

 

7. The definition of action [42 CFR 438.400(b)] and that an enrollee, or their
designated representative, may file an appeal of an action taken by the
Contractor. Actions include:

 

  a. Denial or limited authorization of a requested service, including the type
or level of service;

 

  b. Reduction, suspension, or termination of a previously authorized service;

 

  c. Denial, in whole or in part, of payment for a service;

 

  d. Failure to provide services in a timely manner, as defined by the State;

 

  e. Failure to act within the timeframes provided in 42 CFR 438.408(b) required
for standard and expedited resolution of appeals and standard disposition of
grievances; or

 

  f. Denial of a rural enrollee’s request to obtain services outside the
Contractor’s network under 42 CFR 438.52(b)(2)(ii), when the Contractor is the
only Contractor in the rural area.

 

8. The definition of appeal as the request for review of an action, as defined
above [42 CFR 438.400(b)].

 

9. That the Contractor shall ensure that individuals who make decisions
regarding grievances and appeals are individuals not involved in any previous
level of review or decision making and that individuals who make decisions
regarding: 1) appeals of denials based on lack of medical necessity, 2) a
grievance regarding denial of expedited resolution of an appeal or 3) grievances
or appeals involving clinical issues are health care professionals as defined in
42 CFR 438.2 with the appropriate clinical expertise in treating the enrollee’s
condition or disease.

 

10. The definition of grievance as a member’s expression of dissatisfaction with
any aspect of their care, other than the appeal of actions. There are no time
limits for filing an enrollee grievance.

 

11. That an enrollee must file a grievance with the Contractor and that the
enrollee is not permitted to file a grievance directly with AHCCCS.

 

12. That the Contractor shall not delegate the Grievance and Appeal System
requirements to its providers.

 

13. That the Contractor shall address identified issues as expeditiously as the
person’s condition requires and must resolve each grievance within 10 business
days of receipt, absent extraordinary circumstances. However, no grievances
shall exceed 90 days for resolution. Contractor decisions on enrollee grievances
cannot be appealed.

 

14. That the Contractor responds in writing, if an enrollee requests a written
explanation of the resolution, and the response must be mailed within 10
business days of resolution of the grievance.

 

15. That an enrollee shall be given 60 days from the date of the Contractor’s
Notice of Action to file an appeal.

 

16. Information explaining that a provider acting on behalf of an enrollee and
with the enrollee’s written consent, may file an appeal.

 

  148   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS

ATTACHMENT F1:

ENROLLEE GRIEVANCE AND APPEAL SYSTEM STANDARDS

   Contract No. YH14-0001

 

 

 

17. That the Contractor include, as parties to the appeal, the enrollee, the
enrollee’s legal representative, or the legal representative of a deceased
enrollee’s estate.

 

18. That the Contractor must ensure that punitive action is not taken against a
provider who either requests an expedited resolution or supports an enrollee’s
appeal.

 

19. The resolution timeframes for standard appeals and expedited appeals may be
extended up to 14 days if the enrollee requests the extension or if the
Contractor establishes a need for additional information and that the delay is
in the enrollee’s interest.

 

20. That if the Contractor extends the timeframe for resolution of an appeal
when not requested by the enrollee, the Contractor shall provide the enrollee
with written notice of the reason for the delay.

 

21. The definition of a service authorization request as an enrollee’s request
for the provision of a service [42 CFR 431.201].

 

22. The definition of a standard authorization request. For standard
authorization decisions, the Contractor must provide a Notice of Action to the
enrollee as expeditiously as the enrollee’s health condition requires, but not
later than 14 days following the receipt of the authorization request with a
possible extension of up to 14 days if the enrollee or provider requests an
extension or if the Contractor establishes a need for additional information and
delay is in the enrollee’s best interest [42 CFR 438.210(d)(1)]. The Notice of
Action must comply with the advance notice requirements when there is a
termination or reduction of a previously authorized service OR when there is a
denial of an authorization request and the physician asserts that the requested
service/treatment is a necessary continuation of a previously authorized
service.

 

23. The definition of an expedited authorization request. For expedited
authorization decisions, the Contractor must provide a Notice of Action to the
enrollee as expeditiously as the enrollee’s health condition requires, but not
later than three business days following the receipt of the authorization
request with a possible extension of up to 14 days if the enrollee or provider
requests an extension or if the Contractor establishes a need for additional
information and delay is in the enrollee’s interest [42 CFR 438.210(d)(2)].

 

24. That the Notice of Action for a service authorization decision not made
within the standard or expedited timeframes, whichever is applicable, will be
made on the date that the timeframes expire. If the Contractor extends the
timeframe to make a standard or expedited authorization decision, the Contractor
must give the enrollee written notice of the reason to extend the timeframe and
inform the enrollee of the right to file a grievance if the enrollee disagrees
with the decision. The Contractor must issue and carry out its decision as
expeditiously as the enrollee’s health condition requires and no later than the
date the extension expires.

 

25. That the Contractor shall notify the requesting provider of the decision to
deny or reduce a service authorization request. The notice to the provider must
be written.

 

26. That the Contractor shall mail a Notice of Action: 1) at least 10 days
before the date of a termination, suspension or reduction of previously
authorized AHCCCS services, except as provided in (a)-(e) below; 2) at least
five days before the date of action in the case of suspected fraud; 3) at the
time of any action affecting the claim when there has been a denial of payment
for a service, in whole or in part; 4) within 14 days from receipt of a standard
service authorization request and within three business days from receipt of an
expedited service authorization request, unless an extension is in effect. For
service authorization decisions, the Contractor shall also ensure that the
Notice of Action provides the enrollee with advance notice and the right to
request continued benefits for all terminations and reductions of a previously
authorized service and for denials when the physician asserts that the requested
service/treatment which has been denied is a necessary continuation of a
previously authorized service. As described below, the Contractor may elect to
mail a Notice of Action no later than the date of action when:

 

  a. The Contractor receives notification of the death of an enrollee

 

  149   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS

ATTACHMENT F1:

ENROLLEE GRIEVANCE AND APPEAL SYSTEM STANDARDS

   Contract No. YH14-0001

 

 

 

  b. The enrollee signs a written statement requesting service termination or
gives information requiring termination or reduction of services (which
indicates understanding that the termination or reduction will be the result of
supplying that information)

 

  c. The enrollee is admitted to an institution where he is ineligible for
further services

 

  d. The enrollee’s address is unknown and mail directed to the enrollee has no
forwarding address

 

  e. The enrollee has been accepted for Medicaid in another local jurisdiction

 

27. That the Notice of Action must explain: 1) the action the Contractor has
taken or intends to take, 2) the reasons for the action, 3) the enrollee’s right
to file an appeal with the Contractor, 4) the procedures for exercising these
rights, 5) circumstances when expedited resolution is available and how to
request it and 6) the enrollee’s right to receive continued benefits pending
resolution of the appeal, how to request continued benefits and the
circumstances under which the enrollee may be required to pay for the cost of
these services. The Notice of Action shall comply with ACOM Policy 414.

 

28. The definition of a standard appeal and that the Contractor shall resolve
standard appeals no later than 30 days from the date of receipt of the appeal
unless an extension is in effect. If a Notice of Appeal Resolution is not
completed when the timeframe expires, the member’s appeal shall be considered to
be denied by the Contractor, and the member can file a request for hearing.

 

29. The definition of an expedited appeal and that the Contractor shall resolve
all expedited appeals no later than three business days from the date the
Contractor receives the appeal (unless an extension is in effect) where the
Contractor determines (for a request from the enrollee), or the provider (in
making the request on the enrollee’s behalf indicates) that the standard
resolution timeframe could seriously jeopardize the enrollee’s life or health or
ability to attain, maintain or regain maximum function. The Contractor shall
make reasonable efforts to provide oral notice to an enrollee regarding an
expedited resolution appeal. If a Notice of Appeal Resolution is not completed
when the timeframe expires, the member’s appeal shall be considered to be denied
by the Contractor, and the member can file a request for hearing.

 

30. That if the Contractor denies a request for expedited resolution, it must
transfer the appeal to the 30-day timeframe for a standard appeal. The
Contractor must make reasonable efforts to give the enrollee prompt oral notice
and follow-up within two days with a written notice of the denial of expedited
resolution.

 

31. That benefits shall continue until a hearing decision is rendered if: 1) the
enrollee files an appeal before the later of a) 10 days from the mailing of the
Notice of Action or b) the intended date of the Contractor’s action, 2) a) the
appeal involves the termination, suspension, or reduction of a previously
authorized course of treatment or b) the appeal involves a denial and the
physician asserts that the requested service/treatment is a necessary
continuation of a previously authorized service, 3) the services were ordered by
an authorized provider and 4) the enrollee requests a continuation of benefits.

For purposes of this paragraph, benefits shall be continued based on the
authorization which was in place prior to the denial, termination, reduction, or
suspension which has been appealed.

 

32. That the Contractor continues extended benefits originally provided to the
enrollee until any of the following occurs: 1) the enrollee withdraws the
appeal, 2) the enrollee has not specifically requested continued benefits
pending a hearing decision within 10 days of the Contractor mailing of the
appeal resolution notice, or 3) AHCCCS issues a state fair hearing decision
adverse to the enrollee.

 

  150   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS

ATTACHMENT F1:

ENROLLEE GRIEVANCE AND APPEAL SYSTEM STANDARDS

   Contract No. YH14-0001

 

 

 

33. That for appeals, the Contractor provides the enrollee a reasonable
opportunity to present evidence and allegations of fact or law in person and in
writing and that the Contractor informs the enrollee of the limited time
available in cases involving expedited resolution.

 

34. That for appeals, the Contractor provides the enrollee and his
representative the opportunity before and during the appeals process to examine
the enrollee’s case file including medical records and other documents
considered during the appeals process.

 

35. That the Contractor shall provide written Notice of Appeal Resolution to the
enrollee and the enrollee’s representative or the representative of the deceased
enrollee’s estate which must contain: 1) the results of the resolution process,
including the legal citations or authorities supporting the determination, and
the date it was completed, and 2) for appeals not resolved wholly in favor of
enrollees: a) the enrollee’s right to request a State fair hearing (including
the requirement that the enrollee must file the request for a hearing in
writing) no later than 30 days after the date the enrollee receives the
Contractor’s notice of appeal resolution and how to do so, b) the right to
receive continued benefits pending the hearing and how to request continuation
of benefits and c) information explaining that the enrollee may be held liable
for the cost of benefits if the hearing decision upholds the Contractor.

 

36. That if the enrollee files a request for hearing the Contractor must ensure
that the case file and all supporting documentation is received by the AHCCCS
Office of Administrative Legal Services (OALS) as specified by OALS. The file
provided by the Contractor must contain a cover letter that includes:

 

  a. Enrollee’s name

 

  b. Enrollee’s AHCCCS I.D. number

 

  c. Enrollee’s address

 

  d. Enrollee’s phone number (if applicable)

 

  e. Date of receipt of the appeal

 

  f. Summary of the Contractor’s actions undertaken to resolve the appeal and
summary of the appeal resolution

 

37. The following material shall be included in the file sent by the Contractor:

 

  a. The Enrollee’s written request for hearing

 

  b. Copies of the entire appeal file which includes all supporting
documentation including pertinent findings and medical records

 

  c. The Contractor’s Notice of Appeal Resolution

 

  d. Other information relevant to the resolution of the appeal

 

38. That if the Contractor or the State fair hearing decision reverses a
decision to deny, limit or delay services not furnished during the appeal or the
pendency of the hearing process, the Contractor shall authorize or provide the
services promptly and as expeditiously as the enrollee’s health condition
requires irrespective of whether the Contractor contests the decision.

 

39. That if the Contractor or State fair hearing decision reverses a decision to
deny authorization of services and the disputed services were received pending
appeal, the Contractor shall pay for those services, as specified in policy
and/or regulation.

 

40.

That if the Contractor or the Director’s Decision reverses a decision to deny,
limit, or delay authorization of services, and the member received the disputed
services while the appeal was pending, the Contractor shall process a claim for
payment from the provider in a manner consistent with the Contractor’s or
Director’s Decision and applicable statutes, Rules, policies, and contract
terms. The provider shall have 90 days from the date of the reversed decision to
submit a clean claim to the Contractor for payment. For all

 

  151   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS

ATTACHMENT F1:

ENROLLEE GRIEVANCE AND APPEAL SYSTEM STANDARDS

   Contract No. YH14-0001

 

 

 

  claims submitted as a result of a reversed decision, the Contractor is
prohibited from denying claims for un-timeliness if they are submitted within
the 90 day timeframe. The Contractor is also prohibited from denying claims
submitted as a result of a reversed decision because the member failed to
request continuation of services during the appeals/hearing process: a member’s
failure to request continuation of services during the appeals/hearing process
is not a valid basis to deny the claim.

 

41. That if the Contractor or State fair hearing decision upholds a decision to
deny authorization of services and the disputed services were received pending
appeal, the Contractor may recover the cost of those services from the enrollee.

 

42. That the Contractor shall track and trend Grievance and Appeal System
information as a source of information for quality improvement.

[END OF ATTACHMENT F1]

 

  152   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS ATTACHMENT F2 PROVIDER CLAIM DISPUTE STANDARDS   
Contract No. YH14-0001

 

 

 

ATTACHMENT F2. PROVIDER CLAIM DISPUTE STANDARDS

The Contractor shall have in place a written claim dispute policy for its
subcontractors and non-contracted providers. The policy shall be in accordance
with applicable Federal and State laws, regulations and policies. Failure to
comply with any of these provisions may result in the imposition of sanctions.

The claim dispute policy shall include the following provisions:

 

  1. That the Provider Claim Dispute Policy shall stipulate that all claim
disputes must be adjudicated in Arizona, including those claim disputes arising
from claims processed by an Administrative Services Subcontractor.

 

  2. That the Provider Claim Dispute Policy shall be provided to all
subcontractors at the time of contract. For providers without a contract, the
claim dispute policy may be mailed with a remittance advice, provided the
remittance is sent within 45 days of receipt of a claim.

 

  3. That the Provider Claim Dispute Policy must specify that all claim disputes
challenging claim payments, denials or recoupments must be filed in writing with
the Contractor no later than 12 months from the date of service, 12 months after
the date of eligibility posting or within 60 days after the payment, denial or
recoupment of a timely claim submission, whichever is later.

 

  4. That the Provider Claim Dispute Policy must specify a physical local
address in Arizona for the submission of all provider claim disputes and hearing
requests.

 

  5. That specific individuals are appointed with authority to require
corrective action and with requisite experience to administer the claim dispute
process.

 

  6. That the Contractor shall develop and maintain a tracking log for all claim
disputes containing sufficient information to identify the Complainant, date of
receipt, nature of the claim dispute, resolution of the claim dispute and the
date of resolution.

 

  7. That claim disputes are acknowledged in writing and within five business
days of receipt.

 

  8. Claim disputes are thoroughly investigated using the applicable statutory,
regulatory, contractual and policy provisions, ensuring that relevant facts are
obtained from all parties.

 

  9. All documentation received by the Contractor during the claim dispute
process is dated upon receipt.

 

  10. Claim disputes are filed in a secure, designated area and are retained for
five years following the Contractor’s decision, the AHCCCS decision, judicial
appeal or close of the claim dispute, whichever is later, unless otherwise
provided by law.

 

  11. A copy of the Contractor’s Notice of Decision “Decision” shall be mailed
to all parties no later than 30 days after the provider files a claim dispute
with the Contractor, unless the provider and Contractor agree to a longer
period. The Decision must include and describe in detail, the following:

 

  a. The nature of the claim dispute.

 

  b. The specific factual and legal basis for the dispute, including but not
limited to, an explanation of the specific facts that pertain to the claim
dispute, the identification of the member name, pertinent dates of service,
dates and specific reasons for Contractor denial / payment of the claim, and
whether or not the provider is a contracted provider.

 

  153   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS ATTACHMENT F2 PROVIDER CLAIM DISPUTE STANDARDS   
Contract No. YH14-0001

 

 

 

  c. The reasons supporting the Contractor Decision, including an explanation of
1) how the Contractor applies the relevant and specific facts in the case to the
relevant laws to support the Contractor’s decision and 2) the applicable
statutes, rules, contractual provisions, policies, and procedures, if
applicable. Reference to general legal authorities alone is not acceptable.

 

  d. The Provider’s right to request a hearing by filing a written request to
the Contractor no later than 30 days after the date the provider receives the
Decision.

 

  e. If the claim dispute is overturned, in full or in part, the requirement
that the Contractor shall reprocess and pay the claim(s) in a manner consistent
with the decision within 15 business days of the date of the Decision.

 

  12. If the provider files a written request for hearing, the Contractor must
ensure that all supporting documentation is received by the AHCCCS Office of
Administrative Legal Services (OALS), no later than five business days from the
date the Contractor receives the provider’s written hearing request. The file
sent by the Contractor must contain a cover letter that includes:

 

  a. The provider’s name

 

  b. The provider’s address

 

  c. The member’s name and AHCCCS Identification Number

 

  d. The provider’s phone number (if applicable)

 

  e. The date that the claim dispute was received by the Contractor

 

  f. A summary of the actions undertaken by the Contractor to resolve the claim
dispute and basis for the determination

If the Contractor upholds a claim dispute and a request for hearing is
subsequently filed, the Contractor must review the matter to determine why the
request for hearing was filed and resolve the matter when appropriate.

 

  13. The following material shall be included in the file sent by the
Contractor:

 

  a. The written request for hearing filed by the provider

 

  b. Copies of the entire file which includes pertinent records; and the
Decision

 

  c. Other information relevant to the Decision

 

  14. If the Contractor’s Decision regarding a claim dispute is reversed, in
full or in part, through the appeal process, the Contractor shall reprocess and
pay the claim(s) in a manner consistent with the Decision along with any
applicable interest within 15 business days of the date of the Decision.

If the Contractor or the State fair hearing decision reverses a decision to
deny, limit or delay services not furnished during the claim dispute or the
pendency of the hearing process, the Contractor shall authorize or provide the
services promptly and as expeditiously as the enrollee’s health condition
requires irrespective of whether the Contractor contests the decision.

[END OF ATTACHMENT F2]

 

  154   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS ATTACHMENT F3 CONTRACTOR CHART OF DELIVERABLES   
Contract No. YH14-0001

 

 

 

ATTACHMENT F3. CONTRACTOR CHART OF DELIVERABLES

The following table is a summary of the periodic reporting requirements for the
Contractor and is subject to change at any time during the term of the contract.
The table is presented for convenience only and should not be construed to limit
the Contractor’s responsibilities in any manner. Content for all deliverables is
subject to review. AHCCCS may assess sanctions if it is determined that late,
inaccurate or incomplete data is submitted.

The deliverables listed below are due by 5:00 PM on the due date indicated, if
the due date falls on a weekend or a State Holiday the due date is 5:00 PM on
the next business day.

If a Contractor is in compliance with the contractual standards on the
deliverables below marked with an asterisk (*), for a period of three
consecutive months, the Contractor may request to submit data on a quarterly
basis. However, if the Contractor is non-compliant with any standard on the
deliverable or AHCCCS has concerns during the reporting quarter, the Contractor
must immediately begin to submit on a monthly basis until three consecutive
months of compliance are achieved.

 

  155   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS ATTACHMENT F3: CONTRACTOR CHART OF DELIVERABLES   
Contract No. YH14-0001

 

 

 

Area

 

Timeframe

 

Report

 

When Due

 

Contract

Section

 

Contract

Paragraph

 

Reference/

Policy

 

Send To

 

Submitted Via

AHCCCS PROCUREMENT OFFICE   Ad Hoc   Certifications of Insurance   Within 10
days of notification of contract award and prior to commencement of any services
under this contract.   Section E   Paragraph 27   N/A   AHCCCS Procurement
Office   Email notification to AHCCCS Procurement AHCCCS PROCUREMENT OFFICE   Ad
Hoc   Insurance Material Change   Within 30 days of event   Section E  
Paragraph 27   N/A   AHCCCS Procurement Office   Email notification to AHCCCS
Procurement DBF TPL UNIT   Ad Hoc   Third Party Liability Reporting - Involving
Commercial Insurance Payor Sources: TPL Leads File or Via the TPL Referral Web
Portal   Within 10 days of discovery   Section D   Paragraph 58   AHCCCS
Technical Interface Guidelines   AHCCCS ISD or the AHCCCS TPL Contractor (HMS)  
AHCCCS SFTP or the TPL Referral Web Portal: https://ecenter. hmsy.com/ DBF TPL
UNIT   Ad Hoc   Third Party Liability Reporting - Other Third Party Liability
Recoveries: For Determination of a Mass Tort, Total Plan Case, or Joint Case  
Within 10 days of discovery   Section D   Paragraph 58   AHCCCS Technical
Interface Guidelines   AHCCCS TPL Contractor   Email, Fax, or mail submission

 

  156   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS ATTACHMENT F3: CONTRACTOR CHART OF DELIVERABLES   
Contract No. YH14-0001

 

 

 

Area

 

Timeframe

 

Report

 

When Due

 

Contract

Section

 

Contract

Paragraph

 

Reference/

Policy

 

Send To

 

Submitted Via

DBF TPL UNIT   Ad Hoc   Total Plan Case Settlement Reporting via Monthly File
(When reporting, Contractors must use the monthly file or the ad hoc form)  

20th day of the month

  Section D   Paragraph 58   ACOM Policy 434   AHCCCS TPL Management Analyst  
Email, Fax, or mail submission DBF TPL UNIT   Ad Hoc   Total Plan Case
Settlement Reporting via the Settlement Notification Form (When reporting,
Contractors must use the monthly file or the ad hoc form)   Within 10 business
days from the settlement date   Section D   Paragraph 58   ACOM Policy 434
Attachment A   AHCCCS TPL Management Analyst   Email, Fax, or mail submission
DHCM CLINICAL QUALITY MANAGEMENT   Ad Hoc   Actions Reported to the NPDB or a
Regulatory Board   Within one business day   Section D   Paragraph 23   AMPM
Chapter 900   DHCM Clinical Quality Management Unit   FTP server, password
protected with email notification to CQM Manager DHCM CLINICAL QUALITY
MANAGEMENT   Ad Hoc   Adverse Action Reporting (Including Limitations and
Terminations)   Within one business day   Section D   Paragraph 23   AMPM
Chapter 900   DHCM Clinical Quality Management Unit   FTP server, password
protected with email notification to CQM Manager

 

  157   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS ATTACHMENT F3: CONTRACTOR CHART OF DELIVERABLES   
Contract No. YH14-0001

 

 

 

Area

 

Timeframe

 

Report

 

When Due

 

Contract

Section

 

Contract

Paragraph

 

Reference/

Policy

 

Send To

 

Submitted Via

DHCM CLINICAL QUALITY MANAGEMENT   Ad Hoc   Advise of Significant
Incidents/Accidents Including Abuse, Neglect and Unexpected Death   Within 1 day
of awareness   Section D   Paragraph 23   AMPM Chapter 900   DHCM Clinical
Quality Management Unit   FTP server, password protected with email notification
to CQM Manager DHCM CLINICAL QUALITY MANAGEMENT   Ad Hoc   AHCCCS Certificate of
Necessity for Pregnancy Termination & AHCCCS Verification of Diagnosis by
Contractor for Pregnancy Termination Requests   30 days after the end of the
month   Section D   Paragraph 23   AMPM Chapter 400   DHCM Clinical Quality
Management Unit   FTP server, password protected with email notification to CQM
Manager DHCM CLINICAL QUALITY MANAGEMENT   Ad Hoc   Communication of Adverse
Action to Provider   Within one business day   Section D   Paragraph 23   AMPM
Chapter 900   DHCM Clinical Quality Management Unit   FTP server, password
protected with email notification to CQM Manager DHCM CLINICAL QUALITY
MANAGEMENT   Ad Hoc   Credentialing and Re-credentialing Denials   Within 1
business day   Section D   Paragraph 62   AMPM 950   DHCM Clinical Quality
Management Unit   FTP server, password protected with email notification to CQM
Manager

 

  158   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS ATTACHMENT F3: CONTRACTOR CHART OF DELIVERABLES   
Contract No. YH14-0001

 

 

 

Area

 

Timeframe

 

Report

 

When Due

 

Contract

Section

 

Contract

Paragraph

 

Reference/

Policy

 

Send To

 

Submitted Via

DHCM CLINICAL QUALITY MANAGEMENT   Ad Hoc   HCAC and OPPC   Upon identification
by Contractor   Section D   Paragraph 23; Paragraph 24   AMPM Chapter 900; AMPM
Chapter 1000   DHCM Clinical Quality Management Unit   FTP server, password
protected with email notification to CQM Manager DHCM CLINICAL QUALITY
MANAGEMENT   Ad Hoc   Immunization Audit   As requested by AHCCCS   Section D  
Paragraph 23   AMPM Chapter 400   DHCM Clinical Quality Management Unit   FTP
server, password protected with email notification to CQM Manager DHCM CLINICAL
QUALITY MANAGEMENT   Ad Hoc   Performance Improvement Project Reports –
Baseline, Interim, Final, and Updates as Requested   Refer to AMPM   Section D  
Paragraph 23   AMPM Chapter 900   DHCM Clinical Quality Management Unit   FTP
server with email notification to CQM Manager DHCM CLINICAL QUALITY MANAGEMENT  
Ad Hoc   Physician Incentives: Contractor-Selected and/or Developed Pay for
Performance Initiatives   Prior Approval Required   Section D   Paragraph 42  
N/A   DHCM Clinical Quality Management Unit   FTP server with email notification
to CQM Manager DHCM CLINICAL QUALITY MANAGEMENT   Ad Hoc   Physician Incentives:
Contractual Arrangements with Substantial Financial Risk   45 days prior to
implementation of the contract   Section D   Paragraph 42   N/A   DHCM Clinical
Quality Management Unit   FTP server with email notification to CQM Manager

 

  159   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS ATTACHMENT F3: CONTRACTOR CHART OF DELIVERABLES   
Contract No. YH14-0001

 

 

 

Area

 

Timeframe

 

Report

 

When Due

 

Contract

Section

 

Contract

Paragraph

 

Reference/

Policy

 

Send To

 

Submitted Via

DHCM CLINICAL QUALITY MANAGEMENT   Ad Hoc   Stillbirth Supplement Request  
Immediately following procedure   Section D   Paragraph 23   AMPM Chapter 400  
DHCM Clinical Quality Management Unit   FTP server, password protected with
email notification to CQM Manager DHCM CLINICAL QUALITY MANAGEMENT   Annually  
Court Ordered Treatment Policy   15 days after the start of the contract year  
Section D   Paragraph 12   N/A   DHCM Clinical Quality Management Unit   FTP
server with email notification to CQM Manager DHCM CLINICAL QUALITY MANAGEMENT  
Annually   Dental Plan and Evaluation   December 15th   Section D   Paragraph 23
  AMPM Chapter 400   DHCM Clinical Quality Management Unit   FTP server with
email notification to CQM Manager DHCM CLINICAL QUALITY MANAGEMENT   Annually  
EPSDT Plan and Evaluation   December 15th   Section D   Paragraph 23   AMPM
Chapter 400   DHCM Clinical Quality Management Unit   FTP server with email
notification to CQM Manager DHCM CLINICAL QUALITY MANAGEMENT   Annually  
Maternity Care Plan and Evaluation   December 15th   Section D   Paragraph 23  
AMPM Chapter 400   DHCM Clinical Quality Management Unit   FTP server with email
notification to CQM Manager DHCM CLINICAL QUALITY MANAGEMENT   Annually  
Performance Improvement Project Baseline   December 15th   Section D   Paragraph
23   AMPM Chapter 900   DHCM Clinical Quality Management Unit   FTP server with
email notification to CQM Manager DHCM CLINICAL QUALITY MANAGEMENT   Annually  
Performance Improvement Project Re-Measurement   December 15th   Section D  
Paragraph 23   AMPM Chapter 900   DHCM Clinical Quality Management Unit   FTP
server with email notification to CQM Manager

 

  160   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS ATTACHMENT F3: CONTRACTOR CHART OF DELIVERABLES   
Contract No. YH14-0001

 

 

 

Area

 

Timeframe

 

Report

 

When Due

 

Contract

Section

 

Contract

Paragraph

 

Reference/

Policy

 

Send To

 

Submitted Via

DHCM CLINICAL QUALITY MANAGEMENT   Annually   Quality Assessment/Performance
Improvement Plan and Evaluation   December 15th   Section D   Paragraph 23  
AMPM Chapter 900   DHCM Clinical Quality Management Unit   FTP server with email
notification to CQM Manager DHCM CLINICAL QUALITY MANAGEMENT   Monthly   Monthly
Pregnancy Termination   30 days after the end of the month   Section D  
Paragraph 23   AMPM Chapter 400   DHCM Clinical Quality Management Unit   FTP
server, password protected with email notification to CQM Manager DHCM CLINICAL
QUALITY MANAGEMENT   Monthly   Sterilization Reporting   30 days after the end
of the month   Section D   Paragraph 23   AMPM Chapter 400   DHCM Clinical
Quality Management Unit   FTP server, password protected with email notification
to CQM Manager DHCM CLINICAL QUALITY MANAGEMENT   Quarterly   Credentialing
Quarterly Report   30 days after the end of each quarter   Section D   Paragraph
23   AMPM Chapter 900   DHCM Clinical Quality Management Unit   FTP server with
email notification to CQM Manager DHCM CLINICAL QUALITY MANAGEMENT   Quarterly  
EPSDT Improvement and Adult Quarterly Monitoring   15 days after the end of each
quarter   Section D   Paragraph 23   AMPM Chapter 400   DHCM Clinical Quality
Management Unit   FTP server with email notification to CQM Manager DHCM
CLINICAL QUALITY MANAGEMENT   Quarterly   Key Staff: Staff Primary and Back-Up
Contact Information for Urgent Issue Resolution   30 days after the end of each
quarter   Section D   Paragraph 16   N/A   DHCM Clinical Quality Management Unit
  FTP server with email notification to CQM Manager

 

  161   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS ATTACHMENT F3: CONTRACTOR CHART OF DELIVERABLES   
Contract No. YH14-0001

 

 

 

Area

 

Timeframe

 

Report

 

When Due

 

Contract

Section

 

Contract

Paragraph

 

Reference/

Policy

 

Send To

 

Submitted Via

DHCM CLINICAL QUALITY MANAGEMENT   Quarterly   QM Quarterly   45 days after the
end of each quarter   Section D   Paragraph 23   AMPM Chapter 900   DHCM
Clinical Quality Management Unit   FTP server with email notification to CQM
Manager DHCM CLINICAL QUALITY MANAGEMENT   Semi-Annually   Semi-Annual Report of
Number of Pregnant Women who are HIV/AIDS Positive   30 days after the reporting
periods of: [10/1 through 3/31] & [4/1 through 9/30]   Section D   Paragraph 10
  AMPM Chapter 400   DHCM Clinical Quality Management Unit   FTP server with
email notification to CQM Manager DHCM DATA ANALYSIS AND RESEARCH   Ad Hoc  
Corporate Compliance: CMS Compliance Issues Related to HIPAA Transaction and
Code Set Complaints or Sanction   Immediately upon discovery   Section D  
Paragraph 62   N/A   DHCM Encounter Administrator   Email notification DHCM DATA
ANALYSIS AND RESEARCH   Ad Hoc   Medical Records or Supporting Documentation  
As specified in the requesting letter   Section D   Paragraph 65   AHCCCS Data
Validation Technical Document   DHCM Encounter Administrator   FTP server DHCM
DATA ANALYSIS AND RESEARCH   Annually   AHCCCS Security Rule Compliance Report  
June 1st   Section D   Paragraph 64   ACOM Policy 108   DHCM Data Analysis and
Research Manager   FTP server DHCM DATA ANALYSIS AND RESEARCH   Monthly  
Corrected Pended Encounter Data   Monthly, according to established schedule  
Section D   Paragraph 65   AHCCCS Encounter Manual   DHCM Encounter
Administrator   FTP server

 

  162   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS ATTACHMENT F3: CONTRACTOR CHART OF DELIVERABLES   
Contract No. YH14-0001

 

 

 

Area

 

Timeframe

 

Report

 

When Due

 

Contract

Section

 

Contract

Paragraph

 

Reference/

Policy

 

Send To

 

Submitted Via

DHCM DATA ANALYSIS AND RESEARCH   Monthly   New Day Encounter   Monthly,
according to established schedule   Section D   Paragraph 65   AHCCCS Encounter
Manual   DHCM Encounter Administrator   FTP server DHCM DATA ANALYSIS AND
RESEARCH   Quarterly   Encounter Submission and Tracking   15 days after the end
of each quarter   Section D   Paragraph 65   AHCCCS Encounter Manual   DHCM
Encounter Administrator   FTP server DHCM DATA ANALYSIS AND RESEARCH   Quarterly
  Plan Overrides   15 days after the end of each quarter   Section D   Paragraph
65   AHCCCS Encounter Manual   DHCM Encounter Administrator   FTP server DHCM
DATA ANALYSIS AND RESEARCH   Quarterly   Plan Voids   15 days after the end of
each quarter   Section D   Paragraph 65   AHCCCS Encounter Manual   DHCM
Encounter Administrator   FTP server DHCM FINANCE   Ad Hoc   Corporate Cost
Allocation Plans and Adjustment in Management Fees   Prior approval required  
Section D   Paragraph 43   N/A   DHCM Finance Manager   FTP server with email
notification DHCM FINANCE   Ad Hoc   Equity Distributions   Submit for approval
prior to effective date   Section D   Paragraph 49   N/A   DHCM Finance Manager
  FTP server with email notification

 

  163   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS ATTACHMENT F3: CONTRACTOR CHART OF DELIVERABLES   
Contract No. YH14-0001

 

 

 

Area

 

Timeframe

 

Report

 

When Due

 

Contract

Section

 

Contract

Paragraph

 

Reference/

Policy

 

Send To

 

Submitted Via

DHCM FINANCE   Ad Hoc   Health Insurer Fee: No fee due (if Annual Reporting Does
Not Apply) Suspended for 09/30/2017   September 30th of each fee year   Section
D   Paragraph 53   ACOM Policy 320   DHCM Finance Manager   FTP server with
email notification DHCM FINANCE   Ad Hoc   Merger, Acquisition, Reorganization,
Joint Venture, and Change in Ownership: Automatic Clearing House (ACH) Vendor
Authorization Form   45 days prior to the effective date and commencement of
operations   Section D   Paragraph 52   ACOM Policy 317   DHCM Financial
Consultant   FTP server with email notification DHCM FINANCE   Ad Hoc  
Performance Bond or Bond Substitute   30 days after notification from AHCCCS of
the amount required   Section D   Paragraph 46; Paragraph 47   ACOM Policy 305  
DHCM Program Compliance Auditor   Secure email DHCM FINANCE   Annually   Annual
Reconciliation to Draft Audit   90 days after year end   Section D   Paragraph
50   AHCCCS Financial Reporting Guide For Acute Care Contractors   DHCM Program
Compliance Auditor   FTP server with email notification

 

  164   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS ATTACHMENT F3: CONTRACTOR CHART OF DELIVERABLES   
Contract No. YH14-0001

 

 

 

Area

 

Timeframe

 

Report

 

When Due

 

Contract

Section

 

Contract

Paragraph

 

Reference/

Policy

 

Send To

 

Submitted Via

DHCM FINANCE   Annually   Annual Reconciliation to Final Audit   120 days after
year end   Section D   Paragraph 50   AHCCCS Financial Reporting Guide For Acute
Care Contractors   DHCM Program Compliance Auditor   FTP server with email
notification DHCM FINANCE   Annually   Annual Related Party Transaction
Statement   120 days after year end   Section D   Paragraph 50   AHCCCS
Financial Reporting Guide For Acute Care Contractors   DHCM Program Compliance
Auditor   FTP server with email notification DHCM FINANCE   Annually   Draft
Annual Financial Reporting Package   90 days after the end of each fiscal year  
Section D   Paragraph 50   AHCCCS Financial Reporting Guide For Acute Care
Contractors   DHCM Program Compliance Auditor   FTP server with email
notification DHCM FINANCE   Annually   Final Annual Financial Reporting Package
  120 days after the end of each fiscal year   Section D   Paragraph 50   AHCCCS
Financial Reporting Guide For Acute Care Contractors   DHCM Program Compliance
Auditor   FTP server with email notification

 

  165   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS ATTACHMENT F3: CONTRACTOR CHART OF DELIVERABLES   
Contract No. YH14-0001

 

 

 

Area

 

Timeframe

 

Report

 

When Due

 

Contract

Section

 

Contract

Paragraph

 

Reference/

Policy

 

Send To

 

Submitted Via

DHCM FINANCE   Annually   Final Management Letter   120 days after year end  
Section D   Paragraph 50   AHCCCS Financial Reporting Guide For Acute Care
Contractors   DHCM Program Compliance Auditor   FTP server with email
notification DHCM FINANCE   Annually   Health Insurer Fee: Federal and State
Income Tax Filings Suspended for 04/30/2018   April 30th of the year following
the fee year   Section D   Paragraph 53   ACOM Policy 320   DHCM Finance Manager
  FTP server with email notification DHCM FINANCE   Annually   Health Insurer
Fee: Liability Reporting Template Suspended for 09/30/2017   September 30th of
each fee year   Section D   Paragraph 53   ACOM Policy 320   DHCM Finance
Manager   FTP server with email notification DHCM FINANCE   Annually   Health
Insurer Fee: Report of Health Insurance Provider Information (IRS Form 8963)
Suspended for 09/30/2017   September 30th of each fee year   Section D  
Paragraph 53   ACOM Policy 320   DHCM Finance Manager   FTP server with email
notification

 

  166   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS ATTACHMENT F3: CONTRACTOR CHART OF DELIVERABLES   
Contract No. YH14-0001

 

 

 

Area

 

Timeframe

 

Report

 

When Due

 

Contract

Section

 

Contract

Paragraph

 

Reference/

Policy

 

Send To

 

Submitted Via

DHCM FINANCE   Annually   Value-Based Purchasing (VBP) Strategies Certification
(Initial)   Within 60 days of the start of the measurement year   Section D  
Paragraph 76   ACOM Policy 315 CYE 16   DHCM Finance Manager   FTP server with
email notification DHCM FINANCE   Annually   Value-Based Purchasing (VBP)
Strategies (Final)   Within 180 days of the end of the measurement year  
Section D   Paragraph 76   ACOM Policy 315 CYE 16   DHCM Finance Manager   FTP
server with email notification DHCM FINANCE   Quarterly   Cost
Avoidance/Recovery   Due 45 days after the reporting quarter: (Oct – Dec: Due
Feb 14) (Jan – March: Due May 15) (Apr – June: Due August 14) (July – Sept: Due
Nov 14)   Section D   Paragraph 58   AHCCCS Program Integrity Reporting Guide  
DHCM Program Compliance Auditor   FTP server with email notification DHCMFINANCE
  Quarterly   FQHC Member Information   60 days after the end of each quarter  
Section D   Paragraph 34   AHCCCS Financial Reporting Guide For Acute Care
Contractors   DHCM Program Compliance Auditor   FTP server with email
notification

 

  167   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS ATTACHMENT F3: CONTRACTOR CHART OF DELIVERABLES   
Contract No. YH14-0001

 

 

 

Area

 

Timeframe

 

Report

 

When Due

 

Contract

Section

 

Contract

Paragraph

 

Reference/

Policy

 

Send To

 

Submitted Via

DHCM FINANCE   Quarterly   Premium Tax Reporting   March 15th, June 15th,
September 15th, December 15th   Section D   Paragraph 67   ACOM Policy 304  
DHCM Finance Program Monitor   FTP server with email notification DHCM FINANCE  
Quarterly   Quarterly Financial Reporting Package   60 days after the end of
each quarter   Section D   Paragraph 50   AHCCCS Financial Reporting Guide For
Acute Care Contractors   DHCM Program Compliance Auditor   FTP server with email
notification DHCM FINANCE   Quarterly   Verification of Receipt of Paid Services
  15th day after the end of the quarter that follows the reporting quarter (Oct
– Dec: Due April 15) (Jan – March: Due July 15) (April – June: Due Oct 15) (July
– Sept: Due Jan 15)   Section D   Paragraph 19   ACOM Policy 424   DHCM Program
Compliance Auditor   FTP server with email notification DHCM MEDICAL MANAGEMENT
  Annually   HIV Specialty Provider List   December 15th   Section D   Paragraph
24   AMPM Chapter 1000   DHCM Medical Management Unit   FTP server with email
notification

 

  168   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS ATTACHMENT F3: CONTRACTOR CHART OF DELIVERABLES   
Contract No. YH14-0001

 

 

 

Area

 

Timeframe

 

Report

 

When Due

 

Contract

Section

 

Contract

Paragraph

 

Reference/

Policy

 

Send To

 

Submitted Via

DHCM MEDICAL MANAGEMENT   Annually   MM Plan, Evaluation and Work Plan  
December 15th   Section D   Paragraph 24   AMPM Chapter 1000   DHCM Medical
Management Unit   FTP server with email notification DHCM MEDICAL MANAGEMENT  
Annually   Non-Transplant and Catastrophic Reinsurance   By October 30 of each
contract year and when newly enrolled in the plan or newly diagnosed.   Section
D   Paragraph 57   AMPM Chapter 1000; AHCCCS Reinsurance Policy Manual   DHCM
Medical Management Unit   FTP server with email notification DHCM MEDICAL
MANAGEMENT   Quarterly   Quarterly Inpatient Hospital Showings   15 days after
the end of each quarter   Section D   Paragraph 24   AMPM Chapter 1000   DHCM
Medical Management Unit   FTP server with email notification DHCM MEDICAL
MANAGEMENT   Quarterly   Transplant Log   15 days after the end of each quarter
  Section D   Paragraph 24   AMPM Chapter 1000   DHCM Medical Management Unit  
FTP server with email notification DHCM MEDICAL MANAGEMENT   Semi-Annually  
High Need/High Cost Coordination Summary   January 15 and July 15   Section D  
Paragraph 24   AMPM Chapter 1000   DHCM Medical Management Unit   FTP server
with email notification DHCM MEDICAL MANAGEMENT   Semi-Annually   Emergency
Department Diversion Summary   October 15 and April 15   Section D   Paragraph
24   AMPM Chapter 1020   DHCM Medical Management Unit   FTP server with email
notification

 

  169   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS ATTACHMENT F3: CONTRACTOR CHART OF DELIVERABLES   
Contract No. YH14-0001

 

 

 

Area

 

Timeframe

 

Report

 

When Due

 

Contract

Section

 

Contract

Paragraph

 

Reference/

Policy

 

Send To

 

Submitted Via

DHCM MEDICAL MANAGEMENT   Semi-Annually   Pharmacy and/or Prescriber - Member
Assignment Report   April 15 and October 15   Section D   Paragraph 24   AMPM
310-FF   DHCM Medical Management Unit   FTP server with email notification DHCM
OPERATIONS   Ad Hoc   Administrative Services Subcontractor Non- Compliance
Reporting   Within 30 days of discovery   Section D   Paragraph 37   N/A   DHCM
Operations and Compliance Officer   FTP server with email notification DHCM
OPERATIONS   Ad Hoc   Administrative Services Subcontracts   60 days prior to
the beginning date of the subcontract   Section D   Paragraph 37   N/A   DHCM
Operations and Compliance Officer   FTP server with email notification DHCM
OPERATIONS   Ad Hoc   AHCCCS Required Survey Results   45 days after the
completion   Section D   Paragraph 19   N/A   DHCM Operations and Compliance
Officer   FTP server with email notification DHCM OPERATIONS   Ad Hoc  
Appointment Availability Review Methods   30 days prior to implementation of the
proposed method   Section D   Paragraph 33   ACOM Policy 417   DHCM Operations
and Compliance Officer   FTP server with email notification DHCM OPERATIONS   Ad
Hoc   Claim Recoupments >12 Months from Original Payment   Upon identification
by Contractor   Section D   Paragraph 38   ACOM Policy 412   DHCM Operations and
Compliance Officer   FTP server with email notification

 

  170   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS ATTACHMENT F3: CONTRACTOR CHART OF DELIVERABLES   
Contract No. YH14-0001

 

 

 

Area

 

Timeframe

 

Report

 

When Due

 

Contract

Section

 

Contract

Paragraph

 

Reference/

Policy

 

Send To

 

Submitted Via

DHCM OPERATIONS   Ad Hoc   Completed Merger, Acquisition, Reorganization, Joint
Venture, and Change in Ownership: Documents required after AHCCCS Approval  
Within 120 days of the completed merger, acquisition, reorganization, joint
venture, or change of ownership   Section D   Paragraph 52   ACOM Policy 317  
DHCM Operations and Compliance Officer   FTP server with email notification DHCM
OPERATIONS   Ad Hoc   Data Processes for Recoupments   120 days from receipt of
approval   Section D   Paragraph 38   ACOM Policy 412   DHCM Operations and
Compliance Officer   FTP server with email notification DHCM OPERATIONS   Ad Hoc
  Final Survey Tool   90 days prior to the intended start   Section D  
Paragraph 19   N/A   DHCM Operations and Compliance Officer   FTP server with
email notification DHCM OPERATIONS   Ad Hoc   ID Cards requiring AHCCCS Approval
  30 days prior to dissemination   Section D   Paragraph 7   ACOM Policy 433  
DHCM Operations and Compliance Officer   FTP server with email notification DHCM
OPERATIONS   Ad Hoc   Independent Audits of Claims Payment/Health Information
Systems   Upon request by AHCCCS   Section D   Paragraph 38   N/A   DHCM
Operations and Compliance Officer   FTP server with email notification

 

  171   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS ATTACHMENT F3: CONTRACTOR CHART OF DELIVERABLES   
Contract No. YH14-0001

 

 

 

Area

 

Timeframe

 

Report

 

When Due

 

Contract

Section

 

Contract

Paragraph

 

Reference/

Policy

 

Send To

 

Submitted Via

DHCM OPERATIONS   Ad Hoc   Key Staff: Key Position Change   Within 7 days of
learning of resignation   Section D   Paragraph 16   N/A   DHCM Operations and
Compliance Officer   FTP server with email notification DHCM OPERATIONS   Ad Hoc
  Key Staff: Notification of Moving Functions Out of State   60 days prior to
proposed change   Section D   Paragraph 16   N/A   DHCM Operations and
Compliance Officer   FTP server with email notification DHCM OPERATIONS   Ad Hoc
  Marketing Materials   21 days prior to dissemination   Section D   Paragraph
61   ACOM Policy 101   DHCM Marketing Committee   Email to: MarketingCom
mittee@azahcc cs.gov DHCM OPERATIONS   Ad Hoc   Material Change to Provider
Network   60 days prior to expected implementation of the change   Section D  
Paragraph 29   ACOM Policy 439   DHCM Operations and Compliance Officer   FTP
server with email notification DHCM OPERATIONS   Ad Hoc   Material Change to
Business Operations   60 days prior to expected implementation of the change  
Section D   Paragraph 44   ACOM Policy 439   DHCM Operations and Compliance
Officer   FTP server with email notification

 

  172   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS ATTACHMENT F3: CONTRACTOR CHART OF DELIVERABLES   
Contract No. YH14-0001

 

 

 

Area

 

Timeframe

 

Report

 

When Due

 

Contract

Section

 

Contract

Paragraph

 

Reference/

Policy

 

Send To

 

Submitted Via

DHCM OPERATIONS   Ad Hoc   Member Handbook (Final Approved Version)   On or
before the start of the contract year   Section D   Paragraph 18   ACOM Policy
404   DHCM Operations and Compliance Officer   FTP server with email
notification DHCM OPERATIONS   Ad Hoc   Member Information Materials   15 days
prior to release   Section D   Paragraph 18   ACOM Policy 404   DHCM Operations
and Compliance Officer   FTP server with email notification DHCM OPERATIONS   Ad
Hoc   Non-AHCCCS Required Survey Notification and Results   Notification: 15
days prior to conducting the survey. Results: 45 days after the completion  
Section D   Paragraph 19   N/A   DHCM Operations and Compliance Officer   FTP
server with email notification DHCM OPERATIONS   Ad Hoc   Proposed Merger,
Acquisition, Reorganization, Joint Venture, and Change in Ownership:
Notification   180 days prior to the effective date   Section D   Paragraph 52  
ACOM Policy 317   DHCM Operations and Compliance Officer   FTP server with email
notification

 

  173   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS ATTACHMENT F3: CONTRACTOR CHART OF DELIVERABLES   
Contract No. YH14-0001

 

 

 

Area

 

Timeframe

 

Report

 

When Due

 

Contract

Section

 

Contract

Paragraph

 

Reference/

Policy

 

Send To

 

Submitted Via

DHCM OPERATIONS   Ad Hoc   Proposed Merger, Acquisition, Reorganization, Joint
Venture, and Change in Ownership: Transition Plan Initial Documents   180 days
prior to the effective date   Section D   Paragraph 52   ACOM Policy 317   DHCM
Operations and Compliance Officer   FTP server with email notification DHCM
OPERATIONS   Ad Hoc   Proposed Merger, Acquisition, Reorganization, Joint
Venture, and Change in Ownership: Transition Plan Final Documents   90 days
prior to the effective date   Section D   Paragraph 52   ACOM Policy 317   DHCM
Operations and Compliance Officer   FTP server with email notification DHCM
OPERATIONS   Ad Hoc   Provider Advances and Loans   10 days prior to
disbursement of funds   Section D   Paragraph 49   ACOM Policy 418   DHCM
Operations and Compliance Officer   FTP server with email notification DHCM
OPERATIONS   Ad Hoc   Single Claim Recoupments >$50,000   30 days prior to
initiating the recoupment, or earlier if the information is available   Section
D   Paragraph 38   ACOM Policy 412   DHCM Operations and Compliance Officer  
FTP server with email notification DHCM OPERATIONS   Ad Hoc   System Change Plan
  Six months prior to expected implementation   Section D   Paragraph 64   N/A  
DHCM Operations and Compliance Officer   FTP server with email notification

 

  174   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS ATTACHMENT F3: CONTRACTOR CHART OF DELIVERABLES   
Contract No. YH14-0001

 

 

 

Area

 

Timeframe

 

Report

 

When Due

 

Contract

Section

 

Contract

Paragraph

 

Reference/

Policy

 

Send To

 

Submitted Via

DHCM OPERATIONS   Ad Hoc   Unexpected Change to Provider Network   Within one
business day   Section D   Paragraph 29   N/A   DHCM Operations and Compliance
Officer   FTP server with email notification DHCM OPERATIONS   Ad Hoc   Value
Based Providers/Centers of Excellence Report   December 31   Section D  
Paragraph 76   N/A   DHCM Operations and Compliance Officer   FTP server with
email notification DHCM OPERATIONS   Annually   Administrative Services
Subcontractor Evaluation Report   Within 90 days of the start of the contract
year   Section D   Paragraph 37   N/A   DHCM Operations and Compliance Officer  
FTP server with email notification DHCM OPERATIONS   Annually   Annual Website
Certification   45 days after the start of the contract year   Section D  
Paragraph 18   ACOM Policy 404   DHCM Operations and Compliance Officer   FTP
server with email notification DHCM OPERATIONS   Annually   Business Continuity
and Recovery Plan Summary   15 days after the start of the contract year  
Section D   Paragraph 73   ACOM Policy 104   DHCM Operations and Compliance
Officer   FTP server with email notification DHCM OPERATIONS   Annually  
Cultural Competency Plan Assessment   45 days after the start of the contract
year   Section D   Paragraph 20   ACOM Policy 405   DHCM Operations and
Compliance Officer   FTP server with email notification

 

  175   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS ATTACHMENT F3: CONTRACTOR CHART OF DELIVERABLES   
Contract No. YH14-0001

 

 

 

Area

 

Timeframe

 

Report

 

When Due

 

Contract

Section

 

Contract

Paragraph

 

Reference/

Policy

 

Send To

 

Submitted Via

DHCM OPERATIONS   Annually   Key Staff: Functional Organization Chart   15 days
after the start of the contract year   Section D   Paragraph 16   N/A   DHCM
Operations and Compliance Officer   FTP server with email notification DHCM
OPERATIONS   Annually   Key Staff: Listing of All Key Staff   15 days after the
start of the contract year   Section D   Paragraph 16   N/A   DHCM Operations
and Compliance Officer   FTP server with email notification DHCM OPERATIONS  
Annually   Key Staff: Organization Chart   15 days after the start of the
contract year   Section D   Paragraph 16   N/A   DHCM Operations and Compliance
Officer   FTP server with email notification DHCM OPERATIONS   Annually  
Marketing Attestation Statement   45 days after the start of the contract year  
Section D   Paragraph 61   ACOM Policy 101   DHCM Marketing Committee   Email
to: MarketingCom mittee@azahcc cs.gov

 

  176   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS ATTACHMENT F3: CONTRACTOR CHART OF DELIVERABLES   
Contract No. YH14-0001

 

 

 

Area

 

Timeframe

 

Report

 

When Due

 

Contract

Section

 

Contract

Paragraph

 

Reference/

Policy

 

Send To

 

Submitted Via

DHCM OPERATIONS   Annually   Member Handbook   August 1 and 30 days prior to any
changes   Section D   Paragraph 18   ACOM Policy 404   DHCM Operations and
Compliance Officer   FTP server with email notification DHCM OPERATIONS  
Annually   Member Handbook Request for Approval to Forgo Issuing Hard Copy   60
days prior to the start of the contract year   Section D   Paragraph 18   ACOM
Policy 404   DHCM Operations and Compliance Officer   FTP server with email
notification DHCM OPERATIONS   Annually   Member Information Attestation
Statement   45 days after the start of the contract year   Section D   Paragraph
18   ACOM Policy 404   DHCM Operations and Compliance Officer   FTP server with
email notification DHCM OPERATIONS   Annually   Provider Network Development and
Management Plan   45 days after the start of the contract year   Section D  
Paragraph 27   ACOM Policy 415   DHCM Operations and Compliance Officer   FTP
server with email notification

 

  177   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS ATTACHMENT F3: CONTRACTOR CHART OF DELIVERABLES   
Contract No. YH14-0001

 

 

 

Area

 

Timeframe

 

Report

 

When Due

 

Contract

Section

 

Contract

Paragraph

 

Reference/

Policy

 

Send To

 

Submitted Via

DHCM OPERATIONS   Annually   Social Networking Administrator (Name and Contact
Information)   Within 90 days of the start of the contract year and within 30
days of any changes   Section D   Paragraph 18   ACOM Policy 425   DHCM
Operations and Compliance Officer   FTP server with email notification DHCM
OPERATIONS   Annually   Social Networking Applications Listing with URLs  
Within 90 days of the start of the contract year and within 30 days of any
changes   Section D   Paragraph 18   ACOM Policy 425   DHCM Operations and
Compliance Officer   FTP server with email notification DHCM OPERATIONS  
Annually   Social Networking Attestation   Within 90 days of the start of the
contract year   Section D   Paragraph 18   ACOM Policy 425   DHCM Operations and
Compliance Officer   FTP server with email notification DHCM OPERATIONS  
Monthly   *Claims Dashboard   15th day of the month following the reporting
period   Section D   Paragraph 38   AHCCCS Claims Dashboard Reporting Guide  
DHCM Operations and Compliance Officer   FTP server with email notification

 

  178   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS ATTACHMENT F3: CONTRACTOR CHART OF DELIVERABLES   
Contract No. YH14-0001

 

 

 

Area

 

Timeframe

 

Report

 

When Due

 

Contract

Section

 

Contract

Paragraph

 

Reference/

Policy

 

Send To

 

Submitted Via

DHCM OPERATIONS   Monthly   Grievance and Appeal System Report   First day of
the 2nd Month following the month Being Reported   Section D   Paragraph 26  
AHCCCS Grievance and Appeal System Reporting Guide   DHCM Operations and
Compliance Officer   FTP server with email notification DHCM OPERATIONS  
Monthly   Marketing Activities Report   10th of the month for the previous
months activities   Section D   Paragraph 61   ACOM Policy 101   DHCM Marketing
Committee   Email to: MarketingCom mittee@azahcc cs.gov DHCM OPERATIONS  
Quarterly   Appointment Availability Review   15 days after the end of each
quarter   Section D   Paragraph 33   ACOM Policy 417   DHCM Operations and
Compliance Officer   FTP server with email notification DHCM OPERATIONS  
Quarterly   Minimum Network Requirements Verification Template   October 15,
January 15, April 15, July 15   Section D   Paragraph 28   ACOM Policy 436  
DHCM Operations and Compliance Officer   FTP server with email notification DHCM
OPERATIONS   Quarterly   Provider Affiliation Transmission   October 15, January
15, April 15, July 15   Section D   Paragraph 28   AHCCCS Provider Affiliation
Transmission Manual   DHCM Operations Executive Staff Assistant   FTP server
with email notification

 

  179   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS ATTACHMENT F3: CONTRACTOR CHART OF DELIVERABLES   
Contract No. YH14-0001

 

 

 

Area

 

Timeframe

 

Report

 

When Due

 

Contract

Section

 

Contract

Paragraph

 

Reference/

Policy

 

Send To

 

Submitted Via

DHCM OPERATIONS   Quarterly   Provider/Network Changes Due to Rates Report   15
days after the end of each quarter   Section D   Paragraph 29   ACOM Policy 415
Attachment D and Attachment E   DHCM Operations and Compliance Officer   FTP
server with email notification DHCM OPERATIONS   Quarterly   Telephone
Performance Measures   15th day of the month following the reporting quarter  
Section D   Paragraph 25   ACOM Policy 435   DHCM Operations and Compliance
Officer   FTP server with email notification DHCM OPERATIONS   Semi-Annually  
Member Newsletter   30 days prior to intended publication date   Section D  
Paragraph 18   ACOM Policy 404   DHCM Operations and Compliance Officer   FTP
server with email notification DMS, MEMBER DATABASE MANAGEMENT ADMINISTRATION  
Ad Hoc   AHCCCS Notification to Waive Medicare Part D Co-Payments   Immediately
upon identification   Section D   Paragraph 60   ACOM Policy 201   AHCCCS,
Member Database Management Administration (MDMA)   Fax: 602-253-4807 OFFICE OF
INSPECTOR GENERAL   Annually   Attestation of Disclosure Information: Ownership
and Control and Persons Convicted of a Crime   15 days after the start of the
contract year   Section D   Paragraph 62   ACOM Policy 103   Office of Inspector
– Inspector General   FTP server with email notification

 

  180   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS ATTACHMENT F3: CONTRACTOR CHART OF DELIVERABLES   
Contract No. YH14-0001

 

 

 

Area

 

Timeframe

 

Report

 

When Due

 

Contract

Section

 

Contract

Paragraph

 

Reference/

Policy

 

Send To

 

Submitted Via

OFFICE OF INSPECTOR GENERAL   Annually   Corporate Compliance Plan   15 days
after the start of the contract year   Section D   Paragraph 62   ACOM Policy
103   Office of Inspector General   FTP server with email notification OFFICE OF
INSPECTOR GENERAL   Ad Hoc   Exclusions Identified Regarding Persons Convicted
of a Crime   Immediately upon identification   Section D   Paragraph 62   N/A  
Office of Inspector - Inspector General   FTP server with email notification
OFFICE OF INSPECTOR GENERAL   Ad Hoc   Merger, Acquisition, Reorganization,
Joint Venture, and Change of Ownership: Disclosure of Ownership and Control and
Disclosure of Information on Persons Convicted of a Crime Information   45 days
prior to the effective date and commencement of operations   Section D  
Paragraph 52   ACOM Policy 317   Office of Inspector – Inspector General   FTP
server with email notification OFFICE OF INSPECTOR GENERAL   Ad Hoc   Report
Alleged Fraud/ Waste/Abuse of the AHCCCS Program   Immediately upon
identification   Section D   Paragraph 62   ACOM Policy 103   Office of
Inspector General   As noted on reporting form OFFICE OF INSPECTOR GENERAL  
Semi-Annually   Corporate Compliance: Audit Summary   July 15 and January 15  
Section D   Paragraph 62   N/A   Office of Inspector General   FTP server with
email notification OFFICE OF INSPECTOR GENERAL   Semi-Annually   Corporate
Compliance: External Auditing Schedule   April 15 and October 15   Section D  
Paragraph 62   N/A   Office of Inspector General   FTP server with email
notification

 

  181   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION F: ATTACHMENTS ATTACHMENT F3: CONTRACTOR CHART OF DELIVERABLES   
Contract No. YH14-0001

 

 

 

[END OF ATTACHMENT F3]

[END OF SECTION F]

 

  182   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION G:

REPRESENTATIONS AND CERTIFICATIONS OF OFFEROR

   Contract No. YH14-0001

 

 

 

SECTION G: RESERVED

 

  183   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION H: INSTRUCTIONS TO OFFERORS    Contract No. YH14-0001

 

 

 

SECTION H: RESERVED

 

  184   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

SECTION I: EXHIBITS    Contract No. YH14-0001

 

 

 

SECTION I: RESERVED

 

  185   Acute Care Contract     10/01/2016



--------------------------------------------------------------------------------

ENDNOTES    Contract No. YH14-0001

 

 

 

ENDNOTES

Effective March 1, 2015 via contract amendment, the contract language associated
with the endnotes below was incorporated into the contract pursuant to CMS
contract Managed Care compliance requirements.

 

i

ii

iii

iv

v

vi

vii

viii

ix

x

xi

xii

xiii

xiv

xv

xvi

xvii

xviii

xix

xx

xxi

xxii

xxiii

xxiv

xxv

xxvi

xxvii

xxviii

xxix

xxx

xxxi

xxxii

xxxiii

xxxiv

xxxv

 

  186   Acute Care Contract     10/01/2016